Exhibit 10.1

EXECUTION VERSION

ABL CREDIT AND GUARANTY AGREEMENT

dated as of April 30, 2014,

among

ENTEGRIS, INC.,

CERTAIN SUBSIDIARIES OF ENTEGRIS, INC.,

as Guarantors,

THE LENDERS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Administrative Agent and Collateral Agent

 

 

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger, Sole Bookrunner and Sole Syndication Agent

 

 

$75,000,000 Senior Secured ABL Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1   

1.1.

 

Definitions

     1   

1.2.

 

Accounting Terms; Pro Forma Calculations

     74   

1.3.

 

Interpretation, Etc

     75   

1.4.

 

Currency Translation

     75   

1.5.

 

Classification of Loans and Borrowings

     76   

1.6.

 

Effectuation of Transactions

     76   

SECTION 2. LOANS AND LETTERS OF CREDIT

     76   

2.1.

 

Revolving Loans

     76   

2.2.

 

Protective Advances

     77   

2.3.

 

Swing Line Loans

     79   

2.4.

 

Letters of Credit

     81   

2.5.

 

Pro Rata Shares; Obligations Several; Availability of Funds

     92   

2.6.

 

Use of Proceeds

     93   

2.7.

 

Evidence of Debt; Register; Notes

     93   

2.8.

 

Interest on Loans and Letter of Credit Disbursements

     94   

2.9.

 

Conversion/Continuation

     95   

2.10.

 

Default Interest

     96   

2.11.

 

Fees

     97   

2.12.

 

Repayment of Loans

     98   

2.13.

 

Voluntary Prepayments/Commitment Reductions

     98   

2.14.

 

Mandatory Prepayments

     99   

2.15.

 

[Reserved]

     100   

2.16.

 

General Provisions Regarding Payments

     100   

2.17.

 

Ratable Sharing

     103   

2.18.

 

Making or Maintaining Eurodollar Rate Loans

     104   

2.19.

 

Increased Costs; Capital Adequacy

     106   

2.20.

 

Taxes; Withholding, Etc

     107   

2.21.

 

Obligation to Mitigate

     111   

2.22.

 

Defaulting Lenders

     111   

2.23.

 

Replacement and Termination of Lenders

     115   

2.24.

 

Incremental Revolving Commitments

     116   

2.25.

 

Extension Offers

     119   

2.26.

 

Refinancing Revolving Facilities

     120   

SECTION 3. CONDITIONS PRECEDENT

     121   

3.1.

 

Closing Date

     121   

3.2.

 

Each Credit Extension

     125   

 

i



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

     125   

4.1.

  Organization; Requisite Power and Authority; Qualification      125   

4.2.

  Equity Interests and Ownership      126   

4.3.

  Due Authorization      126   

4.4.

  No Conflict      126   

4.5.

  Governmental Approvals      126   

4.6.

  Binding Obligation      126   

4.7.

  Historical Financial Statements; Pro Forma Financial Statements      126   

4.8.

  No Material Adverse Change      127   

4.9.

  Adverse Proceedings      127   

4.10.

  Payment of Taxes      127   

4.11.

  Properties      127   

4.12.

  Environmental Matters      128   

4.13.

  No Defaults      129   

4.14.

  Governmental Regulation      129   

4.15.

  Federal Reserve Regulations      129   

4.16.

  Employee Matters      129   

4.17.

  Employee Benefit Plans      129   

4.18.

  Solvency      130   

4.19.

  Compliance with Laws      130   

4.20.

  Disclosure      130   

4.21.

  Collateral Matters      131   

4.22.

  Insurance      132   

4.23.

  Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act      132   

SECTION 5. AFFIRMATIVE COVENANTS

     133   

5.1.

  Financial Statements and Other Reports      133   

5.2.

  Existence      137   

5.3.

  Payment of Taxes and Claims      137   

5.4.

  Maintenance of Properties      138   

5.5.

  Insurance      138   

5.6.

  Books and Records; Inspections      139   

5.7.

  Field Examinations and Inventory Appraisals      140   

5.8.

  Compliance with Laws      140   

5.9.

  Environmental Matters      141   

5.10.

  Subsidiaries      142   

5.11.

  Additional Collateral      142   

5.12.

  Further Assurances      142   

5.13.

  [Reserved]      142   

5.14.

  Senior Indebtedness      142   

5.15.

  Cash Management Systems      143   

5.16.

  Post-Closing Matters      145   

SECTION 6. NEGATIVE COVENANTS

     145   

6.1.

  Indebtedness      145   

6.2.

  Liens      149   

6.3.

  No Further Negative Pledges      152   

6.4.

  Restricted Junior Payments      153   

 

ii



--------------------------------------------------------------------------------

6.5.

  Restrictions on Subsidiary Distributions      154   

6.6.

  Investments      156   

6.7.

  Fixed Charge Coverage Ratio      160   

6.8.

  Fundamental Changes; Disposition of Assets; Equity Interests of Subsidiaries
     160   

6.9.

  Sales and Leasebacks      164   

6.10.

  Transactions with Affiliates      164   

6.11.

  Conduct of Business      165   

6.12.

  Hedge Agreements      165   

6.13.

  Amendments or Waivers of Organizational Documents and Certain Agreements     
165   

6.14.

  Fiscal Year      165   

SECTION 7. GUARANTEE

     165   

7.1.

  Guarantee of the Obligations      165   

7.2.

  Indemnity by the Borrower; Contribution by the Guarantors      165   

7.3.

  Liability of Guarantors Absolute      167   

7.4.

  Waivers by the Guarantors      168   

7.5.

  Guarantors’ Rights of Subrogation, Contribution, Etc      169   

7.6.

  Continuing Guarantee      170   

7.7.

  Authority of the Guarantors or the Borrower      170   

7.8.

  Financial Condition of the Credit Parties      170   

7.9.

  Bankruptcy, Etc      170   

7.10.

  Keepwell      171   

SECTION 8. EVENTS OF DEFAULT

     172   

8.1.

  Events of Default      172   

SECTION 9. AGENTS

     174   

9.1.

  Appointment of Agents      174   

9.2.

  Powers and Duties      175   

9.3.

  General Immunity      175   

9.4.

  Agents Entitled to Act in Individual Capacity      178   

9.5.

  Lenders’ and Issuing Banks’ Representations, Warranties and Acknowledgments   
  178   

9.6.

  Right to Indemnity      179   

9.7.

  Successor Administrative Agent and Collateral Agent      180   

9.8.

  Collateral Documents and Obligations Guarantee      181   

9.9.

  Withholding Taxes      183   

9.10.

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
184   

SECTION 10. MISCELLANEOUS

     185   

10.1.

  Notices      185   

10.2.

  Expenses      187   

10.3.

  Indemnity      187   

10.4.

  Set-Off      189   

10.5.

  Amendments and Waivers      189   

 

iii



--------------------------------------------------------------------------------

10.6.

  Successors and Assigns; Participations      193   

10.7.

  Independence of Covenants      198   

10.8.

  Survival of Representations, Warranties and Agreements      198   

10.9.

  No Waiver; Remedies Cumulative      199   

10.10.

  Marshalling; Payments Set Aside      199   

10.11.

  Severability      200   

10.12.

  Independent Nature of Lenders’ Rights      200   

10.13.

  Headings      200   

10.14.

  APPLICABLE LAW      200   

10.15.

  CONSENT TO JURISDICTION      200   

10.16.

  WAIVER OF JURY TRIAL      201   

10.17.

  Confidentiality      202   

10.18.

  Usury Savings Clause      203   

10.19.

  Counterparts      203   

10.20.

  Effectiveness; Entire Agreement      203   

10.21.

  PATRIOT Act      204   

10.22.

  Electronic Execution of Assignments      204   

10.23.

  No Fiduciary Duty      204   

10.24.

  ABL Intercreditor Agreement      205   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:    1.1(a)    Real Estate Assets    1.1(b)    Existing Letters of
Credit    2.1    Commitments    4.2    Equity Interests and Ownership    4.11(b)
   Real Estate    4.22    Insurance    5.1    Borrowing Base Reports    6.1   
Indebtedness    6.2    Liens    6.3    Negative Pledges    6.5    Restrictions
on Subsidiary Distributions    6.6    Investments    6.10    Affiliate
Transactions    10.1    Notices EXHIBITS:    A    ABL Intercreditor Agreement   
B    Assignment Agreement    C    Borrowing Base Certificate    D    Closing
Date Certificate    E    Compliance Certificate    F    Conversion/Continuation
Notice    G    Counterpart Agreement    H    Funding Notice    I    Intercompany
Indebtedness Subordination Agreement    J    Issuance Notice    K    Pledge and
Security Agreement    L    Solvency Certificate    M    Supplemental Collateral
Questionnaire    N-1    Form of US Tax Certificate for Non-US Lenders that are
not Partnerships for US Federal Income Tax Purposes    N-2    Form of US Tax
Certificate for Non-US Lenders that are Partnerships for US Federal Income Tax
Purposes    N-3    Form of US Tax Certificate for Non-US Participants that are
not Partnerships for US Federal Income Tax Purposes    N-4    Form of US Tax
Certificate for Non-US Participants that are Partnerships for US Federal Income
Tax Purposes

 

v



--------------------------------------------------------------------------------

ABL CREDIT AND GUARANTY AGREEMENT dated as of April 30, 2014, among ENTEGRIS,
INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE
BORROWER party hereto, as Guarantors, the LENDERS party hereto and GOLDMAN SACHS
BANK USA (“Goldman Sachs”), as Administrative Agent and Collateral Agent.

The Lenders have agreed to extend a senior secured asset-based revolving credit
facility to the Borrower consisting of Revolving Commitments in an aggregate
initial amount of $75,000,000.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. As used in this Agreement (including the recitals hereto), the
following terms have the meanings specified below:

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement in
substantially the form set forth in Exhibit A, with such changes therefrom as
are contemplated or permitted by Section 10.24.

“ABL Priority Collateral” as defined in the ABL Intercreditor Agreement.

“Account” as defined in Article 9 of the UCC as in effect from time to time in
the State of New York.

“Account Debtor” means any Person obligated on an Account.

“Acquired Business” means Acquired Company and its Subsidiaries.

“Acquired Business Representations” means the representations and warranties
made by or with respect to the Acquired Business in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower or any of its Affiliates has the right under the Merger Agreement not
to consummate the Merger, or to terminate the Borrower’s or such Affiliate’s
obligations under the Merger Agreement, as a result of a breach of such
representations and warranties.

“Acquired Company” means ATMI, Inc., a Delaware corporation.

“Acquired Company Material Adverse Effect” means any effect, change, event,
circumstance or occurrence that, individually or in the aggregate, has had or
would reasonably be expected to have a material adverse effect on (a) the
business, results of operations, assets, liabilities or condition (financial or
otherwise) of the Company and the Non-Life Sciences Subsidiaries, taken as a
whole, or (b) the ability of the Company to consummate the Merger or the other
transactions contemplated in the Merger Agreement (as defined in this Agreement)
(including the sale of the Life Sciences Business pursuant to the Life Sciences



--------------------------------------------------------------------------------

SAPA); provided, however, that none of the following, and no effect, change,
event, circumstance or occurrence arising out of, or resulting from, the
following, shall constitute or be taken into account, individually or in the
aggregate, in determining whether an Acquired Company Material Adverse Effect
has occurred or may occur: (A) changes generally affecting the economy, credit
or financial or capital markets, in the United States or elsewhere in the world,
including changes in interest or exchange rates; (B) changes generally affecting
the industries in which the Company and its Subsidiaries operate; (C) changes or
prospective changes in Applicable Law or GAAP or in accounting standards, any
changes or prospective changes in the interpretation or enforcement of any of
the foregoing or any changes in general legal, regulatory or political
conditions, in each case occurring after February 4, 2014; (D) changes solely
attributable to the announcement or pendency of the Merger Agreement, including
the impact thereof on relationships, contractual or otherwise, with customers,
suppliers, distributors, partners, employees or Governmental Entities, or any
litigation arising from allegations of breach of fiduciary duty or violation of
Applicable Law relating to the Merger Agreement or the transactions contemplated
thereby to the extent addressed in accordance with the requirements of
Section 6.10 of the Merger Agreement; (E) acts of war (whether or not declared),
sabotage or terrorism, or any escalation or worsening of any such acts of war
(whether or not declared), sabotage or terrorism; (F) volcanoes, tsunamis,
pandemics, earthquakes, floods, storms, hurricanes, tornados or other natural
disasters; (G) any action taken by the Company or its Subsidiaries that is
specifically required by the Merger Agreement or with the prior written consent
or at the direction of Parent in accordance with the Merger Agreement (provided
that, to the extent that any such direction or consent is adverse in any
material respect to the interests of any commitment party under the Commitment
Letter (as defined in this Agreement) or the Arranger (as defined in this
Agreement), the Arranger shall have provided prior written consent to such
consent or direction), or the failure to take any action by the Company or its
Subsidiaries if that action is prohibited by the Merger Agreement; (H) changes
resulting or arising from the identity of, or any facts or circumstances
relating to the Parent or any of its Affiliates; (I) changes in the price or
trading volume of the Company’s Common Stock; or (J) any failure to meet any
internal or public projections, forecasts, guidance, estimates, milestones,
budgets or internal or published financial or operating predictions of revenue,
earnings, cash flow or cash position (it being understood that the exceptions in
clauses (I) and (J) shall not prevent or otherwise affect a determination that
the underlying cause of any such change or failure referred to therein (to the
extent not otherwise falling within any of the exceptions provided by clauses
(A) through (H) hereof) is, may be, contributed to or may contribute to, an
Acquired Company Material Adverse Effect); provided further, however, that any
effect, change, event or occurrence referred to in clauses (A), (B), (C), (E) or
(F) may be taken into account in determining whether or not there has been or
may be an Acquired Company Material Adverse Effect to the extent such effect,
change, event, circumstance or occurrence has a material disproportionate
adverse effect on the Company and the Non-Life Sciences Subsidiaries, taken as a
whole, as compared to other participants in the industries in which the Company
and its Subsidiaries operate. The determination of “Acquired Company Material
Adverse Effect” shall in all events not take into account all effects, changes,
events, circumstances or occurrences with respect to the Life Sciences Business
or any Life Sciences Assets or Life Science Liabilities to be transferred or
assumed pursuant to the Life Sciences SAPA except to the extent, and only to the
extent, that the Company or any Non-Life Sciences Subsidiary retains any
liability or obligation, whether direct, indirect, contingent or otherwise, in
respect thereof.

 

2



--------------------------------------------------------------------------------

Except as otherwise expressly provided in the previous paragraph with respect to
the terms “Merger Agreement”, the “Arranger” and the “Commitment Letter”,
capitalized terms used in the previous paragraph have the meanings assigned
thereto in the Merger Agreement as in effect on February 4, 2014.

“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.

“Acquisition Consideration” means, with respect to any Acquisition, (a) the
purchase consideration for such Acquisition, whether paid in Cash or other
property (valued at the fair value thereof, as determined reasonably and in good
faith by a Financial Officer of the Borrower), but excluding any component
thereof consisting of Equity Interests in the Borrower (other than Disqualified
Equity Interests), and whether payable at or prior to the consummation of such
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and including
any “earn-outs” and other agreements to make any payment the amount of which is,
or the terms of payment of which are, in any respect subject to or contingent
upon the revenues, income, cash flow or profits (or the like) of the Person or
assets acquired, provided that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP to be established by the Borrower or
any Restricted Subsidiary in respect thereof at the time of the consummation of
such Acquisition, and (b) the aggregate amount of Indebtedness assumed by the
Borrower or any Restricted Subsidiary in connection with such Acquisition.

“Activation Notice” as defined in Section 5.15(b).

“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
determined by the Administrative Agent to be the rate that appears on the page
of the Reuters Screen that displays the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on the Interest Rate Determination Date for
such Interest Period, or (ii) in the event the rate referred to in the preceding
clause (i) does not appear on such page or if the Reuters Screen shall cease to
be available, the rate per annum determined by the Administrative Agent to be
the offered rate on such other page or other service that displays the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (iii) in the
event the

 

3



--------------------------------------------------------------------------------

rates referred to in the preceding clauses (i) and (ii) are not available, the
rate per annum equal to the offered rate quoted to first class banks in the
London interbank market by JPMorgan Chase Bank, N.A., for deposits (for delivery
on the first day of such Interest Period) in Dollars in same day funds of
$5,000,000 with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (b) an amount equal to one minus the Applicable Reserve
Requirement.

“Administrative Agent” means Goldman Sachs, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.

“Administrative Agent Account” means any deposit account designated by the
Administrative Agent as the “Administrative Agent Account” by written notice to
the Borrower.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Borrower or any Restricted Subsidiary, threatened against or
affecting the Borrower or any Restricted Subsidiary or any property of the
Borrower or any Restricted Subsidiary.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified.

“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Syndication Agent, (d) the Arranger and (e) any other Person appointed
under the Credit Documents to serve in an agent or similar capacity.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2(b).

“Agreement” means this ABL Credit and Guaranty Agreement dated as of April 30,
2014.

“Anti-Corruption Laws” as defined in Section 4.23.

“Applicable Commitment Fee Rate” means, on any day, with respect to the
commitment fees payable hereunder at any time, the applicable rate per annum set
forth below, based upon the Quarterly Average Facility Utilization for the
Fiscal Quarter most recently ended prior to such day.

 

4



--------------------------------------------------------------------------------

Category

   Quarterly Average
Facility Utilization    Applicable
Commitment Fee Rate  

Category 1

   ³ 50%      0.25 % 

Category 2

   < 50%      0.33 % 

The Applicable Commitment Fee Rate (a) shall be the applicable rate per annum
set forth in Category 2 above through and including the last day of the first
full Fiscal Quarter commencing after the Closing Date and (b) thereafter, shall
be determined at the commencement of each subsequent Fiscal Quarter, with any
changes to the Applicable Commitment Fee Rate resulting from a change in
Quarterly Average Facility Utilization becoming effective on the first day of
each such Fiscal Quarter.

“Applicable Margin” means, on any day, with respect to any Base Rate Loan or
Eurodollar Rate Loan, the applicable rate per annum set forth below under the
caption “Applicable Margin for Base Rate Loans” or “Applicable Margin for
Eurodollar Rate Loans”, as the case may be, based upon the Quarterly Average
Excess Availability for the Fiscal Quarter most recently ended prior to such
day.

 

Category

   Quarterly
Average Excess
Availability    Applicable
Margin for Base
Rate Loans     Applicable Margin
for Eurodollar Rate
Loans  

Category 1

   ³ 66%      0.75 %      1.75 % 

Category 2

   ³ 33% but < 66%      1.00 %      2.00 % 

Category 3

   < 33%      1.25 %      2.25 % 

The Applicable Margin (a) shall be the applicable rate per annum set forth in
Category 2 above through and including the last day of the first full Fiscal
Quarter commencing after the Closing Date and (b) thereafter, shall be
determined at the commencement of each subsequent Fiscal Quarter, with any
changes to the Applicable Margin resulting from a change in Quarterly Average
Excess Availability becoming effective on the first day of each such Fiscal
Quarter; provided that the Applicable Margin shall be deemed to be the
applicable rate per annum set forth in Category 3 above if the Borrower shall
have failed to timely deliver any Borrowing Base Certificate required to have
been delivered by it hereunder until the first Business Day after the delivery
of such Borrowing Base Certificate (and thereafter the Applicable Margin shall
be determined in accordance with the other provisions hereof). If any Borrowing
Base Certificate shall prove to have been inaccurate, at any time that this
Agreement is in effect and any Loans or Commitments are outstanding hereunder
and provided such inaccuracy is discovered within one year after the date on
which the applicable Borrowing Base Certificate was delivered, and such
inaccuracy shall have resulted in the payment of interest or letter of credit
fees hereunder at rates lower than those that were in fact applicable for any
period had there been no such inaccuracy, then (x) the Borrower shall promptly
deliver to the Administrative Agent a corrected Borrowing

 

5



--------------------------------------------------------------------------------

Base Certificate for the applicable period and (y) the Borrower shall promptly
pay to the Administrative Agent, for distribution to the Lenders at such time,
the accrued interest and letter of credit fees that should have been paid but
was not paid as a result of such inaccuracy; provided that payment of interest
or letter of credit fees at rates lower than those that were in effect
applicable as a result of such inaccuracy shall not in any event be deemed
retroactively to be an Event of Default pursuant to Section 8.1(a), and such
amount payable shall be calculated without giving effect to any additional
interest payable on overdue amounts under Section 2.10 if paid promptly on
demand. Nothing in this paragraph shall limit the rights of the Administrative
Agent or any Lender under Section 2.10 or 8.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System against “Eurocurrency liabilities” (as such term is defined in Regulation
D) under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate for a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
the benefit of credits for proration, exceptions or offsets that may be
available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent that is distributed to any Agent, any Lender or any Issuing
Bank by means of electronic communications pursuant to Section 10.1(b).

“Arranger” means Goldman Sachs, in its capacity as the sole lead arranger and
sole bookrunner for the credit facility established under this Agreement.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit B, with such amendments or modifications
thereto as may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, with respect to any Person, any Financial Officer of
such Person or any individual holding the position of chairman of the board (if
an officer), chief executive officer, president, vice president (or the
equivalent thereof) or general counsel of such Person; provided that, when such
term is used in reference to any document executed by, or a certification of, an
Authorized Officer, the secretary or assistant secretary of such Person shall
have delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.

 

6



--------------------------------------------------------------------------------

“Backstopped Letter of Credit” as defined in Section 2.4(a).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% per annum and (c) the Adjusted Eurodollar
Rate that would be applicable to a Eurodollar Rate Loan with an Interest Period
of one month commencing on such day plus 1%. Any change in the Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate shall be effective on the effective day of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as
the case may be.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Borrower” as defined in the preamble hereto.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect, (b) a Swing Line Loan or (c) a
Protective Advance.

“Borrowing Base” means, at any time, an amount equal to:

(a) the product of (i) 90% multiplied by (ii) Eligible Accounts of the Credit
Parties at such time; plus

(b) the lesser of (i) the product of (A) 60% multiplied by (B) the Inventory
Value of the Eligible Non-WIP Inventory of the Credit Parties at such time and
(ii) the product of (A) 90% multiplied by (B) with respect to each NRP Category
of Eligible Non-WIP Inventory, the Net Recovery Percentage applicable to such
NRP Category of Eligible Non-WIP Inventory multiplied by (C) the Inventory Value
of such NRP Category of Eligible Non-WIP Inventory of the Credit Parties at such
time; plus

(c) the product of (A) 90% multiplied by (B) with respect to each NRP Category
of Eligible WIP Inventory, the Net Recovery Percentage applicable to such NRP
Category of Eligible WIP Inventory multiplied by (C) the Inventory Value of such
NRP Category of Eligible WIP Inventory of the Credit Parties at such time;
provided that the amount included in the Borrowing Base at any time under this
clause (c) shall not exceed $5,000,000; minus

(d) Reserves.

 

7



--------------------------------------------------------------------------------

The Administrative Agent will have the right to modify eligibility criteria (if
the effect thereof is to reduce the Borrowing Base then in effect) and establish
and modify Reserves, in each case in its Permitted Discretion, and any modified
eligibility criteria or newly-established or modified Reserves shall become
effective on the third Business Day after the Administrative Agent provides
written notice thereof to the Borrower (which notice shall include a description
in reasonable detail of the basis for such determination); provided that (a) the
Administrative Agent shall be available during such period to discuss any such
proposed modification or Reserve with the Borrower and, without limiting the
right of the Administrative Agent to modify eligibility criteria or to establish
or modify Reserves in its Permitted Discretion, the Borrower may take such
action as may be required so that the circumstances, conditions, events or
contingencies that are the basis for such modification or such Reserve no longer
exist, in a manner and to the extent satisfactory to the Administrative Agent in
its Permitted Discretion, (b) the Administrative Agent shall not establish a
general “availability block”, (c) any standard of eligibility or Reserve
established or modified by the Administrative Agent shall bear a reasonable
relationship to circumstances, conditions, events or contingencies that are the
basis for such standards of eligibility or Reserve, as reasonably determined,
without duplication, by the Administrative Agent in good faith, and (d) if the
Initial ABL Collateral Reports have been delivered to the Administrative Agent
prior to the Closing Date, then the circumstances, conditions, events or
contingencies existing or arising prior to the Closing Date and, in each case,
disclosed in writing in the Initial ABL Collateral Reports shall not be the
basis for any such establishment or modification after the Closing Date unless
such establishment or modification is based on a change in any such
circumstance, condition, event or contingency after the Closing Date or on the
Administrative Agent becoming aware after the Closing Date of any facts or other
information (including any interpretation of applicable law) that is
inconsistent with its understanding or analysis of such circumstance, condition,
event or contingency prior to the Closing Date, provided that the Administrative
Agent may establish and modify a Royalty Reserve, a Rent Reserve, a reserve for
sales Taxes, excise Taxes and VAT or a Reserve with respect to a third party
warehouse or other bailee location in accordance with the express provisions
hereof, notwithstanding that no such Reserve shall have been established on the
Closing Date. Subject to the immediately preceding sentence and the other
provisions hereof expressly permitting the Administrative Agent to adjust the
Borrowing Base or any component thereof, the Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.1(m) or pursuant to the
definition of the term “Unrestricted Subsidiary” or Section 6.8(b)(ix) or
6.8(b)(xii) (or, prior to the first such delivery, the Borrowing Base
Certificate referred to in Section 3.1(c)).

“Borrowing Base Certificate” means a Borrowing Base Certificate, substantially
in the form of Exhibit C (with such changes thereto as may be reasonably
required by the Administrative Agent from time to time to reflect the components
of, or Reserves against, the Borrowing Base as provided for hereunder), together
will all attachments and supporting documentation contemplated thereby, signed
and certified as accurate and complete by a Financial Officer of the Borrower.

“Borrowing Base Reporting Date” means (a) the last day of each calendar month or
(b) during any Weekly Reporting Period, the last day of each week.

 

8



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in conformity with GAAP. The amount of such
obligations shall be the capitalized amount thereof determined in conformity
with GAAP, and the final maturity of such obligations shall be the date of the
last payment due under such lease (or other arrangement) before such lease (or
other arrangement) may be terminated by the lessee without payment of a premium
or penalty. For purposes of Section 6.2, a Capital Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Collateralize” means, with respect to any Obligation, to provide and
pledge (as a first priority perfected security interest) Cash collateral in
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable Issuing Bank. The
term “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such Cash collateral and other credit support.

“Cash Dominion Period” means each period (a) commencing on any day when Excess
Availability is less than 10% of the Maximum Credit and continuing until the
first day thereafter on which Excess Availability shall have been greater than
10% of the Maximum Credit for at least 30 consecutive days or (b) commencing on
any day when a Specified Event of Default shall have occurred and continuing
until the first day thereafter on which no Specified Event of Default shall have
existed for at least 30 consecutive days and the Administrative Agent shall have
received a certificate to that effect from an Authorized Officer of the
Borrower; provided that if a Cash Dominion Period (whether commencing under
clause (a) or (b) above) is the third such period to have commenced in any
12-month period or the fifth such period to have commenced since the Closing
Date, then, notwithstanding anything herein to the contrary, such Cash Dominion
Period shall be deemed to exist and continue at all times thereafter.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America, in each case maturing within two
years after such date; (b) marketable direct obligations issued by any State of
the United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (c) commercial paper

 

9



--------------------------------------------------------------------------------

maturing no more than 270 days from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (d) certificates of deposit or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America,
any State thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; (e) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria of clause
(d) above; (f) shares of any money market mutual fund that (i) has substantially
all its assets invested continuously in the types of investments referred to in
clauses (a) through (d) above, (ii) has net assets of not less than
$5,000,000,000 and (iii) has the highest rating obtainable from either S&P or
Moody’s; (g) in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes; and (h) marketable corporate bonds for which an active
trading market exists and price quotations are available, in each case maturing
within two years after such date and issued by Persons that are not Affiliates
of the Borrower and where such Persons (i) in the case of any such bonds
maturing more than 12 months from the date of the acquisition thereof, have a
long-term credit rating of at least AA- from S&P or Aa3 from Moody’s or (ii) in
the case of any such bonds maturing less than or equal to 12 months from the
date of the acquisition thereof, have a long-term credit rating of at least A+
from S&P or A1 from Moody’s, provided that the portfolio of any such bonds
included as Cash Equivalents at any time shall have a weighted average maturity
of not more than 360 days.

“Cash Management Services” means cash management and related services provided
to the Borrower or any Restricted Subsidiary, including treasury, depository,
return items, overdraft, controlled disbursement, cash sweeps, zero balance
arrangements, merchant stored value cards, e-payables, electronic funds
transfer, interstate depository network and automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) services and credit cards,
credit card processing services, debit cards, stored value cards and commercial
cards (including so-called “‘purchase cards”, “procurement cards” or “p-cards”)
arrangements.

“Cash Management Services Provider” means any Person that (a) is, or was on the
Closing Date, an Agent, the Arranger or any Affiliate of any of the foregoing,
whether or not such Person shall have been an Agent, the Arranger or any
Affiliate of any of the foregoing at the time the applicable agreement in
respect of Cash Management Services was entered into, (b) is a counterparty to
an agreement in respect of Cash Management Services in effect on the Closing
Date and is a Lender or an Affiliate of a Lender as of the Closing Date or
(c) becomes a counterparty after the Closing Date to an agreement in respect of
Cash Management Services at a time when such Person is a Lender or an Affiliate
of a Lender.

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Internal Revenue Code and (b) each Subsidiary of any such controlled
foreign person.

 

10



--------------------------------------------------------------------------------

“CFC Holding Company” means each Domestic Subsidiary that is treated as a
partnership or a disregarded entity for United States federal income tax
purposes and that has no material assets other than assets that consist
(directly or indirectly through disregarded entities or partnerships) of Equity
Interests or indebtedness (as determined for United States tax purposes) in one
or more CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Equity
Interests in the Borrower representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in the
Borrower, (b) persons who were (i) directors of the Borrower on the Closing
Date, (ii) nominated by the board of directors of the Borrower or
(iii) appointed by directors who were directors of the Borrower on the Closing
Date or were nominated as provided in clause (ii) above, in each case other than
any person whose initial nomination or appointment occurred as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors on the board of directors of the Borrower
(other than any such solicitation made by such board of directors), ceasing to
occupy a majority of the seats (excluding vacant seats) on the board of
directors of the Borrower or (c) the occurrence of any “change of control” (or
similar event, however denominated) under and as defined in any Permitted Senior
Notes Indebtedness Document, any Permitted Term Indebtedness Document or any
credit agreement, indenture or other agreement or instrument evidencing or
governing the rights of the holders of any other Material Indebtedness of the
Borrower or any Restricted Subsidiary.

“Claiming Guarantor” as defined in Section 7.2(b).

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing
Line Loans or Protective Advances, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment or any other Class of Commitments created
pursuant to Section 2.25 or 2.26 and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class. Additional Classes of
Loans, Borrowings, Commitments and Lenders may be created pursuant to
Sections 2.25 and 2.26.

 

11



--------------------------------------------------------------------------------

“Class Limitation” means the requirement that the Revolving Commitments and any
additional Classes of revolving commitments established hereunder in effect at
any one time shall not represent more than three separate Classes.

“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 10.5).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit D.

“Collateral” means, collectively, all of the property (including Equity
Interests) on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.

“Collateral Access Agreement” means any landlord waiver, warehouseman or bailee
letter or other agreement, in form and substance reasonably satisfactory to the
Collateral Agent (including with respect to waiver or subordination of rights of
and claims by such Persons with respect to such Inventory), between the
Collateral Agent and any landlord for any leased real property where any
Inventory is located or any third party warehouser or other bailee having the
possession of any Inventory.

“Collateral Agent” means Goldman Sachs, in its capacity as collateral agent for
the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of this Agreement duly executed
and delivered on behalf of such Person or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Closing Date, a Counterpart Agreement
duly executed and delivered on behalf of such Person;

(b) the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Pledge and Security
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes a Designated Subsidiary after the Closing Date,
a supplement to the Pledge and Security Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person;

(c) in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the Administrative Agent shall have received, to the extent
reasonably requested by the Administrative Agent, documents, opinions and
certificates with respect to such Designated Subsidiary of the type referred to
in Sections 3.1(b), 3.1(i), 3.1(m) and 3.1(r);

 

12



--------------------------------------------------------------------------------

(d) all Equity Interests owned by or on behalf of any Credit Party shall have
been pledged pursuant to the Pledge and Security Agreement and, in the case of
Equity Interests in any Foreign Subsidiary, where the Collateral Agent
reasonably requests in connection with the pledge of such Equity Interests, a
Foreign Pledge Agreement (provided that the Credit Parties shall not be required
to pledge (i) more than 65% of the outstanding voting Equity Interests in any
CFC or CFC Holding Company or (ii) Equity Interests constituting Excluded
Property) and the Collateral Agent shall, to the extent required by the Pledge
and Security Agreement or such Foreign Pledge Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(e) (i) all Indebtedness owed by any Credit Party to any Restricted Subsidiary
that is not a Credit Party shall be subordinated to the Obligations pursuant to
the Intercompany Indebtedness Subordination Agreement, (ii) all Indebtedness of
any Person (other than the Borrower or a Restricted Subsidiary) in a principal
amount of $1,500,000 or more that is owing to any Credit Party shall be
evidenced by a promissory note and (iii) all the promissory notes referred to in
clause (ii) above, and all promissory notes evidencing any Indebtedness of the
Borrower or any Restricted Subsidiary that is owing to any Credit Party, shall,
in each case, have been pledged pursuant to the Pledge and Security Agreement,
and the Collateral Agent shall have received all such notes, together with
undated instruments of transfer with respect thereto endorsed in blank;

(f) all instruments and documents, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and to perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(g) the Collateral Agent shall have received (i) a Mortgage with respect to each
Material Real Estate Asset, duly executed and delivered by the record owner of
such Material Real Estate Asset (and in the event any Material Real Estate Asset
subject to a Mortgage pursuant to this definition is located in a jurisdiction
that imposes mortgage recording taxes or any similar taxes, fees or charges, the
amount secured by such Mortgage shall be limited to the fair market value of
such Material Real Estate Asset (as determined reasonably and in good faith by
the Borrower)), (ii) a policy or policies of title insurance or a marked up
commitment or signed pro forma therefor (each, a “Mortgage Policy”) issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid and enforceable Lien on the Material Real Estate Asset described
therein, free of any other Liens other than Permitted Liens, which policies
shall be in form and substance reasonably satisfactory to the Collateral Agent,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request, (iii) a completed Flood Certificate with respect
to each Material Real Estate Asset, which Flood Certificate shall be addressed
to the Collateral Agent and shall otherwise comply with the Flood Program,
(iv) if such Material Real Estate Asset is a Flood Hazard Property, (x) a
written acknowledgement from the applicable Credit Party

 

13



--------------------------------------------------------------------------------

of receipt of written notification from the Collateral Agent as to the existence
of such Material Real Estate Asset and as to whether the community in which such
Material Real Estate Asset is located is participating in the Flood Program and
(y) if such Material Real Estate Asset is located in a community that
participates in the Flood Program, evidence that the applicable Credit Party has
obtained a policy of flood insurance that is in compliance with all applicable
requirements of the Flood Program and (v) such surveys, abstracts, appraisals,
legal opinions and other documents as the Collateral Agent may reasonably
request with respect to any such Mortgage or Material Real Estate Asset;

(h) with respect to each deposit account and each securities account maintained
by any Credit Party with any depository bank or securities intermediary (other
than (i) any deposit account or securities account that constitutes Excluded
Property and (ii) deposit accounts the daily balance in which does not at any
time exceed $1,500,000 for any such account or $5,000,000 for all such
accounts), the Collateral Agent shall have received a counterpart, duly executed
and delivered by the applicable Credit Party and such depositary bank or
securities intermediary, as the case may be, of a Control Agreement; provided
that each Collection Lockbox, Collection Deposit Account and Concentration
Deposit Account shall be subject to a Control Agreement as and to the extent
required by Section 5.15; and

(i) each Credit Party shall have obtained all Collateral Access Agreements
required to be obtained by it pursuant to this Agreement and all other consents
and approvals reasonably required (in the good faith judgment of the Borrower)
to be obtained by it in connection with the execution and delivery of all
Collateral Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.

Notwithstanding anything herein to the contrary, the foregoing definition shall
not require (a) compliance with the requirements of clause (g) above with
respect to any Specified Real Estate Asset prior to the date that is the earlier
of (i) 90 days after the Borrower determines that it will no longer pursue the
Specified Disposition or that such Specified Real Estate Asset will not be part
of the Specified Disposition and (ii) the first anniversary of the Closing Date,
(b) compliance with the requirements of clause (h) above and (with respect to
any Collateral Access Agreement) clause (i) above prior to the date that is 90
days after the Closing Date (or such later date as the Collateral Agent may
agree to in writing) or (c) the creation or perfection of pledges of or security
interests in, or the obtaining of title insurance, surveys, legal opinions,
consents, approvals or other deliverables with respect to, any particular assets
of the Credit Parties if and for so long as the Collateral Agent, in
consultation with the Borrower, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
deliverables (including the cost of obtaining flood insurance, if required)
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to particular
assets or the provision of any Obligations Guarantee by any Restricted
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date)

 

14



--------------------------------------------------------------------------------

where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Credit Document to the contrary:

(a) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Borrower;

(b) the Collateral and Guarantee Requirement shall not apply to any of the
following assets (collectively, the “Excluded Property”; each capitalized term
used in this clause (b) but not defined in this Agreement having the meaning
given to it in the Pledge and Security Agreement): (i) any Leasehold Property
and any Real Estate Asset that is not a Material Real Estate Asset, (ii) any
motor vehicles and other assets subject to certificates of title, except to the
extent perfection of a security interest therein may be accomplished by the
filing of UCC financing statements or an equivalent thereof in appropriate form
in the applicable jurisdiction, (iii) any Commercial Tort Claim as to which the
claim thereunder is less than $3,000,000, (iv) any Deposit Account (A) that is a
disbursement account the funds in which (I) are used solely for the payment of
salaries and wages, workers’ compensation and similar expenses and (II) in the
aggregate do not at any time exceed the aggregate amount that the Borrower
determines reasonably and in good faith would be required to make such payments
becoming due and payable during the following 30 days, (B) the funds in which
consist solely of funds held by any Credit Party in trust for any director,
officer or employee of the Borrower or any of the Subsidiaries or any employee
benefit plan maintained by the Borrower or any of the Subsidiaries and (C) the
funds in which consist solely of cash earnest money deposits or funds deposited
under escrow or similar arrangements in connection with any letter of intent or
purchase agreement for an Acquisition or any other Investment permitted
hereunder, (v) (A) any assets if, for so long and to the extent a security
interest may not be granted in such assets as a matter of applicable law and
(B) any lease, license, contract or other agreement or any rights or interests
thereunder if, for so long and to the extent the grant of a security interest
therein would (x) constitute or result in (1) the unenforceability of any right,
title or interest of the applicable Credit Party in or (2) a breach or
termination pursuant to the terms of, or a default under, such lease, license,
contract or other agreement or (y) require a consent, approval, license or
authorization not obtained from a Governmental Authority or third party, except,
in each case under this clause (v), to the extent that such law or the terms in
such lease, license, contract or other agreement providing for such prohibition,
breach, right of termination or default or requiring such consent, approval,
license or authorization is ineffective under the UCC or other applicable law,
provided that this clause (v) shall not exclude Proceeds thereof and Accounts
and Payment Intangibles arising therefrom the assignment of which is expressly
deemed effective under the UCC, (vi) any property subject to a Lien securing
purchase money obligation or Capital Lease Obligation (or any Refinancing
Indebtedness in respect thereof) if, for so long and to the extent the grant of
a security interest therein

 

15



--------------------------------------------------------------------------------

would constitute or result in a breach or a default under the related
agreements, except, in each case under this clause (vi), to the extent that such
breach or default is ineffective under the UCC or other applicable law, provided
that this clause (vi) shall apply only if such Lien and such purchase money
obligation or Capital Lease Obligation are permitted hereunder, (vii) any
licenses or state or local franchises, charters and authorizations of a
Governmental Authority if, for so long and to the extent the grant of a security
interest therein is prohibited or restricted by applicable law, except, in each
case under this clause (vii), to the extent that such prohibition or restriction
is ineffective under the UCC or other applicable law, (viii) Equity Interests in
any Person that is not a wholly owned Restricted Subsidiary if, for so long and
to the extent (A) the Organizational Documents of such Person or any related
joint venture, shareholders’ or similar agreement prohibits or restricts such
pledge without the consent of any Person other than the Borrower or a Restricted
Subsidiary (it being understood that neither the Borrower nor any Guarantor
Subsidiary shall be required to seek the consent of third parties thereunder),
(B) in the case of any Person that is not a Restricted Subsidiary (including any
Unrestricted Subsidiary), such Equity Interests have been pledged in connection
with any Indebtedness of such Person (but only to the extent that such Equity
Interests remain pledged in connection with such Indebtedness)) or (C) Margin
Stock, (ix) any “intent to use” trademark application for which a statement of
use has not been filed with the United States Patent and Trademark Office, but
only to the extent that the grant of a security interest therein would
invalidate such trademark application, (x) any assets to the extent the grant of
a security interest in such assets would result in material adverse tax
consequences to the Borrower and the Restricted Subsidiaries, as reasonably
determined by the Borrower and notified by the Borrower to the Collateral Agent
in writing, and (xi) Letter-of-Credit Rights, except to the extent constituting
a Supporting Obligation of other Collateral as to which perfection of a security
interest therein may be accomplished solely by the filing of a UCC financing
statement in the applicable jurisdiction (it being understood that no actions
shall be required to perfect a security interest in a Letter-of-Credit Rights,
other than the filing of a UCC financing statement), in each case of this clause
(b) other than any Proceeds, substitutions or replacements of the foregoing
(unless such Proceeds, substitutions or replacements themselves would constitute
assets described in clauses (i) through (xi) above); provided, in each case,
that (x) such assets shall constitute Excluded Property only if they are not
subject to any Lien securing any Permitted Term Indebtedness and (y) no Account
or Inventory that at any time is included in the Borrowing Base (or reported to
be included in the Borrowing Base in any Borrowing Base Certificate or other
calculation of the Borrowing Base delivered by the Borrower hereunder) shall
constitute an Excluded Property;

(c) except with respect to Indebtedness represented or evidenced by certificates
or instruments to the extent required by clause (e) of the first paragraph of
this definition, perfection by possession or “control” shall not be required
with respect to any promissory notes or other evidences of Indebtedness owned by
a Credit Party and constituting Collateral;

(d) no actions in any jurisdiction outside of the United States or that are
necessary to create or perfect any security interest in assets located or titled
outside of the United States shall be required, other than in connection with
(i) the entry into Foreign Pledge

 

16



--------------------------------------------------------------------------------

Agreements reasonably requested by the Collateral Agent as required by clause
(d) of the first paragraph of this definition, (ii) any Eligible Inventory or
(iii) any Eligible Foreign Receivable; and

(e) no Credit Party shall be required to deliver to the Collateral Agent any
certificates or instruments representing or evidencing, or any stock powers or
other instruments of transfer in respect of, Equity Interests in any Subsidiary
that is not a Material Subsidiary.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Grants of Security Interest, the Collateral Access
Agreements, the Control Agreements, the Foreign Pledge Agreements, if any, and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to, or perfect in favor of, the Collateral Agent, for the benefit
of the Secured Parties, a Lien on any property of such Credit Party as security
for the Obligations.

“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower and the Acquired Company pursuant to Section 3.1(i).

“Collection Deposit Account” as defined in Section 5.15(a).

“Collection Lockbox” as defined in Section 5.15(a).

“Commitment” means a Revolving Commitment or any other Class of Commitment
created pursuant to Section 2.25 or 2.26.

“Commitment Letter” means the Amended and Restated Commitment Letter dated
March 10, 2014, among Goldman Sachs, Jefferies Finance LLC, PNC Bank, National
Association, RBS Citizens, N.A., Stifel Financial Corporation, Stifel,
Nicolaus & Company, Inc., U.S. Bank National Association, U.S. Bancorp
Investments, Inc. and the Borrower (including any joinders thereto entered into
subsequent to March 10, 2014).

“Commodity Exchange Act” means the Commodity Exchange Act (7 USC. § 1 et seq.),
as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E.

“Concentration Deposit Account” means an account (which shall not be a
disbursement account) of the Borrower designated by written notice to the
Administrative Agent as the “Concentration Deposit Account” not later than the
date that is 120 days after the Closing Date (or such later date as the
Administrative Agent shall agree).

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated March 2014 relating to the Borrower and the Transactions.

 

17



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period:

(a) Consolidated Net Income for such period; plus

(b) an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (or, in the case of amounts pursuant to clauses
(ix) and (xii) below, not already included in Consolidated Net Income) for,
without duplication:

(i) total interest expense determined in conformity with GAAP (including
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(C) non-cash interest payments, (D) the interest component of Capital Lease
Obligations, (E) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Hedge Agreements with respect to
Indebtedness, (F) amortization or write-off of deferred financing fees, debt
issuance costs, commissions, fees and expenses, including commitment, letter of
credit and administrative fees and charges with respect to the credit facilities
established hereunder and with respect to other Indebtedness permitted to be
incurred hereunder, and (G) any expensing of commitment and other financing
fees) and, to the extent not reflected in such total interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities (whether amortized or immediately expensed), for such period,

(ii) provision for taxes based on income, revenues, profits or capital,
including Federal, foreign, state, local, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period, including
(A) penalties and interest related to such taxes or arising from any tax
examinations and (B) in respect of repatriated funds, for such period,

(iii) total depreciation expense and total amortization expense for such period,

(iv) extraordinary, unusual or nonrecurring charges, expenses or losses for such
period,

(v) any charges, expenses or losses for such period attributable to disposed,
abandoned or discontinued operations,

(vi) any after-tax losses attributable to any Disposition of assets by the
Borrower or any Restricted Subsidiary, other than Dispositions of inventory and
other Dispositions in the ordinary course of business,

 

18



--------------------------------------------------------------------------------

(vii) non-cash charges, expenses or losses for such period, including
(A) impairment charges and reserves and any other write-down or write-off of
assets, (B) non-cash fair value adjustments of Investments and (C) non-cash
compensation expense, but excluding (1) any such non-cash charge, expense or
loss to the extent that it represents an amortization of a prepaid cash expense
that was paid and not expensed in a prior period or write-down or write-off or
reserves with respect to accounts receivable (including any addition to bad debt
reserves or bad debt expense) or inventory and (2) any noncash charge, expense
or loss to the extent it represents an accrual of or a reserve for cash
expenditures in any future period, provided that, at the option of the Borrower,
notwithstanding the exclusion in this clause (2) any such noncash charge,
expense or loss may be added back in determining Consolidated Adjusted EBITDA
for the period in which it is recognized, so long as any cash expenditure made
on account thereof in any future period is deducted pursuant to clause (d) of
this definition,

(viii) restructuring charges, accruals and reserves, severance costs, relocation
costs, retention and completion bonuses, integration costs and business
optimization expenses, including any restructuring costs, business optimization
expenses and integration costs related to Acquisitions, project start-up costs,
transition costs, costs related to the opening, closure and/or consolidation of
offices and facilities (including the termination or discontinuance of
activities constituting a business), contract termination costs, recruiting,
signing and completion bonuses and expenses, future lease commitments, systems
establishment costs, conversion costs, excess pension charges and curtailments
or modifications to pension and post-retirement employee benefit plans
(including any settlement of pension liabilities) and consulting fees, for such
period;

(ix) the amount of net cost savings, operating expense reductions, other
operating improvements and synergies projected by the Borrower in good faith to
be realized (calculated on a pro forma basis as though such items had been
realized on the first day of the applicable Test Period) as a result of actions
taken or to be taken in connection with the Merger, the Life Sciences Sale or
any other Pro Forma Event, net of the amount of actual benefits realized during
such period that are otherwise included in the calculation of Consolidated
Adjusted EBITDA from such actions, provided that (A)(1) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably identifiable, factually supportable and reasonably anticipated to be
realized within the timeframe set forth in clause (2) below, as determined in
good faith by the Borrower, (2) such actions (or substantial steps in respect of
such actions) have been taken or are to be taken within 18 months after the
consummation of the Merger, the Life Sciences Sale or such other Pro Forma
Event, as applicable, which is expected to result in such cost savings,
operating expense reductions, operating improvements or synergies and (3) if the
Borrower is otherwise required under this Agreement to deliver to the
Administrative Agent a certificate of an Authorized Officer in connection with
such Pro Form Event or any related Pro Forma Event, then such certificate (and,
in any event, the Compliance Certificate for any Test Period with respect to
which any amount shall have been

 

19



--------------------------------------------------------------------------------

added pursuant to this clause (ix) with respect to such Pro Forma Event) shall
include a certification by a Financial Officer of the Borrower that the
requirements of clauses (1) and (2) above with respect to such Pro Form Event
have been satisfied, (B) no cost savings, operating expense reductions,
operating improvements and synergies shall be added pursuant to this clause
(ix) to the extent duplicative of any items otherwise added in calculating
Consolidated Adjusted EBITDA, whether pursuant to the requirements of
Section 1.2(b) or otherwise, for such period, (C) projected (and not yet
realized) amounts may no longer be added in calculating Consolidated Adjusted
EBITDA pursuant to this clause (ix) after 18 months after the consummation of
the Merger, the Life Sciences Sale or such other Pro Forma Event, as applicable,
and (D) the aggregate amount of such cost savings, operating expense reductions,
other operating improvements and synergies added in reliance on this clause
(ix) for any period of four consecutive Fiscal Quarters shall not exceed 20% of
Consolidated Adjusted EBITDA for such period calculated before giving effect to
any such addbacks and adjustments,

(x) fees, costs and expenses incurred in connection with the Transactions during
such period,

(xi) transaction fees and expenses incurred, or amortization thereof, during
such period in connection with, to the extent permitted hereunder, any
Acquisition or other Investment, any Disposition (other than in the ordinary
course of business), any Insurance/Condemnation Event, any incurrence of
Indebtedness, any issuance of Equity Interests or any amendments or waivers of
the Credit Documents or any agreements or instruments relating to any other
Indebtedness permitted hereunder, in each case, whether or not consummated,

(xii) charges, expenses, losses and lost profits for such period to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with any Acquisition or Disposition
permitted by this Agreement and lost profits covered by business interruption
insurance, in each case, to extent that coverage has not been denied and only so
long as such amounts are either actually reimbursed to the Borrower or any
Restricted Subsidiary during such period or the Borrower has made a good faith
determination that there exists reasonable evidence that such amounts will be
reimbursed to the Borrower or any Restricted Subsidiary within 12 months after
the related amount is first added to Consolidated Adjusted EBITDA pursuant to
this clause (xii),

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenses) during such period not included in Consolidated Adjusted EBITDA in any
prior period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated Adjusted EBITDA pursuant to clause
(c) below for any prior period and not added back,

 

20



--------------------------------------------------------------------------------

(xiv) net losses during such period (A) resulting from fair value accounting
required by FASB Accounting Standard Codification 815, (B) relating to
mark-to-market of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standard Codification 830 or (C) attributable to
foreign currency translation,

(xv) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedge Agreement or other derivative
instrument,

(xvi) cash expenses relating to contingent or deferred payments in connection
with any Acquisition or other Investment permitted hereunder (including
earn-outs, non-compete payments, consulting payments and similar obligations)
and any adjustments thereof and any purchase price adjustments for such period,
and

(xvii) any income (or loss) attributable to non-controlling interests in any
non-wholly owned Restricted Subsidiary; minus

(c) an amount which, in the determination of Consolidated Net Income for such
period, has been included for, without duplication:

(i) all extraordinary, unusual or nonrecurring gains and items of income during
such period,

(ii) any gains or income attributable to disposed, abandoned or discontinued
operations,

(iii) any after-tax gains attributable to any Disposition of assets by the
Borrower or any Restricted Subsidiary, other than Dispositions of inventory and
other Dispositions in the ordinary course of business,

(iv) any non-cash gains or income (other than the accrual of revenue in the
ordinary course) during such period, but excluding any such items in respect of
which cash was received in a prior period or will be received in a future
period,

(v) net gains during such period (A) resulting from fair value accounting
required by FASB Accounting Standard Codification 815, (B) relating to
mark-to-market of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standard Codification 830 or (C) attributable to
foreign currency translation, and

(vi) any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedge Agreement or other derivative
instrument; minus

(d) to the extent not deducted in Consolidated Net Income during such period,
all cash payments made during such period on account of non-cash charges that
were added back in calculating Consolidated Adjusted EBITDA for a prior period
in reliance on the proviso to clause (b)(vii) above.

 

21



--------------------------------------------------------------------------------

For the avoidance of doubt, Consolidated Adjusted EBITDA for any period prior to
the Closing Date shall be determined on a Pro Forma Basis giving effect to the
Transactions as if they had been consummated on the first day of such period.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Borrower and the Restricted Subsidiaries during such
period that are or should be included in “purchase of property, plant and
equipment” or similar items on a consolidated statement of cash flows of the
Borrower and the Restricted Subsidiaries for such period prepared in conformity
with GAAP; provided that Consolidated Capital Expenditures shall not include any
expenditures that constitute an Acquisition permitted under Section 6.6. For the
avoidance of doubt, Consolidated Capital Expenditures for any period prior to
the Closing Date shall be determined on a Pro Forma Basis giving effect to the
Transactions as if they had been consummated on the first day of such period.

“Consolidated Cash Interest Expense” means, for any period, (a) the sum, without
duplication, of (i) total interest expense (including imputed interest expense
in respect of Capital Lease Obligations) for the Borrower and the Restricted
Subsidiaries for such period in respect of Indebtedness of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in conformity with
GAAP, and any interest or other financing costs becoming payable during such
period in respect of Indebtedness of the Borrower or any Restricted Subsidiary
to the extent such interest or other financing costs shall have been capitalized
rather than included in total interest expense for such period in conformity
with GAAP (including under this clause (i) all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net cash payments, if any, made (less net cash payments, if any,
received) under interest rate Hedge Agreements with respect to Indebtedness of
the Borrower or any Restricted Subsidiary), and (ii) any cash payments made
during such period in respect of obligations referred to in clause (c)(ii) below
relating to Long-Term Indebtedness that were amortized or accrued in a previous
period, minus (b) cash interest income of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in conformity
with GAAP, minus (c) to the extent included in such total interest expense for
such period, the sum, without duplication, of (i) amortization or write-down of
capitalized interest or other financing costs paid in a previous period or of
any other amounts of noncash interest, (ii) the accretion or accrual of
discounted liabilities during such period, (iii) noncash interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Hedge Agreements or other derivative instruments pursuant to FASB
Accounting Standards Codification 815, (iv) any one-time cash costs associated
with breakage in respect of interest rate Hedge Agreements, (v) fees and
expenses associated with the consummation of the Transactions, (vi) annual
agency fees paid to (x) the Administrative Agent or the Collateral Agent and
(y) the administrative agent or collateral agent with respect to Permitted Term
Indebtedness, (vii) non-recurring costs associated with obtaining Hedge
Agreements, (viii) penalties and interest on Taxes, (ix) payment-in-kind
interest that will not be payable in Cash until the final maturity of the
Indebtedness in respect of which such interest is accrued and (x) any other item
neither paid in Cash nor that will become payable in Cash on or prior to the
date that is 12 months after the last day of such period, all as calculated on a

 

22



--------------------------------------------------------------------------------

consolidated basis for the Borrower and the Restricted Subsidiaries in
conformity with GAAP. Notwithstanding anything to the contrary contained herein,
determinations of Consolidated Cash Interest Expense shall exclude all impacts
of the application of purchase accounting as a result of any Acquisition. For
the avoidance of doubt, Consolidated Cash Interest Expense for any period prior
to the Closing Date shall be determined on a Pro Forma Basis giving effect to
the Transactions as if they had been consummated on the first day of such
period.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period, (b) the
aggregate amount of scheduled principal payments made or required to be made
during such period in respect of Indebtedness for borrowed money of the Borrower
and the Restricted Subsidiaries (other than any such payments made by the
Borrower or any Restricted Subsidiary to the Borrower or a Restricted
Subsidiary), (c) the aggregate amount of principal payments (other than
scheduled principal payments) made during such period in respect of Indebtedness
of the Borrower and the Restricted Subsidiaries (other than payments made by the
Borrower or any Restricted Subsidiary to the Borrower or a Restricted
Subsidiary), to the extent that such payments reduced any scheduled principal
payments that would have become due during such period, (d) the aggregate amount
of principal payments on Capital Lease Obligations, determined in conformity
with GAAP, made by the Borrower and the Restricted Subsidiaries during such
period and (e) the aggregate amount of income taxes paid in Cash by the Borrower
and the Restricted Subsidiaries during such period. For the avoidance of doubt,
Consolidated Fixed Charges for any period prior to the Closing Date shall be
determined on a Pro Forma Basis giving effect to the Transactions as if they had
been consummated on the first day of such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP and to the extent attributable to the Borrower,
provided that (a) any net income (or loss) of any Person (including any
Unrestricted Subsidiary or any Person accounted for by the equity method of
accounting) that is not the Borrower or a Restricted Subsidiary shall be
excluded, except to the extent of amount of Cash and Cash Equivalents (or of
other assets, but only to the extent of Cash and Cash Equivalents received
during the same accounting period as such distribution of such assets as a
result of a conversion of such assets into Cash or Cash Equivalents) actually
distributed during such period by any such Person to the Borrower or a
Restricted Subsidiary as a dividend or similar distribution (and except that the
provisions of this clause (a) will not apply to the extent inclusion of such net
income (or loss) of such Person is required for any calculation of Consolidated
Adjusted EBITDA on a Pro Forma Basis), (b) the net income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary or is merged
or consolidated with or into the Borrower or any Restricted Subsidiary shall be
excluded (except to the extent inclusion of such net income (or loss) of such
Person is required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis), (c) the cumulative effect of a change in accounting principles
during such period shall be excluded, and (d) the accounting effects during such
period of adjustments to inventory, property and equipment, goodwill and other
intangible assets and deferred revenue required or permitted by GAAP (including
the effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), and all other impacts of the application of purchase accounting,
as a result of any Acquisition shall be excluded. For the avoidance of doubt,
Consolidated Net Income for any period prior to the Closing Date shall be
determined on a Pro Forma Basis giving effect to the Transactions as if they had
been consummated on the first day of such period.

 

23



--------------------------------------------------------------------------------

“Consolidated Secured Net Debt” means, as of any date, (a) the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in conformity with GAAP
(but without giving effect to any accounting principle that results in the
amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness), consisting solely of Indebtedness for borrowed money, obligations
evidenced by bonds, debentures, notes or similar instruments, Capital Lease
Obligations and purchase money Indebtedness, in each case only if such
Indebtedness is secured by a Lien on any asset of the Borrower or any Restricted
Subsidiary, plus (b) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness of the type (whether or not secured) described in clause
(a) above of any Person other than the Borrower or a Restricted Subsidiary, in
each case only if such Guarantees are secured by a Lien on any asset of the
Borrower or any Restricted Subsidiary, minus (c) the aggregate amount of
Unrestricted Cash as of such date (but disregarding the proceeds of Indebtedness
that is incurred on such date).

“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower and the Restricted Subsidiaries as set forth on the consolidated
balance sheet of the Borrower as of the last day of the applicable Test Period
prepared in conformity with GAAP (but excluding all amounts attributable to
Unrestricted Subsidiaries); provided that prior to the first delivery of
financial statements pursuant to Section 5.1(a) or 5.1(b), this definition shall
be applied based on the pro forma consolidated balance sheet of the Borrower as
of March 31, 2014 included in the Pro Forma Financial Statements.

“Consolidated Total Net Debt” means, as of any date, (a) the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in conformity with GAAP
(but without giving effect to any accounting principle that results in the
amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness), consisting solely of Indebtedness for borrowed money, obligations
evidenced by bonds, debentures, notes or similar instruments, Capital Lease
Obligations and purchase money Indebtedness, plus (b) Guarantees by the Borrower
or any Restricted Subsidiary of Indebtedness of the type described in clause
(a) of any Person other than the Borrower or a Restricted Subsidiary, minus
(c) the aggregate amount of Unrestricted Cash as of such date (but disregarding
the proceeds of Indebtedness that is incurred on such date).

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.

“Contributing Guarantor” as defined in Section 7.2(b).

 

24



--------------------------------------------------------------------------------

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ownership of Securities, by contract, or otherwise. The
words “Controlling”, “Controlled by” and “under common Control with” have
correlative meanings.

“Control Agreement” means, with respect to any lockbox, deposit account or
securities account maintained by any Credit Party, an irrevocable lockbox
agreement or other control agreement in form and substance reasonably
satisfactory to the Collateral Agent, duly executed and delivered by such Credit
Party and the depositary bank that maintains such lockbox or the depositary bank
or the securities intermediary with which such account is maintained, as
applicable.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit F.

“Covenant Period” as defined in Section 6.7.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G.

“Credit Date” means the date of any Credit Extension.

“Credit Document” means each of this Agreement, the Collateral Documents, the
Post-Closing Letter Agreement, the Counterpart Agreements, the Extension
Agreements, the Incremental Facility Agreements, the Refinancing Facility
Agreements, the ABL Intercreditor Agreement, any agreement designating an
additional Issuing Bank as contemplated by Section 2.4(i) and, except for
purposes of Section 10.5, the Notes, if any, and any documents or certificates
executed by the Borrower in favor of any Issuing Bank relating to Letters of
Credit.

“Credit Extension” means the making of a Loan or the issuance, amendment (if
increasing the face amount thereof) or extension of a Letter of Credit.

“Credit Parties” means the Borrower and the Guarantor Subsidiaries.

“Current Appraisal” means, at any time, the then most recent Inventory appraisal
report received by the Administrative Agent in accordance with this Agreement.
As of the Closing Date, the final Inventory appraisal report (including the
supplements thereto) that is referred to in the definition of “Initial ABL
Collateral Reports” constitutes the Current Appraisal.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

25



--------------------------------------------------------------------------------

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed (i) to fund all or any portion of its Revolving Loans within two Business
Days of the date such Loans were required to be funded hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in good faith in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) to pay to the Administrative Agent, the
Collateral Agent, any Issuing Bank, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit, Swing Line Loans or Protective Advances)
within two Business Days of the date when due, (b) has notified the Borrower,
the Administrative Agent, any Issuing Bank or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Revolving Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by Administrative Agent and Borrower), or
(d) the Administrative Agent has received notification that such Lender, or a
direct or indirect parent company of such Lender, (i) is insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors or (ii) is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Cash Management Services Agreement” means any agreement relating to
Cash Management Services that is entered into between the Borrower or any
Restricted Subsidiary and a Cash Management Services Provider and that is
designated as a “Designated Cash Management Services Agreement” in a writing
from the Borrower and such Cash Management Services Provider to the
Administrative Agent in form and detail reasonably satisfactory to the
Administrative Agent. Any such designation in writing from the Borrower and the
applicable Cash Management Services Provider (or any subsequent writing from the

 

26



--------------------------------------------------------------------------------

Borrower and such Cash Management Services Provider to the Administrative Agent)
may further designate any Designated Cash Management Services Agreement as being
a “Designated Pari Cash Management Services Agreement” as defined under this
Agreement; provided that in the event of any such further designation, such
writing specifies the Designated Pari Amount with respect thereto.

“Designated Cash Management Services Obligations” means all obligations of every
nature of the Borrower and each Restricted Subsidiary (whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash Management Services provided under any
Designated Cash Management Services Agreement.

“Designated Hedge Agreement” means (a) any Hedge Agreement that is entered into
between the Borrower or any Restricted Subsidiary and a counterparty that is, or
was on the Closing Date, an Agent, the Arranger or any Affiliate of any of the
foregoing, whether or not such counterparty shall have been an Agent, the
Arranger or any Affiliate of any of the foregoing at the time such Hedge
Agreement was entered into, (b) any Hedge Agreement that is in effect on the
Closing Date between the Borrower or any Restricted Subsidiary and a
counterparty that is a Lender or an Affiliate of a Lender as of the Closing Date
or (c) any Hedge Agreement that is entered into after the Closing Date by the
Borrower or any Restricted Subsidiary and a counterparty that is a Lender or an
Affiliate of a Lender at the time such Hedge Agreement is entered into and, in
each case under the foregoing clauses (a) through (c), that is designated as a
“Designated Hedge Agreement” in a writing from the Borrower and the applicable
counterparty to the Administrative Agent in form and detail reasonably
satisfactory to the Administrative Agent. Any such designation in writing from
the Borrower and the applicable counterparty (or any subsequent writing from the
Borrower and such counterparty to the Administrative Agent) may further
designate any Designated Hedge Agreement as being a “Designated Pari Hedge
Agreement” as defined under this Agreement; provided that in the event of any
such further designation, such writing specifies the Designated Pari Amount with
respect thereto.

“Designated Hedge Obligations” means all obligations of every nature of the
Borrower or any Restricted Subsidiary under each Designated Hedge Agreement
(whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)), including obligations for interest
(including interest that would continue to accrue pursuant to such Designated
Hedge Agreement on any such obligation after the commencement of any proceeding
under the Debtor Relief Laws with respect to the Borrower or any Restricted
Subsidiary, whether or not such interest is allowed or allowable against the
Borrower or such Restricted Subsidiary in any such proceeding), payments for
early termination of such Hedge Agreement, fees, expenses and indemnification.

“Designated Pari Amount” means, with respect to any Designated Cash Management
Services Agreement or any Designated Hedge Agreement, an amount (up to the
maximum possible amount of obligations of the Borrower and the Restricted
Subsidiaries thereunder) specified in a writing from the Borrower and the
applicable Cash Management Services Provider or the applicable Hedge
Counterparty, as the case may be, to the Administrative Agent, which amount may
be increased or decreased by further such written notice to the Administrative
Agent from time to time.

 

27



--------------------------------------------------------------------------------

“Designated Pari Cash Management Services Agreement” means each Designated Cash
Management Services Agreement in respect of which the notice delivered to the
Administrative Agent by the Borrower and the applicable Cash Management Services
Provider confirms that such Designated Cash Management Services Agreement
constitutes a “Designated Pari Cash Management Services Agreement” for all
purposes hereof, including Section 2.16(f), so long as, on the date of such
designation (or, in the event the Designated Pari Amount with respect thereto
shall increase as contemplated by the definition of such term, on the date of
effectiveness of such increase), the establishment of a Designated Pari Cash
Management Services Reserve in the amount of the Designated Pari Amount with
respect thereto would not result in the Total Utilization of Revolving
Commitments exceeding the Borrowing Base then in effect (but after giving pro
forma effect to the establishment of such Designated Pari Cash Management
Services Reserve).

“Designated Pari Cash Management Services Reserve” means, with respect to any
Designated Pari Cash Management Services Agreement, the reserve that the
Administrative Agent from time to time establishes in its Permitted Discretion
as being reasonably appropriate to reflect the aggregate amount of Obligations
in respect of such Designated Pari Cash Management Services Agreement. Without
limiting the Administrative Agent’s Permitted Discretion, a Designated Pari Cash
Management Services Reserve at any time may be established by reference to the
amount of such Obligations set forth in most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.1(m) (or, prior to
the first such delivery, the Borrowing Base Certificate referred to in Section
3.1(c)).

“Designated Pari Hedge Agreement” means each Designated Hedge Agreement in
respect of which the notice delivered to the Administrative Agent by the
Borrower and the applicable Hedge Counterparty confirms that such Designated
Hedge Agreement constitutes a “Designated Pari Hedge Agreement” for all purposes
hereof, including Section 2.16(f), so long as, on the date of such designation
(or, in the event the Designated Pari Amount with respect thereto shall increase
as contemplated by the definition of such term, on the date of effectiveness of
such increase), the establishment of a Designated Pari Hedge Reserve in the
amount of the Designated Pari Amount with respect thereto would not result in
the Total Utilization of Revolving Commitments exceeding the Borrowing Base then
in effect (but after giving pro forma effect to the establishment of such
Designated Pari Hedge Reserve).

“Designated Pari Hedge Reserves” means, with respect to any Designated Pari
Hedge Agreement, the reserves that the Administrative Agent from time to time
establishes in its Permitted Discretion as being reasonably appropriate to
reflect the aggregate amount of Obligations in respect of such Designated Pari
Hedge Agreement. Without limiting the Administrative Agent’s Permitted
Discretion, a Designated Pari Hedge Reserve at any time may be established by
reference to the amount of such Obligations set forth in most recent Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.1(m) (or, prior to the first such delivery, the Borrowing Base
Certificate referred to in Section 3.1(c)).

 

28



--------------------------------------------------------------------------------

“Designated Subsidiary” means each Restricted Subsidiary other than (a) any
Subsidiary that is not a wholly owned Subsidiary, (b) any Subsidiary that is a
CFC or a CFC Holding Company, (c) unless otherwise agreed by the Borrower, any
Subsidiary that is not a Material Subsidiary, (d) any Subsidiary that is
prohibited or restricted by applicable law or, in the case of any Person that
becomes a Subsidiary after the Closing Date, any contract or agreement in effect
at the time such Person becomes a Subsidiary (and not entered into in
contemplation of or in connection with such Person becoming a Subsidiary) from
providing an Obligations Guarantee (including any such prohibition or
restriction arising from any requirement to obtain the consent of any
Governmental Authority or any third party under such contract or other
agreement) or (e) any Subsidiary where the provision of an Obligations Guarantee
by such Subsidiary would result in material adverse tax consequences to the
Borrower, as reasonably determined by the Borrower in consultation with the
Administrative Agent; provided that no Subsidiary shall be excluded pursuant to
any of the foregoing clauses of this definition if such Subsidiary shall be an
obligor (including pursuant to a Guarantee) under any Permitted Senior Notes
Indebtedness or any Permitted Term Indebtedness.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits (including all volume
discounts, trade discounts and rebates) that are recorded to reduce Accounts of
the Credit Parties in a manner consistent with current and historical accounting
practices of the Credit Parties.

“Dilution Ratio” means, at any time, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors in respect
of the Accounts of the Credit Parties for the 12 most recently ended fiscal
months divided by (b) total gross invoices of the Credit Parties for such 12
most recently ended fiscal months.

“Dilution Reserve” means, at any time, the product of (a) the excess of (i) the
applicable Dilution Ratio at such time over (ii) 3.00%, multiplied by (b) the
aggregate amount of Eligible Accounts at such time.

“Disposition” means any sale, transfer, lease or other disposition (including
any sale or issuance of Equity Interests in a Restricted Subsidiary) of any
property by any Person, including any sale, transfer or other disposition, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. “Dispose” has the meaning correlative thereto.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and Cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Borrower or any
Restricted Subsidiary,

 

29



--------------------------------------------------------------------------------

in whole or in part, at the option of the holder thereof or (c) is or becomes
convertible into or exchangeable for, either mandatorily or at the option of the
holder thereof, Indebtedness or any other Equity Interests (other than solely
for Equity Interests in such Person that do not constitute Disqualified Equity
Interests and Cash in lieu of fractional shares of such Equity Interests), in
each case, prior to the date that is 91 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof), except, in
the case of clauses (a) and (b), as a result of a “change of control” or “asset
sale”, so long as any rights of the holders thereof upon the occurrence of such
a change of control or asset sale event are subject to the prior payment in full
of all Obligations described in clause (a) of the definition of the term
“Obligations”, the cancelation or expiration of all Letters of Credit and the
termination of the Commitments; provided that an Equity Interest in any Person
that is issued to any employee or to any plan for the benefit of employees or by
any such plan to such employees shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by such Person or
any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Disqualified Institution” means (a) such competitors of the Borrower and the
Subsidiaries as have been identified by name in writing by the Borrower to the
Administrative Agent prior to the Closing Date or from time to time thereafter
and (b) Affiliates of any such competitor (i) that have been identified by name
in writing by the Borrower to the Administrative Agent prior to the Closing Date
or from time to time thereafter or (ii) where such Affiliate’s relationship to
such competitor is readily apparent on its face from the name of such Affiliate,
in each case other than any such Affiliate that is a bank, financial institution
or bona fide debt fund or investment vehicle that regularly invests in
commercial loans or similar extensions of credit in the ordinary course of
business and for which no personnel involved with the relevant competitor
(A) make investment decisions or (B) have access to non-public information
relating to the Borrower or any Subsidiary). Upon the request of any Lender, the
Administrative Agent shall make the list of Disqualified Institutions that have
been so identified by name pursuant to this definition available to such Lender.
It is understood and agreed that any identification by the Borrower pursuant to
this definition after the Closing Date shall not apply retroactively to
disqualify any Person that shall have become a Lender or a participant prior
thereto (but that no further assignments or delegations to, or sales of
participations by, may be made to any such Person thereafter). Notwithstanding
anything to the contrary in this Agreement, each of the parties hereto
acknowledges and agrees that the Administrative Agent (x) except for any Person
expressly identified by name in writing by the Borrower to the Administrative
Agent, shall not have any responsibility or obligation to determine whether any
Lender or any potential assignee Lender is a Disqualified Institution and
(y) shall not have any liability with respect to any assignment or participation
made to a Disqualified Institution.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

30



--------------------------------------------------------------------------------

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“Eligible Accounts” means, at any time, the Accounts owned by the Credit Parties
at such time, other than any Account to which (or to any portion of which) any
of the exclusionary criteria set forth below applies. Without limiting the right
of the Administrative Agent to modify the eligibility criteria in its Permitted
Discretion as expressly set forth herein, Eligible Accounts shall not include
any Account of any Credit Party:

(a) that (i) is not subject to a valid and perfected first priority Lien in
favor of the Collateral Agent created under the Collateral Documents or (ii) is
not owned by such Credit Party free and clear of all Liens and of all rights of
any other Person, except (A) Liens in favor of the Collateral Agent created
under the Collateral Documents, (B) Permitted Encumbrances arising as a matter
of law that do not secure Indebtedness for borrowed money and do not have
priority over the Lien in favor of the Collateral Agent created under the
Collateral Documents and (C) any Lien permitted under Section 6.2(h);

(b) that does not arise from the sale of goods or the performance of services by
such Credit Party in the ordinary course of its business (including, for the
avoidance of doubt, (i) any Account that is an obligation of a customs broker or
Taiyo Nippon Sanso Corporation (or any other pass-through importer) and (ii) any
Account that arises under any transitional services agreement entered into in
connection with any Disposition (including the Life Sciences Sale) or in respect
of any settlement of litigation or a similar proceeding);

(c) that is not evidenced by an invoice or other documentation reasonably
satisfactory to the Administrative Agent (with the Administrative Agent agreeing
that it will reasonably consider any form thereof proposed by an Account Debtor)
that has been sent to the Account Debtor;

(d) (i) for which the goods giving rise to such Account have not been shipped to
the Account Debtor or upon which such Credit Party’s right to receive payment is
contingent upon the provision of any service or the fulfillment of any further
obligation on the part of such Credit Party or (ii) if such Account represents a
progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to such Credit Party’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

(e) (i) that arises with respect to goods that are delivered on a bill-and-hold,
sale on approval, sale-and-return, consignment, guaranteed sale or any other
repurchase or return basis by reason of which the payment by the Account Debtor
is or may be conditional or (ii) represent credit card sales or cash-on-delivery
sales;

(f) that is payable in any currency other than Dollars; provided that an
Eligible Foreign Receivable shall not be excluded as an Eligible Account
pursuant to this clause so long as the currency in which it is payable is freely
available, not subject to exchange controls and freely convertible to Dollars;

 

31



--------------------------------------------------------------------------------

(g) as to which such Credit Party is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process;

(h) that is the obligation of any Credit Party or any Affiliate of a Credit
Party or any director, officer, other employee or equity holder of any Credit
Party or any such Affiliate, or by any Person that has any common officer or
director with any Credit Party (other than any Person that would not be an
Affiliate but for a common officer or director);

(i) that is the obligation of an Account Debtor that is a Governmental
Authority, unless, in the case of any Governmental Authority of the United
States of America, any State thereof or the District of Columbia, the
Administrative Agent, in its Permitted Discretion, has agreed to the contrary in
writing and such Credit Party, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable State, county or municipal law restricting assignment thereof or
perfection of Lien thereon;

(j) that is the obligation of an Account Debtor organized under the laws of, or
the chief executive office of which is located in, any jurisdiction other than
the United States of America, any State thereof or the District of Columbia,
except to the extent (i) payment of such Account is assured by a letter of
credit assigned and delivered to, and drawable by, the Administrative Agent,
satisfactory to the Administrative Agent in its Permitted Discretion as to form,
amount and issuer, (ii) such Account is covered by credit insurance in form,
substance and amount, and by an insurer, satisfactory to the Administrative
Agent in its Permitted Discretion (with the extent of such coverage being
determined giving effect to any foreign country limits, insured percentage
amounts and credit limits under such credit insurance, it being also understood
and agreed that any deductible thereunder shall reduce the amount of such
Accounts that are otherwise eligible under this clause) or (iii) such Account is
guaranteed by the Export-Import Bank of the United States of America in favor of
the Administrative Agent on terms and pursuant to documentation satisfactory to
the Administrative Agent in its Permitted Discretion; provided that Eligible
Foreign Receivables shall not be excluded as Eligible Accounts pursuant to this
clause so long as the aggregate amount of Eligible Foreign Receivables included
as Eligible Accounts at any time shall not exceed $7,500,000;

(k) that is the obligation of an Account Debtor that is a Sanctioned Person;

(l) to the extent that any defense, counterclaim, setoff or dispute has been
asserted as to such Account (but any portion of such Account net of the amount
of such defense, counterclaim, setoff or dispute shall not be excluded as an
Eligible Account pursuant to this clause);

(m) to the extent that (i) such Account is subject to any security, deposit,
progress payment, prepayment, retainage or other similar advance made by or for
the

 

32



--------------------------------------------------------------------------------

benefit of the Account Debtor, but only to the extent thereof, or (ii) such
Credit Party or any Affiliate thereof is liable for goods sold or services
rendered by the Account Debtor or any Affiliate thereof to such Credit Party or
any Affiliate thereof, or such Credit Party or any Affiliate thereof is
otherwise monetarily obligated to the Account Debtor or any Affiliate thereof
(whether contingently or otherwise, and including any such obligation in respect
of any security or deposit provided by the Account Debtor or any Affiliate
thereof to such Credit Party or any Affiliate thereof), but only to the extent
of the potential defense, counterclaim or setoff; provided that the Borrower may
at its election deem the aggregate amount of the potential defense, counterclaim
or setoff applicable under this clause (ii) calculated by it for any Borrowing
Base Certificate to be the applicable amount for purposes of each of the next
two succeeding Borrowing Base Certificates; and provided further that no Default
or Event of Default shall exist as a result of an error in good faith made by
the Borrower in calculating such amount so long as the amount of such error
shall not have resulted in the avoidance of a Cash Dominion Period or the making
of a Specified Payment or a Restricted Junior Payment that otherwise would not
have been permitted and such error is promptly corrected upon a Financial
Officer of the Borrower becoming aware thereof;

(n) to the extent such Account is evidenced by a judgment, or any promissory
note, instrument or chattel paper;

(o) that is in default; provided that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

(i) such Account is not paid within the earlier of 60 days following its due
date or (A) in the case of all Accounts other than Eligible Foreign Receivables,
90 days following its original invoice date and (B) in the case of all Eligible
Foreign Receivables, 120 days following its original invoice date (it being
understood in each case that “original invoice date” shall be deemed to be the
original invoice date of the first invoice in the case of any Account invoiced
more than once (including where any Account was partially paid and such Credit
Party created a new receivable for the unpaid portion of such Account));

(ii) any Account Debtor obligated on such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due or is assigned by the applicable Credit Party to
“prepaid” status;

(iii) a petition is filed by or against any Account Debtor obligated on such
Account under any Debtor Relief Law; or

(iv) any check or other instrument of payment with respect to such Account has
been returned uncollected for any reason;

 

33



--------------------------------------------------------------------------------

(p) that is the obligation of an Account Debtor if 50% or more of all Accounts
owing by such Account Debtor and its Affiliates are ineligible pursuant to
clause (o) above;

(q) to the extent that such Account, together with all other Accounts owing by
such Account Debtor and its Affiliates, as of any date of determination exceed
25% of all Eligible Accounts (but only to the extent of such excess);

(r) to the extent such Account exceeds any credit limit established by the
Administrative Agent, in its Permitted Discretion, following the Borrower’s
receipt from the Administrative Agent of prior written notice (which such notice
may be made by electronic transmission) of such limit;

(s) as to which any of the representations or warranties in the Credit Documents
with respect to such Account are untrue in any material respect; or

(t) that was acquired by the Borrower or any Restricted Subsidiary in (or are
owned by any Credit Party that became a Subsidiary as a result of) any
Acquisition consummated after the Closing Date (or that is owned by a Credit
Party that became a Restricted Subsidiary as a result of a redesignation as such
of any Unrestricted Subsidiary), unless (i) a customary due diligence
investigation with respect thereto has been completed (which investigation may,
at the discretion of the Administrative Agent, include a field examination) to
the reasonable satisfaction of the Administrative Agent to confirm the meeting
of eligibility criteria or (ii) the Administrative Agent has determined, in its
Permitted Discretion, not to apply with respect to such Account the
ineligibility criteria set forth in this clause.

In determining the amount of an Eligible Account, the face amount of an Account
shall be reduced by, to the extent not reflected as a reduction in such face
amount, unless the Administrative Agent, in its Permitted Discretion, agrees
otherwise and without duplication (whether of the exclusionary criteria set
forth in the definition of Eligible Accounts or of any Reserve) (i) the amount
of all accrued and actual discounts, warranty and other claims, returns, credits
or credits pending, promotional program allowances, price adjustments, finance
charges and other allowances (including any amount that such Credit Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all Cash
and Cash Equivalents received in respect of such Account but not yet applied by
such Credit Party to reduce the amount of such Account. Standards of eligibility
may be made more restrictive (and such increased restrictiveness subsequently
reversed in whole or in part) from time to time, and at any time, solely by the
Administrative Agent, in the exercise of its Permitted Discretion, with any such
changes to be effective three Business Days after delivery of notice thereof to
the Borrower and the Lenders.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course of business; provided
that none of (i) any natural person, (ii) any Credit Party or any Affiliate of
any Credit Party or (iii) any Disqualified Institution shall be an Eligible
Assignee.

 

34



--------------------------------------------------------------------------------

“Eligible Foreign Account Debtor” means an Account Debtor (a) organized under
the laws of, or the chief executive office of which is located in, any
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, (b) the common equity of which is listed on a public stock
exchange (or which is a wholly-owned Subsidiary of a Person the common equity of
which is listed on a public stock exchange) and (c) which has been proposed as
an Eligible Foreign Account Debtor by the Borrower and accepted as such by the
Administrative Agent, in its Permitted Discretion, on the Closing Date or from
time to time thereafter.

“Eligible Foreign Receivable” means an Account that (a) is the obligation of an
Eligible Foreign Account Debtor and (b) would be an Eligible Account if clause
(j) of the definition of “Eligible Account” were not given effect.

“Eligible Inventory” means, at any time, the Inventory owned by the Credit
Parties at such time, other than any Inventory to which any of the exclusionary
criteria set forth below applies. Without limiting the right of the
Administrative Agent to modify the eligibility criteria in its Permitted
Discretion as expressly set forth herein, Eligible Inventory shall not include
any Inventory of any Credit Party that:

(a) (i) is not subject to a valid and perfected first priority Lien in favor of
the Collateral Agent created under the Collateral Documents or (ii) is not owned
by such Credit Party free and clear of all Liens and of all rights of any other
Person (including the rights of a customer that has made progress payments and
the rights of any supplier or third party contract manufacturer that shall have
supplied any raw materials incorporated in such Inventory or manufactured such
Inventory or any component thereof), except (A) Liens in favor of the Collateral
Agent created under the Collateral Documents, (B) Permitted Encumbrances arising
as a matter of law that do not secure Indebtedness for borrowed money and do not
have priority over the Lien in favor of the Collateral Agent created under the
Collateral Documents, (C) in the case of Inventory referred to in clause (d) or
(f)(i) below, the Lien thereon of the landlord or the warehouseman or other
bailee, as the case may be, if a Rent Reserve or another Reserve has been
established with respect to such Lien on such Inventory and (D) any Lien
permitted under Section 6.2(h);

(b) is not located at a location in the continental United States of America;

(c) is in transit (other than Inventory that is in transit, in each case, for a
period of not more than 10 days, from one location in the continental United
States of America to another location in the continental United States of
America as to which the Collateral Agent’s Liens have been perfected at origin
and destination);

(d) is located on real property leased by a Credit Party, unless (i) the
applicable landlord has executed and delivered to the Administrative Agent a
Collateral Access Agreement with respect to such location or (ii) the
Administrative Agent has established a Rent Reserve;

 

35



--------------------------------------------------------------------------------

(e) is located on real property owned by a Credit Party subject to a mortgage
(or a similar Lien) in favor of a Person other than the Collateral Agent (or the
administrative agent, collateral agent or a similar representative in respect of
any Permitted Term Indebtedness), unless a mortgagee waiver has been delivered
to the Administrative Agent in form and substance reasonably satisfactory to it;

(f) (i) is located in a third party warehouse or is otherwise in the possession
of a warehouseman or other bailee, unless (A) neither such warehouseman or other
bailee nor any Affiliate thereof is a merchant or otherwise is in the business
of buying or selling Goods of this kind, (B) such Inventory has not been
delivered to such warehouseman or other bailee for the purpose of sale or for
the purpose of consumption, usage or processing by it or any Affiliate thereof,
and such warehouseman or other bailee is required either to redeliver such
Inventory to such Credit Party or otherwise dispose of such Inventory in
accordance with the instructions of such Credit Party, (C) such warehouseman or
other bailee has no ownership or other rights in such Inventory, other than a
Lien thereon for charges for storage, transportation and other services provided
by such warehouseman or bailee, (D) such Inventory is segregated or otherwise
separately identifiable from Goods of others, if any, at the applicable location
and (E) either (1) such warehouseman or other bailee has executed and delivered
to the Administrative Agent a Collateral Access Agreement with respect to such
Inventory or (2) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion; (ii) is located at a third
party processing location or is otherwise in the possession of a third party
processor; or (iii) is on consignment to any consignee;

(g) is covered by a negotiable bill of lading, warehouse receipt or other
document of title, unless such Inventory satisfies all the other eligibility
criteria and such bill of lading, warehouse receipt or other document of title
has been delivered to Administrative Agent with all necessary endorsements, free
and clear of all Liens except those permitted by clause (a) above;

(h) is not of a type held for sale in the ordinary course of business of the
Credit Parties;

(i) is out-of-compliance with customer specifications (including as to supplier
qualifications), slow moving, expired, discontinued, contaminated, damaged,
defective (including rework Inventory), seconds, unsaleable or unfit for sale;

(j) consists of supplies used or consumed in a Credit Party’s business or spare
parts, maintenance parts, accessories, display items, prototypes, packaging or
shipping materials, literature materials, display items or sample inventory,
customer supplied parts or Inventory or replacement parts;

(k) consists of goods that have been returned or rejected by any customer;

(l) consists of (i) Hazardous Materials, other than those of a type included in
finished goods, raw materials or WIP in the Current Appraisal, or (ii) Goods
that do not conform in all material respects to all standards imposed by any
applicable Governmental Authority;

 

36



--------------------------------------------------------------------------------

(m) consists of goods that are bill and hold goods;

(n) contains or bears any Intellectual Property rights of any Person other than
such Credit Party (including any Intellectual Property licensed to the Borrower
or any Subsidiary) unless the Administrative Agent is reasonably satisfied that
it may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such other Person, (ii) violating any Contract Obligation with such
other Person or (iii) incurring any obligation or liability with respect to
payment of royalties, other than royalties that would be incurred as a result of
sale of such Inventory if such Inventory were sold by a Credit Party and as to
which a Royalty Reserve shall have been established by the Administrative Agent;

(o) is not covered by casualty insurance as required by the provisions of this
Agreement;

(p) as to which any of the representations or warranties in the Credit Documents
with respect to such Inventory are untrue in any material respect; or

(q) that was acquired by the Borrower or any Restricted Subsidiary in (or are
owned or originated by any Credit Party that became a Subsidiary as a result of)
any Acquisition consummated after the Closing Date (or that is owned by a Credit
Party that became a Restricted Subsidiary as a result of a redesignation as such
of any Unrestricted Subsidiary), unless (i) a customary due diligence
investigation with respect thereto has been completed (which investigation may,
at the discretion of the Administrative Agent, include a field examination and
an appraisal) to the reasonable satisfaction of the Administrative Agent to
confirm the meeting of eligibility criteria or (ii) the Administrative Agent has
determined, in its Permitted Discretion, not to apply with respect to such
Inventory the ineligibility criteria set forth in this clause.

Notwithstanding the foregoing, the amount of Inventory shall be adjusted to
reflect general ledger adjustments that have the effect of reducing Inventory
value to its appropriate GAAP value. Standards of eligibility may be made more
restrictive (and such increased restrictiveness subsequently reversed in whole
or in part) from time to time, and at any time, solely by the Administrative
Agent in the exercise of its Permitted Discretion, with any such changes to be
effective three Business Days after delivery of notice thereof to the Borrower
and the Lenders.

“Eligible Non-WIP Inventory” means Eligible Inventory that is not Eligible WIP
Inventory.

“Eligible WIP Inventory” means Eligible Inventory consisting of work-in-process
and components (including cylinder components), determined in a manner
consistent with the Current Appraisal.

 

37



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA, that is sponsored, maintained or contributed to by, or
required to be contributed to by, the Borrower, any Restricted Subsidiary or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, written notice or demand, claim,
action, suit, proceeding, abatement order or other order or directive
(conditional or otherwise) by any Governmental Authority or by or on behalf of
any other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of, or liability under, any Environmental Law, (b) in
connection with any presence or Release of any Hazardous Material or any actual
or alleged Hazardous Materials Activity or (c) in connection with any actual or
alleged damage, injury, threat or harm to the health and safety of any Person or
to natural resources or the environment.

“Environmental Laws” means all laws (including common law), statutes,
ordinances, orders, rules, regulations, codes, decrees, directives, judgments,
Governmental Authorizations or any other requirements of, or binding agreements
with, Governmental Authorities relating to (a) pollution or protection of the
environment and natural resources, (b) the generation, use, storage,
transportation, recycling or disposal, including the arrangement for recycling
or disposal, or Release of, or exposure to, Hazardous Materials or
(c) occupational safety and health or industrial hygiene, each with respect to
the protection of human health from exposure to Hazardous Materials, in any
manner applicable to the Borrower or any Restricted Subsidiary or to any
Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which such Person is a member,
(b) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which such Person is a member and
(c) for purposes of provisions relating to Section 412 of the Internal Revenue
Code, any member of an affiliated service group within the meaning of
Section 414(m) or 414(o) of the Internal Revenue Code of which such Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any Person that was, but has since ceased to be,
an ERISA Affiliate (within the meaning of the previous sentence) of the Borrower
or any Restricted Subsidiary shall continue to be considered an ERISA Affiliate
of the Borrower or such Restricted Subsidiary within the meaning of this
definition for six years after such creation.

 

38



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for notice to the PBGC
is waived), (b) the failure of the Borrower, any Restricted Subsidiary or any of
their respective ERISA Affiliates to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect to
any Pension Plan, (c) the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, (d) the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure of the Borrower,
any Restricted Subsidiary or any of their respective ERISA Affiliates to make
any required contribution to a Multiemployer Plan (unless any such failures are
corrected by the final due date for the plan year for which such failures
occurred), (e) the provision by the administrator of any Pension Plan pursuant
to Section 4041(a)(2) of ERISA of a written notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA, (f) the
withdrawal by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any Restricted Subsidiary or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA, (g) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any condition or event that
could reasonably be expected to be constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(h) the imposition of liability on the Borrower, any Restricted Subsidiary or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA, (i) the
withdrawal of the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, (j) the receipt by the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan (i) concerning the imposition of withdrawal liability,
(ii) that such Multiemployer Plan is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, (iii) that such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA) or (iv) that such Multiemployer
Plan intends to terminate or has terminated under Section 4041A or 4042 of
ERISA, (k) the occurrence of an act or omission that could reasonably be
expected to give rise to the imposition on the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code in
respect of any Employee Benefit Plan, (l) the occurrence of an act or omission
that could reasonably be expected to give rise to the imposition on the Borrower
or any Restricted Subsidiary of fines, penalties, taxes or related charges under
Section 409, Section 502(c), 502(i) or 502(l), or Section 4071 of ERISA in
respect of any Employee Benefit Plan, (m) the assertion of a claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan, (n) a written determination that any Pension
Plan is, or is reasonably expected to be, in “at risk” status (as defined in
Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA)
with respect to any plan year, (o) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or ERISA, (p) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA) or (q) any Foreign Benefit Event.

 

39



--------------------------------------------------------------------------------

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means any condition or event set forth in Section 8.1.

“Excess Availability” means, at any time, an amount equal to (a) the lesser of
(i) the Maximum Credit and (ii) the Borrowing Base then in effect minus (b) the
Total Utilization of Revolving Commitments.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Property” as defined in the definition of the term “Collateral and
Guarantee Requirement”.

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is illegal
at such time under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time such guarantee or grant of a security
interest becomes effective with respect to such related Swap Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed (or that would be imposed) on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment requested by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any United States federal withholding
Taxes imposed under FATCA.

 

40



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement dated as of June 9, 2011,
among the Borrower and Poco Graphite, Inc., as borrowers, the lenders party
thereto and Wells Fargo Bank, National Association, as administrative agent.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of the Borrower or a Restricted Subsidiary that (a) is outstanding
on the Closing Date and (b) is listed on Schedule 1.1(b).

“Existing Revolving Borrowings” as defined in Section 2.24(e).

“Extended Revolving Commitments” as defined in the definition of the term
“Extension Permitted Amendment”.

“Extended Revolving Loans” as defined in the definition of the term “Extension
Permitted Amendment”.

“Extending Lenders” as defined in Section 2.25(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower among the
Borrower, the Administrative Agent and one or more Extending Lenders, effecting
one or more Extension Permitted Amendments and such other amendments hereto and
to the other Credit Documents as are contemplated by Section 2.25.

“Extension Offer” as defined in Section 2.25(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.25, providing for an extension of the Revolving Maturity Date
applicable to the Revolving Loans and/or Revolving Commitments of the Extending
Lenders (such Revolving Loans or Revolving Commitments being referred to as the
“Extended Revolving Loans” or “Extended Revolving Commitments”, as applicable)
and, in connection therewith:

(a) an increase or decrease in the yield with respect to such Extended Revolving
Loans,

(b) an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Revolving Loans or Extended Revolving Commitments, and/or

(c) an addition of any covenants applicable to the Borrower and/or the
Restricted Subsidiaries, provided that to the extent such covenants are not
consistent with those applicable under the Credit Documents prior thereto, such
differences shall be reasonably satisfactory to the Administrative Agent (it
being agreed, however, that (i) any Extension Agreement may include any
Previously Absent Financial Maintenance

 

41



--------------------------------------------------------------------------------

Covenant if such Previously Absent Financial Maintenance Covenant applies only
to periods after the latest Maturity Date in effect at the time of the
effectiveness thereof or this Agreement is amended to include such Previously
Absent Financial Maintenance Covenant for the benefit of all Lenders and
(ii) any Extension Agreement may include covenants and other provisions
applicable only to periods after the latest Maturity Date in effect at the time
of effectiveness thereof).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Restricted Subsidiary or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2(b).

“Fair Share Contribution Amount” as defined in Section 7.2(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any official
intergovernmental agreements with respect thereto and any agreements entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as shall be determined by the Administrative Agent.

“Fee Letter” means the Amended and Restated Fee Letter dated March 10, 2014,
among Goldman Sachs, Jefferies Finance LLC, PNC Bank, National Association, RBS
Citizens, N.A., Stifel Financial Corporation, Stifel, Nicolaus & Company, Inc.,
U.S. Bank National Association, U.S. Bancorp Investments, Inc. and the Borrower
(including any joinders thereto entered into subsequent to March 10, 2014).

“Financial Officer” means, with respect to any Person, any individual holding
the position of chief financial officer, treasurer, corporate controller or
director of treasury operations of such Person; provided that, when such term is
used in reference to any document executed by, or a certification of, a
Financial Officer, the secretary or assistant secretary of such Person shall
have delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.

“Financial Officer Certification” means, (a) with respect to any consolidated
financial statements of the Borrower, a certificate of the chief financial
officer or the chief accounting officer of such Person stating that such
financial statements present fairly, in all

 

42



--------------------------------------------------------------------------------

material respects, the consolidated financial position of the Borrower and the
Subsidiaries as of the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a consistent basis (except as otherwise disclosed in such
financial statements), subject to changes resulting from audit and normal
year-end adjustments, and (b) with respect to any Unrestricted Subsidiary
Reconciliation Statement, a certificate of the chief financial officer of the
Borrower stating that such reconciliation statement accurately reflects all
adjustments necessary to treat the Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and to otherwise eliminate all accounts of the
Unrestricted Subsidiaries and reflects no other adjustment from the related GAAP
financial statement (except as otherwise disclosed in such reconciliation
statement).

“Financial Performance Covenant” means the covenant set forth in Section 6.7.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and the Subsidiaries ending
on December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio, as of the last day of any Test
Period, of (a) (i) Consolidated Adjusted EBITDA for such Test Period minus
(ii) Consolidated Capital Expenditures for such Test Period paid or payable in
Cash by the Borrower and the Restricted Subsidiaries (excluding (A) any portion
thereof financed with the net cash proceeds of any incurrence of Indebtedness
(other than Loans or loans under other revolving credit facilities), any
Disposition of assets constituting all or substantially all of the assets of a
business unit, division, product line or line of business of the Borrower and
the Restricted Subsidiaries, or any Insurance/Condemnation Event and (B) any
Capital Expenditures to the extent that (1) any property, plant or equipment was
exchanged for credit against the purchase price of the property, plant or
equipment that is the subject of such Capital Expenditure, in each case in the
ordinary course of business, or (2) the proceeds of any Disposition of any
property, plant or equipment were applied promptly after the receipt thereof to
the purchase price of the property, plant or equipment that is the subject of
such Capital Expenditure, and such acquired assets constitute similar
replacement property of such disposed assets) to (b) Consolidated Fixed Charges
for such Test Period.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, the
improvements on which are located in an area designated by the Federal Emergency
Management Agency as having special flood hazards.

“Flood Program” means the National Flood Insurance Program created by the US
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

 

43



--------------------------------------------------------------------------------

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, (b) the failure to make the required contributions or payments,
under any applicable law, on or before the due date for such contributions or
payments (including any applicable grace period) or (c) the receipt of a notice
from an applicable Governmental Authority relating to the intention to terminate
any such Foreign Pension Plan or to appoint a trustee or similar official to
administer any such Foreign Pension Plan, in either case to protect the
interests of the participants or to avoid any unreasonable deterioration of the
financial condition of the Foreign Pension Plan or any unreasonable increase in
liability with respect to the Foreign Pension Plan or alleging the insolvency of
any such Foreign Pension Plan, in each case, which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

“Foreign Lender” means a Lender that is not a US Person.

“Foreign Pension Plan” means any material defined benefit plan described in
Section 4(b)(4) of ERISA that under applicable law is required to be funded
through a trust or other funding vehicle, other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Pledge Agreement” means a pledge or charge agreement pursuant to which
a Credit Party grants a Lien on Equity Interests in a Foreign Subsidiary to
secure the Obligations, governed by the law of the jurisdiction of organization
of such Foreign Subsidiary and in form and substance reasonably satisfactory to
the Collateral Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage attributable to Letters of Credit issued by such Issuing
Bank, other than any portion of such Pro Rata Share that has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof,
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of the aggregate principal amount of the Swing Line Loans outstanding at
such time, other than any portion of such Pro Rata Share that has been
reallocated to other Lenders in accordance with the terms hereof, and (c) with
respect to the Administrative Agent, such Defaulting Lender’s Pro Rata Share of
the aggregate principal amount of the Protective Advances outstanding at such
time, other than any portion of such Pro Rata Share that has been reallocated to
other Lenders in accordance with the terms hereof.

“Funding Notice” means a notice substantially in the form of Exhibit H.

“GAAP” means, at any time, subject to Section 1.2, United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.

“Goldman Sachs” as defined in the preamble hereto.

 

44



--------------------------------------------------------------------------------

“Goods” as defined in Article 9 of the UCC as in effect from time to time in the
State of New York.

“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, Securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) reasonable indemnity obligations entered into in connection with any
Acquisition or any Disposition permitted hereunder (other than any such
obligations with respect to Indebtedness). The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of Indebtedness guaranteed thereby (or, in the case of (A) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(B) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (A), pursuant to such terms or, in the
case of clause (B), reasonably and in good faith by the chief financial officer
of the Borrower)).

“Guarantor Subsidiary” means each Restricted Subsidiary that is a party hereto
as a “Guarantor Subsidiary” and a party to the Pledge and Security Agreement as
a “Grantor” thereunder (it being understood, for the avoidance of doubt, that no
Subsidiary that is excluded from being a Designated Subsidiary shall be required
to be a Guarantor Subsidiary).

 

45



--------------------------------------------------------------------------------

“Guarantors” means each Guarantor Subsidiary; provided that, for purposes of
Section 7, the term “Guarantors” shall also include the Borrower.

“Hazardous Materials” means any chemical, material, waste or substance that is
prohibited, limited or regulated by or pursuant to any Environmental Law, and
any petroleum products, distillates or byproducts and all other hydrocarbons,
radon, asbestos or asbestos-containing materials, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances, and heavy metals.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the generation, use, storage, transportation,
recycling or disposal, including the arrangement for recycling or disposal, or
Release of, or exposure to, or presence of, any Hazardous Materials, and any
treatment, abatement, removal, remediation, corrective action or response action
with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock, stock option, stock appreciation right or similar plan or
right providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Hedge Counterparty” means each Secured Party that is a party to a Hedge
Agreement the obligations under which constitute Designated Hedge Obligations.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Acquired Company Financial Statements” means (a) the audited
consolidated balance sheets and related audited statements of operations,
stockholders’ equity and cash flows, in each case prepared in conformity with
GAAP, of the Acquired Company and its consolidated Subsidiaries for each of the
fiscal years ended December 31, 2011, 2012 and 2013 and (b) the unaudited
consolidated balance sheets and related unaudited consolidated statements of
operations, stockholders’ equity and cash flows, in each case prepared in
conformity with GAAP, of the Acquired Company and its consolidated Subsidiaries
for each subsequent fiscal quarter ended at least 40 days prior to the Closing
Date.

“Historical Borrower Financial Statements” means (a) the audited consolidated
balance sheets and related audited statements of operations, comprehensive
income, equity and cash flows, in each case prepared in conformity with GAAP, of
the Borrower and its consolidated Subsidiaries for each of the Fiscal Years
ended December 31, 2011, 2012 and 2013

 

46



--------------------------------------------------------------------------------

and (b) the unaudited consolidated balance sheets and related unaudited
consolidated statements of operations, comprehensive income, equity and cash
flows, in each case prepared in conformity with GAAP, of the Borrower and its
consolidated Subsidiaries for each subsequent Fiscal Quarter ended at least
40 days prior to the Closing Date.

“Incremental Amount” means, at any time, (a) $35,000,000 minus (b) the excess,
if any, of (i) the aggregate principal amount of Permitted Term Indebtedness
incurred after the Closing Date in reliance on clause (a) of the definition of
Incremental Term Amount, over (ii) $200,000,000.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Incremental Revolving Lenders, establishing Incremental Revolving Commitments
and effecting such other amendments hereto and to the other Credit Documents as
are contemplated by Section 2.24.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.24, to make Revolving Loans and to acquire
participations in Letters of Credit, Swing Line Loans and Protective Advances
hereunder, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Revolving Exposure under such Incremental Facility
Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Amount” means, as of any date of determination, an amount not
in excess of (a) (i) $225,000,000 minus (ii) the sum of (A) the excess, if any,
of (x) the sum of (1) the aggregate amount of the Commitments then in effect
plus (2) (but without duplication to the extent representing a usage of the
Commitments) the aggregate principal amount of Indebtedness then outstanding
under this Agreement over (y) $85,000,000, and (B) the aggregate principal
amount of any Permitted Term Indebtedness incurred after the Closing Date but
prior to such date in reliance on this clause (a), plus (b) an additional amount
so long as, in the case of this clause (b), after giving Pro Forma Effect to the
incurrence of Permitted Term Indebtedness with respect to which the Incremental
Term Amount is being determined and the use of proceeds thereof (but without
netting the Cash proceeds of such Indebtedness), (i) in the case of incurrence
of any Permitted Term Indebtedness that is secured, the Secured Net Leverage
Ratio, determined as of the last day of the Test Period most recently ended on
or prior to such date, shall not exceed 2:00:1.00 or (ii) in the case of
incurrence of any Permitted Term Indebtedness that is unsecured, either (A) the
Total Net Leverage Ratio, determined as of the last day of the Test Period most
recently ended on or prior to such date, shall not exceed 3.75:1.00 or
(B) solely in the case of the incurrence of any such Permitted Term Indebtedness
the proceeds of which are used to finance a Permitted Acquisition, the Total Net
Leverage Ratio, determined as of the last day of the Test Period most recently
ended on or prior to such date, shall be less than the Total Net Leverage Ratio,
determined as of such date but without giving Pro Forma Effect to the incurrence
of such Indebtedness and the use of proceeds thereof; provided that (x) if, for
purposes of determining capacity under clause (b) above, Pro Forma Effect is
given to the entire committed amount of

 

47



--------------------------------------------------------------------------------

any Indebtedness with respect to which the Incremental Term Amount is being
determined, such committed amount may thereafter be borrowed and reborrowed, in
whole or in part, from time to time, without any further testing under this
definition (provided that such committed amount shall, solely for purposes of
calculating availability under clause (b) above and Section 6.1(l), at all times
thereafter be deemed to be fully funded as Indebtedness for borrowed money) and
(y) any Permitted Term Indebtedness may be incurred in reliance on clause
(b) above regardless of whether there is capacity under clause (a) above, or may
be incurred in reliance in part on clause (b) above and in part on clause
(a) above, all as determined by the Borrower in its sole discretion.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of deferred purchase price of property or
services (excluding (i) current accounts payable incurred in the ordinary course
of business, (ii) deferred compensation payable to directors, officers or
employees of such Person or any of its Subsidiaries and (iii) any purchase price
adjustment or earnout obligation incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment or earnout obligation is, or becomes, reasonably determinable),
(e) all Capital Lease Obligations of such Person, (f) the maximum aggregate
amount (determined after giving effect to any prior drawings or reductions that
have been reimbursed) of all letters of credit and letters of guaranty in
respect of which such Person is an account party, (g) the principal component of
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by any Lien on any property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed by such Person, valued, as of any date of
determination, at the lesser of (i) the principal amount of such Indebtedness
and (ii) the fair market value of such property (as determined in good faith by
such Person), (i) all Guarantees by such Person of Indebtedness of others and
(j) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests. The Indebtedness
of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner to the extent such Person is liable therefor as a
result of such Person’s ownership interest in such other Person, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages (including natural resource damages), penalties, claims (including
Environmental Claims), actions, judgments, suits, costs (including the costs of
any investigation, study, sampling, or testing of any Hazardous Materials and
any Hazardous Materials Activity), expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees, expenses and other charges of
counsel and consultants for the Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person (including by any Credit Party or any Affiliate
thereof), whether or not any such Indemnitee shall be designated as a party or a
potential party thereto (but limited, in the case of

 

48



--------------------------------------------------------------------------------

any one such proceeding or hearing, to fees, expenses and other charges of one
firm of primary counsel and one firm of local counsel in each applicable
jurisdiction for all the Indemnitees (and, if any Indemnitee shall have advised
the Borrower that there is an actual or perceived conflict of interest, one
additional firm of primary counsel and one additional firm of local counsel in
each applicable jurisdiction for each group of affected Indemnitees that are
similarly situated), and any fees or expenses incurred by the Indemnitees in
enforcing this indemnity), whether direct, indirect, special, consequential or
otherwise and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable causes of
action or on contract or otherwise, that may be imposed on, incurred by or
asserted against any such Indemnitee, in any manner relating to or arising out
of (a) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make Credit
Extensions, the issuance, amendment, extension or renewal of any Letter of
Credit by any Issuing Bank (including the failure of any Issuing Bank to honor a
drawing under any Letter of Credit as a result of any Governmental Act), the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, any amendments, waivers or consents with respect to
any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Obligations Guarantee)), (b) any commitment letter, engagement letter, fee
letter or other letter or agreement delivered by any Agent, any Arranger or any
Lender to the Borrower, or any Affiliate thereof, in connection with the
arrangement of the credit facilities provided for herein or in connection with
the transactions contemplated by this Agreement or (c) any Environmental Claim
or any Hazardous Materials Activity directly or indirectly relating to or
arising from any past or present activity, operation, land ownership, or
practice of the Borrower or any Subsidiary; provided that none of the foregoing
shall include any Taxes, other than Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, costs, expenses or
disbursements relating to or arising from any non-Tax action, judgment, suit or
claim.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” as defined in Section 10.3.

“Initial ABL Collateral Reports” means the final field examination report
prepared by Sisterson & Co. LLP and the final Inventory appraisal report
(including the supplements thereto) prepared by Great American Group Advisory &
Valuation Services, L.L.C., in each case, prepared with respect to the ABL
Priority Collateral that is owned by the Borrower and the other Credit Parties
(including the Acquired Company and its Subsidiaries that Designated
Subsidiaries) and delivered to the Administrative Agent prior to the Closing
Date.

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any disposition under a threat of such taking of, all or any
part of any assets of the Borrower or any Restricted Subsidiary.

 

49



--------------------------------------------------------------------------------

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Grant of Security Interest” as defined in the Pledge and
Security Agreement.

“Intercompany Indebtedness Subordination Agreement” means an Intercompany
Indebtedness Subordination Agreement substantially in the form of Exhibit I.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swing Line Loan or Protective Advance), the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
at least three months after the Closing Date, (b) with respect to any Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan and, in
the case of any such Loan with an Interest Period of longer than three months’
duration, each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period, (c) with respect to any Swing Line
Loan, the date that such Loan is required to be repaid and (d) with respect to
any Protective Advance, the date that such Protective Advance is required to be
repaid.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, in the case of any Eurodollar Rate Borrowing of any Class, such
other period thereafter as shall have been consented to by each Lender of such
Class), as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice; provided that (a) if an Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless no succeeding Business Day
occurs in such month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Business Day of the
last calendar month of such Interest Period and (c) notwithstanding anything to
the contrary in this Agreement, no Interest Period for a Eurodollar Rate
Borrowing of any Class may extend beyond the Maturity Date for Borrowings of
such Class. For purposes hereof, the date of a Eurodollar Rate Borrowing shall
initially be the date on which such Borrowing is made and thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Inventory” as defined in Article 9 of the UCC as in effect from time to time in
the State of New York.

“Inventory Value” means, with respect to any Eligible Inventory, the lower of
cost or market value on a first-in-first-out basis, with cost determined in
conformity with GAAP (but without regard to intercompany profit and increases
for currency exchange rates) and computed in good faith in the manner consistent
with the Current Appraisal.

 

50



--------------------------------------------------------------------------------

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in conformity with GAAP) to, Guarantees of any
Indebtedness of (including any such Guarantees arising as a result of the
specified Person being a co-maker of any note or other instrument or a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty), or any investment in the form of transfer of property for
consideration that is less than the fair value thereof (as determined reasonably
and in good faith by the chief financial officer of the Borrower) to, any other
Person that are held or made by the specified Person. The amount, as of any date
of determination, of (a) any Investment in the form of a loan or an advance
shall be the aggregate principal amount thereof made on or prior to such date of
determination, minus the amount, as of such date of determination, of any
Returns with respect thereto, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other Securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of the Borrower) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any Returns with respect thereto, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment
and (d) any Investment (other than any Investment referred to in clause (a),
(b) or (c) above) in the form of a transfer of Equity Interests or other
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the fair value (as determined
reasonably and in good faith by the chief financial officer of the Borrower) of
such Equity Interests or other property as of the time of such transfer (less,
in the case of any investment in the form of transfer of property for
consideration that is less than the fair value thereof, the fair value (as so
determined) of such consideration as of the time of the transfer), minus the
amount, as of such date of determination, of any Returns with respect thereto,
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such transfer.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit J.

 

51



--------------------------------------------------------------------------------

“Issuing Bank” means (a) Wells Fargo Bank, National Association, (b) solely in
respect of any Existing Letter of Credit, the Person that is the issuer thereof,
and (c) any other Lender that shall have become an Issuing Bank as provided
herein, other than any such Person that shall have ceased to be an Issuing Bank
as provided herein, each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.4 with respect to such Letters of Credit).

“Junior Indebtedness” means (a) any Permitted Senior Notes Indebtedness, (b) any
Permitted Term Indebtedness that is unsecured and (c) any Subordinated
Indebtedness, other than any Subordinated Indebtedness owing to the Borrower or
any Restricted Subsidiary.

“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto in accordance with the
terms hereof pursuant to an Assignment Agreement, an Incremental Facility
Agreement or a Refinancing Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment Agreement.
Unless the context otherwise requires, the term “Lender” includes the Swing Line
Lender and, with respect to the Protective Advances, the Administrative Agent.

“Letter of Credit” means a standby letter of credit issued or to be issued by
any Issuing Bank pursuant to this Agreement and any Existing Letter of Credit,
in each case other than any Letter of Credit that ceases to be a “Letter of
Credit” outstanding hereunder pursuant to Section 10.8.

“Letter of Credit Sublimit” means $35,000,000.

“Letter of Credit Usage” means, at any time, the sum of (a) the maximum
aggregate amount that is, or at any time thereafter pursuant to the terms
thereof may become, available for drawing under all Letters of Credit
outstanding at such time (regardless of whether any conditions for drawing could
then be met) and (b) the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Banks and not theretofore reimbursed by or on
behalf of the Borrower.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, and any lease or license in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing.

“Life Sciences Sale” means the sale by the Acquired Company of the Life Sciences
business pursuant to and on the terms set forth in the Life Sciences Sale
Agreement.

 

52



--------------------------------------------------------------------------------

“Life Sciences Sale Agreement” means the Share and Asset Purchase Agreement,
dated as of December 22, 2013, among the Acquired Company, ATMI Packaging, Inc.,
Advanced Technology Materials, Inc., ATMI SARL, ATMI BELGIUM LLC and Pall
Corporation.

“Limited Condition Acquisition” means any Acquisition where consummation of such
Acquisition by the Borrower or any Restricted Subsidiary is not conditioned on
the availability of, or on obtaining, third party financing.

“Loan” means a Revolving Loan, a Swing Line Loan or a Protective Advance.

“Long-Term Indebtedness” means any Indebtedness that, in conformity with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets, liabilities (actual or contingent) or financial
condition of the Borrower and the Restricted Subsidiaries taken as a whole,
(b) the ability of the Credit Parties (taken as a whole) to fully and timely
perform any of their payment obligations under the Credit Documents or (c) the
rights and remedies available to, or conferred upon, any Agent or any Lender
under the Credit Documents.

“Material Indebtedness” means (a) any Permitted Senior Notes Indebtedness and
any Permitted Term Indebtedness and (b) any other Indebtedness (other than the
Loans and Guarantees under the Credit Documents), or obligations in respect of
one or more Hedge Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount of $50,000,000 or more.
In the case of any Material Indebtedness that is a Guarantee of any other
Indebtedness, each reference to “Material Indebtedness” shall be deemed to
include a reference to such Guaranteed Indebtedness. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Restricted Subsidiary in respect of any Hedge Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Restricted Subsidiary would be required to pay if such
Hedge Agreement were terminated at such time.

“Material Real Estate Asset” means (a) each Real Estate Asset set forth on
Schedule 1.1(a) and (b) each Real Estate Asset located in the United States
acquired by any Credit Party after the Closing Date (or owned by any Person that
becomes a Credit Party after the Closing Date and located in the United States)
that, together with the improvements thereon and all contiguous and all related
parcels and the improvements thereon, has a book or fair value of $10,000,000 or
more (as determined reasonably and in good faith by an Authorized Officer of the
Borrower), in each case, as of the time of acquisition of such Real Estate Asset
by such Credit Party or as of the time such Person becomes a Credit Party, as
applicable.

“Material Subsidiary” means each Restricted Subsidiary (a) the total assets of
which (determined on a consolidated basis for such Restricted Subsidiary and its
Restricted Subsidiaries, but excluding all amounts attributable to Unrestricted
Subsidiaries) equal 2.5% or more of the Consolidated Total Assets or (b) the
consolidated revenues of which (determined on

 

53



--------------------------------------------------------------------------------

a consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) equal 2.5% or more of the consolidated revenues of the Borrower
and the Restricted Subsidiaries, in each case as of the last day of the most
recently ended Test Period; provided that if at the end of or for any Test
Period the combined consolidated total assets or combined consolidated revenues
of all Restricted Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries would, but for this proviso, exceed 5.0% of the
Consolidated Total Assets or 5.0% of the consolidated revenues of the Borrower
and the Restricted Subsidiaries, then one or more of such excluded Restricted
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts (determined on a
consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) of their total assets or revenues, as the case may be, until such
excess shall have been eliminated. For purposes of this definition, the
Consolidated Total Assets and consolidated revenues of the Borrower as of any
date prior to, or for any period that commenced prior to, the Closing Date shall
be determined on a Pro Forma Basis to give effect to the Merger and the other
Transactions to occur on the Closing Date.

“Maturity Date” means the Revolving Maturity Date or the scheduled “maturity
date” with respect to any Class of Loans established pursuant to Section 2.25 or
2.26, as the context requires.

“Maximum Credit” means, at any time, the sum of the Revolving Commitments of all
the Lenders in effect at such time. The Maximum Credit as of the Closing Date is
$75,000,000.

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of the
Borrower.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
February 4, 2014, among the Borrower, Merger Sub and the Acquired Company,
together with the schedules, exhibits and other definitive documentation
relating thereto.

“Merger Sub” means Atomic Merger Corporation, a Delaware corporation.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of Cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the applicable Issuing Bank with respect to
Letters of Credit issued by such Issuing Bank and outstanding at such time and
(b) otherwise, an amount determined by the Administrative Agent and the
applicable Issuing Bank in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent.

 

54



--------------------------------------------------------------------------------

“Mortgage Policy” as defined in the definition of “Collateral and Guarantee
Requirement”.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates makes or is obligated to
make contributions.

“Narrative Report” means, with respect to any financial statements for which
such report is required, a narrative report describing, in reasonable detail,
the results of operations of the Borrower and the Subsidiaries in the form
prepared for presentation to senior management thereof for the applicable Fiscal
Year or Fiscal Quarter (and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter).

“Net Recovery Percentage” means, with respect to any NRP Category of Eligible
Inventory, the fraction, expressed as a percentage, (a) the numerator of which
is the amount equal to the expected recovery on the aggregate amount of such NRP
Category of Eligible Inventory at such time on a “going out of business” and
“net recovery with conversion” basis, net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets and net of conversion costs, all as set forth in the Current Appraisal,
and (ii) the denominator of which is the original cost of the aggregate amount
of such NRP Category of Eligible Inventory subject to the Current Appraisal (it
being understood that different NRP Categories of Eligible Inventory may have
different Net Recovery Percentages). The Net Recovery Percentage with respect to
any NRP Category of Eligible Inventory shall be the “net recovery” percentage
identified with respect to such NRP Category of Eligible Inventory in, as
applicable, Exhibit A-1 or Exhibit A-2 of the Current Appraisal (and, if the
Current Appraisal identifies more than one such percentage, the applicable
identified percentage shall be that specified by the Administrative Agent in its
Permitted Discretion); provided that, with respect to any two or more NRP
Categories of Eligible Inventory, the Administrative Agent may from time to time
in its Permitted Discretion specify that the “Net Recovery Percentage” with
respect to each such NRP Category of Eligible Inventory shall be determined as
the weighted average of the “Net Recovery Percentages”, determined in accordance
with the foregoing sentence, for such NRP Categories of Eligible Inventory.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note issued to any Lender pursuant to Section 2.7(c).

“NRP Category” means each category of Inventory that the Administrative Agent
shall from time to time in its Permitted Discretion specify as a category of
Inventory that is distinct from any other category of Inventory. Each item of
Eligible Inventory shall be contained in an NRP Category.

“Obligations” means (a) all obligations of every nature of each Credit Party
under this Agreement and the other Credit Documents, whether for principal,
interest (including default interest accruing pursuant to Section 2.10 and
interest (including such default interest)

 

55



--------------------------------------------------------------------------------

that would continue to accrue pursuant to Credit Documents on any such
obligation after the commencement of any proceeding under the Debtor Relief Laws
with respect to any Credit Party, whether or not such interest is allowed or
allowable against such Credit Party in any such proceeding), reimbursement of
amounts drawn under Letters of Credit, fees (including commitment fees),
reimbursement of expenses, indemnification or otherwise, (b) all Designated
Hedge Obligations, excluding, with respect to any Guarantor, Excluded Swap
Obligations with respect to such Guarantor, and (c) all Designated Cash
Management Services Obligations.

“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended, and in the
case of any Foreign Subsidiary, any analogous organizational documents. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.23)

“Participant Register” as defined in Section 10.6(g).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or is covered by
Title IV of ERISA.

 

56



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
wholly owned Restricted Subsidiaries; provided that:

(a) immediately prior and after giving effect thereto, no Event of Default shall
have occurred and be continuing or would result therefrom, provided that in the
case of any Limited Condition Acquisition financed, in whole or in part, with
the proceeds of Permitted Term Indebtedness, the condition set forth in this
clause (a) shall not apply if the absence of any default or event of default
under such Permitted Term Indebtedness is not a condition precedent to the
funding of such Permitted Term Indebtedness;

(b) (i) in the case of any Acquisition of Equity Interests in a Person, each of
such Person and its Subsidiaries will become a Restricted Subsidiary (or will be
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
with the continuing or surviving Person being the Borrower (in the case of any
such transaction involving the Borrower) or a Restricted Subsidiary) and (ii) in
the case of any Acquisition of other assets, such assets will be owned by the
Borrower or any Restricted Subsidiary;

(c) all actions required to be taken with respect to such Person or such assets,
as the case may be, in order to satisfy the requirements set forth in clauses
(a), (b) and (c) of the definition of the term “Collateral and Guarantee
Requirement” (subject to the discretion of the Collateral Agent set forth in
such definition) shall have been taken (or arrangements for the taking of such
actions satisfactory to the Collateral Agent shall have been made) (it being
understood that all other requirements set forth in such definition that are
applicable to such Acquisition shall be required to be satisfied in accordance
with (and within the time periods provided in) Sections 5.10, 5.11 and 5.15);
and

(d) the business of any such acquired Person, or such acquired assets, as the
case may be, constitutes a business permitted by Section 6.11.

“Permitted Discretion” means a determination made by the Administrative Agent in
the exercise of its reasonable credit judgment (from the perspective of a
secured asset-based lender) and in accordance with customary business practices
for comparable secured asset-based lending transactions

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not overdue by more than 30 days or
are being contested in good faith in compliance with Section 5.3, if adequate
reserves with respect thereto are maintained by the applicable Person in
conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors’ and other like Liens imposed by law arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.3, if
adequate reserves with respect thereto are maintained by the applicable Person
in conformity with GAAP;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws

 

57



--------------------------------------------------------------------------------

(other than any Lien imposed pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA or a violation of Section 436 of the Internal
Revenue Code) and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(d) pledges and deposits made (i) in the ordinary course of business to secure
the performance of bids, trade contracts (other than for payment of
Indebtedness), leases (other than capital leases), statutory obligations (other
than any Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or a violation of Section 436 of the Internal Revenue
Code), surety and appeal bonds, performance bonds, completion guarantees and
other obligations of a like nature (including those to secure health, safety and
environmental obligations) and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);

(f) easements, zoning restrictions, rights-of-way, encroachments, protrusions
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower and the Restricted
Subsidiaries, taken as a whole and other matters on title that are reasonably
acceptable to the Collateral Agent;

(g) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(h) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;

(i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations;

(j) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection;

 

58



--------------------------------------------------------------------------------

(l) Liens arising by virtue of precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases entered into by
the Borrower and the Restricted Subsidiaries in the ordinary course of business;

(m) Liens representing any interest or title of a lessor or sublessor, or a
lessee or sublessee, in the property subject to any lease (other than any
capital lease) permitted by this Agreement (and all encumbrances and other
matters affecting such interest or title);

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o) (i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business
and bailment arrangements entered into in the ordinary course of business
(excluding any general inventory financing) and permitted by this Agreement and
(ii) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code (and any similar provision of any other requirement of law) in favor of a
seller or buyer of goods;

(p) Liens that are customary contractual rights of set-off;

(q) Liens on specific items of inventory or other goods and proceeds thereof
securing obligations in respect of documentary letters of credit issued to
facilitate the purchase, shipment or storage of such inventory or such other
goods;

(r) deposits of Cash with the owner or lessor of premises leased and operated by
the Borrower or any Restricted Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business; and

(s) leases, nonexclusive licenses, subleases or nonexclusive sublicenses granted
to others in the ordinary course of business that do not interfere in any
material respect with the ordinary course of business of the Borrower and the
Restricted Subsidiaries, taken as a whole;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c), (d) or
(q) above securing letters of credit, bank guarantees and similar instruments.

“Permitted Lien” means any Lien permitted by Section 6.2.

“Permitted Senior Notes Indebtedness” means Indebtedness permitted under
Section 6.1(m).

“Permitted Senior Notes Indebtedness Documents” means any credit agreement,
indenture or other agreement or instrument evidencing or governing the rights of
the holders of any Permitted Senior Notes Indebtedness.

“Permitted Term Indebtedness” means Indebtedness permitted under Section 6.1(l).

 

59



--------------------------------------------------------------------------------

“Permitted Term Indebtedness Documents” means the Term Credit Agreement and any
other credit agreement or other agreement or instrument evidencing or governing
the rights of the holders of any Permitted Term Indebtedness.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

“Pledge and Security Agreement” means the ABL Pledge and Security Agreement to
be executed by the Credit Parties substantially in the form of Exhibit K.

“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement dated as
of the date hereof among the Borrower, the Administrative Agent and the
Collateral Agent.

“Previously Absent Financial Maintenance Covenant” means, at any time, (a) any
financial maintenance covenant that is not included in this Agreement at such
time and (b) any financial maintenance covenant that is included in this
Agreement at such time but has covenant levels or effectiveness triggers that
are more restrictive on the Borrower and the Restricted Subsidiaries than the
covenant levels or effectiveness triggers set forth in this Agreement at such
time.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Any Agent and any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) that rank or are capable of ranking prior or pari passu
with the Liens of the Collateral Agent created under the Collateral Documents
(or similar Liens under applicable law), against all or part of the assets of
any Credit Party, including for amounts owing for wages, vacation pay, severance
pay, employee source deductions and contributions, goods and services taxes,
sales taxes, harmonized sales taxes, municipal taxes, income taxes, VAT,
workers’ compensation, unemployment insurance, pension plan or fund obligations
(including pension plan deficits) or other statutory deemed trusts or overdue
rents.

“Private Lenders” means Lenders that wish to receive Private-Side Information.

“Private-Side Information” means any information with respect to the Borrower
and the Subsidiaries that is not Public-Side Information.

 

60



--------------------------------------------------------------------------------

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any Pro Forma Event, that such Pro Forma Event and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement for
the applicable covenant or requirement: (a) historical income statement items
(whether positive or negative) attributable to the property or Person, if any,
subject to such Pro Forma Event, (i) in the case of a Disposition of a business
unit, division, product line or line of business of the Borrower or a Restricted
Subsidiary, a Disposition that otherwise results in a Restricted Subsidiary
ceasing to be a Subsidiary or a designation of a Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (ii) in the case of an Acquisition by the
Borrower or a Restricted Subsidiary, whether by merger, consolidation or
otherwise, any other Investment that results in a Person becoming a Subsidiary
or a designation of a Subsidiary as a Restricted Subsidiary, shall be included,
(b) any repayment, retirement, redemption, satisfaction, and discharge or
defeasance of Indebtedness and (c) any Indebtedness incurred or assumed by the
Borrower or any of the Restricted Subsidiaries in connection therewith, and if
such Indebtedness has a floating or formula rate, such Indebtedness shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any hedging obligations applicable to such Indebtedness if such
hedging obligation has a remaining term in excess of 12 months). “Pro Forma
Basis,” “Pro Forma Compliance” and “Pro Forma Effect” in respect of any Pro
Forma Event shall be calculated in a reasonable and factually supportable manner
by the Borrower. For the avoidance of doubt, the amount of net cost savings,
operating expense reductions, other operating improvements and synergies
projected by the Borrower in good faith to be realized as a result of actions
taken or to be taken in connection with any Pro Forma Event may be included in
Consolidated Adjusted EBITDA in the manner, and subject to the limitations, set
forth in the definition of such term.

“Pro Forma Event” means (a) any Acquisition by the Borrower or a Restricted
Subsidiary, whether by merger, consolidation or otherwise, or any other
Investment that results in a Person becoming a Subsidiary, (b) any Disposition
of a business unit, division, product line or line of business of the Borrower
or a Restricted Subsidiary and any other Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary, (c) any designation of a
Subsidiary as a Restricted Subsidiary or as an Unrestricted Subsidiary and
(d) any incurrence or issuance or repayment, retirement, redemption,
satisfaction and discharge or defeasance of Indebtedness or any Restricted
Junior Payment where the consummation thereof, or the determination of whether
such transaction is permitted to be consummated under this Agreement, requires
that the Financial Performance Covenant or a financial test be calculated on a
Pro Forma Basis or after giving Pro Forma Effect to such transaction; provided
that any such Acquisition, Investment or Disposition involving consideration of
less than $20,000,000 shall, in each case in the sole discretion of the
Borrower, be deemed not to constitute a Pro Forma Event hereunder.

“Pro Forma Financial Statements” means customary pro forma consolidated balance
sheets and related pro forma consolidated statements of operations of the
Borrower and its consolidated Subsidiaries as of the end of and for the most
recently ended Fiscal Year and the latest 12-month period ended at least 40 days
prior to the Closing Date, prepared after giving effect to the Transactions as
if they had occurred as of the end of such period (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
operations), in

 

61



--------------------------------------------------------------------------------

each case under and in accordance with Article 11 of Regulation S-X and the
relevant SEC rules and regulations applicable thereto for Form S-1 registration
statements; provided that such pro forma financial statements shall not be
required to include adjustments for purchase accounting (including adjustment of
the type contemplated by Financial Accounting Standards Board ASC Topic 805,
Business Combinations (formerly SFAS 141R)).

“Pro Rata Share” means, with respect to any Lender, at any time, the percentage
obtained by dividing (a) the Revolving Commitment of such Lender at such time by
(b) the aggregate Revolving Commitments of all the Lenders at such time,
provided that if the Revolving Commitments have terminated or expired, the Pro
Rata Share shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

“Projections” means the projections of the Borrower and the Restricted
Subsidiaries for each Fiscal Quarter of the Fiscal Year 2014 and for each Fiscal
Year thereafter through and including the Fiscal Year 2021.

“Protective Advance” as defined in Section 2.2(a).

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

“Public-Side Information” means information that is either (a) available to all
holders of Traded Securities of the Borrower and its Subsidiaries or (b) not
material non-public information (for purposes of United States federal, state or
other applicable securities laws).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred.

“Quarterly Average Excess Availability” means, for any Fiscal Quarter, the
average for such Fiscal Quarter of the daily amounts determined as of 5:00 p.m.
(New York City time) for each day during such Fiscal Quarter expressed as a
percentage equivalent to a fraction (a) the numerator of which is the Excess
Availability at such time and (b) the denominator of which is the Maximum Credit
in effect at such time.

“Quarterly Average Facility Utilization” means, for any Fiscal Quarter, the
average for such Fiscal Quarter of the daily amounts determined as of 5:00 p.m.
(New York City time) for each day during such Fiscal Quarter expressed as a
percentage equivalent to a fraction (a) the numerator of which is the sum of
(i) the aggregate principal amount of all Revolving Loans outstanding at such
time and (ii) the Letter of Credit Usage at such time and (b) the denominator of
which is the Maximum Credit in effect at such time.

“Real Estate Asset” means any interest owned by any Credit Party in fee in any
real property.

“Recipient” means (a) the Administrative Agent, (b) the Collateral Agent,
(c) any Lender and (d) any Issuing Bank, as applicable.

 

62



--------------------------------------------------------------------------------

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Refinancing Revolving Lenders, establishing Refinancing Revolving Commitments
and effecting such other amendments hereto and to the other Credit Documents as
are contemplated by Section 2.26.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, refinances or replaces
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest on such Original
Indebtedness, any original issue discount applicable to such Refinancing
Indebtedness. any unused commitments in respect of such Original Indebtedness
(only if and to the extent that, had such Original Indebtedness been incurred
under such commitments at the time such Refinancing Indebtedness is incurred, it
would have been permitted hereunder) and any reasonable fees, premiums and
expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness; (c) the weighted average life to maturity of such
Refinancing Indebtedness shall not be shorter than the remaining weighted
average life to maturity of such Original Indebtedness (and, for purposes of
determining the weighted average life to maturity of such Original Indebtedness,
the effects of any prepayments made prior to the date of the determination shall
be disregarded); (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Restricted Subsidiary that
shall not have been (or, in the case of after-acquired Subsidiaries, shall not
have been required to become) an obligor in respect of such Original
Indebtedness; (e) if such Original Indebtedness shall have been subordinated to
the Obligations, such Refinancing Indebtedness shall also be subordinated to the
Obligations on terms not less favorable in any material respect to the Lenders;
and (f) except where the Original Indebtedness is Permitted Term Indebtedness
(it being understood that any Refinancing Indebtedness in respect of any
Permitted Term Indebtedness shall be subject to the requirements set forth in
clauses (II) and (III) of Section 6.1(l)), such Refinancing Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness or, to the extent such assets would have been required to
secure such Original Indebtedness pursuant to the terms thereof, that are
proceeds and products of, or after-acquired property that is affixed or
incorporated into, the assets that secured such Original Indebtedness.

“Refinancing Revolving Commitments” as defined in Section 2.26(a).

“Refinancing Revolving Lender” as defined in Section 2.26(a).

“Refinancing Revolving Loans” as defined in Section 2.26(a).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors.

“Regulation T” means Regulation T of the Board of Governors.

 

63



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors.

“Regulation X” means Regulation X of the Board of Governors.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents, administrators, managers, representatives and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into or through the indoor or outdoor
environment, including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material.

“Rent Reserve” means, with respect to any real property leased by a Credit Party
on which any Inventory is located (other than any such leased real property in
respect of which the Administrative Agent shall have received a Collateral
Access Agreement executed by the applicable landlord pursuant to which, among
other things, such landlord waives or subordinates, in a manner reasonably
satisfactory to the Administrative Agent, any rights and claims it has to such
Inventory for any rent or other amounts payable to such landlord), an amount
determined in the Administrative Agent’s Permitted Discretion; provided that
such amount shall not exceed two months’ rental expense for such leased real
property.

“Reports” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrower or any other Credit Party from information furnished
by or on behalf of the Borrower or any Guarantor Subsidiary, which Reports
(except where prepared for internal purposes of the Administrative Agent) may be
distributed to the Lenders by the Administrative Agent.

“Requisite Lenders” means, at any time, Lenders having or holding Revolving
Exposure and unused Revolving Commitments representing more than 50% of the sum
of the Revolving Exposure and unused Revolving Commitments of all the Lenders at
such time. For purposes of this definition, the amount of Revolving Exposures
and unused Revolving Commitments shall be determined by excluding the Revolving
Exposure and unused Revolving Commitment of any Defaulting Lender.

“Reserves” means (a) the Designated Pari Cash Management Services Reserves,
(b) the Designated Pari Hedge Reserves, (c) the Rent Reserve, (d) the Royalty
Reserve, (e) the Dilution Reserve and (f) without duplication (including with
respect to any items that are otherwise addressed through eligibility criteria),
any and all other reserves that the Administrative Agent deems necessary, in its
Permitted Discretion, to maintain (including

 

64



--------------------------------------------------------------------------------

reserves for accrued and unpaid interest on the Obligations, contingent
liabilities of any Credit Party, reserves for uninsured losses of any Credit
Party, reserves to cover any Prior Claims, reserves for political risks or other
risks (including risks of natural disasters) in respect of jurisdictions of
customer locations, reserves for warehousemen’s and other bailee’s charges
(except, in the case of any warehouseman or other bailees having possession of
any Inventory, if such warehouseman or other bailee shall have delivered to the
Administrative Agent an executed Collateral Access Agreement pursuant to which,
among other things, it shall have waived or subordinated, in a manner reasonably
satisfactory to the Administrative Agent, any rights and claims it has to such
Inventory for any service charges or other amounts payable to it), reserves for
freight charges, reserves for changes in the determination of the saleability or
realization values of Inventory, reserves for uninsured, underinsured,
unindemnified or underindemnified liabilities or potential liabilities with
respect to any litigation, reserves for export or import restrictions and
reserves for Taxes, fees, assessments and other governmental charges) with
respect to any Collateral, any Account Debtor or any Credit Party.

“Resulting Revolving Borrowings” as defined in Section 2.24(e).

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect (whether in Cash, Securities or other property), with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, (b) any payment
or distribution, direct or indirect (whether in Cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary, and (c) any payment or
other distribution, direct or indirect (whether in Cash, Securities or other
property) of or in respect of principal of or interest or premium on any Junior
Indebtedness, or any payment or other distribution (whether in Cash, Securities
or other property), including any sinking fund or similar deposit, on account of
the redemption, retirement, purchase, acquisition, defeasance (including
in-substance or legal defeasance), exchange, conversion, cancelation or
termination of any Junior Indebtedness.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor in Cash or Cash Equivalents of principal
thereof and (b) with respect to any Acquisition or other Investment, any return
of capital (including dividends, distributions and similar payments and profits
on sale to a Person other than the Borrower or a Subsidiary) received by the
investor in Cash or Cash Equivalents in respect of such Acquisition or other
Investment.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Swing Line Loans and Protective Advances hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.1 or in the

 

65



--------------------------------------------------------------------------------

applicable Assignment Agreement or an Incremental Facility Agreement, as
applicable, subject to any increase or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Closing Date is $75,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earlier to occur of (a) the
Revolving Maturity Date and (b) the date on which all the Revolving Commitments
are terminated or permanently reduced to zero pursuant hereto.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Revolving Loans of such Lender
outstanding at such time, (b) such Lender’s Pro Rata Share of the Letter of
Credit Usage at such time, (c) such Lender’s Pro Rata Share of the aggregate
principal amount of the Swing Line Loans outstanding at such time and (d) such
Lender’s Pro Rata Share of the aggregate principal amount of the Protective
Advances outstanding at such time.

“Revolving Loan” means a revolving loan made by a Lender to the Borrower
pursuant to Section 2.1(a).

“Revolving Maturity Date” means the date that is five years after the Closing
Date.

“Royalty Reserve” means, at any time, a reserve equal to an amount determined in
the Administrative Agent’s Permitted Discretion; provided that such amount shall
not exceed the sum of (a) accrued but unpaid royalties due to third parties for
the sale of any Inventory subject to any license of Intellectual Property plus
(b) unpaid royalties due to third parties for finished goods Inventory on hand
subject to any license of Intellectual Property.

“S&P” means Standard & Poor’s Financial Services, a division of McGraw-Hill
Financial, Inc., or any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary Disposes of such property to any Person and the Borrower
or any Restricted Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
Disposed of, from such Person or its Affiliates.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control or the United States Department of State or by the United Nations
Security Council, the European Union or any EU member state, (b) any Person
operating, organized or resident in any jurisdictions subject to Sanctions or
(c) any Person controlled by any such Person.

“Sanctions” as defined in Section 4.23.

“Sanctions Laws” as defined in Section 4.23.

 

66



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“Secured Net Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Secured Net Debt as of such date to (b) Consolidated Adjusted
EBITDA for the period of four consecutive Fiscal Quarters of the Borrower most
recently ended on or prior to such date.

“Secured Parties” as defined in the Pledge and Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the United States Securities Act of 1933.

“Senior Notes” means the 6.00% Senior Notes due 2022 issued by the Borrower on
April 1, 2014.

“Solvency Certificate” means a Solvency Certificate executed by the chief
financial officer of the Borrower substantially in the form of Exhibit L.

“Solvent” means that, as of the date of determination, (a) the fair value of the
assets of the Borrower and the Restricted Subsidiaries, on a consolidated basis,
exceeds their debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, (b) the present fair saleable value of the property of the
Borrower and the Restricted Subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such debts and other
liabilities become absolute and matured, (c) the Borrower and the Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such liabilities become absolute and matured and (d) the Borrower and the
Restricted Subsidiaries, on a consolidated basis, are not engaged in, and are
not about to engage in, business for which they have unreasonably small capital.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

“Specified Acquired Company Financial Statements” means such audited and
unaudited financial statements of the Acquired Company and its Subsidiaries
(giving effect to the Life Sciences Sale as either (a) discontinued operations
pursuant to ASC 205-20-45, Presentation of Financial Statements–Discontinued
Operations or (b) as necessary to permit the preparation of Pro Forma Financial
Statements, but including after giving effect to the Life Sciences Sale and,
otherwise, under and in accordance with Article 11 of Regulation S-X and the
relevant SEC rules and regulations applicable thereto for Form S-1 registration
statements) as are required to satisfy the financial statement requirements of
the SEC for inclusion in a registration

 

67



--------------------------------------------------------------------------------

statement for a registered offering of senior unsecured debt Securities on Form
S-1 (other than consolidating and other financial statements and data that would
be required by Sections 3-09, 3-10 and 3-16 of Regulation S-X under the
Securities Act) or that would be necessary for the underwriters of such
Securities to receive customary “comfort” (including customary negative
assurance comfort, including with respect to change period comfort) from the
independent registered public accounting firms of the Borrower and the Acquired
Company in connection with the offering of such Securities.

“Specified Disposition” the sale (including by way of the sale of Equity
Interests in the Subsidiary identified in writing to the Administrative Agent
prior to the Closing Date and whether by merger, consolidation or otherwise) of
all or substantially all of the business and operations representing the line of
business of the Borrower and the Restricted Subsidiaries identified in writing
to the Administrative Agent prior to the Closing Date.

“Specified Event of Default” means (a) any Event of Default arising under
Section 8.1(a), 8.1(f) or 8.1(g), (b) any Event of Default arising from the
failure to deliver a Borrowing Base Certificate by the time required hereunder,
(c) any material inaccuracy in any Borrowing Base Certificate, (d) any Event of
Default arising from a breach of Section 5.15, (e) any Event of Default arising
from a breach of Section 6.7 or (f) any Event of Default arising from failure to
maintain the legal existence of the Borrower as required by Section 5.2.

“Specified Payment” means any Investment or other Acquisition or any designation
of a Subsidiary as an Unrestricted Subsidiary that, in each case, is subject to
satisfaction of the Specified Payment Conditions.

“Specified Payment Conditions” means, at any time of determination with respect
to any Specified Payment, the requirement that (a) except to the extent set
forth in clause (a) of the definition of “Permitted Acquisition” in the case of
any Limited Condition Acquisition that is a Permitted Acquisition, no Event of
Default shall have occurred and be continuing or would arise as a result of such
Specified Payment, and (b) after giving Pro Forma Effect to such Specified
Payment, (i) the average daily Specified Payment Excess Availability Percentage
during the 30-day period ending on the date of such Specified Payment shall be
not less than 12.5%, (ii) the Specified Payment Excess Availability Percentage
on the date of such Specified Payment shall be not less than 12.5% and
(iii) unless after giving Pro Forma Effect to such Specified Payment, (1) the
average daily Specified Payment Excess Availability Percentage during the 30-day
period ending on the date of such Specified Payment shall be not less than 15%
and (2) the Specified Payment Excess Availability Percentage on the date of such
Specified Payment shall not be less than 15%, the Fixed Charge Coverage Ratio as
of the last day of the most recently ended Test Period (regardless whether a
Covenant Period has occurred and is continuing) shall be not less than 1.00 to
1.00.

“Specified Payment Excess Availability Percentage” means, at any time of
determination, the percentage equivalent to a fraction (a) the numerator of
which is Excess Availability at such time and (b) the denominator of which is
the lesser of (i) the Maximum Credit and (ii) the Borrowing Base then in effect.

 

68



--------------------------------------------------------------------------------

“Specified Payment RP Conditions” means, at any time of determination with
respect to any Restricted Junior Payment, the requirement that (a) no Event of
Default shall have occurred and be continuing or would arise as a result of such
Restricted Junior Payment, and (b) after giving Pro Forma Effect to such
Restricted Junior Payment, (i) the average daily Specified Payment Excess
Availability Percentage during the 30-day period ending on the date of such
Specified Payment shall be not less than 15%, (ii) the Specified Payment Excess
Availability Percentage on the date of such Restricted Junior Payment shall be
not less than 15% and (iii) unless after giving Pro Forma Effect to such
Restricted Junior Payment, (1) the average daily Specified Payment Excess
Availability Percentage during the 30 day period ending on the date of such
Restricted Junior Payment shall be not less than 17.5% and (2) the Specified
Payment Excess Availability Percentage on the date of such Restricted Junior
Payment shall not be less than 17.5%, the Fixed Charge Coverage Ratio as of the
last day of the most recently ended Test Period (regardless whether a Covenant
Period has occurred and is continuing) shall be not less than 1.00 to 1.00.

“Specified Permitted Indebtedness Documentation Requirements” means, with
respect to any Indebtedness, the requirements that the terms of such
Indebtedness (excluding interest rates (whether fixed or floating), interest
margins, benchmark rate floors, fees, original issue discounts and prepayment or
redemption terms (including “no call” terms and other restrictions thereunder)
and premiums) are, when taken as a whole, not materially more favorable to the
lenders or holders providing such Indebtedness than those applicable under this
Agreement when taken as a whole (other than covenants (including any Previously
Absent Financial Maintenance Covenant) or other provisions applicable only to
periods after the latest Maturity Date in effect at the time of incurrence of
such Indebtedness) (it being understood that such Indebtedness shall not include
any Previously Absent Financial Maintenance Covenant unless such Previously
Absent Financial Maintenance Covenant applies only to periods after the latest
Maturity Date in effect at the time of incurrence of such Indebtedness or this
Agreement is amended to include such Previously Absent Financial Maintenance
Covenant for the benefit of all Lenders); provided that a certificate of an
Authorized Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement of this definition shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower in writing within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)).

“Specified Real Estate Asset” means each Material Real Estate Asset that is
intended by the Borrower to be part of the Specified Disposition and identified
in writing to the Administrative Agent prior to the Closing Date.

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.1(b)(ii) and 4.1(b)(iii) (in each case, solely with
respect to the Credit Parties), 4.3 (solely with respect to the Credit
Documents), 4.4(b) (solely with respect to the Credit Documents), 4.6, 4.14,
4.15, 4.18, 4.21(a), 4.23(a) and 4.23(c).

 

69



--------------------------------------------------------------------------------

“Standard Letter of Credit Practice” means, for any Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which
such Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.

“Supermajority Lenders” means, at any time, Lenders having or holding Revolving
Exposure and unused Revolving Commitments representing more than 66-2/3% of the
sum of the Revolving Exposure and unused Revolving Commitments of all the
Lenders at such time. For purposes of this definition, the amount of Revolving
Exposures and unused Revolving Commitments shall be determined by excluding the
Revolving Exposure and unused Revolving Commitment of any Defaulting Lender.

“Supplemental Collateral Questionnaire” means a certificate in the form of
Exhibit M or any other form approved by the Collateral Agent.

“Swap Obligation” as defined in “Excluded Swap Obligation”.

“Swing Line Lender” means Goldman Sachs, in its capacity as the Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.3.

“Swing Line Sublimit” means $20,000,000.

“Syndication Agent” means Goldman Sachs, in its capacity as syndication agent
for the credit facility established under this Agreement.

 

70



--------------------------------------------------------------------------------

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Credit Agreement” means the Term Credit and Guaranty Agreement dated as of
the Closing Date, among the Borrower, the Guarantor Subsidiaries, the lenders
party thereto and Goldman Sachs, as administrative agent and collateral agent
thereunder.

“Term Priority Collateral” as defined in the ABL Intercreditor Agreement.

“Test Period” means, on any date of determination, the most recent period of
four consecutive Fiscal Quarters of the Borrower for which financial statements
have been delivered pursuant to Section 5.1(a) or 5.1(b) (or, prior to the first
delivery of any such financial statements, the period of four consecutive Fiscal
Quarters of the Borrower ended December 31, 2013).

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters of the Borrower most recently ended
on or prior to such date.

“Total Utilization of Revolving Commitments” means, at any time, the sum of the
Revolving Exposures of all the Lenders at such time.

“Traded Securities” means any debt or equity Securities issued pursuant to a
public offering or Rule 144A offering or other similar private placement.

“Transactions” means (a) the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is to be a party, the creation of the
Liens provided for in the Collateral Documents and, in the case of the Borrower,
the borrowing of Loans, the obtaining of Letters of Credit and the use of the
proceeds thereof, (b) the execution, delivery and performance by each Credit
Party of the “Credit Documents” to which it is to be a party and the creation of
the Liens provided for in the “Collateral Documents”, in each case under the
Term Credit Agreement, (c) the execution, delivery and performance by each
Credit Party of the Permitted Senior Notes Indebtedness Documents with respect
to the Senior Notes and the use of proceeds thereof, (d) the Merger, the Life
Sciences Sale and the other transactions contemplated by the Merger Agreement
and (e) the payment of fees and expenses in connection with the foregoing.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

 

71



--------------------------------------------------------------------------------

“Unrestricted Cash” means, on any date, Cash and Cash Equivalents owned on such
date by the Borrower or any Restricted Subsidiary that is not a CFC or a CFC
Holding Company, as reflected on a balance sheet prepared as of such date in
conformity with GAAP, provided that (a) such Cash and Cash Equivalents do not
appear (and would not be required to appear) as “restricted” on a consolidated
balance sheet of such Person prepared in conformity with GAAP, (b) such Cash and
Cash Equivalents are free and clear of all Liens, other than (i) nonconsensual
Liens permitted by Section 6.2 (including, without limitation, clause (a) of the
definition of the term “Permitted Encumbrances”), (ii) Liens referred to in
clause (i) of the definition of the term “Permitted Encumbrances”, (iii) Liens
created under the Credit Documents and (iv) Liens securing Permitted Term
Indebtedness, and (c) the use of such Cash and Cash Equivalents for application
to the payment of Indebtedness is not prohibited in any material respect by
applicable law or any material Contractual Obligation and such Cash and Cash
Equivalents are not contractually restricted in any material respect from being
distributed to the Borrower.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary in the manner provided below and not
subsequently redesignated as a “Restricted Subsidiary” in the manner provided
below and (b) each Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary to be an “Unrestricted Subsidiary” by
delivering to the Administrative Agent a certificate of a Financial Officer of
the Borrower specifying such designation and certifying that such designated
Subsidiary satisfies the requirements set forth in this definition (and
including reasonably detailed calculations demonstrating satisfaction of the
requirement in clause (b)(i) below); provided that no Subsidiary may be
designated as an Unrestricted Subsidiary unless (a) no Default or Event of
Default has occurred and is continuing or would result therefrom, (b) at the
time each such designation becomes effective (i) the Specified Payment
Conditions are satisfied after giving Pro Forma Effect thereto and (ii) if such
Subsidiary is a Credit Party that owns any ABL Priority Collateral, the Borrower
shall have (A) delivered to the Administrative Agent a completed Borrowing Base
Certificate calculating and certifying the Borrowing Base and the Excess
Availability as of the most recent Borrowing Base Reporting Date for which a
calculation of the Borrowing Base shall have been delivered pursuant to
Section 5.1(m) giving Pro Forma Effect to such designation as if effected
immediately prior to such Borrowing Base Reporting Date and (B) shall have
substantially simultaneously with the effectiveness of such designation, to the
extent that Total Utilization of Revolving Commitments would otherwise exceed
the Borrowing Base then in effect, prepaid Loans and/or Cash Collateralized
Letters of Credit in an amount sufficient to eliminate such excess, (c) such
Subsidiary does not own any Equity Interests in any of the Restricted
Subsidiaries, (d) such Subsidiary does not own (or hold or control by lease,
exclusive license or otherwise) any asset (including any Intellectual Property)
that is material to the operation in the ordinary course of business of (i) the
Borrower and the Restricted Subsidiaries, taken as a whole, or (ii) the Borrower
and the Restricted Subsidiaries that are Domestic Subsidiaries, taken as a
whole, (e) each Subsidiary of such Subsidiary has been designated as (and, for
so long as it is a Subsidiary of the Borrower, continues as) an “Unrestricted
Subsidiary”

 

72



--------------------------------------------------------------------------------

in accordance with this definition, (f) the Investments in such Unrestricted
Subsidiary by the Borrower and the Restricted Subsidiaries (including, after
giving effect to the next sentence, those resulting from such designation) are
permitted under Section 6.6, (g) such Subsidiary shall have been or will
promptly be designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants) under any Permitted Senior Notes Indebtedness and any
Permitted Term Indebtedness and (h) no Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously an Unrestricted Subsidiary that has
been redesignated as a Restricted Subsidiary. Upon the designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower and the Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal at the time of such designation to the fair value
of such Subsidiary (as determined reasonably and in good faith by a Financial
Officer of the Borrower). The Borrower shall cause each Unrestricted Subsidiary
to satisfy at all times the requirements set forth in clauses (c), (d) and
(g) above.

The Borrower may designate any Unrestricted Subsidiary as a “Restricted
Subsidiary” by delivering to the Administrative Agent a certificate of a
Financial Officer of the Borrower specifying such redesignation and certifying
that such redesignation satisfies the requirements set forth in this paragraph;
provided that (a) no Default or Event of Default has occurred and is continuing
or would result therefrom and (b) the redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence, at the
time of such redesignation, of any Indebtedness and Liens of such Subsidiary
existing at such time.

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
balance sheet or statement of operations, comprehensive income, equity or cash
flows of the Borrower, such financial statement (in substantially the same form)
prepared on the basis of consolidating the accounts of the Borrower and the
Restricted Subsidiaries and treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“US Tax Compliance Certificate” as defined in Section 2.20(f)(ii)(B)(3).

“Weekly Reporting Period” means each period (a) commencing on any day when
Excess Availability is less than 10% of the Maximum Credit and continuing until
the first day thereafter on which Excess Availability shall have been greater
than 10% of the Maximum Credit for at least 30 consecutive days or
(b) commencing on any day when a Specified Event of Default shall have occurred
and continuing until the first day thereafter on which no Specified Event of
Default shall have existed for at least 30 consecutive days and the
Administrative Agent shall have received a certificate to that effect from an
Authorized Officer of the Borrower.

“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.

 

73



--------------------------------------------------------------------------------

1.2. Accounting Terms; Pro Forma Calculations. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in conformity with GAAP as in effect from time to time;
provided that (a) if the Borrower, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Requisite
Lenders, by notice to the Borrower, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Restricted
Subsidiary at “fair value”, as defined therein, (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (iii) without giving effect to any change to GAAP
occurring after the date hereof as a result of the adoption of any proposals set
forth in the Proposed Accounting Standards Update, Leases (Topic 840), issued by
the Financial Accounting Standards Board on August 17, 2010, or any other
proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the date hereof. Where reference is made to “the Borrower and the
Restricted Subsidiaries on a consolidated basis” or similar language, such
consolidation shall not include any Subsidiaries of the Borrower other than the
Restricted Subsidiaries.

(b) Notwithstanding anything to the contrary contained herein, for purposes of
determining compliance with any test or covenant contained in this Agreement,
the Secured Net Leverage Ratio, the Total Net Leverage Ratio, the Fixed Charge
Coverage Ratio and any other financial ratio shall be calculated giving Pro
Forma Effect to each Pro Forma Event occurring during the applicable period of
four consecutive Fiscal Quarters to which such calculation relates or after the
end of such period of four consecutive Fiscal Quarters but not later than the
date of such calculation (notwithstanding that such ratio may be said to be
determined as of the end of a Test Period); provided that, notwithstanding the
foregoing, when calculating the Fixed Charge Coverage Ratio or any leverage
ratio for purposes of determining actual compliance (and not Pro Forma
Compliance or compliance after giving Pro Forma Effect or on a Pro Forma Basis)
with the Financial Performance Covenant or any other financial maintenance
covenant that might be

 

74



--------------------------------------------------------------------------------

added hereto after the date hereof, any Pro Forma Event and any related
adjustment contemplated in the definitions of Pro Forma Basis, Pro Forma
Compliance and Pro Forma Effect (and corresponding provisions of the definition
of Consolidated Adjusted EBITDA) that occurred subsequent to the end of the
applicable period of four consecutive Fiscal Quarters shall not be given Pro
Forma Effect.

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise expressly provided
herein and unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Credit Documents) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein and, in the case of
the Merger Agreement and the Life Sciences Sale Agreement, subject to the
approval thereof by the Arranger to the extent such approval would be required
under Section 3.1)), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority or any self-regulating entity, any other Governmental
Authority or entity that shall have succeeded to any or all functions thereof,
and (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof.

1.4. Currency Translation. For purposes of any determination under Sections 6
and 8, amounts incurred or outstanding, or proposed to be incurred or
outstanding, in currencies other than Dollars shall be translated into Dollars
at the currency exchange rates in effect on the date of such determination;
provided that (a) for purposes of any determination under Sections 6.1, 6.4, 6.6
and 6.8, the amount of each applicable transaction denominated in a currency
other than Dollars shall be translated into Dollars at the applicable currency
exchange rate in effect on the date of the consummation thereof, which currency
exchange rates shall be determined reasonably and in good faith by the Borrower,
and (b) for purposes of the Financial Performance Covenant, any other financial
test and the related definitions, amounts in currencies other than Dollars shall
be translated into Dollars at the currency exchange rates then most

 

75



--------------------------------------------------------------------------------

recently used in preparing the consolidated financial statements of the
Borrower. Notwithstanding anything to the contrary set forth herein, but subject
to clause (b) above, (i) no Default shall arise as a result of any limitation or
threshold expressed in Dollars in this Agreement being exceeded in respect of
any transaction solely as a result of changes in currency exchange rates from
those applicable for determining compliance with this Agreement at the time of,
or at any time following, such transaction and (ii) in the case of any
Indebtedness outstanding under any clause of Section 6.1 or secured under any
clause of Section 6.2 that contains a limitation expressed in Dollars and that,
as a result of changes in exchange rates, is so exceeded, such Indebtedness will
be permitted to be refinanced with Refinancing Indebtedness in respect thereof
incurred under such clause notwithstanding that, after giving effect to such
refinancing, such excess shall continue.

1.5. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Rate
Loan” or “Eurodollar Rate Borrowing”) or by Class and Type (e.g., a “Eurodollar
Rate Revolving Loan” or “Eurodollar Rate Revolving Borrowing”).

1.6. Effectuation of Transactions. All references herein to the Borrower and the
Subsidiaries or the Restricted Subsidiaries shall be deemed to be (unless the
context otherwise requires) references to such Persons, and all the
representations and warranties of the Borrower and the other Credit Parties
contained in this Agreement and the other Credit Documents shall be deemed made,
in each case, after giving effect to the Merger and the other Transactions to
occur on the Closing Date.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1. Revolving Loans. (a) Revolving Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender agrees to make
Revolving Loans to the Borrower in Dollars in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding its Revolving
Commitment or (ii) the Total Utilization of Revolving Commitments exceeding the
lesser of (A) the Maximum Credit and (B) the Borrowing Base then in effect.
Amounts borrowed pursuant to this Section 2.1(a) that are repaid or prepaid may,
subject to the terms and conditions hereof, be reborrowed during the Revolving
Commitment Period. Each Lender’s Revolving Commitment shall terminate on the
Revolving Commitment Termination Date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Lenders proportionately to their
Pro Rata Shares. At the commencement of each Interest Period for any Eurodollar
Rate Revolving Borrowing, such Borrowing shall be in an aggregate amount of
$1,000,000 or an integral multiple of $500,000 in excess of such amount;
provided that a Eurodollar Rate Revolving Borrowing that results from a
continuation of an outstanding Eurodollar Rate Revolving Borrowing may be in an
aggregate amount that is equal to the amount of such

 

76



--------------------------------------------------------------------------------

outstanding Borrowing. At the time each Base Rate Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount of $500,000 or an integral
multiple of $100,000 in excess of such amount; provided that such Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
Maximum Credit or that is required to finance the reimbursement of a drawing
under a Letter of Credit as contemplated by Section 2.4(d).

(ii) To request a Revolving Borrowing, the Borrower shall deliver to the
Administrative Agent a fully completed and executed Funding Notice (A) in the
case of a Eurodollar Rate Borrowing, not later than 1:00 p.m. (New York City
time) at least three Business Days in advance of the proposed Credit Date (which
shall be a Business Day) and (B) in the case of a Base Rate Borrowing, not later
than 1:00 p.m. (New York City time) on the proposed Credit Date (which shall be
a Business Day). In lieu of delivering a Funding Notice, the Borrower may give
the Administrative Agent, not later than the applicable time set forth above,
telephonic notice of any proposed Revolving Borrowing; provided that such
telephonic notice shall be promptly confirmed in writing by delivery to the
Administrative Agent of a fully completed and executed Funding Notice. Promptly
upon receipt by the Administrative Agent of a Funding Notice in accordance with
this paragraph, the Administrative Agent shall notify each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Revolving Borrowing. Following delivery of a Funding Notice for a
Eurodollar Rate Revolving Borrowing, any failure to make such Borrowing shall be
subject to Section 2.18(c).

(iii) Each Lender shall make the principal amount of the Revolving Loan required
to be made by it hereunder on any Credit Date available to the Administrative
Agent not later than 3:00 p.m. (New York City time) on such Credit Date by wire
transfer of same day funds in Dollars to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make each such Revolving Loan available to the
Borrower by promptly remitting the amounts so received, in like funds, to the
account specified by the Borrower in the applicable Funding Notice (or, in the
case of a Base Rate Revolving Borrowing specified by the Borrower in the
applicable Funding Notice as made to finance reimbursement of a drawing under a
Letter of Credit as contemplated by Section 2.4(d), to the applicable Issuing
Bank).

2.2. Protective Advances. (a) General. Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time during the Revolving Commitment Period, in the Administrative
Agent’s sole discretion (but without any obligation to) (i) after the occurrence
of a Default or an Event of Default or (ii) at any time that any of the other
conditions precedent set forth in Section 3.2 would not be satisfied, to make
loans to the Borrower in Dollars on behalf of the Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(A) to preserve or protect the Collateral, or any portion thereof, (B) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations referred to in clause (a) of the

 

77



--------------------------------------------------------------------------------

definition of such term or (C) to pay any other amount chargeable to or required
to be paid by the Borrower pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees and expenses as
described in Section 10.2) and other sums payable under the Credit Documents
(any such loans are herein referred to as “Protective Advances”); provided that
no Protective Advance shall be made if immediately after giving effect thereto
the aggregate principal amount of the outstanding Protective Advances would
exceed an amount equal to 10% of the Borrowing Base in effect at the time of the
making of such Protective Advance or (y) the Total Utilization of Revolving
Commitments would exceed the Maximum Credit. Protective Advances may be made
even if the conditions precedent set forth in Section 3.2 have not been
satisfied. The Protective Advances shall constitute Obligations for all purposes
hereof and the other Credit Documents and shall be Guaranteed and secured as
provided in the Credit Documents. All Protective Advances shall be Base Rate
Loans. The Administrative Agent’s authorization to make Protective Advances may
be revoked at any time by the Requisite Lenders. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof. The Administrative Agent may at any time (i) request, on behalf
of the Borrower, the Lenders to make, subject to the limitations set forth in
Section 2.1(a) and to the satisfaction of the conditions precedent set forth in
Section 3.2, Base Rate Revolving Loans to repay any Protective Advance or
(ii) require the Lenders to acquire participations in any Protective Advance as
provided in Section 2.2(b). The Administrative Agent shall endeavor to notify
the Borrower promptly after the making of any Protective Advance.

(b) Lenders’ Participations in Protective Advances. The Administrative Agent may
by written notice given to each Lender not later than 1:00 p.m. (New York City
time) on any Business Day require the Lenders to purchase, in accordance with
their Pro Rata Shares, participations in all or a portion of the Protective
Advances outstanding, together with accrued interest thereon. Such notice shall
specify the aggregate amount of the Protective Advance or Protective Advances in
which Lenders will be required to participate and such Lender’s Pro Rata Share
of such Protective Advance or Protective Advances and the accrued interest
thereon. Each Lender shall make available an amount equal to such Lender’s Pro
Rata Share of such Protective Advance or Protective Advances, and the accrued
interest thereon, not later than 12:00 p.m. (New York City time) on the first
Business Day following the date of receipt of such notice, by wire transfer of
same day funds in Dollars to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. In the
event that any Lender fails to make available for the account of the
Administrative Agent any payment referred to in the preceding sentence, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender, together with interest thereon for three Business Days at the rate
customarily used by the Administrative Agent for the correction of errors among
banks and thereafter at the Base Rate. In order to evidence the purchase of
participations under this Section 2.2(b), each Lender agrees to enter at the
request of the Administrative Agent into a participation agreement in form and
substance reasonably satisfactory to the Administrative Agent. In the event the
Lenders shall have purchased participations in any Protective Advance pursuant
to this Section 2.2(b), the Administrative Agent shall promptly distribute to
each Lender that has paid all amounts payable by it under this Section 2.2(b)
with respect to such Protective Advance such Lender’s Pro Rata Share of all
payments subsequently received by the Administrative Agent from or on behalf of
the Borrower in respect of such Protective Advance; provided that any such
payment so distributed shall be repaid to the Administrative Agent if and

 

78



--------------------------------------------------------------------------------

to the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Protective Advance pursuant to this
Section 2.2(b) shall not constitute a Loan and shall not relieve the Borrower of
its obligation to repay such Protective Advance.

(c) Obligations Absolute. The obligations of the Lenders under Section 2.2(b)
shall be unconditional and irrevocable and shall be paid and performed strictly
in accordance with the terms hereof under all circumstances, notwithstanding
(i) the existence of any claim, set-off, defense or other right that the
Borrower or any Lender may have at any time against the Administrative Agent or
any other Person or, in the case of any Lender, against the Borrower, whether in
connection herewith, with the transactions contemplated herein or with any
unrelated transaction, (ii) any adverse change in the business, operations,
properties, condition (financial or otherwise) or prospects of the Borrower or
any Subsidiary, (iii) any breach hereof or of any other Credit Document by any
party thereto, (iv) any Default or Event of Default and (v) any other event or
condition whatsoever, whether or not similar to any of the foregoing.

2.3. Swing Line Loans. (a) General. During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swing Line Lender agrees to make
Swing Line Loans to the Borrower in Dollars in an aggregate principal amount at
any time outstanding not to exceed the Swing Line Sublimit; provided that no
Swing Line Loan shall be made if immediately after giving effect thereto the
Total Utilization of Revolving Commitments would exceed the lesser of (i) the
Maximum Credit and (ii) the Borrowing Base then in effect. Amounts borrowed
pursuant to this Section 2.3(a) that are repaid or prepaid may, subject to the
terms and conditions hereof, be reborrowed during the Revolving Commitment
Period.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Each Swing Line Loan shall be a Base Rate Loan. Each Swing Line Loan shall
be in an amount of $500,000 or an integral multiple of $100,000 in excess of
such amount.

(ii) To request a Swing Line Loan, the Borrower shall deliver to the Swing Line
Lender and the Administrative Agent a fully completed and executed Funding
Notice not later than 1:00 p.m. (New York City time) on the proposed Credit Date
(which shall be a Business Day). In lieu of delivering a Funding Notice, the
Borrower may give the Swing Line Lender and the Administrative Agent, not later
than the applicable time set forth above, telephonic notice of any proposed
Swing Line Loan; provided that such telephonic notice shall be promptly
confirmed in writing by delivery to the Swing Line Lender and the Administrative
Agent of a fully completed and executed Funding Notice.

(iii) The Swing Line Lender shall make the principal amount of the Swing Line
Loan available to the Administrative Agent not later than 3:00 p.m. (New York
City time) on the applicable Credit Date by wire transfer of same day funds in
Dollars to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders. The Administrative

 

79



--------------------------------------------------------------------------------

Agent will make available such Swing Line Loan to the Borrower by promptly
remitting the amounts so received, in like funds, to the account specified by
the Borrower in the applicable Funding Notice (or in the case of a Swing Line
Loan specified by the Borrower in the applicable Funding Notice as made to
finance the reimbursement of a drawing under a Letter of Credit as contemplated
by Section 2.4(d), to the applicable Issuing Bank).

(c) Lenders’ Participations in Swing Line Loans. The Swing Line Lender shall, on
a weekly or a more frequently than weekly basis when any Swing Line Loan is
outstanding, by written notice given to the Administrative Agent not later than
1:00 p.m. (New York City time) on any Business Day require the Lenders to
purchase, in accordance with their Pro Rata Shares, participations in all or a
portion of the Swing Line Loans outstanding. Such notice shall specify the
aggregate amount of the Swing Line Loan or Loans in which Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent shall notify each Lender of the details of such notice and
of such Lender’s Pro Rata Share of such Swing Line Loan or Loans. Each Lender
shall make available an amount equal to such Lender’s Pro Rata Share of such
Swing Line Loan or Loans, not later than 12:00 p.m. (New York City time) on the
first Business Day following the date of receipt of such notice, by wire
transfer of same day funds in Dollars to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders, and
the Administrative Agent shall promptly remit the amounts so received, in like
funds, to the Swing Line Lender. In the event that any Lender fails to make
available for the account of the Swing Line Lender any payment referred to in
the preceding sentence, the Swing Line Lender shall be entitled to recover such
amount on demand from such Lender, together with interest thereon for three
Business Days at the rate customarily used by the Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate. In order to
evidence the purchase of participations under this Section 2.3(c), each Lender
agrees to enter at the request of the Swing Line Lender into a participation
agreement in form and substance reasonably satisfactory to the Swing Line Lender
and the Administrative Agent. Each Lender acknowledges and agrees that, in
making any Swing Line Loan, the Swing Line Lender shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrower deemed made pursuant to Section 3.2, unless, at least one
Business Day prior to the time such Swing Line Loan is made, the Borrower or the
Requisite Lenders shall have notified the Swing Line Lender (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 3.2 would not be satisfied if such Swing Line Loan were
then made (it being agreed that, in the event the Swing Line Lender shall have
received any such notice, or shall otherwise believe in good faith that such
conditions would not be satisfied, it shall have no obligation to (and, in the
event it shall have received any such notice, shall not) make any Swing Line
Loan until and unless it shall be satisfied that the events and circumstances
giving rise thereto shall have been cured or otherwise shall have ceased to
exist). In the event the Lenders shall have purchased participations in any
Swing Line Loan pursuant to this Section 2.3(c), the Swing Line Lender shall
promptly distribute to each Lender that has paid all amounts payable by it under
this Section 2.3(c) with respect to such Swing Line Loan such Lender’s Pro Rata
Share of all payments subsequently received by the Swing Line Lender from or on
behalf of the Borrower in respect of the interest of such Lender in such Swing
Line Loan; provided that any such payment so distributed shall be repaid to the
Swing Line Lender if and to the extent such payment is

 

80



--------------------------------------------------------------------------------

required to be refunded to the Borrower for any reason. The purchase of
participations in a Swing Line Loan pursuant to this Section 2.3(c) shall not
constitute a Revolving Loan and shall not relieve the Borrower of its obligation
to repay such Swing Line Loan; provided that, unless the Administrative agent
shall have received written notice from the Borrower of a failure to satisfy any
condition set forth in Section 3.2 prior to the time set for any purchase by the
Lenders of participations in any Swing Line Loan pursuant to this
Section 2.3(c), the amounts that otherwise would have been advanced by Lenders
to fund such purchase of participations shall for all purposes hereunder instead
be deemed to constitute Base Rate Revolving Loans borrowed by the Borrower with
the proceeds of such Revolving Loans being deemed to have been applied to prepay
such Swing Line Loan.

(d) Obligations Absolute. The obligations of the Lenders under Section 2.3(c)
shall be unconditional and irrevocable and shall be paid and performed strictly
in accordance with the terms hereof under all circumstances, notwithstanding
(i) the existence of any claim, set-off, defense or other right that the
Borrower or any Lender may have at any time against the Swing Line Lender or any
other Person or, in the case of any Lender, against the Borrower, whether in
connection herewith, with the transactions contemplated herein or with any
unrelated transaction, (ii) any adverse change in the business, operations,
properties, condition (financial or otherwise) or prospects of the Borrower or
any Subsidiary, (iii) any breach hereof or of any other Credit Document by any
party thereto, (iv) any Default or Event of Default and (v) any other event or
condition whatsoever, whether or not similar to any of the foregoing.

(e) Swing Line Lender Notice to the Administrative Agent. The Swing Line Lender
shall give the Administrative Agent prompt notice of any prepayment or repayment
received by the Swing Line Lender from or on behalf of the Borrower in respect
of any Swing Line Loan and of any failure by the Borrower to prepay or repay the
Swing Line Loan as required hereunder.

2.4. Letters of Credit. (a) General. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Issuing Bank agrees to issue
Letters of Credit for the account of the Borrower or, so long as the Borrower is
a joint and several co-applicant with respect thereto, the account of any
Restricted Subsidiary, and to amend or extend Letters of Credit previously
issued by it as requested by the Borrower; provided that no Letter of Credit
shall be, or shall be required to be, issued, amended or extended by any Issuing
Bank unless (i) such Issuing Bank (if other than the Person serving as the
Administrative Agent) shall have given written notice thereof to the
Administrative Agent pursuant to Section 2.4(g), (ii) immediately after giving
effect thereto (A) the Total Utilization of Revolving Commitments shall not
exceed the lesser of (x) the Maximum Credit and (y) the Borrowing Base then in
effect and (B) the Letter of Credit Usage shall not exceed the Letter of Credit
Sublimit, (iii) such Letter of Credit shall be a standby letter of credit
denominated in Dollars, (iv) such Letter of Credit shall have an expiration date
that is not later than the earlier of (A) the date that is five Business Days
prior to the Revolving Maturity Date and (B) the date that is one year after the
date of issuance of such Letter of Credit (or, in the case of an extension of
any Letter of Credit, one year after the date of such extension), provided that
such Issuing Bank may agree that (x) such Letter of Credit will automatically
extend for one or more successive periods not to exceed one year each (but in
any event to a date not later than the date that is five Business Days prior to
the Revolving Maturity Date) unless such Issuing Bank elects not to extend for
any such additional

 

81



--------------------------------------------------------------------------------

period or (y) such Letter of Credit will expire after the applicable date
referred to above if such Letter of Credit is, at the time it is issued or
extended, cash collateralized or otherwise backstopped in an amount and manner
and pursuant to documentation approved in writing by such Issuing Bank (any such
Letter of Credit referred to in this clause (y) being a “Backstopped Letter of
Credit”), and (v) such issuance, amendment or extension is in accordance with
such Issuing Bank’s standard operating procedures. Each Letter of Credit shall
be in a form acceptable to the applicable Issuing Bank in its reasonable
discretion, it being agreed that the Borrower is responsible for preparing or
approving the final text of each Letter of Credit issued by any Issuing Bank,
irrespective of any assistance such Issuing Bank may provide such as drafting or
recommending text or by such Issuing Bank’s use or refusal to use text submitted
by the Borrower. The Borrower is solely responsible for the suitability of the
Letter of Credit for the Borrower’s purposes. With respect to any Letter of
Credit containing an “automatic amendment” to extend the expiration date of such
Letter of Credit, the applicable Issuing Bank, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if the
Borrower does not at any time want such Letter of Credit to be renewed, the
Borrower will so notify the Administrative Agent and the applicable Issuing Bank
at least 15 calendar days before such Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit. Each Existing Letter of Credit
shall be deemed, for all purposes of this Agreement (including paragraphs
(d) and (e) of this Section), to be a Letter of Credit issued hereunder for the
account of the Borrower. The Borrower unconditionally and irrevocably agrees
that, in connection with any Existing Letter of Credit, it will be fully
responsible for the reimbursement of drawings under such Existing Letter of
Credit, the payment of interest thereon and the payment of fees due under
Section 2.11 to the same extent as if it were the account party in respect of
such Existing Letter of Credit. Notwithstanding anything contained herein to the
contrary, any Issuing Bank may, but shall not be obligated to, issue a Letter of
Credit that supports the obligations of the Borrower or any Restricted
Subsidiary in respect of (I) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (II) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.

(b) Request for Issuance, Amendment or Extension. To request the issuance of a
Letter of Credit (or an amendment or extension (other than an automatic
extension permitted under Section 2.4(a)) of an outstanding Letter of Credit),
the Borrower shall deliver to the Administrative Agent and the applicable
Issuing Bank an Issuance Notice not later than 1:00 p.m. (New York City time) at
least three Business Days, or such shorter period as may be agreed to by such
Issuing Bank in any particular instance, in advance of the proposed date of
issuance, amendment or extension. In connection with any such request, the
Borrower shall specify (i) the amount of such Letter of Credit, (ii) the
requested date of issuance, amendment, renewal or extension of such Letter of
Credit, (iii) the requested expiration date of such Letter of Credit, (iv) the
name and address of the beneficiary of such Letter of Credit and (v) such other
information (including the conditions to drawing, and, in the case of an
amendment, renewal or extension, identification of the Letter of Credit to be so
amended, renewed, or extended) as shall be necessary to prepare, amend, renew,
or extend such Letter of Credit. If requested by the applicable Issuing Bank,
the Borrower also shall submit, not later than the time set forth above, a
completed and executed letter of credit application on such Issuing Bank’s
standard form in

 

82



--------------------------------------------------------------------------------

connection with any such request and shall provide such other documents or
information as such Issuing Bank may reasonably require in connection with the
issuance, amendment or extension of the applicable Letter of Credit; provided
that in the event of any inconsistency or conflict between the terms and
conditions of such letter of credit application and the terms and conditions of
this Agreement, it is the intention of the parties hereto that such provisions
be read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern. An Issuing Bank shall have no obligation to issue a Letter
of Credit if any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit
or request that such Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular.

(c) Responsibility of the Issuing Banks. In determining whether to honor any
drawing under any Letter of Credit, the sole responsibility of an Issuing Bank
shall be to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether such documents appear on their face
to be in accordance with the terms and conditions of such Letter of Credit, it
being agreed that, with respect to such documents that appear on their face to
be in substantial compliance, but are not in strict compliance, with the terms
of such Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents. As between the Borrower and any Issuing Bank, the Borrower assumes
all risks of the acts and omissions of, or misuse of any Letter of Credit by,
the beneficiary of any Letter of Credit. In furtherance and not in limitation of
the foregoing, any act taken or omitted to be taken by any Issuing Bank under or
in connection with any Letter of Credit or any documents or certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of such Issuing Bank to the Borrower, and none of the
Issuing Banks or any of their Related Parties shall have any responsibility for
(and none of their rights or powers hereunder shall be affected or impaired by):

(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;

(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason;

(iii) failure of the beneficiary of any Letter of Credit to comply with any
conditions required in order to draw upon such Letter of Credit;

 

83



--------------------------------------------------------------------------------

(iv) the misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit;

(v) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if such Letter of Credit requires strict compliance by the beneficiary;

(vi) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(vii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to such Letter of Credit so long as the applicable
Drawing Document on its face substantially complies with the terms and
conditions of such Letter of Credit;

(viii) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (so long as such Issuing Bank determines that such Drawing Document on
its face substantially complies with the terms and conditions of the Letter of
Credit);

(ix) acting upon any instruction or request relative to a Letter of Credit or a
requested Letter of Credit that such Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

(x) any errors, omissions, interruptions, loss or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrower;

(xi) any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and the Borrower or any of the parties to the underlying
transaction to which any Letter of Credit relates;

(xii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(xiii) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

 

84



--------------------------------------------------------------------------------

(xiv) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where such Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

(xv) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by such Issuing Bank if subsequently such Issuing Bank or any court
or other finder of fact determines such presentation should have been honored;

(xvi) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor;

(xvii) honor of a presentation that is subsequently determined by the applicable
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons; or

(xviii) any consequences arising from causes beyond the control of the
applicable Issuing Bank, including any Governmental Acts;

provided that, subject to Sections 2.4(k) and 2.4(l) and the other provisions
hereof, the foregoing shall not release an Issuing Bank from such liability to
the Borrower as may be determined in a final, non-appealable judgment of a court
of competent jurisdiction against such Issuing Bank following reimbursement or
payment of the obligations and liabilities, including reimbursement and other
payment obligations, of the Borrower to such Issuing Bank arising under, or in
connection with, this Section 2.4 or any Letter of Credit.

(d) Reimbursement by the Borrower. In the event an Issuing Bank shall have
determined to honor a drawing under any Letter of Credit, it shall promptly
notify the Borrower and the Administrative Agent thereof, and the Borrower shall
reimburse such Issuing Bank for such drawing by paying to such Issuing Bank an
amount in Dollars in same day funds equal to the amount of such drawing not
later than (i) if the Borrower shall have received notice of such drawing prior
to 10:00 a.m. (New York City time) on any Business Day, then 2:00 p.m. (New York
City time) on such Business Day or (ii) otherwise, 2:00 p.m. (New York City
time) on the Business Day next following the day that the Borrower receives such
notice (the date on which the Borrower is required to reimburse a drawing under
any Letter of Credit being referred to herein as the “Reimbursement Date” in
respect of such drawing); provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.1(b) or 2.3(a), as applicable, that such reimbursement payment be
financed with a Base Rate Revolving Borrowing or a Swing Line Loan and, to the
extent the applicable Issuing Bank shall have received the proceeds thereof, the
Borrower’s obligation to make such reimbursement payment shall be discharged and
replaced by the resulting Base Rate Revolving Borrowing or Swing Line Loan. The
Borrower unconditionally and irrevocably agrees that, in connection with

 

85



--------------------------------------------------------------------------------

any Letter of Credit issued for the account of any Restricted Subsidiary as
provided in Section 2.4(a), the Borrower will be fully responsible for the
reimbursement of any drawings thereunder, the payment of interest thereon in
accordance with Section 2.8(e) and the payment of fees due under Section 2.11 to
the same extent as if it were the sole account party in respect of such Letter
of Credit.

(e) Lenders’ Participations in Letters of Credit. Immediately upon the issuance
of any Letter of Credit (or an amendment to a Letter of Credit increasing the
amount thereof), each Lender shall be deemed to have purchased from the
applicable Issuing Bank, and agrees to fund as set forth herein, a participation
in such Letter of Credit and any drawings thereunder in an amount equal to such
Lender’s Pro Rata Share of the maximum amount that is or at any time may become
available to be drawn under such Letter of Credit. In the event the Borrower
shall fail for any reason to reimburse the applicable Issuing Bank for any
drawing under a Letter of Credit as provided in Section 2.4(d), such Issuing
Bank shall promptly notify the Administrative Agent thereof and of the
unreimbursed amount of such drawing and, promptly upon receipt of such notice,
the Administrative Agent shall notify each Lender of the details of such notice
and of such Lender’s Pro Rata Share of such unreimbursed amount. Each Lender
shall make available an amount equal to such Lender’s Pro Rata Share of such
unreimbursed amount to the Administrative Agent not later than 12:00 p.m. (New
York City time) on the first Business Day following the date of receipt of such
notice, by wire transfer of same day funds in Dollars to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, and the Administrative Agent shall promptly remit the amounts so
received, in like funds, to the applicable Issuing Bank. In the event that any
Lender fails to make available, for the account of any Issuing Bank, any payment
referred to in the preceding sentence, such Issuing Bank shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for three Business Days at the rate customarily used by such Issuing Bank for
the correction of errors among banks and thereafter at the Base Rate. Each
Lender agrees that, in issuing, amending or extending any Letter of Credit, the
applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrower
deemed made pursuant to Section 3.2, unless, at least one Business Day prior to
the time such Letter of Credit is issued, amended or extended (or, in the case
of any Letter of Credit subject to automatic extension provisions, at least
three Business Days prior to the time by which the election not to extend must
be made by the applicable Issuing Bank), the Borrower or the Requisite Lenders
shall have notified the applicable Issuing Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 3.2 would not be satisfied if such Letter of Credit were
then issued, amended or extended (it being understood and agreed that, in the
event any Issuing Bank shall have received any such notice, or shall otherwise
believe in good faith that such conditions would not be satisfied, it shall have
no obligation to (and, in the event it shall have received any such notice,
shall not) issue, amend or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances giving rise thereto shall have
been cured or otherwise shall have ceased to exist). In the event an Issuing
Bank shall have been reimbursed by the Lenders pursuant to this Section 2.4(e)
for all or any portion of any drawing honored by such Issuing Bank under a
Letter of Credit, such Issuing Bank shall distribute to each Lender that has
paid all amounts payable by it under this Section 2.4(e) with respect to such
drawing such Lender’s Pro Rata Share of all payments subsequently received by
such Issuing Bank from or on behalf of the Borrower in reimbursement of such

 

86



--------------------------------------------------------------------------------

drawing when such payments are received; provided that any such payment so
distributed shall be repaid to such Issuing Bank if and to the extent such
payment is required to be refunded to the Borrower for any reason. Any payment
made by a Lender pursuant to this Section 2.4(e) to reimburse an Issuing Bank
for a drawing under a Letter of Credit (other than the funding of a Base Rate
Revolving Borrowing or a Swing Line Loan as contemplated by Section 2.4(d))
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such drawing or to pay interest thereon in accordance with
Section 2.8(e).

(f) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued by such
Issuing Bank and the obligations of the Lenders under Section 2.4(e) shall be
unconditional and irrevocable and shall be paid and performed strictly in
accordance with the terms hereof under all circumstances, notwithstanding:

(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) such Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

(iv) such Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that the
Borrower or any Subsidiary or any Lender may have at any time against any
beneficiary, any assignee of proceeds, such Issuing Bank or any other Person or,
in the case of any Lender, against the Borrower, whether in connection herewith,
with the transactions contemplated herein or with any unrelated transaction
(including any underlying transaction between the Borrower or any Subsidiary and
the beneficiary under any Letter of Credit);

(vi) any adverse change in the business, operations, properties, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiary;

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

 

87



--------------------------------------------------------------------------------

(viii) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
the ISP or any successor publication) permits a drawing to be made under such
Letter of Credit after the expiration thereof or after the Revolving Maturity
Date; or

(ix) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.4(f), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, the Borrower’s, any Subsidiary’s or any Lender’s reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against such Issuing Bank, the beneficiary or any
other Person;

provided that, subject to Sections 2.4(k) and 2.4(l) and the other provisions
hereof, the foregoing shall not release an Issuing Bank from such liability to
the Borrower as may be determined in a final, non-appealable judgment of a court
of competent jurisdiction against such Issuing Bank following reimbursement or
payment of the obligations and liabilities, including reimbursement and other
payment obligations, of the Borrower to such Issuing Bank arising under, or in
connection with, this Section 2.4 or any Letter of Credit.

(g) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.4, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
amendments and extensions, all expirations and cancelations and all honored
drawings and reimbursements thereof, (ii) reasonably prior to the time that such
Issuing Bank issues, amends or extends any Letter of Credit, the date of such
issuance, amendment or extension, and the face amount of the Letters of Credit
to be issued, amended or extended by such Issuing Bank and outstanding after
giving effect to such issuance, amendment or extension (and whether the amounts
thereof shall have changed), (iii) on each day on which such Issuing Bank honors
any drawing under any Letter of Credit, the date and amount of the drawing so
honored, (iv) on any Business Day on which the Borrower reimburses or fails to
reimburse any drawing under a Letter of Credit as required hereunder, the date
of such reimbursement or such failure and the amount of such reimbursed or
unreimbursed drawing and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.

(h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the day that the Borrower receives notice from the Administrative
Agent referred to in Section 8.1, the Borrower shall deposit in a deposit
account in the name of the Administrative Agent, for the benefit of the Issuing
Banks and the Lenders, Cash Collateral in an amount equal to 103% of the Letter
of Credit Usage as of such date; provided that the obligation to deposit such
Cash Collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default specified in Section 8.1(f) or
8.1(g). Cash Collateral shall also be

 

88



--------------------------------------------------------------------------------

deposited in accordance with this Section 2.4(h) as and to the extent required
by Sections 2.14 and 2.22. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
deposit account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Funds in such account shall, notwithstanding
anything to the contrary in Section 2.16(f) or the Collateral Documents, be
applied by the Administrative Agent to reimburse the Issuing Banks for honored
drawings under Letters of Credit for which they have not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Letter of Credit Usage at such
time or, if the maturity of the Loans has been accelerated (but subject to in
the case of any such application at a time when any Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining Cash Collateral
shall be less than the aggregate Fronting Exposure), the consent of each Issuing
Bank), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide Cash Collateral as a result of
the occurrence of an Event of Default, such Cash Collateral (to the extent not
applied as aforesaid) shall be returned to the Borrower promptly after all
Events of Default have been cured or waived and the Administrative Agent shall
have received a certificate from an Authorized Officer of the Borrower to that
effect. If the Borrower is required to provide Cash Collateral pursuant to
Section 2.14(a), such Cash Collateral (to the extent not applied as aforesaid)
shall be returned to the Borrower to the extent that, after giving effect to
such return, the Total Utilization of Revolving Commitments would not exceed the
lesser of (i) the Maximum Credit and (ii) the Borrowing Base then in effect. Any
Cash Collateral deposited pursuant to Section 2.14(b) shall (to the extent not
applied as aforesaid) be returned to the Borrower if no Cash Dominion Period is
continuing. If the Borrower is required to provide Cash Collateral pursuant to
Section 2.22, such Cash Collateral (to the extent not applied as aforesaid)
shall be returned to the Borrower to the extent that, after giving effect to
such return, no Issuing Bank shall have any Fronting Exposure.

(i) Termination of any Issuing Bank; Designation of Additional Issuing Banks.

(i) The Borrower may terminate the appointment of any Issuing Bank as an
“Issuing Bank” hereunder by providing written notice thereof to such Issuing
Bank, with a copy to the Administrative Agent. Any such termination shall become
effective upon the earlier of (i) such Issuing Bank acknowledging receipt of
such notice and (ii) the 10th Business Day following the date of the delivery
thereof; provided that no such termination shall become effective (except to
relieve such Issuing Bank from any obligation to issue, amend or extent any
Letter of Credit) until and unless the Letter of Credit Usage attributable to
Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.11(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.

 

89



--------------------------------------------------------------------------------

(ii) The Borrower may, at any time and from time to time, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Lenders that agree to serve in
such capacity as provided below. The acceptance by a Lender of an appointment as
an Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Borrower, the Administrative Agent and such designated Lender and, from
and after the effective date of such agreement, (i) such Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an issuer of Letters of Credit hereunder.

(j) Letter of Credit Amounts. Unless otherwise specified herein, the amount of
any Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any letter of credit
application relating thereto (or of any other document, agreement or instrument
entered into by the applicable Issuing Bank and the Borrower and relating to
such Letter of Credit), provides for one or more automatic increases prior to
the expiration thereof (without giving effect to any automatic extension
provisions therein or the reinstatement of an amount previously drawn thereunder
and reimbursed) in the face amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum face amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

(k) Indemnity. Without limiting the provisions of Section 10.3 or any other
provision of this Agreement, the Borrower agrees to indemnify, defend and hold
harmless each Indemnitee, to the fullest extent permitted by applicable law,
from and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Indemnitee (other than (x) Taxes, except Taxes that
represent claims, liabilities fines, costs, penalties or damages relating to or
arising from any non-Tax claim, demand, suit, action, investigation or
proceeding and (y) any liabilities, fines, costs, penalties, damages, fees and
expenses arising out of claims, demands, suits, actions, investigations, or
proceedings commenced or threatened by a Credit Party, which shall be the
subject of Section 10.3 and shall not be the subject of this Section 2.4(k))
(the “Letter of Credit Indemnified Costs”), and which arise out of or in
connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

 

90



--------------------------------------------------------------------------------

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any Indemnitee in connection with any Letter of
Credit;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to an Issuing Bank in
connection with any Letter of Credit or any requested Letter of Credit or error
in computer or electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of any Letter of Credit
proceeds or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than such
Indemnitee;

(ix) an Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or cause or event beyond the
control of such Indemnitee;

in each case, including that resulting from any Indemnitee’s own negligence;
provided that, notwithstanding the foregoing, such indemnity shall not be
available to any Indemnitee claiming indemnification under this Section 2.4(k)
to the extent that such Letter of Credit Indemnified Costs (i) have been found
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence, bad faith or willful misconduct of
such Indemnitee or its Related Parties or (ii) arise out of or in connection
with any action, claim or proceeding not involving any Credit Party or the
equityholders or Affiliates of any Credit Party (or the Related Parties of any
Credit Party) that is brought by an Indemnitee against another Indemnitee (other
than against any Agent or the Arranger (or any holder of any other title or
role) in its capacity as such). The Borrower hereby agrees to pay any Indemnitee
claiming indemnity on demand from time to time all amounts owing under this
Section 2.4(k). If and to the extent that the obligations of Borrower under this
Section 2.4(k) are unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the Letter of Credit Indemnified Costs permissible under
applicable law. This indemnification provision shall survive termination of this
Agreement and all Letters of Credit.

 

91



--------------------------------------------------------------------------------

(l) Limitation of Liability. The liability of an Issuing Bank (or any other
Indemnitee) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct or actual damages suffered by the
Borrower and the Subsidiaries that are caused directly by such Issuing Bank’s
gross negligence, bad faith or willful misconduct in (i) honoring a presentation
under a Letter of Credit that on its face does not at least substantially comply
with the terms and conditions of such Letter of Credit, (ii) failing to honor a
presentation under a Letter of Credit that strictly complies with the terms and
conditions of such Letter of Credit or (iii) retaining Drawing Documents
presented under a Letter of Credit. An Issuing Bank shall be deemed to have
acted with due diligence and reasonable care if such Issuing Bank’s conduct is
in accordance with Standard Letter of Credit Practice or in accordance with this
Agreement. The Borrower’s aggregate remedies against any Issuing Bank and any
other Indemnitee for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by the Borrower to such Issuing Bank in respect
of the honored presentation in connection with such Letter of Credit under
Section 2.4(d), plus interest at the rate then applicable to Base Rate Loans
hereunder. The Borrower shall take commercially reasonable action to avoid and
mitigate the amount of any damages claimed against any Issuing Bank or any other
Indemnitee, including by enforcing its rights against the beneficiaries of the
Letters of Credit to the extent the Borrower deems such enforcement to be
commercially reasonable. Any claim by the Borrower under or in connection with
any Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by the Borrower as a result of the breach or alleged
wrongful conduct complained of and (y) the amount (if any) of the loss that
would have been avoided by the Borrower had it taken all commercially reasonable
steps to mitigate any loss, and in case of a claim of wrongful dishonor by
specifically and timely authorizing the applicable Issuing Bank to effect a
cure.

(m) ISP and UCP. Unless otherwise expressly agreed by the applicable Issuing
Bank and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
and the UCP shall apply to each standby Letter of Credit and (ii) the rules of
the UCP shall apply to each commercial Letter of Credit.

2.5. Pro Rata Shares; Obligations Several; Availability of Funds. (a) All Loans
on the occasion of any Borrowing shall be made, and all participations in
Letters of Credit, Swing Line Loans and Protective Advances shall be purchased,
by the Lenders in proportion to their Pro Rata Shares. The failure of any Lender
to make any Loan or fund any participation required hereunder shall not relieve
any other Lender of its obligations hereunder; provided that the Commitments and
other obligations of the Lenders hereunder are several, and no Lender shall be
responsible for the failure of any other Lender to make any Loan or fund any
participation required hereunder or to satisfy any of its other obligations
hereunder.

(b) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Loan requested to be
made on such Credit

 

92



--------------------------------------------------------------------------------

Date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such Credit Date and may, in its sole
discretion, but shall not be obligated to, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made the amount
of its Loan available to the Administrative Agent, then such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand,
such corresponding amount, with interest thereon for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of such payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, (A) at any time prior to the third Business Day
following the date such amount is made available to the Borrower, the customary
rate set by the Administrative Agent for the correction of errors among banks
and (B) thereafter, the Base Rate or (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable hereunder to Base Rate Loans of the
applicable Class. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in the applicable
Borrowing.

2.6. Use of Proceeds. The Borrower will use the proceeds of the Revolving Loans
made on the Closing Date solely to (a) fund any original issue discount or
upfront fees payable in respect of the Term Credit Agreement and (b) in an
aggregate amount not to exceed $37,500,000, for other working capital purposes.
The Borrower will use the proceeds of the Revolving Loans and Swing Line Loans
made after the Closing Date solely for working capital requirements and other
general corporate purposes of the Borrower and the Restricted Subsidiaries,
including to finance Permitted Acquisitions. Letters of Credit will be used by
the Borrower solely for general corporate purposes of the Borrower and the
Restricted Subsidiaries.

2.7. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain records evidencing the Obligations of the Borrower owing
to such Lender, including the principal amount of the Loans made by such Lender
and each repayment and prepayment in respect thereof. Subject to Section 2.7(b),
such records maintained by any Lender shall be conclusive and binding on the
Borrower, absent manifest error; provided that the failure to maintain any such
records, or any error therein, shall not in any manner affect the obligation of
the Borrower to pay any amounts due hereunder in accordance with the terms
hereof; provided further that in the event of any inconsistency between the
records maintained by any Lender and the records maintained by the
Administrative Agent, the records maintained by the Administrative Agent shall
govern and control.

(b) Register. The Administrative Agent shall maintain records of the name and
address of, and the Commitments of and the principal amount of and stated
interest on the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding on the Borrower and
each Lender, absent manifest error; provided that the failure to maintain the
Register, or any error therein, shall not in any manner affect the obligation of
any Lender to make a Loan or other payment hereunder or the obligation of the
Borrower to pay any amounts due hereunder, in each case in accordance with the
terms of this Agreement. The Register shall be available for inspection by the
Borrower or any Lender (but, in the case of a Lender, only with respect to
(i) any entry relating to such Lender’s Commitments or Loans and (ii) the
identity of the other Lenders (but not information as to such other Lenders’
Commitments or Loans)) at any reasonable time and from time to time upon
reasonable prior notice. The Borrower hereby designates the Person serving as
the Administrative Agent to serve

 

93



--------------------------------------------------------------------------------

as the Borrower’s non-fiduciary agent solely for purposes of maintaining the
Register as provided in this Section 2.7(b) and agrees that, in consideration of
such Person serving in such capacity, such Person and its Related Parties shall
constitute “Indemnitees”.

(c) Notes. Upon the request of any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) to
evidence such Lender’s Loans of any Class, which shall be in a form approved by
the Administrative Agent.

2.8. Interest on Loans and Letter of Credit Disbursements. (a) Subject to
Section 2.10, each Loan of any Class shall bear interest on the outstanding
principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan (including each Swing Line Loan and each Protective
Advance), at the Base Rate plus the Applicable Margin with respect to Loans of
such Class; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin with respect to Loans of such Class.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 10 (or such greater number as may be agreed to by
the Administrative Agent) Eurodollar Rate Borrowings outstanding at any time. In
the event the Borrower fails to specify in any Funding Notice the Type of the
requested Borrowing, then the requested Borrowing shall be made as a Base Rate
Borrowing. In the event the Borrower fails to deliver in accordance with
Section 2.9 a Conversion/Continuation Notice with respect to any Eurodollar Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing. In the event
the Borrower requests the making of, or the conversion to or continuation of,
any Eurodollar Rate Borrowing but fails to specify in the applicable Funding
Notice or Conversion/Continuation Notice the Interest Period to be applicable
thereto, the Borrower shall be deemed to have specified an Interest Period of
one month. No Borrowing of any Class may be converted into a Borrowing of
another Class.

(c) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 360-day year (or, in the case of Base
Rate Loans determined by reference to the Prime Rate, a 365-day or 366-day year,
as applicable), and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days

 

94



--------------------------------------------------------------------------------

elapsed in the period during which such interest accrues. In computing interest
on any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a Eurodollar Rate Loan, the date of conversion of such Base Rate Loan to such
Eurodollar Rate Loan, as the case may be, shall be excluded; provided that if a
Loan is repaid on the same day on which it is made, one day’s interest shall
accrue on such Loan.

(d) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan (other
than any voluntary prepayment of any Base Rate Revolving Loan), to the extent
accrued on the amount being repaid or prepaid, (iii) if such Loan is a Revolving
Loan, a Swingline Loan or a Protective Advance, on the Revolving Commitment
Termination Date, (iv) on the Maturity Date applicable to such Loan, (v) in the
event of any conversion of a Eurodollar Rate Loan prior to the end of the
Interest Period then applicable thereto, on the effective date of such
conversion and (vi) in the case of any Protective Advance or any interest
accrued in accordance with Section 2.10, on demand.

(e) The Borrower agrees to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by such Issuing Bank, interest on the
amount paid by such Issuing Bank in respect of each such drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of the Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Base Rate Revolving
Loans and (ii) thereafter, the rate determined in accordance with Section 2.10.
Interest payable pursuant to this Section 2.8(e) shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. In the event the applicable Issuing Bank
shall have been reimbursed by the Lenders for all or any portion of such
drawing, such Issuing Bank shall distribute to each Lender that has paid all
amounts payable by it under Section 2.4(e) with respect to such drawing such
Lender’s Pro Rata Share of any interest received by such Issuing Bank in respect
of the portion of such drawing so reimbursed by the Lenders for the period from
the date on which such Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such drawing is reimbursed by the
Borrower.

2.9. Conversion/Continuation. (a) Subject to Section 2.18, the Borrower shall
have the option:

(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

 

95



--------------------------------------------------------------------------------

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b).

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.9 in part, such conversion or continuation shall be
allocated ratably, in accordance with their Pro Rata Shares, among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each part
of such Borrowing resulting from such conversion or continuation shall be
considered a separate Borrowing. This Section 2.9 shall not apply to Swing Line
Loans or Protective Advances, which may not be converted or continued.

(b) To exercise its option pursuant to this Section 2.9, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent not later than 1:00 p.m. (New York City time) (i) on the
proposed Conversion/Continuation Date, in the case of a conversion to a Base
Rate Borrowing, and (ii) at least three Business Days in advance of the proposed
Conversion/Continuation Date, in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing. In lieu of delivering a Conversion/Continuation
Notice, the Borrower may give the Administrative Agent, not later than the
applicable time set forth above, telephonic notice of any proposed conversion or
continuation; provided that such telephonic notice shall be promptly confirmed
in writing by delivery to the Administrative Agent of a fully completed and
executed Conversion/Continuation Notice. Except as otherwise provided herein, a
Conversion/Continuation Notice for a conversion to, or a continuation of, any
Eurodollar Rate Borrowing shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith; any failure to effect such conversion
or continuation in accordance therewith shall be subject to Section 2.18(c).

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) or, at the request of the Requisite
Lenders, any other Event of Default shall have occurred and be continuing, then
no outstanding Borrowing may be converted to or continued as a Eurodollar Rate
Borrowing.

2.10. Default Interest. Notwithstanding anything to the contrary herein, upon
the occurrence and during the continuance of any Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g), any overdue principal of or interest on any
Loan or any overdue fee or other amount payable by the Borrower hereunder shall
bear interest, payable on demand, after as well as before judgment, at a rate
per annum equal to (a) in the case of the principal of any Loan, 2.00% per annum
in excess of the interest rate otherwise applicable hereunder to such Loan or
(b) in the case of any other amount, a rate (computed on the basis of a year of
360 days for the actual number of days elapsed) that is 2.00% per annum in
excess of the interest rate payable hereunder for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.10
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender.

 

96



--------------------------------------------------------------------------------

2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, for each day:

(i) a commitment fee equal to such Lender’s Pro Rata Share of (A) the excess,
determined as of the close of business on such day, of (1) the Maximum Credit
over (2) the aggregate principal amount of all outstanding Revolving Loans and
the Letter of Credit Usage, multiplied by (B) the Applicable Commitment Fee Rate
on such day; and

(ii) a letter of credit fee equal to such Lender’s Pro Rata Share of (A) the
Letter of Credit Usage (excluding any portion thereof attributable to
unreimbursed drawings under the Letters of Credit), determined as of the close
of business on such day, multiplied by (B) the Applicable Margin for Eurodollar
Rate Revolving Loans on such day.

(b) The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

(i) for each day, a fronting fee equal to 0.125% per annum multiplied by the
Letter of Credit Usage attributable to Letters of Credit issued by such Issuing
Bank (excluding any portion thereof attributable to unreimbursed drawings under
such Letters of Credit), determined as of the close of business on any such day;
and

(ii) any and all other customary commissions, fees and charges then in effect
imposed by, and any and all expenses incurred by, such Issuing Bank, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit issued by such Issuing Bank, at the time of issuance by it of
any Letter of Credit and upon the occurrence of any other activity with respect
to any Letter of Credit issued by it (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).

(c) All fees referred to in Sections 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a year of 360 days and the actual number of days elapsed and
shall be payable quarterly in arrears on the last Business Day of March, June,
September and December of each year (i) in the case of the fees referred to in
Section 2.11(a)(i), during the Revolving Commitment Period and (ii) in the case
of the fees referred to in Section 2.11(a)(ii) or 2.11(b)(i), during the period
from and including the Closing Date to but excluding the later of the Revolving
Commitment Termination Date and the date on which the Letter of Credit Usage
shall have been reduced to zero; provided that all such fees shall be payable on
the Revolving Commitment Termination Date and any such fees accruing after such
date shall be payable on demand.

(d) The Borrower agrees to pay on the Closing Date to the Administrative Agent,
for the account of each Lender, a closing fee in an amount equal to 1.00% of
such Lender’s Revolving Commitment as of the Closing Date.

(e) The Borrower agrees to pay to the Administrative Agent and the Collateral
Agent such other fees in the amounts and at the times separately agreed upon in
respect of the credit facilities provided herein.

 

97



--------------------------------------------------------------------------------

(f) Fees paid hereunder shall not be refundable or creditable under any
circumstances.

2.12. Repayment of Loans. The Borrower shall repay (a) to the Administrative
Agent, for the account of the Lenders, the then unpaid principal amount of each
Revolving Loan on the Revolving Maturity Date; (b) to the Swing Line Lender the
then unpaid principal amount of each Swing Line Loan on the earlier of (i) the
Revolving Maturity Date and (ii) demand for payment thereof made to the Borrower
by the Swing Line Lender; and (c) to the Administrative Agent the then unpaid
principal amount of each Protective Advance on the earlier of (i) the Revolving
Maturity Date and (ii) demand for payment thereof made to the Borrower by the
Administrative Agent; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Protective Advances that were outstanding on
the date such Borrowing was requested.

2.13. Voluntary Prepayments/Commitment Reductions. (a) Voluntary Prepayments.
(i) At any time and from time to time, the Borrower may, without premium or
penalty but subject to compliance with the conditions set forth in this
Section 2.13(a) and with Section 2.18(c), prepay any Borrowing in whole or in
part; provided that (A) each such partial voluntary prepayment of any Eurodollar
Rate Borrowing shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $500,000 in excess of such amount and (B) each such partial
voluntary prepayment of any Base Rate Borrowing (including any Swing Line Loan
or Protective Advance) shall be in an aggregate principal amount of $500,000 or
an integral multiple of $100,000 in excess of such amount.

(ii) To make a voluntary prepayment pursuant to Section 2.13(a)(i), the Borrower
shall notify the Administrative Agent (and, in the case of a voluntary
prepayment of any Swing Line Loan, the Swing Line Lender) not later than 1:00
p.m. (New York City time) (A) on the date of prepayment, in the case of
prepayment of Base Rate Borrowings, or (B) at least three Business Days prior to
the date of prepayment, in the case of prepayment of Eurodollar Rate Borrowings.
Each such notice shall specify the prepayment date (which shall be a Business
Day) and the principal amount of each Borrowing or portion thereof to be
prepaid, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Each such notice shall be
irrevocable, and the principal amount of each Borrowing specified therein shall
become due and payable on the prepayment date specified therein; provided that a
notice of prepayment of any Borrowing pursuant to Section 2.13(a)(i) may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be rescinded by the Borrower
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice (other than a notice relating solely to Swing Line Loans or
Protective Advances), the Administrative Agent shall advise the Lenders of the
applicable Class of the details thereof. Each voluntary prepayment of a
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their Pro Rata Shares.

 

98



--------------------------------------------------------------------------------

(b) Voluntary Commitment Reductions. (i) At any time and from time to time, the
Borrower may, without premium or penalty but subject to compliance with the
conditions set forth in this Section 2.13(b), terminate in whole or permanently
reduce in part the Revolving Commitments in an amount up to the amount by which
the Maximum Credit exceeds the Total Utilization of Revolving Commitments at the
time of such proposed termination or reduction; provided that each such partial
reduction of the Revolving Commitments shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess of such amount.

(ii) To make a voluntary termination or reduction of the Revolving Commitments
pursuant to Section 2.13(b)(i), the Borrower shall notify the Administrative
Agent not later than 1:00 p.m. (New York City time) at least three Business Days
prior to the date of effectiveness of such termination or reduction. Each such
notice shall specify the termination or reduction date (which shall be a
Business Day) and the amount of any partial reduction, and may be given by
telephone or in writing (and, if given by telephone, shall promptly be confirmed
in writing). Each such notice shall be irrevocable, and the termination or
reduction of the Revolving Commitments specified therein shall become effective
on the date specified therein; provided that a notice of termination or
reduction of the Revolving Commitments under Section 2.13(b)(i) may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be rescinded by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the details thereof. Each
voluntary reduction of the Revolving Commitments shall reduce the Revolving
Commitments of the Lenders in accordance with their Pro Rata Shares.

2.14. Mandatory Prepayments. (a) Reductions of Revolving Exposure. In the event
and on each occasion that the sum of (i) the aggregate principal amount of all
Revolving Loans and all Swing Line Loans outstanding at such time and (ii) the
Letter of Credit Usage at such time exceeds the lesser of (A) the Maximum Credit
and (B) the Borrowing Base then in effect, the Borrower shall prepay Swing Line
Loans and Revolving Borrowings (or, if no such Loans or Borrowings are
outstanding, deposit Cash Collateral in accordance with Section 2.4(h)) in an
aggregate amount equal to such excess.

(b) Cash Dominion Period. Upon the commencement and during the continuance of a
Cash Dominion Period, (i) the Administrative Agent may (but shall not be
required to) instruct each depositary bank of any Credit Party that is party to
a Control Agreement to transfer on each Business Day (or with such other
frequency as shall be specified by the Administrative Agent) to an
Administrative Agent Account all funds then on deposit in the deposit accounts
subject to such Control Agreement; and (ii) on each Business Day immediately
following the day of receipt by the Administrative Agent of any funds pursuant
to a transfer referred to in clause (i) above, the Administrative Agent shall
apply all funds so received first to prepay any outstanding Protective Advances,
second to prepay any outstanding Swing Line Loans, third to prepay any
outstanding Revolving Loans (without a corresponding reduction in Revolving
Commitments), fourth to Cash Collateralize any outstanding Letter of Credit
Usage in accordance with

 

99



--------------------------------------------------------------------------------

Section 2.4(h) and, following such application thereof, shall remit the
remaining funds so received, if any, to the Borrower; provided that upon the
occurrence and during the continuance of an Event of Default, all funds so
received shall be applied in accordance with Section 2.16(f) (and, pending such
application, may be held as Cash Collateral). The Credit Parties hereby direct
the Administrative Agent to apply the funds as so specified and authorize the
Administrative Agent to determine the order of application of such funds as
among the individual Borrowings and items of Letter of Credit Usage. For the
avoidance of doubt, funds used to reduce outstanding amounts may be reborrowed,
subject to satisfaction of the conditions set forth in Section 3.2 and the other
terms hereof.

(c) Notice and Certificate. Prior to or concurrently with any mandatory
prepayment pursuant to Section 2.14(a), the Borrower (i) shall notify the
Administrative Agent (and, in the case of a prepayment of a Swing Line Loan, the
Swing Line Lender) of such prepayment and (ii) shall deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
setting forth the calculation of the amount of the applicable prepayment or
reduction. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Promptly following receipt
of any such notice (other than a notice relating solely to the Swing Line
Loans), the Administrative Agent shall advise the Lenders of the details
thereof. Each mandatory prepayment of any Borrowing shall be allocated among the
Lenders holding Loans comprising such Borrowing in accordance with their Pro
Rata Shares.

2.15. [Reserved].

2.16. General Provisions Regarding Payments. (a) All payments by the Borrower or
any other Credit Party of principal, interest, fees and other amounts required
to be made hereunder or under any other Credit Document shall be made by wire
transfer of same day funds in Dollars, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition, to the account of the
Administrative Agent most recently designated by it for such purpose and
received by the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due for the account of the Persons entitled thereto; provided
that payments required to be made directly to an Issuing Bank or the Swing Line
Lender shall be so made and payments made pursuant to Sections 2.18(c), 2.19,
2.20, 10.2 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any payment received by it hereunder for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

(c) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of
any Eurodollar Rate Borrowing, the Administrative Agent shall give effect
thereto in apportioning payments received thereafter.

 

100



--------------------------------------------------------------------------------

(d) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.

(e) Any payment hereunder by or on behalf of the Borrower to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 1:00 p.m. (New York City time) on the date due shall, unless the
Administrative Agent shall determine otherwise, be deemed to have been received,
for purposes of computing interest and fees hereunder (including for purposes of
determining the applicability of Section 2.10), on the Business Day immediately
following the date of receipt (or, if later, the Business Day immediately
following the date the funds received become available funds).

(f) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Section 8.1, all payments or proceeds
received by the Administrative Agent or the Collateral Agent in respect of any
of the Obligations, or from any sale of, collection from or other realization
upon all or any part of the Collateral, shall, subject to the requirements of
the ABL Intercreditor Agreement, be applied in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest, any
reimbursement of a drawing under a Letter of Credit or any fees due to any
Issuing Bank in its capacity as such, any Designated Cash Management Services
Obligations and any Designated Hedge Obligations) payable to the Administrative
Agent, the Collateral Agent, any other Agent, any Issuing Bank or the Swing Line
Lender in its capacity as such (the amounts so applied to be distributed among
such Secured Parties pro rata in accordance with the amounts of such Obligations
owed to them on the date of any such distribution);

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Protective Advances;

Third, to payment of that portion of the Obligations constituting principal of
the Protective Advances;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting principal of
the Swing Line Loans;

Sixth, to payment of that portion of the Obligations constituting unreimbursed
drawings under Letters of Credit and fees (including the fees accrued under
Section 2.11) payable to any Issuing Bank in its capacity as such (the amounts
so applied to be distributed among the Issuing Banks pro rata in accordance with
the amounts of such Obligations owed to them on the date of any such
distribution);

 

101



--------------------------------------------------------------------------------

Seventh, to payment of an amount to the Administrative Agent equal to 103% of
the maximum aggregate amount that is, or at any time thereafter pursuant to the
terms thereof may become, available for drawing under all outstanding Letters of
Credit (regardless of whether any conditions for drawing could then be met), to
Cash Collateralize such Obligations for the ratable benefit of the Issuing
Banks;

Eighth, to payment of that portion of the Obligations constituting indemnities,
expenses and other amounts (other than principal, interest, fees, any Designated
Cash Management Services Obligations and any Designated Hedge Obligations)
payable to the Lenders (the amounts so applied to be distributed among the
Lenders pro rata in accordance with the amounts of such Obligations owed to them
on the date of any such distribution);

Ninth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans and fees payable to any Lender in its
capacity as such (including all fees accrued under Section 2.11) (the amounts so
applied to be distributed among the Lenders pro rata in accordance with the
amounts of such Obligations owed to them on the date of any such distribution);

Tenth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and to payment (in each case up to but not in
excess of the amount of the Designated Pari Cash Management Services Reserve or
the Designated Pari Hedge Reserve, as the case may be, most recently established
in respect thereof) of any Designated Cash Management Services Obligations
arising under any Designated Pari Cash Management Services Agreement or any
Designated Hedge Obligations under any Designated Pari Hedge Agreement (the
amounts so applied to be distributed among the applicable Secured Parties pro
rata in accordance with the amounts of such Obligations owed to them on the date
of any such distribution);

Eleventh, to payment of all Designated Cash Management Services Obligations and
all Designated Hedge Obligations that, in each case, are not covered under
clause Tenth above (the amounts so applied to be distributed among the
applicable Secured Parties pro rata in accordance with the amounts of such
Obligations owed to them on the date of any such distribution);

Twelfth, to the payment of all other Obligations that are payable to the Secured
Parties (the amounts so applied to be distributed among the applicable Secured
Parties pro rata in accordance with the amounts of such Obligations owed to them
on the date of any such distribution); and

Last, to the extent of any excess of such proceeds, if any, after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
law.

Notwithstanding the foregoing, (i) no amount received from any Guarantor shall
be applied to any Excluded Swap Obligation of such Guarantor, (ii) application
of amounts used to Cash

 

102



--------------------------------------------------------------------------------

Collateralize Letters of Credit to other obligations shall be subject to the
consent of the Issuing Banks to the extent required under Section 2.4(h) and
(iii) amounts used to Cash Collateralize Letters of Credit pursuant to
Section 2.4(h) or clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur, and if any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above. The Administrative Agent shall have absolute
discretion as to the time of application of any such payments and proceeds in
accordance with this Agreement.

(g) Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in its sole
discretion, but shall not be obligated to, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to pay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at (i) the
rate applicable to such amount under this Agreement or (ii) if no such rate is
specified in this Agreement, the Base Rate.

2.17. Ratable Sharing. The Lenders hereby agree among themselves that, except as
otherwise provided herein and in the Collateral Documents with respect to
amounts realized from the exercise of rights with respect to Liens on the
Collateral, if any Lender shall, whether through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Credit Documents or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a portion of the aggregate amount of any principal,
interest, fees and amounts payable in respect of participations in Swing Line
Loans, Protective Advances or Letters of Credit owing to such Lender hereunder
or under the other Credit Documents (collectively, the “Aggregate Amounts Due”
to such Lender) resulting in such Lender receiving payment of a greater
proportion of the Aggregate Amounts Due to such Lender than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase (for cash at
face value) participations in the Aggregate Amounts Due to the other Lenders so
that all such payments of Aggregate Amounts Due shall be shared by all the
Lenders ratably in accordance with the Aggregate Amounts Due to them; provided
that, if all or part of such proportionately greater payment received by any
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of any Credit Party or otherwise, such purchase shall be
rescinded and the purchase price paid for such participation shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Each Credit Party expressly consents to the foregoing arrangements and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, consolidation, set-off or counterclaim with respect to
any and all monies owing by such Credit Party to such holder with respect
thereto as fully as if such holder were owed the amount

 

103



--------------------------------------------------------------------------------

of the participation held by such holder. The provisions of this Section 2.17
shall not be construed to apply to (i) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (for the avoidance
of doubt, as in effect from time to time), including pursuant to Section 2.22 or
2.23 or any Extension Agreement or (ii) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in Loans or other
Obligations owing to it pursuant to and in accordance with the express terms of
this Agreement.

2.18. Making or Maintaining Eurodollar Rate Loans. (a) Inability to Determine
Applicable Interest Rate. In the event that the Administrative Agent shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of “Adjusted Eurodollar Rate”, the Administrative Agent shall on such
date give notice (which may be telephonic) to the Borrower and each Lender of
such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law (or would conflict with any treaty, rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) the Requisite Lenders shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of their Eurodollar
Rate Loans has become impracticable as a result of contingencies occurring after
the date hereof that materially and adversely affect the London interbank market
or the position of the Lenders in that market, then, if such Lender or Lenders
shall have provided notice thereof to the Administrative Agent and the Borrower,
such Lender or each of such Lenders, as the case may be, shall be an “Affected
Lender”. If the Administrative Agent receives a notice from (A) any Lender
pursuant to clause (i) of the preceding sentence or (B) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, of the applicable Lender) to
make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended
until such notice shall be withdrawn by each applicable Affected Lender, (2) to
the extent such determination by any Affected Lender relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender) shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender’s)
obligations to maintain Eurodollar Rate Loans (the “Affected Loans”) shall be
terminated at the

 

104



--------------------------------------------------------------------------------

earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent any such determination
by an Affected Lender relates to a Eurodollar Rate Loan then being requested by
the Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
the Borrower shall have the option, subject to Section 2.18(c), to rescind such
Funding Notice or Conversion/Continuation Notice as to all Lenders by giving
written notice (or telephonic notice promptly confirmed by written notice)
thereof to the Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to each
other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice (or any telephonic request for a
borrowing) given by the Borrower (other than as a result of a failure by such
Lender to make such Loan in accordance with its obligations hereunder), whether
or not such notice may be rescinded in accordance with the terms hereof, (ii) a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in any Conversion/Continuation Notice (or a telephonic
request given for any conversion or continuation) given by the Borrower, whether
or not such notice may be rescinded in accordance with the terms hereof,
(iii) any payment of any principal of any Eurodollar Rate Loan occurs on a day
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (iv) the conversion of any Eurodollar Rate
Loan occurs on a day other than on the last day of an Interest Period applicable
thereto, (v) any Eurodollar Rate Loan is assigned other than on the last day of
an Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.23 or (vi) a prepayment of any Eurodollar Rate Loan does
not occur on a date specified therefor in any notice of prepayment given by the
Borrower, whether or not such notice may be rescinded in accordance with the
terms hereof, the Borrower shall compensate each Lender for all losses, costs,
expenses and liabilities that such Lender may sustain, including any loss
incurred from obtaining, liquidating or employing losses from third parties, but
excluding any loss of margin for the period following any such payment,
assignment or conversion or any such failure to borrow, pay, prepay, convert or
continue. To request compensation under this Section 2.18(c), a Lender shall
deliver to the Borrower a certificate setting forth in reasonable detail the
basis and calculation of any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.18(c), which certificate shall be conclusive
and binding absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of any Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of

 

105



--------------------------------------------------------------------------------

the definition of the term Adjusted Eurodollar Rate in an amount equal to the
amount of such Eurodollar Rate Loan and having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of such Lender to a domestic office of such Lender in
the United States of America; provided that each Lender may fund each of its
Eurodollar Rate Loans in any manner it sees fit and the foregoing assumptions
shall be utilized only for the purposes of calculating amounts payable under
this Section 2.18 and under Section 2.19.

2.19. Increased Costs; Capital Adequacy. (a) Increased Costs Generally. If any
Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate)
or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loan made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, from time to time upon request of such Lender, Issuing Bank
or other Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has had or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender,

 

106



--------------------------------------------------------------------------------

or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then from time to time upon request of such Lender or Issuing Bank
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth in reasonable detail the basis and calculation of the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in Section 2.19(a) or 2.19(b) and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 15 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.19 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.19 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

2.20. Taxes; Withholding, Etc. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Credit Party under any Credit Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.20) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Credit Parties. Each Credit Party shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 15 days after demand therefor, for
the full amount of

 

107



--------------------------------------------------------------------------------

any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
(including in its capacity as the Collateral Agent) or on behalf of a Lender,
shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 15 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.20, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial

 

108



--------------------------------------------------------------------------------

position of such Lender (it being understood that information required by
current United States federal income Tax withholding forms shall not be
considered to be information the provision of which would materially prejudice
the position of a Lender).

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding Tax, provided that, if such Lender is a disregarded entity for
United States federal income Tax purposes and its owner is a US Person, such
Lender will provide the appropriate withholding form of its owner (with required
supporting documentation).

(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,

 

109



--------------------------------------------------------------------------------

IRS Form W-8BEN, a US Tax Compliance Certificate substantially in the form of
Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a US Tax Compliance Certificate substantially in the form of Exhibit N-4
on behalf of each such direct and indirect partner.

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(D) If a payment made to a Lender under any Credit Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant

 

110



--------------------------------------------------------------------------------

Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 2.20(g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.20(g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.20(g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 2.20(g) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or the Collateral Agent
or any assignment of rights by, or the replacement of, a Lender or an Issuing
Bank, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

(i) Issuing Banks. For purposes of this Section 2.20, the term “Lender” includes
any Issuing Bank.

2.21. Obligation to Mitigate. If any Lender or Issuing Bank becomes an Affected
Lender or requests compensation under Section 2.19, or if the Borrower is
required to pay any additional amount to any Lender or Issuing Bank or to any
Governmental Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.20, then such Lender or Issuing Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Loans or issuing
its Letters of Credit hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender or Issuing Bank, such designation or assignment and
delegation (a) would cause such Lender or Issuing Bank to cease to be an
Affected Lender or would eliminate or reduce amounts payable pursuant to
Section 2.19 or 2.20, as the case may be, in the future and (b) would not
subject such Lender or Issuing Bank to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender or Issuing
Bank. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or Issuing Bank in connection with any such designation
or assignment and delegation.

2.22. Defaulting Lenders. (a) Defaulting Lender Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or

 

111



--------------------------------------------------------------------------------

times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent (including, for the avoidance of doubt, amounts owing in respect of any
Protective Advance) or the Collateral Agent under the Credit Documents; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to any Issuing Bank or the Swing Line Lender hereunder; third, to Cash
Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as the Borrower
may request (so long as no Default or Event of Default shall have occurred and
be continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders, any Issuing Bank or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or Issuing Bank or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its Pro Rata Share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, or such Loans are
Protective Advances, such payment shall be applied solely to pay the Loans of,
and reimbursement or participation obligations with respect to Letters of
Credit, Swing Line Loans and Protective Advances owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or reimbursement or participation obligations with respect to Letters of
Credit, Swing Line Loans and Protective Advances owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit, Swing Line Loans and Protective Advances are held by the Lenders pro
rata in accordance with the applicable Commitments without giving effect to
Section 2.22(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22(a)(i)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

112



--------------------------------------------------------------------------------

(ii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); provided that such Defaulting Lender shall be entitled to receive fees
pursuant to Section 2.11(a)(ii) for any period during which that Lender is a
Defaulting Lender only to extent allocable to its Pro Rata Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.22(d).

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit,
Swing Line Loans or Protective Advances that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit, Swing Line
Loans and Protective Advances shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) in the case of any Protective Advance, such Protective Advance is made in
compliance with Section 2.2(a), (y) in the case of any Swing Line Loan or Letter
of Credit, the conditions set forth in Section 3.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(z) such reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from such
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(iv) Repayment of Swing Line Loans and Protective Advances; Cash Collateral. If
the reallocation described in Section 2.22(a)(iii) cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (A) first, prepay Protective

 

113



--------------------------------------------------------------------------------

Advances in an amount equal to the Protective Advance Fronting Exposure,
(b) second, prepay Swing Line Loans in an amount equal to the Swing Line
Lender’s Fronting Exposure and (C) Cash Collateralize the Issuing Banks’
Fronting Exposures in accordance with Section 2.22(d).

(v) Participation as Requisite Lender. The Commitments and Loans of such
Defaulting Lender shall not be included in determining whether the Requisite
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Credit Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.5); provided that
any amendment, waiver or other modification that under clauses (i), (ii), (iii),
(iv), (v), (vi) or (vii) of Section 10.5(b) requires the consent of all Lenders
affected thereby shall require the consent of such Defaulting Lender in
accordance with the terms thereof.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Issuing Bank and the Swing Line Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans and unfunded participations in
Letters of Credit, Swing Line Loans and Protective Advances of the other Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit, Swing Line Loans and Protective Advances to be held by the
Lenders in accordance with their respective Pro Rata Shares (without giving
effect to Section 2.22(a)(iii)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from a Lender’s having been
a Defaulting Lender.

(c) New Swing Line Loans/Protective Advances/Letters of Credit. So long as any
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that the participations
therein will be fully allocated among Non-Defaulting Lenders in a manner
consistent with Section 2.22(a)(iii) and the Defaulting Lender shall not
participate therein, (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that the
participations in any existing Letters of Credit as well as the new, extended,
renewed or increased Letter of Credit has been or will be fully allocated among
the Non-Defaulting Lenders in a manner consistent with Section 2.22(a)(iii) and
such Defaulting Lender shall not participate therein except to the extent such
Defaulting Lender’s participation has been or will be fully Cash Collateralized
in accordance with Section 2.22(d), and (iii) each Protective Advance will be
fully allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.22(a)(iii) and the Defaulting Lender shall not participate therein.

 

114



--------------------------------------------------------------------------------

(d) Cash Collateral for Letters of Credit. (i) Any Cash Collateral provided by
any Defaulting Lender pursuant to Section 2.22(a)(i) shall be held by the
Administrative Agent as Cash Collateral securing such Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit, and each
Defaulting Lender hereby grants to Administrative Agent, for the benefit of the
Issuing Banks, and agrees to maintain, a first priority security interest in all
such Cash Collateral as security for such obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over any deposit account containing any such Cash Collateral.

(ii) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iii) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount in accordance with Section 2.4(h).

(iii) Notwithstanding anything to the contrary contained in this Agreement or
any other Credit Document, Cash Collateral provided under this Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

2.23. Replacement and Termination of Lenders. If (a) any Lender has become an
Affected Lender, (b) any Lender requests compensation under Section 2.19,
(c) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
(d) any Lender becomes and continues to be a Defaulting Lender or (e) any Lender
fails to consent to a proposed waiver, amendment or other modification of any
Credit Document, or to any departure of any Credit Party therefrom, that under
Section 10.5 requires the consent of all the Lenders (or all the affected
Lenders, or all the Lenders or all the affected Lenders of the affected Class or
the Supermajority Lenders) and with respect to which the Requisite Lenders (or,
in circumstances where Section 10.5(d) does not require the consent of the
Requisite Lenders, a majority in interest of the Lenders of the affected Class)
shall have granted their consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (i) so long as
no Event of Default shall have occurred and be continuing, terminate the
Commitments of such Lender and prepay outstanding Loans of such Lender in full
(or terminate the Commitment and prepay Loans of the relevant Class), in each
case without any obligation to terminate any Commitment, or prepay any Loan, of
any other Lender or (ii) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.6, including the consent requirements set forth therein), all its
interests, rights and obligations under this Agreement and the other Credit
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights (other than existing
rights to payment under Sections 2.18(c), 2.19 and 2.20) and obligations under
this Agreement and the other Credit

 

115



--------------------------------------------------------------------------------

Documents as a Lender of a particular Class) to an Eligible Assignee that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that, in the case of any such assignment
and delegation under clause (ii) above, (A) the Borrower shall have paid to the
Administrative Agent the registration and processing fee referred to in
Section 10.6(d), (B) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and, if applicable, participations in
drawings under Letters of Credit and in Swing Line Loans and Protective
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder (including any amounts under Section 2.18(c)) (if applicable, in
each case only to the extent such amounts relate to its interest as a Lender of
a particular Class) from the assignee (in the case of such principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) such
assignment and delegation does not conflict with applicable law, (D) in the case
of any such assignment and delegation resulting from a claim for compensation
under Section 2.19 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments
thereafter and (E) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable waiver,
amendment or other modification, or consent to a departure, can be effected. A
Lender shall not be required to make any such assignment and delegation, or to
have its Commitments or Loans so terminated or repaid, if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation, or to cause
such termination or repayment, have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this Section 2.23 may be
effected pursuant to an Assignment Agreement executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

2.24. Incremental Revolving Commitments. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request during the
Revolving Commitment Period the establishment of Incremental Revolving
Commitments, provided that the aggregate amount of all the Incremental Revolving
Commitments to be established hereunder on any date shall not exceed the
Incremental Amount as of such date. Each such notice shall specify (i) the date
on which the Borrower proposes that the Incremental Revolving Commitments shall
be effective, which shall be a date not less than 10 Business Days (or such
shorter period as may be agreed to by the Administrative Agent) after the date
on which such notice is delivered to the Administrative Agent, (ii) the amount
of the Incremental Revolving Commitments being requested (which shall be not
less than $5,000,000) and (iii) the identity of each Person proposed to become
an Incremental Revolving Lender in connection therewith (it being agreed that
(A) any Lender approached to provide any Incremental Revolving Commitment may
elect or decline, in its sole discretion, to provide such Incremental Revolving
Commitment and (B) any Person that the Borrower proposes to become an
Incremental Revolving Lender, if such Person is not then a Lender, must be an
Eligible Assignee and must be approved by the Administrative Agent, each Issuing
Bank and the Swing Line Lender (such approval not to be unreasonably withheld or
delayed)).

(b) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the

 

116



--------------------------------------------------------------------------------

Revolving Commitments and Revolving Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Revolving Loans; provided that, if the Borrower determines to
increase the interest rate or fees payable in respect of Incremental Revolving
Commitments or Loans and other extensions of credit made thereunder, such
increase shall be permitted if the interest rate or fees payable in respect of
the other Revolving Commitments of the applicable Class or Revolving Loans and
other extensions of credit made thereunder, as applicable, shall be increased to
equal such interest rate or fees payable in respect of such Incremental
Revolving Commitments or Loans and other extensions of credit made thereunder,
as the case may be; provided further that the Borrower at its election may pay
upfront or closing fees with respect to Incremental Revolving Commitments
without paying such fees with respect to the other Revolving Commitments.

(c) The Incremental Revolving Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by the Borrower,
each Incremental Revolving Lender providing such Incremental Revolving
Commitments and the Administrative Agent; provided that no Incremental Revolving
Commitments shall become effective unless (i) on the date of effectiveness
thereof, both immediately prior to and immediately after giving effect to such
Incremental Revolving Commitments (and assuming that the full amount of such
Incremental Revolving Commitments shall have been funded as Loans on such date),
no Event of Default shall have occurred and be continuing and the
representations and warranties of each Credit Party set forth in the Credit
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that expressly relates to a prior date,
in which case such representation and warranty shall be so true and correct on
and as of such prior date, (ii) the Administrative Agent shall have received a
certificate, dated the date of effectiveness thereof and signed by a Authorized
Officer of the Borrower, confirming compliance with the condition set forth in
clause (i) above and setting forth a reasonably detailed calculation of the
Incremental Amount as of such date and (iii) the Borrower shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents as shall reasonably be requested (consistent in all material respects
with the documents delivered under Section 3.1 on the Closing Date) by the
Administrative Agent in connection with any such transaction. Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent and the Borrower, to
give effect to the provisions of this Section 2.24.

(d) Upon the effectiveness of an Incremental Revolving Commitment of any
Incremental Revolving Lender, (i) such Incremental Revolving Commitment shall
constitute (or, in the event such Incremental Revolving Lender already has a
Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Revolving Lender under the applicable Class and (ii) the Maximum
Credit shall be increased by the amount of such Incremental Revolving
Commitment, in each case, subject to further increase or reduction from time to
time as set forth in the definition of the term “Revolving Commitment”. For the
avoidance of doubt, upon the effectiveness of any Incremental Revolving
Commitment, the Revolving Exposure of the Incremental Revolving Lender holding
such Commitment, and the Pro Rata Shares of all the Revolving Lenders, shall
automatically be adjusted to give effect thereto.

 

117



--------------------------------------------------------------------------------

(e) On the date of effectiveness of any Incremental Revolving Commitments:

(i) the aggregate principal amount of the Revolving Loans (the “Existing
Revolving Borrowings”) outstanding immediately prior to the effectiveness of
such Incremental Revolving Commitments shall be deemed to be repaid,

(ii) each Incremental Revolving Lender shall pay to the Administrative Agent in
same day funds an amount equal to the difference, if positive, between:

(A) the product of (1) such Lender’s Pro Rata Share (calculated after giving
effect to such effectiveness) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings (as hereinafter defined) and

(B) the product of (x) such Lender’s Pro Rata Share of such Class (calculated
without giving effect to such effectiveness, with such Pro Rata Share for any
Incremental Revolving Lender that did not have a Revolving Commitment prior to
such effectiveness being deemed to be zero) multiplied by (y) the aggregate
principal amount of the Existing Revolving Borrowings,

(iii) after the Administrative Agent receives the funds specified in clause (ii)
above, the Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference, if positive, between:

(A) the product of (1) such Lender’s Pro Rata Share (calculated without giving
effect to such effectiveness, with such Pro Rata Share for any Incremental
Revolving Lender that did not have a Revolving Commitment prior to such
effectiveness being deemed to be zero) multiplied by (2) the aggregate amount of
the Existing Revolving Borrowings, and

(B) the product of (1) such Lender’s Pro Rata Share (calculated after giving
effect to such effectiveness) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings,

(iv) after the effectiveness of such Incremental Revolving Commitments, the
Borrower shall be deemed to have made new Revolving Borrowings (the “Resulting
Revolving Borrowings”) in an aggregate amount equal to the aggregate amount of
the Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in a Funding Notice delivered to the Administrative Agent in
accordance with Section 2.1 (and the Borrower shall deliver such Funding
Notice),

(v) each Lender shall be deemed to hold its Pro Rata Share of each Resulting
Revolving Borrowing (calculated after giving effect to such effectiveness), and

(vi) the Borrower shall pay each Lender any and all accrued but unpaid interest
on its Loans comprising the Existing Revolving Borrowings.

 

118



--------------------------------------------------------------------------------

The deemed payments of the Existing Revolving Borrowings made pursuant to clause
(i) above shall be subject to compensation by the Borrower pursuant to the
provisions of Section 2.18(c) if the date of the effectiveness of such
Incremental Revolving Commitments occurs other than on the last day of the
Interest Period relating thereto.

(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.24(a) and of the effectiveness of any Incremental Revolving
Commitments, in each case advising the Lenders of the details thereof and, in
the case of effectiveness of any Incremental Revolving Commitments, of the Pro
Rata Shares of the Lenders after giving effect thereto and of the payments
required to be made pursuant to Section 2.24(e).

2.25. Extension Offers. (a) The Borrower may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders, on the same terms and conditions, and on
a pro rata basis, to each Lender, to make one or more Extension Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Extension Permitted Amendment and (ii) the date
on which such Extension Permitted Amendment is requested to become effective
(which shall not be less than five Business Days or more than 30 Business Days
after the date of such notice, unless otherwise agreed to by the Administrative
Agent). Extension Permitted Amendments shall become effective only with respect
to the Revolving Loans and Revolving Commitments of the Lenders that accept the
applicable Extension Offer (such Lenders, the “Extending Lenders”) and, in the
case of any Extending Lender, only with respect to such Lender’s Revolving Loans
and Revolving Commitments as to which such Lender’s acceptance has been made.
The Extension Offer shall not be required to be in any minimum amount or any
minimum increment, provided that the Borrower may, at its option and subject to
its right to waive any such condition in its sole discretion, specify as a
condition to the effectiveness of any Extension Permitted Amendment that a
minimum amount, as specified in the Extension Offer, of Revolving Loans and
Revolving Commitments be extended. The Borrower may amend, revoke or replace any
Extension Offer at any time prior to the effectiveness of the applicable
Extension Agreement. In connection with any Extension Offer, the Borrower shall
agree to such procedures, if any, as may be reasonably established by, or
acceptable to, Administrative Agent to accomplish the purposes of this Section
2.25.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) on the date of effectiveness
thereof, no Event of Default shall have occurred and be continuing or would
result therefrom, (ii) the Administrative Agent shall have received a
certificate, dated the date of effectiveness thereof and signed by an Authorized
Officer of the Borrower, confirming compliance with the condition set forth in
clause (i) above, (iii) the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates, reaffirmation agreements and other documents as shall
reasonably be requested (consistent in all material respects with the documents
delivered under Section 3.1 on the Closing Date) by the Administrative Agent in
connection therewith and (iv) after giving effect thereto, the Class Limitation
shall be complied

 

119



--------------------------------------------------------------------------------

with. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Extending Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to give effect to the provisions of this Section 2.25, including any
amendments necessary to treat the applicable Revolving Loans and/or Revolving
Commitments of the Extending Lenders as a new “Class” of Loans and/or
Commitments hereunder (it being agreed that such new Class of Loans and/or
Commitments may be afforded class voting rights requiring the consent of Lenders
under such Class in addition to any other consent of Lenders that might
otherwise be required under Section 10.5) and to enable such new Class of Loans
and/or Commitments to be extended under this Section 2.25 or refinanced under
Section 2.26); provided that (1) the borrowing and repayment (except for
repayments required upon the maturity, repayments made in connection with any
Refinancing Facility Amendment and repayments made in connection with a
permanent repayment and termination of the applicable Commitments) of Loans
under the Commitments of such new Class and the remaining Revolving Commitments
shall be made on a ratable basis as between the Commitments of such new Class
and the remaining Revolving Commitments, (2) the allocation of the participation
exposure with respect to any then-existing or subsequently issued or made Letter
of Credit, Swing Line Loan or Protective Advance shall be made on a ratable
basis as between the Commitments of such new Class and the remaining Revolving
Commitments (and the applicable Extension Agreement shall contain reallocation
and cash collateralization provisions, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, with respect to
Letters of Credit, Swing Line Loans and Protective Advances outstanding on the
Revolving Maturity Date) and (3) the Revolving Commitment Period and the
Revolving Maturity Date, as such terms are used in reference to Letters of
Credit of any Issuing Bank or to Swing Line Loans, may not be extended without
the prior written consent of such Issuing Bank or the Swing Line Lender, as the
case may be.

2.26. Refinancing Revolving Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, request the
establishment hereunder of one or more additional Classes of revolving
commitments (the “Refinancing Revolving Commitments”) pursuant to which each
Person providing such a commitment (a “Refinancing Revolving Lender”) will make
revolving loans to the Borrower (“Refinancing Revolving Loans”) and acquire
participations in the Letters of Credit, Swing Line Loans and Protective
Advances and all the then existing Revolving Commitments will be refinanced in
full. Each such notice shall specify (i) the date on which the Borrower proposes
that the Refinancing Revolving Commitments shall be effective, which shall be a
date not less than 10 Business Days (or such shorter period as may be agreed to
by the Administrative Agent) after the date on which such notice is delivered to
the Administrative Agent, (ii) the amount of the Refinancing Revolving
Commitments requested to be established and (iii) the identity of each Person
proposed to become a Refinancing Revolving Lender in connection therewith (it
being agreed that (A) any Lender approached to provide any Refinancing Revolving
Commitment may elect or decline, in its sole discretion, to provide such
Refinancing Revolving Commitment and (B) any Person that the Borrower proposes
to be a Refinancing Revolving Lender, if such Person is not then a Lender, must
be an Eligible Assignee and must be approved by the Administrative Agent, each
Issuing Bank and the Swing Line Lender (such approval not to be unreasonably
withheld or delayed)).

 

120



--------------------------------------------------------------------------------

(b) The terms and conditions of any Refinancing Revolving Commitments and the
Refinancing Revolving Loans to be made thereunder shall be as determined by the
Borrower and the applicable Refinancing Revolving Lenders and set forth in the
applicable Refinancing Facility Agreement; provided that an Issuing Bank or the
Swing Line Lender shall not be required to issue, amend or extend any Letter of
Credit under such Refinancing Revolving Commitments or make any Swing Line Loan,
as applicable, unless such Issuing Bank or the Swing Line Lender, as the case
may be, shall have consented to act in such capacity under the Refinancing
Revolving Commitments. The Refinancing Revolving Commitments shall be effected
pursuant to one or more Refinancing Facility Agreements executed and delivered
by the Borrower, each Refinancing Revolving Lender providing such Refinancing
Revolving Commitments, the Administrative Agent and, as applicable, each Issuing
Bank and the Swing Line Lender; provided that no Refinancing Revolving
Commitments shall become effective unless substantially concurrently with the
effectiveness thereof, all the Revolving Commitments then in effect shall be
terminated and the Borrower shall make any prepayment or deposit required to be
made under Section 2.14 as a result thereof and shall pay all interest on the
amounts prepaid and all fees accrued on the Revolving Commitments (it being
understood, however, that any Letters of Credit may continue to be outstanding
under the Refinancing Revolving Commitments, in each case on terms agreed by
each applicable Issuing Bank and specified in the applicable Refinancing
Facility Agreement). The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Refinancing Facility Agreement.

(c) Each Refinancing Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to give effect to the provisions of this Section 2.26, including any
amendments necessary to treat the applicable Refinancing Revolving Commitments
and Refinancing Revolving Loans as a new Class of Commitments and Loans
hereunder (including for purposes of prepayments and voting and to enable such
new Class of Commitments and Loans to be extended under Section 2.25 or
refinanced under this Section 2.26).

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender and each Issuing Bank to make
any Credit Extension shall not become effective until the date on which each of
the following conditions shall be satisfied (or waived in accordance with
Section 10.5):

(a) Credit Agreement. The Administrative Agent shall have received from the
Borrower and each Designated Subsidiary (including the Acquired Company and each
of its Subsidiaries that is a Designated Subsidiary) and each other party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or electronic image scan transmission) that such party has signed a
counterpart of this Agreement.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of the Borrower and each Designated Subsidiary (including
the Acquired Company and each of its Subsidiaries that is a Designated
Subsidiary), a certificate of such Person executed by the secretary or an
assistant secretary of such Person attaching (i) a

 

121



--------------------------------------------------------------------------------

copy of each Organizational Document of such Person, which shall, to the extent
applicable, be certified as of the Closing Date or a recent date prior thereto
by the appropriate Governmental Authority, (ii) signature and incumbency
certificates of the officers of such Person executing each Credit Document,
(iii) resolutions of the Board of Directors or similar governing body of such
Person approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, certified as of
the Closing Date by such secretary or assistant secretary as being in full force
and effect without modification or amendment, and (iv) a good standing
certificate from the applicable Governmental Authority of such Person’s
jurisdiction of organization, dated the Closing Date or a recent date prior
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent.

(c) Funding Notice; Borrowing Base Certificate. The Administrative Agent shall
have received (i) a fully completed and duly executed Funding Notice from the
Borrower with respect to the Revolving Loans to be borrowed on the Closing Date
and (ii) a fully completed and duly executed Borrowing Base Certificate, setting
forth a calculation of the Borrowing Base as of January 31, 2014.

(d) Representations and Warranties. On the Closing Date, (i) the Acquired
Business Representations shall be true and correct to the extent required by the
definition thereof and (ii) the Specified Representations shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.

(e) Consummation of Life Sciences Sale. The Life Sciences Sale shall have been
completed pursuant to and on the terms set forth in the Life Sciences Sale
Agreement, without giving effect to amendments, supplements, waivers or other
modifications to or consents under the Life Sciences Sale Agreement that are
adverse in any material respect to the Lenders and that have not been approved
by the Arranger (such approval not to be unreasonably withheld, delayed or
conditioned), and the Arranger shall have received a copy of the definitive Life
Sciences Sale Agreement and all material related agreements, certified by an
Authorized Officer of the Borrower as complete and correct.

(f) Consummation of the Merger. The Merger shall have been (or substantially
concurrently with the effectiveness of this Agreement on the Closing Date shall
be) consummated, in each case pursuant to and on the terms set forth in the
Merger Agreement and without giving effect to amendments, supplements, waivers
or other modifications to (including any consents under) the Acquisition
Agreement that are adverse in any material respect to the Lenders and that have
not been approved by the Arranger (such approval not to be unreasonably
withheld, delayed or conditioned) (it being understood that a reduction of the
purchase price in respect of the Merger will be deemed to be adverse in a
material respect to the Lenders, unless such reduction, together with all prior
reductions, if any, does not exceed 10% of the aggregate original amount of the
purchase price and such reduction is applied dollar-for-dollar to reduce the
amount of the Tranche B Term Loan Commitments (as defined in the Term Credit
Agreement as in effect on the date hereof), the Senior Notes and any cash equity
contribution made by the Borrower on a pro rata basis), and the Arranger shall
have received a copy of the definitive Merger Agreement, together with all
closing deliverables thereunder, certified by an Authorized Officer of the
Borrower as complete and correct.

 

122



--------------------------------------------------------------------------------

(g) Acquired Company Material Adverse Effect. Since December 31, 2012, there has
not been, and no effect, change, event, circumstance or occurrence has occurred
that would reasonably be likely to have, an Acquired Company Material Adverse
Effect.

(h) Existing Indebtedness. The Administrative Agent shall have received
customary evidence that the Borrower and the Subsidiaries have repaid (or
substantially concurrently with the effectiveness of this Agreement on the
Closing Date shall repay) all amounts outstanding under, and terminated (or
substantially concurrently with the effectiveness of this Agreement on the
Closing Date shall terminate) all commitments to make extensions of credit
under, the Existing Credit Agreement, and all Liens granted and Guarantees made
in respect of the Existing Credit Agreement shall have been (or substantially
concurrently with the effectiveness of this Agreement on the Closing Date shall
be) released. Immediately after giving effect to the Transactions and the other
transactions contemplated hereby that are to occur on the Closing Date, none of
the Borrower or the Restricted Subsidiaries shall have outstanding any
Indebtedness, other than (i) Indebtedness incurred under the Credit Documents,
(ii) Permitted Term Indebtedness, (iii) the Senior Notes, (iv) Capital Lease
Obligations and (v) Indebtedness set forth on Schedule 6.1, including
Indebtedness under existing working capital lines of credit of Foreign
Subsidiaries of the Borrower set forth on Schedule 6.1.

(i) Collateral and Guarantee Requirement. Subject to the final paragraph of this
Section 3.1, the Collateral and Guarantee Requirement shall have been satisfied.
The Collateral Agent shall have received a completed Collateral Questionnaire in
form and substance reasonably satisfactory to the Collateral Agent, dated the
Closing Date and executed by an Authorized Officer of each of the Borrower and
the Acquired Company, together with all attachments contemplated thereby,
including the results of a search of the UCC (or equivalent) filings made with
respect to the Credit Parties in the jurisdictions contemplated by the
Collateral Questionnaire and copies of the financing statements (or similar
documents) disclosed by such search.

(j) Term Credit Agreement. The Term Credit Agreement shall have been executed
and delivered by the Borrower and the other parties thereto and shall have
become effective in accordance with its terms and the aggregate amount of term
loans funded thereunder on the Closing Date shall be not more than $460,000,000.

(k) Financial Statements. The Arranger shall have received (i) the Historical
Borrower Financial Statements (together with the related audit reports, which
shall not be subject to any qualification or “going concern” disclosures),
(ii) the Historical Acquired Company Financial Statements (together with the
related audit reports, which shall not be subject to any qualification or “going
concern” disclosures), (iii) the Pro Forma Financial Statements and (iv) the
Specified Acquired Company Financial Statements (it being understood that filing
with the SEC of an annual or quarterly report on Form 10-K or Form 10-Q by the
Borrower or the Acquired Company containing such required financial statements
and audit reports referred to in clause (i) or (ii) above shall constitute
receipt by the Arranger in satisfaction of such clause).

 

123



--------------------------------------------------------------------------------

(l) [Reserved].

(m) Opinions of Counsel. The Administrative Agent shall have received a
customary written opinion (addressed to the Administrative Agent, the Collateral
Agent and the Lenders and dated the Closing Date) of each of (i) Ropes & Gray
LLP, counsel for the Credit Parties, and (ii) local counsel for the Credit
Parties in each jurisdiction in which any Credit Party is organized and the laws
of which are not covered by the opinion referred to in clause (i) above (and
each Credit Party hereby instructs such counsel to deliver such opinion to the
Administrative Agent).

(n) Fees and Expenses. The Borrower shall have paid to the Arranger, the
Administrative Agent and the Lenders all fees and expenses (including legal fees
and expenses, title premiums, survey charges and recording taxes and fees) and
other amounts due and payable on or prior to the Closing Date pursuant to the
Credit Documents, the Commitment Letter and the Fee Letter, in each case to the
extent invoiced at least three days prior to the Closing Date.

(o) Solvency Certificate. The Administrative Agent shall have received the
Solvency Certificate, dated the Closing Date and signed by the chief financial
officer of the Borrower.

(p) Closing Date Certificate. The Administrative Agent shall have received the
Closing Date Certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, together with all attachments thereto.

(q) Letter of Direction. If any Revolving Loans are to be made on the Closing
Date, the Administrative Agent shall have received a duly executed letter of
direction from the Borrower addressed to the Administrative Agent, on behalf of
itself and the Lenders, directing the disbursement on the Closing Date of the
proceeds of the Revolving Loans to be made on the Closing Date.

(r) PATRIOT Act. At least five days prior to the Closing Date, the Lenders shall
have received all documentation and other information in respect of the Borrower
and each Subsidiary (including the Acquired Company and its Subsidiaries)
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, that
shall have been requested in writing (which may be by email) at least 10 days
prior to the Closing Date.

Notwithstanding the foregoing, to the extent any security interest in any
Collateral (other than, to the extent required hereby, any Collateral in which a
security interest may be perfected by the filing of a UCC financing statement or
by the delivery of certificates representing Equity Interests in a Designated
Subsidiary) is not or cannot be provided or perfected or any item of Collateral
(other than certificates representing Equity Interests in a Designated
Subsidiary) is not delivered on the Closing Date, in each case, after the
Borrower’s use of commercially reasonable efforts to do so, the provision or
perfection of such security interest or such delivery, as applicable, will not
constitute a condition to the obligation to make the Credit Extension on the
Closing Date, but instead shall be required to be completed pursuant to the
terms of the Post-Closing Letter Agreement.

 

124



--------------------------------------------------------------------------------

3.2. Each Credit Extension. The obligation of each Lender and each Issuing Bank
to make any Credit Extension on any Credit Date occurring after the Closing Date
is subject to the satisfaction (or waiver in accordance with Section 10.5) of
the following conditions precedent:

(a) the Administrative Agent and, in the case of any issuance, amendment or
extension (other than an automatic extension permitted under Section 2.4(a)) of
any Letter of Credit, the applicable Issuing Bank shall have received a fully
completed and executed Funding Notice or Issuance Notice, as the case may be;

(b) the representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality in the text thereof,
in all respects, and (ii) otherwise, in all material respects, in each case on
and as of such Credit Date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date; and

(c) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom.

On the date of any Credit Extension occurring after the Closing Date (other than
the making of a Protective Advance), the Borrower shall be deemed to have
represented and warranted that the conditions specified in Sections 3.2(b) and
3.2(c) have been satisfied and that, after giving effect to such Credit
Extension, the Total Utilization of Revolving Commitments (or any component
thereof) shall not exceed the maximum amount thereof (or the maximum amount of
any such component) specified in Section 2.1(a), 2.3(a) or 2.4(a).

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Collateral Agent, the Lenders
and the Issuing Banks to enter into this Agreement and to make each Credit
Extension to be made by it hereunder, each Credit Party represents and warrants
to the Administrative Agent, the Collateral Agent, each Lender and each Issuing
Bank on the Closing Date and on each other Credit Date as follows:

4.1. Organization; Requisite Power and Authority; Qualification. The Borrower
and each Restricted Subsidiary (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has all
requisite power and authority (i) to own and operate its properties and to carry
on its business and operations as now conducted, (ii) to execute and deliver the
Credit Documents to which it is a party and (iii) to perform the other
Transactions to be performed by it and (c) is qualified to do business and in
good standing under the laws of every jurisdiction where its assets are located
or where such qualification is necessary to carry out its business and
operations, except, in each case referred to in clauses (a) (other than with
respect to any Credit Party), (b)(i) (other than with respect to any Credit
Party) and (c), where the failure so to be or so to have, individually or in the
aggregate, has not had and could not reasonably be expected to have a Material
Adverse Effect.

 

125



--------------------------------------------------------------------------------

4.2. Equity Interests and Ownership. Schedule 4.2 sets forth, as of the Closing
Date, the name and jurisdiction of organization of, and the percentage of each
class of Equity Interests owned by the Borrower or any Subsidiary in, (a) each
Subsidiary and (b) each joint venture and other Person in which the Borrower or
any Subsidiary owns any Equity Interests, and identifies each Designated
Subsidiary and each Material Subsidiary. The Equity Interests in each Restricted
Subsidiary have been duly authorized and validly issued and, to the extent such
concept is applicable, are fully paid and non-assessable. Schedule 4.2 sets
forth, as of the Closing Date, all outstanding preferred Equity Interests, if
any, in the Borrower or any Restricted Subsidiary, including the number, date of
issuance and the holder of record of such preferred Equity Interest.

4.3. Due Authorization. The Transactions to be entered into by each Credit Party
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action on the part of such
Credit Party.

4.4. No Conflict. The Transactions do not and will not (a) violate any
applicable law, including any order of any Governmental Authority, (b) violate
the Organizational Documents of the Borrower or any Restricted Subsidiary,
(c) violate or result (alone or with notice or lapse of time, or both) in a
default under any Contractual Obligation of the Borrower or any Restricted
Subsidiary, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, any termination,
cancelation or acceleration or right of renegotiation of any obligation
thereunder, except to the extent any such violation, default, right or result,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, or (d) except for Liens created under the Credit
Documents or pursuant to the Term Credit Agreement and other Permitted Liens,
result in or require the creation or imposition of any Lien on any asset of the
Borrower or any Restricted Subsidiary.

4.5. Governmental Approvals. The Transactions do not and will not require any
registration with, consent or approval of, notice to, or other action by any
Governmental Authority, except (a) such as have been obtained or made and are in
full force and effect and (b) filings and recordings with respect to the
Collateral necessary to perfect Liens created under the Credit Documents or
pursuant to the Term Credit Agreement and (c) those registrations, consents,
approvals, notices or other actions the failure of which to obtain or make,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements; Pro Forma Financial Statements. (a) The
Historical Borrower Financial Statements were prepared in conformity with GAAP
and present fairly, in all material respects, the consolidated financial
position of the Borrower and the Subsidiaries as of the respective dates thereof
and the consolidated results of operations and cash

 

126



--------------------------------------------------------------------------------

flows of the Borrower and the Subsidiaries for each of the periods then ended,
subject, in the case of any such unaudited financial statements, to changes
resulting from audit and normal year-end adjustments. The Historical Acquired
Company Financial Statements were prepared in conformity with GAAP and present
fairly, in all material respects, the consolidated financial position of the
Acquired Company and its Subsidiaries as of the respective dates thereof and the
consolidated results of operations and cash flows of the Acquired Company and
its Subsidiaries for each of the periods then ended, subject, in the case of any
such unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither the Borrower nor any
Restricted Subsidiary has any contingent liability or liability for Taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Borrower Financial Statements, the Historical Acquired Company
Financial Statements or the notes thereto except as could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

(b) The Pro Forma Financial Statements delivered pursuant to Section 3.1(k)
(i) have been prepared by the Borrower in good faith based on assumptions that
were believed by the Borrower to be reasonable at the time made and are believed
by the Borrower to be reasonable on the Closing Date, (ii) accurately reflect in
all material respects all adjustments necessary to give effect to the
Transactions and (iii) present fairly, in all material respects, the pro forma
financial position and results of operations of the Borrower and its
consolidated Subsidiaries as of the date and for the period stated therein as if
the Transactions had occurred on such date or at the beginning of such period,
as the case may be.

4.8. No Material Adverse Change. Since December 31, 2013, there has been no
event or condition that has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.9. Adverse Proceedings. There are no Adverse Proceedings that (a) individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect or (b) in any manner question the validity or enforceability of any of
the Credit Documents.

4.10. Payment of Taxes. Except as otherwise permitted under Section 5.3, all Tax
returns and reports of the Borrower and the Restricted Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable, and all assessments, fees and other governmental
charges upon the Borrower and the Restricted Subsidiaries and upon their
properties, income, businesses and franchises that are due and payable, have
been paid when due and payable, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.11. Properties. (a) Title. The Borrower and each Restricted Subsidiary has
(i) good, sufficient and marketable title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in Intellectual Property) and (iv) good title to

 

127



--------------------------------------------------------------------------------

(in the case of all other personal property) all of their assets reflected in
the Historical Borrower Financial Statements or the Historical Acquired Company
Financial Statements, as applicable, or, after the first delivery thereof, in
the consolidated financial statements of the Borrower most recently delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted by this Agreement (including the Life Sciences Sale) and
except for Permitted Liens and except where the failure to have such title,
leasehold or other interest, individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.

(b) Real Estate. Set forth on Schedule 4.11(b) is a true and complete list, as
of the Closing Date, of all Material Real Estate Assets, identifying the proper
jurisdiction for the filing of a Mortgage in respect of each Material Real
Estate Asset. Except as set forth on Schedule 4.11(b), as of the Closing Date,
neither the Borrower nor any Restricted Subsidiary (i) has received notice, or
has knowledge, of any pending or contemplated condemnation or similar proceeding
affecting any Material Real Estate Asset or any Disposition thereof in lieu of
condemnation or (ii) is obligated under any right of first refusal, option or
other contractual right under any Contractual Obligation to which the Borrower
or any Restricted Subsidiary is a party to sell, transfer or otherwise dispose
of any Material Real Estate Asset or any interest therein.

(c) Intellectual Property. The Borrower and each Restricted Subsidiary owns, or
is licensed to use, all Intellectual Property that is necessary for the conduct
of its business as currently conducted, and without conflict with the rights of
any other Person, except to the extent any such conflict, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Intellectual Property used by the Borrower or any Restricted Subsidiary in
the operation of its business infringes upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any Intellectual Property owned or used by the Borrower or
any Restricted Subsidiary is pending or, to the knowledge of the Borrower or any
Restricted Subsidiary, threatened against the Borrower or any Restricted
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

4.12. Environmental Matters. Except as has not had and could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) each of the Borrower and the Restricted Subsidiaries are, and have been, in
compliance with all Environmental Laws, (b) none of the Borrower, any Restricted
Subsidiary or any of their respective Facilities or operations is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to or arising out of any Environmental Law or any Hazardous
Materials Activity and neither the Borrower nor any Restricted Subsidiary has
received any written notice, letter or request for information alleging any
liability or obligation under Environmental Law, including under Section 104 of
the Comprehensive Environmental Response, Compensation, and Liability Act (42
USC. § 9604) or any comparable state law, (c) there has been no Release of any
Hazardous Materials on, at, under or from any property owned, leased or operated
(and, to the knowledge of the Borrower and each Restricted Subsidiary, formerly
owned, leased or operated) by the Borrower or any Restricted Subsidiary and
(d) to the knowledge of the Borrower and each Restricted Subsidiary there are
and have been no conditions, occurrences or Hazardous Materials Activities that
could reasonably be expected to form the basis of an Environmental Claim against
the Borrower or any Restricted Subsidiary.

 

128



--------------------------------------------------------------------------------

4.13. No Defaults. Neither the Borrower nor any Restricted Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
event has occurred or condition exists that, alone or with the giving of notice
or the lapse of time or both, could constitute such a default, except where any
of the foregoing, individually or in the aggregate, has not had and could not
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

4.14. Governmental Regulation. Neither the Borrower nor any Restricted
Subsidiary is or is required to be registered as an “investment company” as such
term is defined in the Investment Company Act of 1940.

4.15. Federal Reserve Regulations. (a) Neither the Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.

(b) No portion of the proceeds of any Credit Extension will be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors.

4.16. Employee Matters. Neither the Borrower nor any Restricted Subsidiary is
engaged in any unfair labor practice that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Except as could
not reasonably be expected to have a Material Adverse Effect, there is (a) no
unfair labor practice complaint pending or, to the knowledge of the Borrower or
any Restricted Subsidiary, threatened against the Borrower or any Restricted
Subsidiary before the National Labor Relations Board, (b) no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is pending or, to the knowledge of the Borrower or any Restricted
Subsidiary, threatened against the Borrower or any Restricted Subsidiary, (c) no
strike, lockout or work stoppage in existence or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened involving the Borrower or any
Restricted Subsidiary and (d) to the knowledge of the Borrower or any Restricted
Subsidiary, no union organizing activity exists or is taking place with respect
to the employees of the Borrower or any Restricted Subsidiary.

4.17. Employee Benefit Plans. The Borrower and each Restricted Subsidiary is in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations with respect to each Employee Benefit
Plan, and has performed all its obligations under each Employee Benefit Plan,
except where such failure to comply or perform, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No liability to the PBGC (other than required premium payments) with respect to
any Pension Plan has been or is expected to be incurred by the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No

 

129



--------------------------------------------------------------------------------

ERISA Event has occurred or is reasonably expected to occur that, alone or
together with any other ERISA Events that have occurred or are reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect. The present value of the aggregate benefit liabilities under each
Pension Plan (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan by an amount that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of the Borrower, the
Restricted Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA, could not reasonably be expected to have a Material
Adverse Effect. The Borrower, each Restricted Subsidiary and each of their
respective ERISA Affiliates has complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and is not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan, except where such failure to comply or such default,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.18. Solvency. On the Closing Date (after giving effect to the borrowings under
the Term Credit Agreement and the other Transactions to occur on such date), the
Borrower and the Restricted Subsidiaries are on a consolidated basis Solvent.

4.19. Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance with all applicable laws, including all orders and other restrictions
imposed by any Governmental Authority, in respect of the conduct of its business
and the ownership and operation of its properties (including compliance with all
applicable Environmental Laws), except where such failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.20. Disclosure. None of the Confidential Information Memorandum, any other
documents or certificates or any other written information (other than financial
projections (including the Projections), estimates, forecasts and information of
a general economic or industry-specific nature) provided by or on behalf of the
Borrower or the Subsidiaries to the Arranger, any Agent or any Lender in
connection with the negotiation of or pursuant to this Agreement or any other
Credit Document or otherwise in connection with the transactions contemplated
hereby or thereby, taken as a whole, contains or will contain, when furnished,
any untrue statement of a material fact or omits or will omit, when furnished,
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made (after giving effect to all supplements and updates thereto
delivered to the Arranger prior to the Closing Date). The financial projections
(including the Projections), forecasts, budgets and other forward-looking
information provided by or on behalf of the Borrower or the Subsidiaries to the
Arranger, any Agent or any Lender in connection with the negotiation of or
pursuant to this Agreement or any other Credit Document or otherwise in
connection with the transactions contemplated hereby or thereby was prepared in
good faith based upon estimates and assumptions believed by the Borrower to be

 

130



--------------------------------------------------------------------------------

reasonable at the time such information was furnished to the Arranger, any Agent
or any Lender (it being understood and agreed that financial projections,
estimates and forecasts are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, are not a
guarantee of financial performance, actual results may differ therefrom and such
differences may be material).

4.21. Collateral Matters. (a) The Pledge and Security Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Collateral Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Pledge and Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person
(subject to the ABL Intercreditor Agreement), and (ii) when financing statements
in appropriate form are filed in the applicable filing offices, the security
interest created under the Pledge and Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the Credit
Parties in the remaining Collateral (as defined therein) to the extent
perfection can be obtained by filing UCC financing statements, prior and
superior in right to any other Person, but subject to Permitted Liens.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Real Estate Asset subject
thereto and the proceeds thereof (except as such enforceability may be limited
by Debtor Relief Laws and general principles of equity), and when the Mortgages
have been filed in the jurisdictions specified therein, the Mortgages will
constitute fully perfected security interests in all right, title and interest
of the mortgagors in the Real Estate Assets subject thereto and the proceeds
thereof, prior and superior in right to any other Person, but subject to the
Permitted Liens.

(c) Upon the recordation of the Intellectual Property Grants of Security
Interest with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and the filing of the financing statements
referred to in Section 4.21(a), the security interest created under the Pledge
and Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in the Intellectual Property
in which a security interest may be perfected by filing in the United States
Patent and Trademark Office or United States Copyright Office, in each case
prior and superior in right to any other Person, but subject to Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in such Intellectual Property acquired by the Credit
Parties after the Closing Date).

(d) Each Collateral Document, other than any Collateral Document referred to in
the preceding paragraphs of this Section 4.21, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Collateral Agent, for the benefit of the

 

131



--------------------------------------------------------------------------------

Secured Parties, a valid and enforceable security interest in the Collateral
subject thereto (except as such enforceability may be limited by Debtor Relief
Laws and general principles of equity), and will constitute a fully perfected
security interest in all right, title and interest of the Credit Parties in the
Collateral subject thereto, prior and superior to the rights of any other
Person, but subject to Permitted Liens.

(e) Notwithstanding anything in this Agreement (including this Section 4.21) or
in any other Credit Document to the contrary, neither the Borrower nor any
Restricted Subsidiary makes, or shall be deemed to have made, any representation
or warranty as to (i) the perfection or non-perfection, the priority or the
enforceability of any security interest in any Collateral consisting of Equity
Interests in any Foreign Subsidiary (other than, in each case, with respect to
security interests created under a Foreign Pledge Agreement, if applicable), or
as to the rights and remedies of the Collateral Agent or any Secured Party with
respect thereto under any foreign law (other than, in the case of any security
interest created under a Foreign Pledge Agreement, the applicable foreign law,
if applicable), (ii) the creation of any security interest, or the perfection or
non-perfection, the priority or the enforceability of any security interest, in
each case, to the extent such security interest or perfection is expressly not
required pursuant to the Collateral and Guarantee Requirement or (iii) on the
Closing Date and until required pursuant to the final paragraph of Section 3.1,
the creation of any security interest, or the perfection or non-perfection, the
priority or enforceability of any security interest that is expressly not
required to be created or in effect on the Closing Date pursuant to such
paragraph.

4.22. Insurance. Schedule 4.22 sets forth, as of the Closing Date, a true and
complete description of all property damage, machinery breakdown, business
interruption and liability insurance maintained by or on behalf of the Borrower
and the Restricted Subsidiaries.

4.23. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act. (a) None of the
Borrower or any of the Subsidiaries or, to the knowledge of the Borrower, any of
their respective directors, officers, employees, agents, advisors or Affiliates
is subject to any sanctions or economic embargoes administered or enforced by
the United States Department of State or the United States Department of
Treasury (including the Office of Foreign Assets Control) or any other
applicable sanctions authority (collectively, “Sanctions”, and the associated
laws, rules, regulations and orders, collectively, “Sanctions Laws”). Each of
the Borrower and the Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees, agents, advisors and Affiliates is in
compliance, in all material respects, with (i) all Sanctions Laws and (ii) the
PATRIOT Act and any other applicable anti-terrorism and money laundering laws,
rules, regulations and orders.

(b) Each of the Borrower and the Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees, agents, advisors and
Affiliates is in compliance, in all material respects, with the United States
Foreign Corrupt Practices Act of 1977, as amended, and any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”).

(c) No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, (i) for the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions or (ii) for any

 

132



--------------------------------------------------------------------------------

payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law.

SECTION 5. AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and the
Letter of Credit Usage shall have been reduced to zero, each Credit Party
covenants and agrees with the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Banks that:

5.1. Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and, where applicable, to the Lenders:

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year (or, so long as the Borrower is
subject to the periodic reporting obligations under the Exchange Act, by the
date that the Annual Report on Form 10-K of the Borrower for such Fiscal Year
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), the consolidated balance sheet of the Borrower and the Subsidiaries as of
the end of such Fiscal Year and the related consolidated statements of
operations, comprehensive income, equity and cash flows of the Borrower and the
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, together with (i) a
Narrative Report with respect thereto (provided that no Narrative Report shall
be required so long as the Borrower is subject to the periodic reporting
obligations under the Exchange Act) and (ii) a report thereon of KPMG LLP or
other independent registered public accounting firm of recognized national
standing (which report shall not contain a “going concern” or like
qualification, exception or emphasis (other than a “going concern” or like
qualification, exception or emphasis resulting solely from an upcoming maturity
date of any Indebtedness or a prospective or actual non-compliance with the
financial covenant set forth in this Agreement or any financial covenant set
forth in any Permitted Term Indebtedness Documents) or any qualification,
exception or emphasis as to the scope of audit), and shall state that such
consolidated financial statements present fairly, in all material respects, the
consolidated financial position of the Borrower and the Subsidiaries as of the
dates indicated and the consolidated results of operations and cash flows of the
Borrower and the Subsidiaries for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise disclosed in
such financial statements) and that the examination by such accounting firm in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards);

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or, so long as the Borrower is subject to the periodic reporting
obligations under the Exchange Act, by the date that the Quarterly Report on
Form 10-Q of the Borrower for such Fiscal Quarter would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic

 

133



--------------------------------------------------------------------------------

extension available thereunder for the filing of such form), the consolidated
balance sheet of the Borrower and the Subsidiaries as of the end of such Fiscal
Quarter and the related consolidated statements of operations, comprehensive
income, equity and cash flows of the Borrower and the Subsidiaries for such
Fiscal Quarter (in the case of such statements of operations and comprehensive
income) and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, together with a
Financial Officer Certification and a Narrative Report with respect thereto
(provided that no Narrative Report shall be required so long as the Borrower is
subject to the periodic reporting obligations under the Exchange Act);

(c) Forecasts. As soon as practicable, and in any event within 30 days after the
beginning of each Fiscal Year, the forecasted consolidated balance sheets of the
Borrower and the Subsidiaries and the related consolidated statements of income
and cash flows of the Borrower and the Subsidiaries for each Fiscal Quarter of
such Fiscal Year, each in reasonable detail (including an explanation of the
assumptions on which such forecasts are based), representing the good faith
forecasts of the Borrower for each such Fiscal Quarter, and certified by the
chief financial officer of the Borrower as being the most accurate forecasts
available, together with such supporting schedules and information as the
Administrative Agent from time to time may reasonably request;

(d) Compliance Certificate and Unrestricted Subsidiary Reconciliation
Statements. Together with each delivery of the consolidated financial statements
of the Borrower and the Subsidiaries pursuant to Section 5.1(a) or 5.1(b), a
completed Compliance Certificate (which shall (i) include a computation of the
Fixed Charge Coverage Ratio for the Test Period ended as of the date of such
financial statements in reasonable detail satisfactory to the Administrative
Agent (without regard to whether the Financial Performance Covenant is then
applicable) and (ii) state whether any change in the historical accounting
practices, systems or reserves of the Borrower and the Restricted Subsidiaries,
where such change could reasonably be expected to affect in any material respect
the calculation of the Borrowing Base, has occurred and, if any such change has
occurred, specifying the effect of such change on the calculations of the
Borrowing Base) executed by the chief financial officer of the Borrower and, if
any Subsidiary shall be an Unrestricted Subsidiary, with respect to each such
financial statement an Unrestricted Subsidiary Reconciliation Statement (which
may be in a footnote form), which shall be accompanied by a Financial Officer
Certification;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in GAAP or in the application thereof since the date of the
most recent balance sheet included in the Historical Borrower Financial
Statements, the consolidated financial statements of the Borrower delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such Section had no such change occurred, then, together with the first delivery
of such financial statements after such change, one or more statements of
reconciliation specifying in reasonable detail the effect of such change on such
financial statements, including those for the prior period;

 

134



--------------------------------------------------------------------------------

(f) Notice of Material Events. Promptly upon any Authorized Officer of the
Borrower or any Guarantor Subsidiary obtaining knowledge of any event or
condition set forth below, a certificate of an Authorized Officer of the
Borrower setting forth the details of such event or condition and any action the
Borrower or any Restricted Subsidiary has taken, is taking or proposes to take
with respect thereto:

(i) the occurrence of any Default or Event of Default;

(ii) any event or condition that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

(iii) the occurrence of, or receipt by the Borrower or any Restricted Subsidiary
of any written notice claiming the occurrence of, any breach or default by the
Borrower or any Restricted Subsidiary under any lease or other agreement
relating to any location leased by the Borrower or any Restricted Subsidiary, or
any third party warehouse or bailee arrangement, in each case on, in or with
which Inventory having an aggregate Inventory Value of $5,000,000 or more is
located;

(g) Notice of Adverse Proceedings. Promptly upon any Authorized Officer of the
Borrower or any Guarantor Subsidiary obtaining knowledge of (i) any Adverse
Proceeding that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect or that in any manner questions the validity or
enforceability of any of the Credit Documents or (ii) any material and adverse
development in any Adverse Proceeding referred to in clause (i) above, in each
case where such development has not previously been disclosed in writing by the
Borrower to the Administrative Agent and the Lenders, a certificate of an
Authorized Officer of the Borrower setting forth the details of such Adverse
Proceeding or development;

(h) ERISA. (i) Promptly upon any officer of the Borrower obtaining knowledge of
the occurrence of or of forthcoming occurrence of any ERISA Event that could
reasonably be expected to result in liability of the Borrower in an amount
exceeding $10,000,000, a written notice specifying the nature thereof, what
action the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor
or the PBGC with respect thereto; and (ii) with reasonable promptness after
request by the Administrative Agent or any Lender, copies of all notices
received by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;

(i) Information Regarding Credit Parties. Prompt written notice of any change in
(i) any Credit Party’s legal name, as set forth in its Organizational Documents,
(ii) any Credit Party’s form of organization, (iii) any Credit Party’s
jurisdiction of organization, (iv) the location of the chief executive office of
any Credit Party or (v) any Credit Party’s Federal Taxpayer Identification
Number or state organizational identification number (each Credit Party hereby
agreeing not to effect or permit any such change unless all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the
Collateral Documents);

 

135



--------------------------------------------------------------------------------

(j) Collateral Verification. Together with each delivery of the consolidated
financial statements of the Borrower and the Subsidiaries pursuant to
Section 5.1(a), a completed Supplemental Collateral Questionnaire executed by an
Authorized Officer of the Borrower, together with all attachments contemplated
thereby, and certifying that all UCC financing statements (including fixtures
filings, as applicable) and all Intellectual Property Grants of Security
Interest or supplements thereto have been filed of record in each applicable
governmental office in order that, to the extent perfection can be obtained by
filing UCC financing statements and recordation of a security agreement with the
United States Patent and Trademark Office or the United States Copyright Office,
the security interests created under the Collateral Documents shall be perfected
for a period of not less than 18 months after the date of such Supplemental
Collateral Questionnaire (except as noted therein with respect to any
continuation statements to be filed within such period);

(k) Filed or Distributed Information. Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Borrower to its security holders acting
in such capacity or by any Restricted Subsidiary to its security holders other
than the Borrower or another Restricted Subsidiary, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by the Borrower or any Restricted Subsidiary with any securities exchange or
with the SEC or any Governmental Authority performing similar functions and
(iii) all press releases and other statements made available generally by the
Borrower or any Restricted Subsidiary to the public concerning material
developments in the business of the Borrower or any Restricted Subsidiary;

(l) Information under Material Indebtedness. Promptly after the furnishing
thereof and to the extent not otherwise required to be furnished to the Lenders
pursuant to any clause of this Section 5.1, copies of any material requests or
material notices received by any Credit Party or any Restricted Subsidiary
(other than in the ordinary course of business) or material statements or
material reports (other than in connection with any board observer rights)
furnished by the Borrower or any Restricted Subsidiary pursuant to the terms of
any Permitted Senior Notes Indebtedness or any Permitted Term Indebtedness;

(m) Borrowing Base Reports. (i) As soon as available, but in any event within 15
Business Days (or (A) in the case of the first four monthly Borrowing Base
Reporting Dates following the Closing Date, within 20 Business Days, or
(B) during any Weekly Reporting Period, within three Business Days) after each
Borrowing Base Reporting Date, a completed Borrowing Base Certificate
calculating and certifying the Borrowing Base and the Excess Availability as of
such Borrowing Base Reporting Date, in each case signed by a Financial Officer
of the Borrower and accompanied by the supporting documentation required in
connection therewith (it being further agreed that the Borrower may, but shall
not be required to, deliver a completed Borrowing Base Certificate complying
with this clause, together with the other documentation referred to in this
clause, at such other times as the Borrower may determine in its discretion);

 

136



--------------------------------------------------------------------------------

(ii) As soon as available, but in any event by the times set forth therefor in
Schedule 5.1, the financial and collateral reports described on Schedule 5.1, in
each case in form and detail reasonably satisfactory to the Administrative
Agent; and

(n) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and financial condition of the Borrower or any
Subsidiary, or regarding the Borrowing Base or any component thereof, or
compliance with the terms of any Credit Document, as the Administrative Agent,
the Collateral Agent or any Lender (through the Administrative Agent) may
reasonably request.

The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that the Borrower has indicated contains Private-Side
Information will not be posted on the portion of the Platform that is designated
for Public Lenders, provided that the Borrower shall make any disclosure
required so that each Unrestricted Subsidiary Reconciliation Statement shall be
suitable for distribution to Public Lenders. The Borrower agrees to clearly
designate all information provided to any Agent by or on behalf of any Credit
Party that contains only Public-Side Information, and by doing so shall be
deemed to have represented that such information contains only Public-Side
Information. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Private-Side Information, the
Administrative Agent reserves the right to post such document or notice solely
on the portion of the Platform that is designated for Private Lenders.

Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(k) shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower
(provided, in each case, that the Borrower has notified the Administrative Agent
(including by email) that such information is available on such website and, if
requested by the Administrative Agent, shall have provided hard copies to the
Administrative Agent). Information required to be delivered pursuant to this
Section 5.1 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

5.2. Existence. The Borrower and each Restricted Subsidiary will at all times
preserve and keep in full force and effect (a) its existence and (b) all rights,
franchises, licenses and permits necessary for the ordinary conduct of the
business of the Borrower and the Restricted Subsidiaries; provided that
(i) other than in the case of clause (a) above with respect to any Credit Party,
the foregoing shall not apply to the extent the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) the foregoing shall not prohibit any transaction
permitted under Section 6.8.

5.3. Payment of Taxes and Claims. The Borrower and each Restricted Subsidiary
will pay all Taxes imposed upon it or any of its properties and all claims
(including

 

137



--------------------------------------------------------------------------------

claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have become or may become a Lien on any of its
properties, in each case prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such Tax or claim need be paid
if (a) solely in the case of any such Tax, it is being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted so long
as (i) an adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP, shall have been made therefor and (ii) such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) the failure to make such payment could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.4. Maintenance of Properties. (a) The Borrower and each Restricted Subsidiary
will maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear and fire, casualty or condemnation excepted,
all properties used or useful in the business of the Borrower and the Restricted
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof, in each case except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) The Borrower and each Restricted Subsidiary will take all actions reasonably
necessary to protect all Intellectual Property used or useful in the business of
the Borrower and the Restricted Subsidiaries, including (i) protecting the
secrecy and confidentiality of the confidential information and trade secrets of
the Borrower and each Restricted Subsidiary by having and enforcing a policy
requiring all employees, consultants, licensees, vendors and contractors to
execute confidentiality and invention assignment agreements, (ii) taking all
actions reasonably necessary to ensure that none of the trade secrets of the
Borrower or any Restricted Subsidiary shall fall or has fallen into the public
domain and (iii) protecting the secrecy and confidentiality of the source code
of all computer software programs and applications owned or licensed by the
Borrower or any Restricted Subsidiary by having and enforcing a policy requiring
any licensees of such source code (including any licensees under any source code
escrow agreement) to enter into license agreements with appropriate use and
nondisclosure restrictions, except in each case where the failure to take any
such action, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

5.5. Insurance. The Borrower and the Restricted Subsidiaries will maintain or
cause to be maintained, with financially sound and reputable insurance
companies, such public liability insurance, third-party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets and businesses of the
Borrower and the Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in the same or similar businesses operating in the same or similar
locations, in each case in such amounts (with no greater risk retention),
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons (in each case, in the reasonable judgment of the
Borrower). Without limiting the generality of the foregoing, the Borrower and
the Restricted Subsidiaries will maintain or cause to be maintained, with
financially sound and reputable insurance companies, flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the Flood Program, in each case in compliance with any

 

138



--------------------------------------------------------------------------------

applicable regulations of the Board of Governors. Each such policy of insurance
maintained by or on behalf of the Credit Parties shall (beginning on the date
which is 90 days after the Closing Date (or on such later date as the
Administrative Agent may agree to in writing)) (a) in the case of liability
insurance policies (other than workers’ compensation and other policies for
which such endorsements are not customary), name the Collateral Agent, for the
benefit of the Secured Parties, as an additional insured thereunder and (b) in
the case of business interruption and casualty insurance policies, contain a
mortgagee and lender’s loss payable endorsement, reasonably satisfactory in form
and substance to the Collateral Agent, that names the Collateral Agent, for the
benefit of the Secured Parties, as a mortgagee and lender loss payee thereunder,
contain “not coinsurer” and “non-vitiation” provisions reasonably satisfactory
in form and substance to the Collateral Agent and provide that it shall not be
canceled or not renewed (i) by reason of nonpayment of premium upon not less
than 10 days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ (or such
shorter number of days as may be agreed to by the Collateral Agent or as may be
the maximum number of days permitted by applicable law) prior written notice
thereof by the insurer to the Collateral Agent. With respect to each policy of
credit insurance maintained by any Credit Party with respect to any Accounts
constituting Eligible Accounts, (i) the applicable Credit Party shall cause such
policy to contain a loss payable endorsement that names the Collateral Agent, on
behalf of the Secured Parties, as the loss payee thereunder and (ii) the
Borrower and the Restricted Subsidiaries shall cause all conditions precedent to
any obligation of the insurer thereunder to make an insurance payment to be
satisfied to the extent such conditions precedent require an act, or an omission
to act, by the Borrower or any Restricted Subsidiary or the satisfaction thereof
is otherwise within control of the Borrower or any Restricted Subsidiary.

5.6. Books and Records; Inspections. The Borrower and each Restricted Subsidiary
will keep proper books of record and accounts in which entries in conformity in
all material respects with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities. The Borrower and each
Restricted Subsidiary will permit the Administrative Agent or any Lender
(pursuant to a request made through the Administrative Agent) (or their
authorized representatives) to visit and inspect any of its properties, to
examine, copy and make extracts from its financial and accounting records and to
discuss its business, operations, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
registered public accounting firm, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided that unless an Event of Default has occurred and is
continuing, such visits and inspections shall be limited to not more than one
visit and inspection (coordinated through the Administrative Agent) in any
Fiscal Year and such visit and inspection shall be at the expense of the
Borrower (it being agreed that during the continuance of an Event of Default,
such visits and inspections are not limited in number or otherwise by this
proviso and all such visits and inspections shall be at the expense of the
Borrower). The Administrative Agent and the Lenders conducting any such visit or
inspection shall give the Borrower a reasonable opportunity to participate in
any discussions with the Borrower’s independent registered public accounting
firm. Notwithstanding anything to the contrary in this Section 5.6, neither the
Borrower nor any Restricted Subsidiary will be required to disclose or permit
the inspection, examination, copying or discussion of any document, information
or other matter in respect of which disclosure to the Administrative Agent or
any Lender (or their respective designees) (i) is

 

139



--------------------------------------------------------------------------------

prohibited by applicable law or any obligations of confidentiality binding upon
the Borrower or any Restricted Subsidiary or (ii) would result in a waiver of
any attorney-client privilege or attorney work product protection inuring to the
Borrower or a Restricted Subsidiary, provided that the Borrower shall notify the
Administrative Agent promptly upon obtaining knowledge that such information is
being withheld and the Borrower and the Restricted Subsidiaries shall use
commercially reasonable efforts to communicate or permit the inspection,
examination, copying or discussion, to the extent permitted, the applicable
document, information or other matter in a way that would not violate the
applicable law or any such obligation of confidentiality and, in the case of any
such obligation of confidentiality, to obtain a waiver with respect thereto.
This Section 5.6 shall not apply to field examinations relating to the
computation of the Borrowing Base or appraisals of the Inventory included in the
Borrowing Base, which shall be governed by Section 5.7.

5.7. Field Examinations and Inventory Appraisals. The Credit Parties will permit
the Administrative Agent and any Persons designated by the Administrative Agent
(including any consultants, accountants, appraisers and attorneys designated by
the Administrative Agent) to conduct (a) field examinations of the books and
records of the Borrower and the other Credit Parties relating to the Borrower’s
computation of the Borrowing Base or any component thereof and the related
practices and reporting and control systems and (b) appraisals of the Inventory
included in the Borrowing Base, all upon reasonable notice and at reasonable
times during normal business hours and as often as may reasonably be requested
by the Administrative Agent; provided that, notwithstanding anything to the
contrary in Section 10.2, only one such field examination and only one such
Inventory appraisal in any period of 12 consecutive months shall be at the
expense of the Credit Parties unless (i) an Event of Default shall have occurred
and be continuing, in which case any field examination and appraisals commenced
during the continuance of such Event of Default shall be at the expense of the
Credit Parties, or (ii) Excess Availability shall be less than 20% of the
Maximum Credit on any day, in which case one additional field examination and
one additional appraisal may be conducted at the expense of the Credit Parties
during the period of 12 consecutive months commencing on such day; provided
further that, notwithstanding the foregoing, in the event that the Borrower
shall have consummated any Acquisition or shall have designated any Unrestricted
Subsidiary as a Restricted Subsidiary, the Borrower may request that the
Administrative Agent conduct a field examination and an appraisal with respect
to the Accounts and Inventory acquired by the Credit Parties as a result thereof
or owned by such Restricted Subsidiary, and any such field examinations and
appraisals shall be at the expense of the Credit Parties. For purposes of this
Section 5.7, it is understood and agreed that a single field examination and a
single appraisal may be conducted at multiple relevant sites and involve one or
more Credit Parties and their assets. All field examinations and appraisals
shall be conducted by professionals (including appraisers) reasonably
satisfactory to the Administrative Agent and conducted and prepared on a basis
reasonably satisfactory to the Administrative Agent. The Credit Parties
acknowledge that the Administrative Agent, after exercising its rights under
this Section 5.7, may prepare and distribute to the Lenders certain Reports
pertaining to the Credit Parties’ assets for internal use by the Administrative
Agent and the Lenders.

5.8. Compliance with Laws. The Borrower and each Restricted Subsidiary will
comply with all applicable laws (including all Environmental Laws and all orders
of any Governmental Authorities), except (a) in the case of Sanctions Laws, the
PATRIOT Act and

 

140



--------------------------------------------------------------------------------

other applicable anti-terrorism and money laundering laws and Anti-Corruption
Laws, where failure to comply, individually or in the aggregate, is not material
and (b) otherwise, where failure to comply, individually or in the aggregate,
has not had and could not reasonably be expected to have a Material Adverse
Effect.

5.9. Environmental Matters. (a) Environmental Disclosure. The Borrower will
deliver to the Administrative Agent:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character (whether prepared by personnel of the Borrower or any Restricted
Subsidiary or by independent consultants, Governmental Authorities or any other
Persons) with respect to significant environmental, health or safety conditions
or compliance matters at any Facility or with respect to any Environmental
Claims;

(ii) promptly upon the Borrower or any Restricted Subsidiary obtaining knowledge
thereof, written notice describing in reasonable detail (A) any Release required
to be reported to any Governmental Authority under any applicable Environmental
Laws, (B) any remedial action taken by the Borrower or any other Person in
response to (1) any Hazardous Materials present or Released at any real property
which presence, Release or remedial action has a reasonable possibility of
resulting in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, and (C) the Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws; and

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any Restricted Subsidiary, a copy of any and all material written
communications with respect to (A) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of resulting in a Material
Adverse Effect, (B) any Release required to be reported to any Governmental
Authority, and (C) any request for information from any Governmental Authority
that suggests such Governmental Authority is investigating whether the Borrower
or any Restricted Subsidiary may be potentially responsible for any Hazardous
Materials Activity and which has a reasonable possibility of resulting in a
Material Adverse Effect.

(b) Hazardous Materials Activities. The Borrower will, and will cause each
Restricted Subsidiary to, take promptly any and all actions necessary to
(i) cure any violation of applicable Environmental Laws by the Borrower or any
Restricted Subsidiary that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and (ii) make an appropriate
response to any Environmental Claim against the Borrower or any

 

141



--------------------------------------------------------------------------------

Restricted Subsidiary and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10. Subsidiaries. If any Person becomes a Restricted Subsidiary of the
Borrower (or any Subsidiary of the Borrower not theretofore a Designated
Subsidiary becomes a Designated Subsidiary, including as a result of a
designation of any Unrestricted Subsidiary as a Restricted Subsidiary or any
Subsidiary becoming a Material Subsidiary), the Borrower will, as promptly as
practicable, and in any event within 60 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Restricted Subsidiary (if such Restricted Subsidiary is a
Designated Subsidiary) and with respect to any Equity Interests in or
Indebtedness of such Restricted Subsidiary owned by any Credit Party.

5.11. Additional Collateral. The Borrower will, as promptly as practicable, and
in any event within 60 days (or, in the case of clause (a), 90 days) (or such
longer period as the Administrative Agent may agree to in writing) furnish to
the Administrative Agent written notice of (a) the acquisition by any Credit
Party of, or any real property of any Credit Party otherwise becoming, a
Material Real Estate Asset after the Closing Date and (b) the acquisition by any
Credit Party of any other material assets (other than any assets constituting
Excluded Property) after the Closing Date, other than any such assets
constituting Collateral under the Collateral Documents in which the Collateral
Agent shall have a valid, legal and perfected security interest (with the
priority contemplated by the applicable Collateral Document) upon the
acquisition thereof.

5.12. Further Assurances. Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take any and
all further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Collateral Agent may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times or otherwise to effectuate
the provisions of the Credit Documents, all at the expense of the Credit
Parties. The Borrower will provide to the Administrative Agent and the
Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent or the Collateral Agent, as applicable,
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents.

5.13. [Reserved].

5.14. Senior Indebtedness. In the event any Credit Party shall at any time issue
or have outstanding any Subordinated Indebtedness, such Credit Party shall take
all such actions as shall be necessary to cause the Obligations to constitute
“senior indebtedness” and “designated senior indebtedness” (however denominated)
in respect of such Subordinated Indebtedness and to enable the Lenders, or an
agent on their behalf, to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated

 

142



--------------------------------------------------------------------------------

senior indebtedness” (however denominated) under and in respect of any indenture
or other agreement or instrument under which any Subordinated Indebtedness is
outstanding or by which it is governed and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders, or an agent on their behalf, may have
and exercise any payment blockage or other remedies available or potentially
available to holders of “senior indebtedness” or “designated senior
indebtedness” under the terms of such Subordinated Indebtedness.

5.15. Cash Management Systems. (a) The Credit Parties shall, as promptly as
practicable after the Closing Date (and in any event within 120 days after the
Closing Date, or such longer period as the Administrative Agent may agree to)
and at all times thereafter, (i) use commercially reasonable efforts to cause
all the Account Debtors on any and all Accounts of the Credit Parties from time
to time included in the Borrowing Base to make all payments and remittances with
respect to such Accounts into one or more deposit accounts located with a
depositary bank in the United States of America (or into one or more lockboxes
established and maintained by a depositary bank in the United States of America
and with respect to which such depositary bank retrieves and process all checks
and other evidences of payment so received at such lockbox and deposits the same
into one or more deposit accounts located with it in the United States of
America) (such deposit accounts being referred to as the “Collection Deposit
Accounts” and such lockboxes being referred to as the “Collection Lockboxes”),
(ii) cause all proceeds of the Disposition of any ABL Priority Collateral (other
than any proceeds of any Disposition of Inventory in the ordinary course of
business, which shall be subject to clause (i) above), to be deposited directly
into a Collection Deposit Account or the Concentration Deposit Account,
(iii) cause each Collection Deposit Account and the Concentration Deposit
Account at all times to be solely a collection account, and no Credit Party
shall make any disbursements or other direct payments therefrom, and
(iv) deposit or cause to be deposited promptly, and in any event no later than
the first Business Day after the date of its receipt thereof, all cash, checks,
drafts or other similar items of payment received by it relating to or
constituting payments or remittances with respect to any Accounts of any Credit
Party from time to time included in the Borrowing Base into one or more
Collection Deposit Accounts or Collection Lockboxes in precisely the form in
which they are received (but with any endorsements of such Credit Party
necessary for deposit or collection), and until they are so deposited to hold
such payments in trust for the benefit of the Collateral Agent.

(b) The Credit Parties shall use commercially reasonable efforts to ensure that
as promptly as practicable after the Closing Date (but in any event within 120
days after the Closing Date, or such longer period as the Administrative Agent
may agree to) and at all times thereafter each depositary bank where a
Collection Deposit Account or the Concentration Deposit Account is maintained,
and each depositary bank that maintains a Collection Lockbox, shall have entered
into a Control Agreement with respect to each such deposit account or lockbox.
Each such Control Agreement shall provide, among other things, that (i) upon the
commencement and during the continuance of any Cash Dominion Period, all funds
deposited into any Collection Lockbox subject to a Control Agreement may be
swept on a daily basis into a Collection Deposit Account, (ii) with respect to
depositary banks at which a Collection Deposit Account is maintained, such
depositary bank agrees, from and after the receipt of a notice (an “Activation
Notice”) from the Collateral Agent (which Activation Notice may be given by the
Collateral Agent at any time that the Collateral Agent determines that a Cash
Dominion Period has

 

143



--------------------------------------------------------------------------------

commenced and is continuing, and shall be given by the Collateral Agent at the
direction of the Administrative Agent or the Requisite Lenders during any Cash
Dominion Period), to forward immediately all amounts in each Collection Deposit
Account (net of any customary minimum balance as may be required to be
maintained in such Collection Deposit Account by such depositary bank) to the
Concentration Deposit Account and to commence the process of daily sweeps from
such Collection Deposit Account into the Concentration Deposit Account and
(iii) with respect to the depositary bank at which the Concentration Deposit
Account is maintained, such depositary bank agrees, from and after the receipt
of an Activation Notice from the Collateral Agent, to forward all amounts
received in the Concentration Deposit Account (net of any customary minimum
balance as may be required to be maintained in the Concentration Deposit Account
by such depositary bank) to the Administrative Agent Account through daily
sweeps from the Concentration Deposit Account into the Administrative Agent
Account. If on or prior to the date that is 120 days after the Closing Date (or
such longer period as the Administrative Agent may agree to) any depositary bank
shall not have entered into a Control Agreement with respect to any deposit
account or lockbox required to be subject to a Control Agreement under this
Section 5.15(b), such deposit account or lockbox shall be closed and all funds
therein transferred to a deposit account or lockbox with a depositary bank that
has entered into a Control Agreement for such deposit account or lockbox, as
applicable.

(c) Any Credit Party may replace any Collection Deposit Account, Collection
Lockbox or Concentration Deposit Account, or establish any new Collection
Deposit Account, Collection Lockbox or Concentration Deposit Account; provided,
in each case, that each such replacement or new Collection Deposit Account,
Collection Lockbox or Concentration Deposit Account shall be subject to a
Control Agreement in favor of the Collateral Agent and shall otherwise meet the
requirements of this Section 5.15 (provided that in the case of any newly
acquired Credit Party, the requirements of this Section 5.15 shall not apply
until the date that is 60 days after the date of the acquisition of such Credit
Party).

(d) All amounts deposited in the Administrative Agent Account shall be deemed
received by the Administrative Agent in accordance with Section 2.16 and during
any Cash Dominion Period shall be applied (and allocated) by the Administrative
Agent in accordance with Section 2.14(b). In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Administrative Agent Account. Any amount so received in a
currency other than Dollars may be converted to Dollars in accordance with the
Administrative Agent’s customary practices.

(e) The Collateral Agent shall promptly (but in any event within one Business
Day) furnish written notice to each depositary bank that shall have received an
Activation Notice of any termination of a Cash Dominion Period. Any amount
received in the Administrative Agent Account at any time when no Cash Dominion
Period is continuing or all the Obligations have been paid in full shall be
remitted to an operating account designated by the Borrower.

(f) Without the prior written consent of the Administrative Agent, no Credit
Party shall modify or amend the instructions pursuant to any of the Control
Agreements. So long as no Cash Dominion Event has occurred or is continuing,
each Credit Party shall, and the Collateral Agent hereby authorizes each Credit
Party to, enforce and collect all amounts owing on the Inventory and Accounts
and each Credit Party shall have sole control over the manner of

 

144



--------------------------------------------------------------------------------

disposition of funds in the Collection Deposit Accounts and the Concentration
Deposit Account; provided that such authorization may, at the direction of the
Collateral Agent, be terminated during any Cash Dominion Period.

5.16. Post-Closing Matters. The Credit Parties shall satisfy each of the
requirements set forth in the Post-Closing Letter Agreement on or before the
date specified in the Post-Closing Letter Agreement for each such requirement,
or such later date as may be permitted with respect thereto pursuant to the
terms of the Post-Closing Letter Agreement.

SECTION 6. NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and the
Letter of Credit Usage shall have been reduced to zero, each Credit Party
covenants and agrees with the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Banks that:

6.1. Indebtedness. Neither the Borrower nor any Restricted Subsidiary will,
directly or indirectly, create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness, except:

(a) the Indebtedness created under the Credit Documents (including pursuant to
Sections 2.24, 2.25 and 2.26);

(b) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (i) such Indebtedness shall
not have been transferred to any Person other than the Borrower or any
Restricted Subsidiary, (ii) such Indebtedness owing by any Credit Party to a
Restricted Subsidiary that is not a Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Indebtedness Subordination Agreement
and (iii) such Indebtedness owing by any Restricted Subsidiary that is not a
Credit Party to any Credit Party is permitted as an Investment under Section 6.6
(other than in reliance on Section 6.6(r));

(c) Guarantees incurred in compliance with Section 6.6(d);

(d) Indebtedness existing on the Closing Date and set forth on Schedule 6.1, or
incurred pursuant to credit facilities existing on the Closing Date and set
forth on Schedule 6.1 (in an aggregate principal amount not to exceed the amount
set forth on Schedule 6.1 in respect of such credit facilities), and Refinancing
Indebtedness in respect thereof;

(e) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred
to finance the acquisition, construction, repair, replacement or improvement of
any fixed or capital assets of the Borrower or any Restricted Subsidiary,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, or (B) assumed in connection with the acquisition of any fixed
or capital assets of the Borrower or any Restricted Subsidiary, provided, in the
case of this clause (i), that at the time

 

145



--------------------------------------------------------------------------------

of incurrence or assumption of such Indebtedness and after giving Pro Forma
Effect thereto and the use of the proceeds thereof, the aggregate principal
amount of Indebtedness then outstanding under this clause (i), together with the
aggregate principal amount of Refinancing Indebtedness then outstanding under
clause (ii) below, shall not exceed the greater of (x) $45,000,000 and (y)2.50%
of Consolidated Total Assets as of the last day of the then most recently ended
Test Period; and (ii) any Refinancing Indebtedness in respect of any
Indebtedness permitted under clause (i) above or under this clause (ii);

(f) (i) Indebtedness of any Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, or Indebtedness of any Person that is assumed after the Closing Date by
any Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in an Acquisition permitted hereunder, provided that
(A) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (B) immediately after giving effect to the Borrower or any
Restricted Subsidiary becoming liable with respect to such Indebtedness (whether
as a result of such Person becoming a Restricted Subsidiary (or such merger or
consolidation) or such assumption), and after giving Pro Forma Effect thereto,
either (x) the Total Net Leverage Ratio, determined as of the last day of the
then most recently ended Test Period, shall not exceed 3.75:1.00 or (y) the
Total Net Leverage Ratio determined as of the last day of the then most recently
ended Test Period shall be no greater than the Total Net Leverage Ratio
determined as of such date but without giving Pro Forma Effect thereto, and
(ii) any Refinancing Indebtedness in respect of any Indebtedness permitted under
clause (i) above or under this clause (ii);

(g) (i) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
deferred purchase price of property, purchase price adjustments, earn-outs or
other arrangements representing Acquisition Consideration incurred in connection
with a Permitted Acquisition permitted hereunder; provided that at the time of
incurrence of such Indebtedness and after giving Pro Forma effect thereto, the
aggregate principal amount of Indebtedness then outstanding under this clause
(i), together with the aggregate principal amount of Refinancing Indebtedness
then outstanding under clause (ii) below, shall not exceed the greater of
(x) $5,000,000 and (y) 0.25% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period; and (ii) any Refinancing Indebtedness
in respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);

(h) (i) Indebtedness of Restricted Subsidiaries that are not Credit Parties,
provided that at the time of incurrence of such Indebtedness and after giving
Pro Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (i),
together with the aggregate principal amount of Refinancing Indebtedness then
outstanding under clause (ii) below, shall not exceed the greater of
(x) $50,000,000 and (y) 2.75% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period; and (ii) any Refinancing Indebtedness
in respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);

 

146



--------------------------------------------------------------------------------

(i) (i) Indebtedness of the Borrower and the Restricted Subsidiaries that are
not CFCs or CFC Holding Companies, provided that at the time of incurrence of
such Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $50,000,000 and (y) 2.75% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period; and (ii) any
Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(i) above or under this clause (ii);

(j) [Reserved];

(k) [Reserved];

(l) (i) (A) Indebtedness of the Borrower incurred under the Term Credit
Agreement on the Closing Date in an aggregate principal amount not exceeding
$460,000,000 and (B) other Indebtedness of the Borrower or any Guarantor
Subsidiary incurred after the Closing Date (including any such Indebtedness
incurred as “Incremental Term Loans” or “Permitted Incremental Equivalent
Indebtedness”, as each such term is defined in the Term Credit Agreement as in
effect on the date hereof), provided, in the case of this clause (B), that the
aggregate principal amount of such Indebtedness incurred on any date shall not
exceed the Incremental Term Amount as of such date, (ii) any Refinancing
Indebtedness in respect of any Indebtedness permitted under clause (i) above or
under this clause (ii) and (iii) the Guarantees of any Indebtedness permitted
under clause (i) or (ii) above by any Credit Party; provided further that
(I) such Indebtedness is not Guaranteed by any Subsidiaries other than the
Guarantor Subsidiaries, (II) such Indebtedness is not secured by any assets of
the Borrower or any Restricted Subsidiary other than the Collateral, (III) if
such Indebtedness is secured, the administrative agent, collateral agent and/or
any similar representative acting on behalf of the holders of such Indebtedness
shall have become party to the ABL Intercreditor Agreement, providing that the
Liens on the ABL Priority Collateral securing such Indebtedness shall rank
junior in priority to the Liens on the ABL Priority Collateral created under the
Credit Documents, (IV) the final scheduled maturity of any such Indebtedness
shall not be earlier than the latest Maturity Date in effect as of the date of
the incurrence thereof, (V) such Indebtedness satisfies the Specified Permitted
Indebtedness Documentation Requirements and (VI) other than in the case of
Indebtedness incurred under the Term Credit Agreement on the Closing Date, the
Administrative Agent shall have received a certificate, dated the date such
Indebtedness is incurred and signed by an Authorized Officer of the Borrower,
confirming compliance with the requirements set forth in this clause and, if
such Indebtedness or any portion thereof is being incurred in reliance on clause
(b) of the definition of the term “Incremental Term Amount”, setting forth a
reasonably detailed calculation of the Incremental Term Amount under such
clause;

(m) (i) the Senior Notes in an aggregate principal amount at any time
outstanding not exceeding $360,000,000 and (ii) any Refinancing Indebtedness in
respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);

 

147



--------------------------------------------------------------------------------

(n) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository, credit card, debit cards and cash
management services or in connection with any automated clearing-house transfers
of funds, overdraft or any similar services, in each case in the ordinary course
of business;

(o) Indebtedness incurred in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created by the Borrower or
any Restricted Subsidiary in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims;

(p) Indebtedness in respect of, or in respect of letters of credit, bank
guarantees or similar instruments relating to, performance, bid, appeal and
surety bonds, performance and completion guarantees and similar obligations of
the Borrower or any Restricted Subsidiary incurred in the ordinary course of
business and not in connection with the borrowing of money or any Hedge
Agreements;

(q) Indebtedness owed to current or former officers, directors or employees of
the Borrower or any Restricted Subsidiary (or their respective estates, heirs,
family members, spouses and former spouses, domestic partners and former
domestic partners or beneficiaries under their respective estates) to finance
the purchase or redemption of Equity Interests in the Borrower permitted by
Section 6.4;

(r) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business;

(s) Indebtedness in the form of indemnification obligations incurred in
connection with any Acquisition or other Investment permitted by Section 6.6
(other than in reliance on Section 6.6(r))or any Disposition permitted by
Section 6.8;

(t) Capital Lease Obligations arising under any Sale/Leaseback Transaction
permitted under Section 6.9 in an aggregate principal amount at any time
outstanding not exceeding $10,000,000;

(u) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions, Permitted Acquisitions or any
other Investment expressly permitted hereunder; and

(v) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in this Section 6.1.

For purposes of determining compliance with this Section 6.1, (i) in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness

 

148



--------------------------------------------------------------------------------

described in this Section 6.1, the Borrower shall, in its sole discretion,
classify such item of Indebtedness (or any portion thereof) and may include the
amount and type of such Indebtedness in one or more of the above clauses, and
the Borrower may later reclassify such item of Indebtedness (or any portion
thereof) and include it in another of such clauses in which it could have been
included at the time it was incurred (but not into any clause under which it
could not have been included at the time it was incurred and it being understood
that only Indebtedness incurred in reliance on Section 6.1(l) may constitute
Permitted Term Indebtedness, and (ii) for purposes of assessing whether any
Dollar limit set forth in any clause of this Section 6.1 has been observed in
connection with incurrence of any Indebtedness, any other Indebtedness
contemporaneously incurred pursuant to and in accordance with other available
clauses of this Section 6.1 that do not require such other Indebtedness to
observe such Dollar limit shall be disregarded, even if such other Indebtedness
is of the same tranche or series as such Indebtedness being incurred under such
Dollar limit.

6.2. Liens. Neither the Borrower nor any Restricted Subsidiary will, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any asset of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired or licensed, or assign or sell any income, profits or
revenues (including accounts receivable and royalties) or rights in respect of
any thereof, except:

(a) Liens created under the Credit Documents (including Liens securing any
Backstopped Letter of Credit);

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Borrower or any Restricted Subsidiary existing
on the Closing Date and set forth on Schedule 6.2, and any extensions, renewals
and replacements thereof; provided that (i) such Lien shall not apply to any
other asset of the Borrower or any Restricted Subsidiary, other than to proceeds
and products of, and after-acquired property that is affixed or incorporated
into, the assets covered by such Lien, and (ii) such Lien shall secure only
those obligations that it secures on the Closing Date and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof (except by an amount not greater than accrued and unpaid interest
on such obligations, any original issue discount and any reasonable fees,
premiums and expenses relating to such extension, renewal or refinancing) and,
in the case of any such obligations constituting Indebtedness, that are
permitted under Section 6.1(d) as Refinancing Indebtedness in respect thereof;

(d) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the Borrower or any Restricted Subsidiary; provided that (i) such
Liens secure only Indebtedness permitted by Section 6.1(e) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
apply to any other asset of the Borrower or any Restricted Subsidiary, other
than to proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Liens; provided further that
individual financings of equipment or other fixed or capital assets otherwise
permitted to be secured hereunder provided by any Person (or its Affiliates) may
be cross-collateralized to other such financings provided by such Person (or its
Affiliates);

 

149



--------------------------------------------------------------------------------

(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes
(other than as a result of a redesignation of an Unrestricted Subsidiary) a
Restricted Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Closing Date prior to the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated), and any
extensions, renewals and replacements thereof; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary (or such merger or consolidation),
(ii) such Lien shall not apply to any other asset of the Borrower or any
Restricted Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any special purpose merger Restricted Subsidiary
that is a party thereto), other than to proceeds and products of, and
after-acquired property that is affixed or incorporated into, the assets covered
by such Lien or becomes subject to such Lien pursuant to an after-acquired
property clause as in effect on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated),
(iii) immediately after giving Pro Forma Effect to such acquisition or such
Person becoming a Restricted Subsidiary (or such merger or consolidation),
together with all Indebtedness and Liens incurred or assumed in connection
therewith, the Secured Net Leverage Ratio, determined as of the last day of the
then most recently ended Test Period, shall not exceed 2.00:1.00 and (iv) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated), and any extensions, renewals and refinancings thereof
that do not increase the outstanding principal amount thereof (except by an
amount not greater than accrued and unpaid interest on such obligations, any
original issue discount and any reasonable fees, premiums and expenses relating
to such extension, renewal or refinancing);

(f) [Reserved];

(g) [Reserved];

(h) Liens on the Collateral securing Permitted Term Indebtedness and obligations
relating thereto not constituting Indebtedness;

(i) in connection with any Disposition permitted under Section 6.8, customary
rights and restrictions contained in agreements relating to such Disposition
pending the completion thereof;

(j) in the case of (i) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), any encumbrance, restriction
or other Lien, including any put and call arrangements, related to the Equity
Interests in such Restricted Subsidiary or such other Person set forth in
(A) its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, in each case so long as such encumbrance or restriction is
applicable to all holders of the same class of Equity Interests or is otherwise
of the type that is customary for agreements of such type, or (B) in the case of
any Person that is not a Restricted Subsidiary, in any agreement or document
governing Indebtedness of such Person;

 

150



--------------------------------------------------------------------------------

(k) any Lien on assets of any CFC or CFC Holding Company; provided that (i) such
Lien shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Borrower or
any Restricted Subsidiary that is not a CFC or a CFC Holding Company and
(ii) such Lien shall secure only Indebtedness or other obligations of such CFC
or CFC Holding Company permitted hereunder;

(l) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any Acquisition
or Investment permitted hereunder;

(m) nonexclusive outbound licenses of Intellectual Property granted by the
Borrower or any Restricted Subsidiary in the ordinary course of business that do
not materially detract from the value of the affected asset or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(n) any Lien in favor of the Borrower or any Restricted Subsidiary (other than
Liens on assets of any Credit Party in favor of a Restricted Subsidiary that is
not a Credit Party);

(o) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Borrower and the Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(p) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien;

(q) Liens on fixed or capital assets subject to any Sale/Leaseback Transaction
permitted under Section 6.9; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.1(t) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens;

(r) Liens on Cash and Cash Equivalents in an aggregate amount not to exceed
$20,000,000 at any time securing obligations in respect of any Hedge Agreements
permitted hereunder and entered into in the ordinary course of business; and

(s) other Liens securing Indebtedness or other obligations, provided that at the
time of the incurrence of such Liens and the related Indebtedness and other
obligations and after giving Pro Forma Effect thereto and the use of proceeds
thereof, the aggregate outstanding amount of Indebtedness and other obligations
secured by Liens permitted by this clause does not exceed the greater of
(i) $25,000,000 and (ii) 1.50% of Consolidated Total Assets as of the last day
of the then most recently ended Test Period.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to Section 6.2(e),
6.2(h), 6.2(i), 6.2(j), 6.2(n) or 6.2(s).

 

151



--------------------------------------------------------------------------------

6.3. No Further Negative Pledges. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document, (b) restrictions and conditions existing on the Closing
Date identified on Schedule 6.3, and amendments, modifications, extensions and
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(c) in the case of (i) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (ii) the Equity Interests in any Person that is not a
Restricted Subsidiary (including any Unrestricted Subsidiary), restrictions and
conditions imposed by the Organizational Documents of such Restricted Subsidiary
or such other Person or contained in any related joint venture, shareholders’ or
similar agreement or, in the case of clause (ii), in any agreement or instrument
relating to Indebtedness of such Person, provided in each case that such
restrictions and conditions apply only to such Restricted Subsidiary and to any
Equity Interests in such Restricted Subsidiary or to the Equity Interests in
such other Person (including any Unrestricted Subsidiary), as applicable,
(d) restrictions and conditions imposed by any agreement or document governing
secured Indebtedness permitted by Section 6.1(e) or 6.1(t) or governing Liens
permitted by Section 6.2(l) or 6.2(o) or by clause (c), (d), (j), (q) or (r) of
the definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (e) restrictions and conditions imposed by agreements relating to
Indebtedness permitted by Section 6.1(f), provided that such restrictions and
conditions apply only to Persons that are permitted under such Section to be
obligors in respect of such Indebtedness and are not less favorable to the
Lenders than the restrictions and conditions imposed by such Indebtedness (or,
in the case of any Refinancing Indebtedness, by the applicable Original
Indebtedness) at the time such Indebtedness first became subject to Section 6.1,
(f) in connection with the sale of any Equity Interests in a Subsidiary or any
other assets, customary restrictions and conditions contained in agreements
relating to such sale pending the completion thereof, provided that such
restrictions and conditions apply only to the Subsidiary or the other assets to
be sold and such sale is permitted under Section 6.8, (g) restrictions and
conditions imposed by any agreement or document governing Indebtedness of any
Restricted Subsidiary that is not, and is not required to become, a Credit Party
hereunder, provided that such restrictions and conditions apply only to such
Restricted Subsidiary, (h) restrictions and conditions imposed by customary
provisions in leases, licenses and other agreements restricting the assignment
thereof or, in the case of any lease or license, permitting to exist any Lien on
the assets leased or licensed thereunder, (i) restrictions on cash or deposits
or net worth covenants imposed by customers, suppliers or landlords under
agreements entered into in the ordinary course of business, (j) customary
restrictions in respect of Intellectual Property contained in licenses or
sublicenses of, or other grants of rights to use or exploit, such Intellectual
Property, (k) restrictions and conditions contained in any Permitted Senior
Notes Indebtedness Document or any Permitted Term Indebtedness as in effect on
the Closing Date and amendments, modifications, extensions and renewals thereof,
provided, in each case, that the scope of any such restriction or condition
shall not have been expanded as a result thereof, and (l) restrictions

 

152



--------------------------------------------------------------------------------

and conditions contained in any agreement or instrument evidencing or governing
any Indebtedness permitted by Sections 6.1(i), 6.1(l) or 6.1(m) to the extent,
in the good faith judgment of the Borrower, such restrictions and conditions are
on customary market terms for Indebtedness of such type and so long as the
Borrower has determined in good faith that such restrictions and conditions
would not reasonably be expected to impair in any material respect the ability
of the Credit Parties to meet their obligations under the Credit Documents.

6.4. Restricted Junior Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, directly or indirectly, any Restricted
Junior Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) the Borrower and any Restricted Subsidiary may declare and pay dividends or
other distributions with respect to its Equity Interests payable solely in
additional Equity Interests in such Person permitted hereunder;

(b) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, and declare and make other
Restricted Junior Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Restricted Subsidiaries);

(c) the Borrower may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or Equity Interests represents a portion of the exercise price of such
options or rights or withholding taxes, payroll taxes or other similar taxes due
upon such exercise, purchase or exchange;

(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing Equity Interests in the Borrower in connection with the
exercise of warrants, options or other Securities convertible into or
exchangeable for common stock in the Borrower;

(e) the Borrower may make Restricted Junior Payments in respect of its Equity
Interests pursuant to and in accordance with stock option plans or other benefit
plans or agreements for directors, officers or employees of the Borrower and the
Subsidiaries; provided that the amount of any such Restricted Junior Payments,
together with the aggregate amount of all other Restricted Junior Payments made
in reliance on this clause (e) during the same Fiscal Year, shall not exceed the
sum of (i) the greater of (x) $10,000,000 and (y) 0.50% of Consolidated Total
Assets as of the last day of the then most recently ended Test Period, plus
(ii) any unutilized portion of such amount in any preceding Fiscal Year ended
after the Closing Date;

(f) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may repurchase common stock in the Borrower, provided
that the aggregate amount of such repurchases shall not exceed the quotient
obtained by dividing (i) the aggregate principal amount of all prepayments of
the Tranche B Term Loans (as defined in the Term Credit Agreement) (other than
any prepayments pursuant to Section 2.14 of the Term Credit Agreement or in
connection with any other refinancing of any Tranche B Term Loans (including on
account of incurrence of any Permitted Term Indebtedness)) by (ii) three; and

 

153



--------------------------------------------------------------------------------

provided further that (A) at the time each such Restricted Junior Payment is
made the Specified Payment RP Conditions shall be satisfied with respect thereto
and (B) the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower certifying that all the
requirements of the Specified Payment RP Conditions have been satisfied with
respect thereto and including reasonably detailed calculations demonstrating
satisfaction of such requirements;

(g) to the extent constituting Restricted Junior Payments of the type referred
to in clause (a) or (b) of the definition of such term, the Borrower and the
Restricted Subsidiaries may consummate the transactions permitted by Section 6.6
(other than in reliance on Section 6.6(r)) and Section 6.8 (other than in
reliance on Section 6.8(b)(i)(D)) (it being understood that this clause (g) may
be relied on to consummate any transaction that is technically subject to this
Section 6.4 but is intended to be restricted primarily by any such other
Section, but may not be relied on to consummate any transaction that is intended
to be restricted primarily by this Section 6.4);

(h) the Borrower and the Restricted Subsidiaries may make regularly scheduled
interest and principal payments as and when due in respect of any Junior
Indebtedness (including any “AHYDO catch-up payment” with respect to, and
required by the terms of, any indebtedness of the Borrower or any Restricted
Subsidiary), other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof;

(i) the Borrower and the Restricted Subsidiaries may refinance Junior
Indebtedness with the proceeds of other Indebtedness to the extent permitted
under Section 6.1;

(j) the Borrower and the Restricted Subsidiaries may make payments of or in
respect of Junior Indebtedness made solely with Equity Interests in the Borrower
(other than Disqualified Equity Interests);

(k) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments in respect of working capital adjustments or purchase price
adjustments made pursuant to the Life Sciences Sale Agreement (as in effect on
the Closing Date); and

(l) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments, provided that (i) at the time each such Restricted Junior
Payment is made the Specified Payment RP Conditions shall be satisfied with
respect thereto and (ii) the Borrower shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Borrower certifying that all
the requirements of the Specified Payment RP Conditions have been satisfied with
respect thereto and including reasonably detailed calculations demonstrating
satisfaction of such requirements.

Notwithstanding anything to the contrary in this Section 6.4, neither the
Borrower nor any Restricted Subsidiary shall make any Restricted Junior Payment
with the net cash proceeds of the Specified Disposition, except any Restricted
Junior Payment permitted by Section 6.4(b).

6.5. Restrictions on Subsidiary Distributions. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any

 

154



--------------------------------------------------------------------------------

agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Restricted Subsidiary (a) to pay dividends or
make other distributions on its Equity Interests owned by the Borrower or any
Restricted Subsidiary, (b) to repay or prepay any Indebtedness owing by such
Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (c) to make
loans or advances to the Borrower or any Restricted Subsidiary or to Guarantee
the Obligations or (d) to transfer, lease or license any of its assets to the
Borrower or any other Restricted Subsidiary; provided that the foregoing shall
not apply to (i) restrictions and conditions imposed by law or by any Credit
Document, (ii) restrictions and conditions existing on the Closing Date
identified on Schedule 6.5, and amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(iii) in the case of (A) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (B) in the case of restrictions and conditions referred
to in clause (d) above, the Equity Interests in any Person that is not a
Restricted Subsidiary (including any Unrestricted Subsidiary), restrictions
imposed by the Organizational Documents of such Restricted Subsidiary or such
other Person or contained in any related joint venture, shareholders’ or similar
agreement or, in the case of clause (B), in any agreement or instrument relating
to Indebtedness of such Person, provided in each case that such restrictions and
conditions apply only to such Restricted Subsidiary and to any Equity Interests
in such Restricted Subsidiary or to the Equity Interests in such other Person
(including any Unrestricted Subsidiary), as applicable, (iv) in the case of
restrictions and conditions referred to clause in (d) above, restrictions and
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 6.1(e) or 6.1(t) or governing Liens permitted by Section 6.2(l) or
6.2(o) or by clause (c), (d), (j), (q) or (r) of the definition of “Permitted
Encumbrances”, provided that such restrictions and conditions apply only to the
assets securing such Indebtedness or subject to such Liens, (v) restrictions and
conditions imposed by any agreement or document governing Indebtedness permitted
by Section 6.1(f), provided that such restrictions and conditions apply only to
Persons that are permitted under such Section to be obligors in respect of such
Indebtedness and are not less favorable to the Lenders than the restrictions and
conditions imposed by such Indebtedness (or, in the case of any Refinancing
Indebtedness, by the applicable Original Indebtedness) at the time such
Indebtedness first became subject to Section 6.1, (vi) in connection with the
sale of any Equity Interests in a Subsidiary or any other assets, customary
restrictions and conditions contained in agreements relating to such sale
pending the completion thereof, provided that such restrictions and conditions
apply only to the Subsidiary or the other assets to be sold and such sale is
permitted under Section 6.8, (vii) restrictions and conditions imposed by any
agreement or document governing Indebtedness of any Restricted Subsidiary that
is not, and is not required to become, a Credit Party hereunder, provided that
such restrictions and conditions apply only to such Restricted Subsidiary,
(vii) in the case of restrictions and conditions referred to in clause
(d) above, restrictions and conditions imposed by customary provisions in
leases, licenses and other agreements restricting the assignment thereof or, in
the case of any lease or license, permitting to exist any Lien on the assets
leased or licensed thereunder, (ix) restrictions on cash or deposits or net
worth covenants imposed by customers, suppliers or landlords under agreements
entered into in the ordinary course of business, (x) in the case of restrictions
and conditions referred to in clause (d) above, customary restrictions in
respect of Intellectual Property contained in licenses or sublicenses of, or
other grants of rights to

 

155



--------------------------------------------------------------------------------

use or exploit, such Intellectual Property, (xi) restrictions contained in any
Permitted Senior Notes Indebtedness Document or any Permitted Term Indebtedness
as in effect on the Closing Date and amendments, modifications, extensions and
renewals thereof, provided, in each case, that the scope of any such restriction
or condition shall not have been expanded as a result thereof, and
(xii) restrictions and conditions contained in any agreement or instrument
evidencing or governing any Indebtedness permitted pursuant to Section 6.1(i),
6.1(l) or 6.1(m) to the extent, in the good faith judgment of the Borrower, such
restrictions and conditions are on customary market terms for Indebtedness of
such type and so long as the Borrower has determined in good faith that such
restrictions would not reasonably be expected to impair in any material respect
the ability of the Credit Parties to meet their obligations under the Credit
Documents.

6.6. Investments. Neither the Borrower nor any Restricted Subsidiary will
purchase or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary prior thereto), hold,
make or otherwise permit to exist any Investment in any other Person, or make
any Acquisition, except:

(a) Investments in Cash and Cash Equivalents and in assets that were Cash
Equivalents when such Investment was made;

(b) (i) Investments existing (or that are made pursuant to legally binding
written commitments existing) on the Closing Date and, in each case, set forth
on Schedule 6.6, and any modification, replacement, renewal, reinvestment or
extension of any such Investment so long as the amount of any Investment
permitted pursuant to this clause (b) is not increased from the amount of such
Investment on the Closing Date except pursuant to the terms of such Investment
as of the Closing Date (as set forth on Schedule 6.6) or as otherwise permitted
by (and made in reliance on) another clause this Section 6.6, and (ii) the
Merger;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Credit
Party, (ii) by any Restricted Subsidiary that is not a Credit Party in any other
Restricted Subsidiary that is not a Credit Party and (iii) by the Borrower or
any other Credit Party in any Restricted Subsidiary that is not a Credit Party;
provided that (A) in the case of any such Investment in a Restricted Subsidiary,
such investees are Restricted Subsidiaries prior to such Investments (or such
Equity Interests in a Restricted Subsidiary are held as the result of a
designation of an Unrestricted Subsidiary as a Restricted Subsidiary), (B) the
amount of any such Investment in Restricted Subsidiaries that are not Credit
Parties made in reliance on clause (iii) shall not cause the aggregate amount of
all Investments outstanding in reliance on clause (iii), together with the
aggregate amount of all Guarantees by the Credit Parties of Indebtedness or
other monetary obligations of the Restricted Subsidiaries that are not Credit
Parties outstanding in reliance on clause (d) below, in each case measured at
the time such Investment is made, to exceed the greater of (x) $25,000,000 and
(y) 1.50% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period, and (C) in the case of any Investment made in
reliance on clause (iii), (1) at the time such Investment is made the Specified
Payment Conditions shall be satisfied with respect thereto and (2) the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower certifying that all the requirements of the Specified
Payment Conditions have been satisfied with respect thereto and including
reasonably detailed calculations demonstrating satisfaction of such
requirements;

 

156



--------------------------------------------------------------------------------

(d) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other monetary obligations of the Borrower or any other Restricted Subsidiary
(including any such Guarantees arising as a result of any such Person being a
joint and several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) a Restricted Subsidiary shall not Guarantee any
Permitted Senior Notes Indebtedness, any Permitted Term Indebtedness or any
Subordinated Indebtedness unless (A) such Restricted Subsidiary has Guaranteed
the Obligations pursuant hereto and (B) in the case of Subordinated
Indebtedness, such Guarantee is subordinated to such Guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of such Subordinated Indebtedness and (ii) any Guarantee by the
Borrower or any other Credit Party of Indebtedness or other monetary obligations
of any Restricted Subsidiary that is not a Credit Party made in reliance on this
clause (d) (A) shall not cause the aggregate amount of all such Guarantees,
together with the aggregate amount of all Investments by the Credit Parties in
Restricted Subsidiaries that are not Credit Parties outstanding in reliance on
clause (c)(iii) above, in each case measured at the time such Guarantee is made,
to exceed the greater of (x) $25,000,000 and (y) 1.50% of Consolidated Total
Assets as of the last day of the then most recently ended Test Period, and
(B) may only be made if (1) at the time such Guarantee is made the Specified
Payment Conditions shall be satisfied with respect thereto and (2) the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower certifying that all the requirements of the Specified
Payment Conditions have been satisfied with respect thereto and including
reasonably detailed calculations demonstrating satisfaction of such
requirements;

(e) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments (including debt obligations and Equity
Interests) received in connection with the bankruptcy or reorganization of
account debtors or in settlement of delinquent obligations of, or other disputes
with, customers and suppliers or upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment and (ii) deposits, prepayments and other credits to suppliers or
licensors made in the ordinary course of business;

(f) Investments made as a result of the receipt of noncash consideration from
any Disposition in compliance with Section 6.8;

(g) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Junior Payment in the form of
Equity Interests, evidences of Indebtedness or other Securities (but not any
additions thereto made after the date of the receipt thereof);

(h) Investments in the form of Hedge Agreements permitted under Section 6.12;

(i) payroll, travel and similar advances to directors, officers and employees of
the Borrower or any Restricted Subsidiary to cover matters that are expected at
the time of such advances to be treated as expenses of the Borrower or such
Restricted Subsidiary for accounting purposes and that are made in the ordinary
course of business;

 

157



--------------------------------------------------------------------------------

(j) loans or advances to directors, officers and employees (or their respective
estates, heirs, family members, spouses and former spouses, domestic partners
and former domestic partners or beneficiaries under their respective estates) of
the Borrower or any Restricted Subsidiary (i) in connection with such Person’s
purchase of Equity Interests in the Borrower, provided that no Cash or Cash
Equivalents is actually advanced pursuant to this clause (i) other than to pay
Taxes due in connection with such purchase unless such Cash or Cash Equivalents
are promptly repaid or contributed to the Borrower in Cash as common equity, and
(ii) for other purposes, provided that, in the case of any such Investment made
in reliance on this clause (ii), such Investment shall not cause the aggregate
amount of Investments outstanding in reliance on this clause (ii), measured at
the time such Investment is made, to exceed the greater of (x) $5,000,000 and
(y) 0.25% of Consolidated Total Assets as of the last day of the then most
recently ended Test Period;

(k) [Reserved];

(l) Investments (i) by the Borrower or any other Credit Party in any Restricted
Subsidiary that is not a Credit Party to the extent made with Cash or Cash
Equivalents necessary to fund a Permitted Acquisition permitted hereunder,
(ii) by the Borrower or any other Credit Party in any Restricted Subsidiary that
is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by the Borrower and the Restricted Subsidiaries in
other Restricted Subsidiaries that result in the proceeds of the initial
Investment being invested in the Borrower or one or more Credit Parties or
(iii) consisting of the transfer or contribution to any CFC or CFC Holding
Company of Equity Interests in any other CFC or CFC Holding Company or exchange
of Indebtedness owing by any CFC or CFC Holding Company for Indebtedness, in a
like amount, owing by another CFC or CFC Holding Company;

(m) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

(n) Guarantees of obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

(o) Investments held by a Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, provided that such Investments exist at the time such Person becomes a
Restricted Subsidiary (or is so merged or consolidated) and are not made in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation);

(p) Investments held by any Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of the term “Unrestricted Subsidiary”, provided that such
Investments have not been made in contemplation of or in connection with such
redesignation;

 

158



--------------------------------------------------------------------------------

(q) any other Acquisition or other Investment to the extent consideration
therefor is made solely with Equity Interests (other than Disqualified Equity
Interests) in the Borrower;

(r) Investments (i) deemed to exist as a result of Liens permitted by
Section 6.2, (ii) consisting of the incurrence or assumption of Indebtedness in
accordance with Section 6.1 (other than in reliance on Section 6.1(b) or 6.1(c)
and other than Investments resulting from loans and advances to, or Guarantees
of obligations of, Restricted Subsidiaries that are not Credit Parties) and
(iii) consisting of the acquisition of assets resulting from the consummation of
a merger, consolidation, dissolution or liquidation in accordance with
Section 6.8(a) (it being understood that this clause (r) may be relied on to
consummate any transaction that is technically subject to this Section 6.6 but
is intended to be restricted primarily by any such other Section, but may not be
relied on to consummate any transaction that is intended to be restricted
primarily by this Section 6.6);

(s) any other Acquisition or other Investments, provided that (i) at the time
each such Acquisition or other Investment is made (or deemed made in accordance
with the definition of the term “Unrestricted Subsidiary”) the Specified Payment
Conditions shall be satisfied with respect thereto and (ii) the Borrower shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of the Borrower certifying that all the requirements of the Specified Payment
Conditions have been satisfied with respect thereto and including reasonably
detailed calculations demonstrating satisfaction of such requirements;

(t) Investments made to effect the Transactions;

(u) any other Acquisition or other Investment, provided that the Acquisition
Consideration with respect to any such Acquisition or the amount of any such
other Investment shall not cause the aggregate amount of all Acquisition
Consideration paid in connection with all Acquisitions made, together with the
aggregate amount of all Investments outstanding, in each case in reliance on
this clause (u), measured at the time such Acquisition or other Investment is
consummated, to exceed the greater of (i) $50,000,000 and (ii) 2.75% of
Consolidated Total Assets as of the last day of the then most recently ended
Test Period; and provided further that (i) at the time each such Acquisition or
other Investment is made (or deemed made in accordance with the definition of
the term “Unrestricted Subsidiary”) the Specified Payment Conditions shall be
satisfied with respect thereto and (ii) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower
certifying that all the requirements of the Specified Payment Conditions have
been satisfied with respect thereto and including reasonably detailed
calculations demonstrating satisfaction of such requirements; and

(v) Investments (i) received in respect of, or consisting of, the transfer or
contribution of Equity Interests in or Indebtedness of any CFC or CFC Holding
Company to any other CFC or CFC Holding Company, (ii) by the Borrower or any
other Credit Party in any Restricted Subsidiary that is not a Credit Party so
long as such Investment is part of a series of substantially concurrent
Investments by the Borrower and the Restricted Subsidiaries in Restricted
Subsidiaries that result in the proceeds of the initial Investment being
invested in the Borrower or one or more other Credit Parties and (iii) by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary made for tax planning reorganization purposes, so long as the
Borrower provides to the Administrative Agent evidence reasonably

 

159



--------------------------------------------------------------------------------

acceptable to the Administrative Agent that, after giving effect to such
Investments, the value of the assets that constitute Collateral and the value of
the assets of the Credit Parties, in each case taken as a whole, is not impaired
in any material respect by such Investment (as determined reasonably and in good
faith by the Borrower).

Notwithstanding anything to the contrary in this Section 6.6, neither the
Borrower nor any Restricted Subsidiary shall make (i) any Investment with the
net cash proceeds of the Specified Disposition other than any Investment in any
Credit Party or (ii) any Investment that results in or facilitates in any manner
any Restricted Junior Payment not permitted under Section 6.4.

6.7. Fixed Charge Coverage Ratio. During any period (each, a “Covenant Period”)
(a) commencing on any date on which Excess Availability is less than the greater
of (i) 10.0% of the Maximum Credit and (ii) $7,000,000 and (b) ending on the
date on which Excess Availability shall have been greater than the amount set
forth in clause (i) above for 30 consecutive calendar days, the Borrower will
not permit the Fixed Charge Coverage Ratio as of the last day of any Test Period
(commencing with the Test Period ended immediately prior to the commencement of
the Covenant Period) to be less than 1.00 to 1.00.

6.8. Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. (a) Neither the Borrower nor any Restricted Subsidiary will merge
or consolidate with or into any other Person, or liquidate, wind up or dissolve
(or suffer any liquidation or dissolution), and neither the Borrower nor any
Restricted Subsidiary shall Dispose (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis, except
that:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) any Person (other than the Borrower) may merge or consolidate with or into
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (and, if any party to such merger or consolidation is a
Guarantor Subsidiary, the surviving entity is a Guarantor Subsidiary except to
the extent such transaction constitutes an Investment in a Restricted Subsidiary
that is not a Credit Party permitted by Section 6.6 (other than in reliance on
Section 6.6(r));

(iii) any Restricted Subsidiary may merge or consolidate with or into any Person
(other than the Borrower) in a transaction permitted under Section 6.8(b) in
which, after giving effect to such transaction, the surviving entity is not a
Subsidiary, provided that such transaction shall not result in the Borrower and
the Restricted Subsidiaries Disposing (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis;

 

160



--------------------------------------------------------------------------------

(iv) any Restricted Subsidiary may liquidate or dissolve or may (if the
validity, perfection and priority of the Liens created by the Collateral
Documents are not adversely affected thereby) change its legal form, in each
case if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not disadvantageous
to the Lenders in any material respect (it being understood that in the case of
any liquidation or dissolution of a Restricted Subsidiary that is a Guarantor
Subsidiary, such Restricted Subsidiary shall at or before the time of such
liquidation or dissolution transfer its assets to the Borrower or another
Restricted Subsidiary that is a Guarantor Subsidiary and in the case of any
change in legal form, a Restricted Subsidiary that is a Guarantor Subsidiary
will remain a Guarantor Subsidiary unless such Restricted Subsidiary is
otherwise permitted to cease being a Guarantor Subsidiary hereunder); and

(v) the Merger may be consummated;

provided that, in the case of clauses (i), (ii) and (iii) above, any such merger
or consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6 (other than in reliance on
Section 6.6(r)).

(b) Neither the Borrower nor any Restricted Subsidiary will Dispose of, or
exclusively license, any asset, including any Equity Interest, owned by it,
except:

(i) Dispositions of (A) inventory and goods held for sale in the ordinary course
of business, (B) used, obsolete, worn out or surplus equipment in the ordinary
course of business, (C) items of property no longer used or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries
(including allowing any registrations or any applications for registration of
any Intellectual Property to lapse or be abandoned), (D) leasehold improvements
to landlords pursuant to the terms of leases in respect of Leasehold Property
and (E) Cash and Cash Equivalents;

(ii) Dispositions and exclusive licenses to the Borrower or any Restricted
Subsidiary, provided that if the transferor or the licensor is the Borrower or
any other Credit Party, then (A) the transferee or licensee thereof shall be a
Credit Party and, if the property subject thereto constitutes Collateral, it
shall continue to constitute Collateral after giving effect thereto or
(B) solely if such transaction constitutes an Investment, such transaction is
permitted under Section 6.6 (other than in reliance on Section 6.6(r)); provided
further that any Restricted Subsidiary that is a Domestic Subsidiary and is not
a CFC Holding Company may issue its Equity Interests to any Restricted
Subsidiary that is not a Credit Party as part of a tax planning reorganization,
provided that substantially concurrently therewith such Equity Interests are
transferred by such recipient Restricted Subsidiary to the Borrower or another
Credit Party (and, in the event such transfer involves any consideration paid or
transferred to such recipient Restricted Subsidiary, such consideration is
permitted as (and the full amount thereof, without netting of the transferred
Equity Interests, shall be deemed to be) an Investment under Section 6.6 (other
than in reliance on Section 6.6(r));

 

161



--------------------------------------------------------------------------------

(iii) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;

(iv) Dispositions of assets in any Insurance/Condemnation Event;

(v) leases, subleases and licenses entered into by the Borrower or any
Restricted Subsidiary as a lessor, sublessor or licensor in the ordinary course
of business, provided that such leases, subleases or licenses do not adversely
affect in any material respect the value of the properties subject thereto
(including the value thereof as Collateral) or interfere in any material respect
with the ordinary conduct of business of the Borrower or any Restricted
Subsidiary;

(vi) Dispositions of property to the extent that (A) such property is exchanged
for credit against the purchase price of similar replacement property or (B) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property, provided that, to the extent property disposed under this
clause (vi) constitutes ABL Priority Collateral, such replacement property shall
constitute ABL Priority Collateral;

(vii) Sale/Leaseback Transactions permitted by Section 6.9;

(viii) the unwinding of Hedge Agreements in accordance with the terms thereof;

(ix) the Specified Disposition, provided that the Borrower shall have
(A) delivered to the Administrative Agent a completed Borrowing Base Certificate
calculating and certifying the Borrowing Base and the Excess Availability as of
the most recent Borrowing Base Reporting Date for which a calculation of the
Borrowing Base shall have been delivered pursuant to Section 5.1(m) giving Pro
Forma Effect to the Specified Disposition as if effected immediately prior to
such Borrowing Base Reporting Date and (B) shall have substantially
simultaneously with the consummation of such Specified Disposition, to the
extent that Total Utilization of Revolving Commitments would otherwise exceed
the Borrowing Base then in effect, prepaid Loans and/or Cash Collateralized
Letters of Credit in an amount sufficient to eliminate such excess;

(x) Dispositions of Investments (including Equity Interests) in, and issuances
of Equity Interests by, any joint venture or non-wholly owned Restricted
Subsidiary to the extent required by, or made pursuant to customary buy/sell
arrangements between the parties to such joint venture or equityholders of such
non-wholly owned Restricted Subsidiary set forth in, the joint venture
agreement, operating agreement, shareholders agreement or similar agreement
governing such joint venture or non-wholly-owned Restricted Subsidiary;

 

162



--------------------------------------------------------------------------------

(xi) Dispositions of Equity Interests in, or Indebtedness or other Securities
of, any Unrestricted Subsidiary, provided that all Dispositions made in reliance
on this clause (xi) shall be made for fair value (as determined reasonably and
in good faith by the Borrower); and

(xii) Dispositions of assets that are not permitted by any other clause of this
Section 6.8(b), provided that (A) all Dispositions made in reliance on this
clause (xii) shall be made for fair value (as determined reasonably and in good
faith by the Borrower), (B) in the case of any Disposition (or a series of
related Dispositions) for consideration in excess of $2,000,000 in value, the
Borrower or such Restricted Subsidiary shall receive at least 75% of the
consideration for such transaction in Cash (provided further that for the
purposes of this clause (B), the following shall be deemed to be Cash: (x) the
assumption by the transferee of Indebtedness or other liabilities (contingent or
otherwise) of the Borrower or any Restricted Subsidiary (other than any Junior
Indebtedness) for which the Borrower or such Restricted Subsidiary shall have
been validly released in writing from all liability on such Indebtedness or
other liability in connection with such Disposition, (y) Securities received by
the Borrower or any Restricted Subsidiary from the transferee that are converted
into Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received in such conversion) within 180 days following the closing of the
applicable Disposition and (z) aggregate non-Cash consideration received by the
Borrower and the Restricted Subsidiaries for all Dispositions consummated in
reliance on this clause (net of any non-Cash consideration converted into Cash
and Cash Equivalents) having an aggregate fair value (determined as of the
closing of the applicable Disposition for which such non-cash consideration is
received) not in excess of $10,000,000, (C) if ABL Priority Collateral is
included in the assets subject to such Disposition, the Borrower shall have
(1) delivered to the Administrative Agent a completed Borrowing Base Certificate
calculating and certifying the Borrowing Base and the Excess Availability as of
the most recent Borrowing Base Reporting Date for which a calculation of the
Borrowing Base shall have been delivered pursuant to Section 5.1(m) giving Pro
Forma Effect to such Disposition as if effected immediately prior to such
Borrowing Base Reporting Date and (2) shall have substantially simultaneously
with the consummation of such transaction, to the extent that Total Utilization
of Revolving Commitments would otherwise exceed the Borrowing Base then in
effect, prepaid Loans and/or Cash Collateralized Letters of Credit in an amount
sufficient to eliminate such excess, and (D) before and after giving effect to
any such Disposition, no Event of Default shall have occurred and be continuing
(other than with respect to a Disposition made pursuant to a legally binding
commitment entered into by the Borrower or any Restricted Subsidiary at a time
when no Event of Default existed or would have resulted from such Disposition).

 

163



--------------------------------------------------------------------------------

(c) The Borrower will not permit any Person other than the Borrower, or one or
more of its Restricted Subsidiaries that is not a CFC or a CFC Holding Company,
to own any Equity Interests in any Restricted Subsidiary that is a Domestic
Subsidiary and is not a CFC Holding Company, provided that (i) any CFC Holding
Company may own Equity Interests in any other CFC Holding Company, (ii) the
foregoing shall not apply with respect to any Domestic Subsidiary the Equity
Interests of which are owned by a CFC or a CFC Holding Company as of the Closing
Date and (iii) any Restricted Subsidiary that is a Domestic Subsidiary and is
not a CFC Holding Company may issue its Equity Interests to any Restricted
Subsidiary that is a CFC or a CFC Holding Company as part of a tax planning
reorganization, provided that substantially concurrently therewith such Equity
Interests are transferred by such recipient Restricted Subsidiary to the
Borrower or a Restricted Subsidiary that is not a CFC or a CFC Holding Company.

6.9. Sales and Leasebacks. Neither the Borrower nor any Restricted Subsidiary
will enter into any Sale/Leaseback Transaction unless (a) any Capital Lease
Obligations arising in connection therewith are permitted under Section 6.1(t),
(b) any Liens arising in connection therewith (including Liens deemed to arise
in connection with any such Capital Lease Obligations) are permitted under
Section 6.2(r) and (c) after giving effect to such Sale/Leaseback Transaction,
the aggregate fair value (as determined reasonably and in good faith by the
Borrower) of all property Disposed of in the Sale/Leaseback Transactions
consummated after the Closing Date shall not be in excess of $10,000,000.

6.10. Transactions with Affiliates. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower or such
Restricted Subsidiary on terms that are less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, than those that would prevail in an
arm’s-length transaction with unrelated third parties; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Credit Parties or their Restricted Subsidiaries or any other Person that becomes
a Restricted Subsidiary as a result of such transaction, not involving any other
Affiliate, including any such transactions permitted under Section 6.6(v),
(b) the Transactions and the payment of fees and expenses in connection with the
consummation of the Transactions, (c) any Restricted Junior Payment permitted
under Section 6.4, (d) issuances by the Borrower of Equity Interests (other than
Disqualified Equity Interests) and receipt by the Borrower of capital
contributions, (e) employment, compensation, bonus, incentive, retention and
severance arrangements and health, disability and similar insurance or benefit
plans or other benefit arrangements between the Borrower or any of the
Restrictive Subsidiaries and their respective future, current or former
officers, directors and employees (including management and employee benefit
plans or agreements, subscription agreements or similar agreements pertaining to
the repurchase of Equity Interests pursuant to put/call rights or similar rights
with future, current or former officers, directors and employees and stock
option or incentive plans and other compensation arrangements) in the ordinary
course of business, (f) payment of customary fees and indemnities to and
reimbursement of out-of-pocket costs and expenses of any future, current or
former officers, directors and employees of the Borrower and the Restricted
Subsidiaries entered into in the ordinary course of business, (g) loans and
advances permitted under Section 6.6(i) or 6.6(j) and (h) the transactions set
forth on Schedule 6.10.

 

164



--------------------------------------------------------------------------------

6.11. Conduct of Business. Neither the Borrower nor any Restricted Subsidiary
will engage to any material extent in any business substantially different from
the types of businesses conducted by the Borrower and the Restricted
Subsidiaries on the Closing Date and businesses reasonably related,
complementary, synergistic or ancillary thereto or representing a reasonable
extension thereof.

6.12. Hedge Agreements. Neither the Borrower nor any Restricted Subsidiary will
enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than in respect of Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary) and (b) Hedge Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.

6.13. Amendments or Waivers of Organizational Documents and Certain Agreements.
Neither the Borrower nor any Restricted Subsidiary will agree to any amendment,
restatement, supplement or other modification to, or waiver of any of its rights
under, (a) any Junior Indebtedness or (b) its Organizational Documents, in each
case, to the extent such amendment, modification or waiver could reasonably be
expected to be adverse in any material respect to the Lenders.

6.14. Fiscal Year. Neither the Borrower nor any Restricted Subsidiary will
change its Fiscal Year to end on a date other than December 31; provided that
the Borrower may, upon written notice to the Administrative Agent, change its
Fiscal Year to end on any other date reasonably acceptable to the Administrative
Agent, in which case the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any amendments or other modifications
to this Agreement and the other Credit Documents that are necessary, in the
reasonable judgment of the Administrative Agent and the Borrower, to reflect
such change in Fiscal Year.

SECTION 7. GUARANTEE

7.1. Guarantee of the Obligations. The Guarantors jointly and severally hereby
irrevocably and unconditionally guarantee the due and punctual payment in full
of all Obligations when and as the same shall become due. In furtherance of the
foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or any similar provision of any other Debtor Relief Law),
the Guarantors will upon demand pay, or cause to be paid, in Cash, to the
Administrative Agent, for the ratable benefit of Secured Parties, an amount
equal to the sum of all Obligations then due as aforesaid.

7.2. Indemnity by the Borrower; Contribution by the Guarantors. (a) In addition
to all such rights of indemnity and subrogation as any Guarantor Subsidiary may
have under applicable law (but subject to Section 7.5), the Borrower agrees that
(i) in the event a

 

165



--------------------------------------------------------------------------------

payment in shall be made by any Guarantor Subsidiary under its Obligations
Guarantee, the Borrower shall indemnify such Guarantor Subsidiary for the full
amount of such payment and such Guarantor Subsidiary shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (ii) in the event any Collateral provided by any Guarantor
Subsidiary shall be sold pursuant to any Collateral Document to satisfy in whole
or in part any Obligations, the Borrower shall indemnify such Guarantor
Subsidiary in an amount equal to the fair market value of the assets so sold.

(b) The Guarantor Subsidiaries desire to allocate among themselves, in a fair
and equitable manner, their obligations arising under this Section 7 and under
the Collateral Documents. Accordingly, in the event any payment or distribution
is made on any date by a Guarantor Subsidiary under its Obligations Guarantee
such that its Aggregate Payments exceed its Fair Share as of such date (such
Guarantor Subsidiary being referred to as a “Claiming Guarantor”) and the
Borrower does not indemnify the Claiming Guarantor in accordance with
Section 7.2(a), such Claiming Guarantor shall be entitled to a contribution from
each other Guarantor Subsidiary (a “Contributing Guarantor”) in an amount
sufficient to cause each Guarantor Subsidiary’s Aggregate Payments to equal its
Fair Share as of such date (and for all purposes of this Section 7.2(b), any
sale or other dispositions of Collateral of a Guarantor Subsidiary pursuant to
an exercise of remedies under any Collateral Document shall be deemed to be a
payment by such Guarantor Subsidiary under its Obligations Guarantee in an
amount equal to the fair market value of such Collateral, less any amount of the
proceeds of such sale or other dispositions returned to such Guarantor
Subsidiary). “Fair Share” means, with respect to any Guarantor Subsidiary as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Guarantor Subsidiary to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all Guarantor
Subsidiaries multiplied by (b) the aggregate amount paid or distributed on or
before such date by all Claiming Guarantors under their Obligations Guarantees.
“Fair Share Contribution Amount” means, with respect to any Guarantor Subsidiary
as of any date of determination, the maximum aggregate amount of the obligations
of such Guarantor Subsidiary under its Obligations Guarantee that would not
render its obligations thereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code or any comparable
applicable provisions of state law; provided that solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any Guarantor
Subsidiary for purposes of this Section 7.2(b), any assets or liabilities of
such Guarantor Subsidiary arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
under this Section 7 shall not be considered as assets or liabilities of such
Guarantor Subsidiary. “Aggregate Payments” means, with respect to any Guarantor
Subsidiary as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor Subsidiary in respect of its Obligations Guarantee (including any
payments and distributions made under this Section 7.2(b)), minus (B) the
aggregate amount of all payments received on or before such date by such
Guarantor Subsidiary from the Borrower pursuant to Section 7.2(a) or the other
Guarantor Subsidiaries pursuant to this Section 7.2(b). The amounts payable
under this Section 7.2(b) shall be determined as of the date on which the
related payment or distribution is made by the applicable Claiming Guarantor.
The allocation among Guarantor Subsidiaries of their obligations as set forth in
this Section 7.2(b) shall not be construed in any way to limit the liability of
any Guarantor Subsidiary hereunder or under any Collateral Document.

 

166



--------------------------------------------------------------------------------

7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in Cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

(a) its Obligations Guarantee is a guarantee of payment when due and not of
collectability and is a primary obligation of such Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce its Obligations Guarantee upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to the existence of such
Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor (including any other
Guarantor) of the Obligations, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any such other guarantor or any other Person and whether
or not the Borrower, any such other guarantor or any other Person is joined in
any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Obligations shall
in no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Obligations that has not been paid (and, without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Obligations that is not the subject of
such suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Obligations);

(e) any Secured Party may, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of the
Obligations Guarantees or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability under this Section 7, at
any time and from time to time (i) renew, extend, accelerate, increase the rate
of interest on, or otherwise change the time, place, manner or terms of payment
of the Obligations, (ii) settle, compromise, release or discharge, or accept or
refuse any offer of performance with respect to, or substitutions for, the
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guarantees of the Obligations and take and hold security for the payment of the
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guarantees of the Obligations
or any other obligation of any Person (including any other Guarantor) with
respect to the Obligations, (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect of the Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith or
with the applicable Designated Hedge Agreement, the applicable Designated Cash
Management Services Agreement

 

167



--------------------------------------------------------------------------------

and any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Obligations, and (vi) exercise any other rights
available to it under the Credit Documents or any Designated Hedge Agreements or
any Designated Cash Management Services Agreement; and

(f) the Obligations Guarantees and the obligations of the Guarantors thereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them (in any case other than payment in full in
Cash of the Obligations): (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents, any Designated Hedge Agreements or any Designated Cash
Management Services Agreements, at law, in equity or otherwise) with respect to
the Obligations or any agreement relating thereto, or with respect to any other
guarantee of or security for the payment of the Obligations, (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) of any Credit Document, any Designated Hedge Agreement, any Designated
Cash Management Services Agreement or any agreement or instrument executed
pursuant thereto, or of any other guarantee or security for the Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Designated Hedge Agreement, such Designated Cash Management
Services Agreement or any agreement relating to such other guarantee or
security, (iii) the Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect, (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any Designated Hedge Agreement or any
Designated Cash Management Services Agreement under which any Obligations arose
or from the proceeds of any security for the Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Obligations) to the payment of obligations other than the Obligations, even
though any Secured Party could have elected to apply such payment to all or any
part of the Obligations, (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any Subsidiary and to any corresponding restructuring of the
Obligations, (vi) any failure to perfect or continue perfection of a security
interest in any collateral that secures any of the Obligations, (vii) any
defenses, set-offs or counterclaims that the Borrower or any other Person may
allege or assert against any Secured Party in respect of the Obligations,
including failure of consideration, breach of warranty, statute of frauds,
statute of limitations, accord and satisfaction and usury, and (viii) any other
act or thing or omission, or delay to do any other act or thing, that may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Obligations.

7.4. Waivers by the Guarantors. Each Guarantor hereby waives, for the benefit of
the Secured Parties: (a) any right to require any Secured Party, as a condition
of payment or performance by such Guarantor in respect of its obligations under
this Section 7, (i)

 

168



--------------------------------------------------------------------------------

to proceed against the Borrower, any other guarantor (including any other
Guarantor) of the Obligations or any other Person, (ii) to proceed against or
exhaust any security held from the Borrower, any such other guarantor or any
other Person, (iii) to proceed against or have resort to any balance of any
deposit account or credit on the books of any Secured Party in favor of any
Credit Party or any other Person, or (iv) to pursue any other remedy in the
power of any Secured Party whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Borrower
or any other Guarantor, including any defense based on or arising out of the
lack of validity or the unenforceability of the Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full in
Cash of the Obligations; (c) any defense based upon any law that provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal; (d) any defense based upon
any Secured Party’s errors or omissions in the administration of the
Obligations; (e) (1) any principles or provisions of any law that are or might
be in conflict with the terms hereof or any legal or equitable discharge of such
Guarantor’s obligations hereunder, (2) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement hereof,
(3) any rights to set-offs, recoupments and counterclaims and (4) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default under the Credit Documents, any Designated Hedge Agreement,
any Designated Cash Management Services Agreement or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Obligations or any agreement related thereto, notices of any extension of credit
to the Borrower or any other Credit Party and notices of any of the matters
referred to in Section 7.3 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

7.5. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Obligations
shall have been indefeasibly paid in full in Cash, the Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against the Borrower or any other
Guarantor or any of its assets in connection with its Obligations Guarantee or
the performance by such Guarantor of its obligations thereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnity that such Guarantor now has or may
hereafter have against the Borrower with respect to the Obligations, including
any such right of indemnity under Section 7.2(a), (b) any right to enforce, or
to participate in, any claim, right or remedy that any Secured Party now has or
may hereafter have against the Borrower, and (c) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by or for
the benefit of any Secured Party. In addition, until the Obligations shall have
been indefeasibly paid in full in Cash, the Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Obligations,
including any such right of contribution under Section 7.2(b). Each Guarantor
further agrees

 

169



--------------------------------------------------------------------------------

that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnity and contribution as set forth
herein is found by a court of competent jurisdiction to be void or voidable for
any reason, any rights of subrogation, reimbursement or indemnity such Guarantor
may have against the Borrower or against any collateral or security, and any
rights of contribution such Guarantor may have against any such other guarantor,
shall be junior and subordinate to any rights any Secured Party may have against
the Borrower or any other Credit Party, to all right, title and interest any
Secured Party may have in any such collateral or security, and to any right any
Secured Party may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement, indemnity or
contribution rights at any time when all Obligations shall not have been
indefeasibly paid in full in Cash, all Commitments not having terminated and all
Letters of Credit not having expired or been cancelled, such amount shall be
held in trust for the Administrative Agent, for the benefit of the Secured
Parties, and shall forthwith be paid over to the Administrative Agent, for the
benefit of Secured Parties, to be credited and applied against the Obligations,
whether matured or unmatured, in accordance with the terms hereof.

7.6. Continuing Guarantee. The Obligations Guarantee is a continuing guarantee
and shall remain in effect until all of the Obligations (excluding contingent
obligations as to which no claim has been made) shall have been paid in full in
Cash, the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled. Each Guarantor hereby irrevocably waives any right to
revoke its Obligations Guarantee as to future transactions giving rise to any
Obligations.

7.7. Authority of the Guarantors or the Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or any Related Party acting or purporting to act on behalf of any such
Person.

7.8. Financial Condition of the Credit Parties. Any Credit Extension may be made
or continued from time to time, and any Obligations arising under Designated
Hedge Agreements or Designated Cash Management Services Agreements may be
incurred from time to time, in each case without notice to or authorization from
any Guarantor regardless of the financial or other condition of the Borrower or
any Subsidiary at the time of any such grant or continuation or at the time such
other Obligations are incurred, as the case may be. No Secured Party shall have
any obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Borrower or any
Subsidiary. Each Guarantor has adequate means to obtain information from the
Borrower and the Subsidiaries on a continuing basis concerning the financial
condition of the Borrower and the Subsidiaries and their ability to perform the
Obligations, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and the Subsidiaries and of
all circumstances bearing upon the risk of nonpayment of the Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, results of
operations, assets, liabilities, condition (financial or otherwise) or prospects
of the Borrower or any Subsidiary now or hereafter known by any Secured Party.

7.9. Bankruptcy, Etc. (a) The obligations of Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or

 

170



--------------------------------------------------------------------------------

proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Borrower or any
other Guarantor or by any defense that the Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations that accrues after the commencement of any case or proceeding
referred to in Section 7.9(a) (or, if interest on any portion of the Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Obligations if such case or proceeding had not been commenced) shall be included
in the Obligations because it is the intention of the Guarantors and the Secured
Parties that the Obligations that are guaranteed by Guarantors pursuant to this
Section 7 should be determined without regard to any rule of law or order that
may relieve the Borrower or any other Subsidiary of any portion of any
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay to the Administrative Agent, for the benefit of the Secured Parties, or
allow the claim of any Secured Party or of the Administrative Agent, for the
benefit of the Secured Parties, in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

In the event that all or any portion of the Obligations are paid by the Borrower
or any other Subsidiary, the obligations of the Guarantors under this Section 7
shall continue and remain in full force and effect or be reinstated, as the case
may be (notwithstanding any prior release of any Obligations Guarantee), in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments that are so rescinded or recovered
shall constitute Obligations for all purposes hereunder.

7.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Credit Party
hereunder to honor all of such Credit Party’s obligations under this Obligations
Guarantee in respect of Swap Obligations (provided that each Qualified ECP
Guarantor shall only be liable under this Section 7.10 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.10, or otherwise under this Obligations Guarantee, as it
relates to such Credit Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 7.10 shall
remain in full force and effect until the Obligations shall have been
indefeasibly paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled. Each Qualified ECP
Guarantor intends that this Section 7.10 constitute, and this Section 7.10 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

 

171



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, (ii) to
pay, when due, any amount payable to the applicable Issuing Bank in
reimbursement of any drawing under any Letter of Credit or to deposit, when due,
any Cash Collateral required pursuant to Section 2.14 or 2.22 or (iii) to pay,
within five Business Days after the date due, any interest on any Loan or any
fee or any other amount due hereunder;

(b) Default in Other Agreements. (i) Failure by the Borrower or any Restricted
Subsidiary, after the expiration of any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise) in respect of any Material Indebtedness, or (ii) any condition or
event shall occur that results in any Material Indebtedness becoming due, or
being required to be prepaid, repurchased, redeemed or defeased, prior to its
stated maturity or, in the case of any Hedge Agreement, being terminated, or
that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedge
Agreement, the applicable counterparty, with or without the giving of notice but
only after the expiration of any applicable grace period, to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its stated maturity or, in the case of any Hedge
Agreement, to cause the termination thereof; provided that notwithstanding the
foregoing, this clause (b) shall not apply to any secured Indebtedness becoming
due as a result of the voluntary sale or transfer of the assets securing such
Indebtedness or to any Indebtedness becoming due as a result of a voluntary
refinancing thereof permitted under Section 6;

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, 5.1(f)(i), 5.2 (with
respect to the existence of the Borrower only), 5.15 (at any time during a Cash
Dominion Period) or 6;

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any report, certificate (including any Borrowing Base
Certificate) or statement at any time provided in writing by or on behalf of any
Credit Party pursuant to or in connection with any Credit Document shall be
incorrect in any material respect as of the date made or deemed made;

(e) Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and such failure shall not have been remedied within
(i) if such breach relates to Section 5.1(m), five Business Days, or
(ii) otherwise, 30 days after receipt by the Borrower of notice from the
Administrative Agent or any Lender of such failure;

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any

 

172



--------------------------------------------------------------------------------

Restricted Subsidiary that is a Material Subsidiary in an involuntary case under
any Debtor Relief Laws, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal or state law; or
(ii) an involuntary case shall be commenced against the Borrower or any
Restricted Subsidiary that is a Material Subsidiary under any Debtor Relief
Laws; or a decree or order of a court having jurisdiction in the premises for
the involuntary appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrower or any
Restricted Subsidiary that is a Material Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or any Restricted Subsidiary that is a Material Subsidiary, or over all
or a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against all or a substantial part of the
property of the Borrower or any Restricted Subsidiary that is a Material
Subsidiary, and any such event described in this clause (ii) shall continue for
60 days without having been dismissed or discharged;

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Restricted Subsidiary that is a Material Subsidiary shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Laws, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrower or any Restricted
Subsidiary that is a Material Subsidiary, or over all or a substantial part of
its property (other than any liquidation permitted by Section 6.8(a)); or the
Borrower or any Restricted Subsidiary that is a Material Subsidiary shall make
any assignment for the benefit of creditors; or the Borrower or any Restricted
Subsidiary that is a Material Subsidiary shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of the
Borrower or any Restricted Subsidiary that is a Material Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in this Section 8.1(g) or in
Section 8.1(f);

(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount of $50,000,000 or more (other than any such judgment covered
by insurance (other than under a self-insurance program) to the extent a claim
therefor has been made in writing and liability therefor has not been denied by
the insurer), shall be rendered against the Borrower, any Restricted Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;

(i) Employee Benefit Plans. There shall occur one or more ERISA Events that
individually or in the aggregate have resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;

(j) Change of Control. A Change of Control shall occur; or

 

173



--------------------------------------------------------------------------------

(k) Obligations Guarantees, Collateral Documents and other Credit Documents. Any
Obligations Guarantee (other than any Obligations Guarantees by any Restricted
Subsidiary that is not a Material Subsidiary) for any reason shall cease to be,
or shall be asserted by any Credit Party not to be, in full force and effect
(other than in accordance with its terms), or shall be declared to be null and
void; any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid and (to the
extent required by the Credit Documents) perfected Lien on any material
Collateral, with the priority required by the Credit Documents, except as a
result of (i) a Disposition of the applicable Collateral in a transaction
permitted under the Credit Documents, (ii) the release thereof as provided in
Section 9.8(d) or (iii) the Collateral Agent’s failure to maintain possession of
any stock certificate, promissory note or other instrument delivered to it under
the Collateral Documents or, in the case of Collateral consisting of real
property, to the extent covered by the title insurance policy applicable to such
real property required pursuant to the Collateral and Guarantee Requirement to
the extent the insurer has not denied coverage under such title insurance
policy; or this Agreement or any Collateral Document shall cease to be in full
force and effect (other than in accordance with its terms), or shall be declared
null and void, or any Credit Party shall contest the validity or enforceability
of any Credit Document or deny that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party;

THEN, (i) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (ii) upon (A) the occurrence and
during the continuance of any other Event of Default and (B) notice to the
Borrower by the Administrative Agent provided at the request of (or with the
consent of) the Requisite Lenders, (1) the Commitments and the obligation of
each Issuing Bank to issue, amend or extend any Letter of Credit shall
immediately terminate, (2) the unpaid principal amount of and accrued interest
on the Loans and all other Obligations (other than the Designated Cash
Management Services Obligations and the Designated Hedge Obligations) shall
immediately become due and payable, and the Borrower shall immediately be
required to deposit Cash Collateral in respect of Letter of Credit Usage in
accordance with Section 2.4(h), in each case without presentment, demand,
protest or other requirement of any kind, all of which are hereby expressly
waived by each Credit Party, and (3) the Administrative Agent may cause the
Collateral Agent to enforce any and all Liens created pursuant to the Collateral
Documents.

SECTION 9. AGENTS

9.1. Appointment of Agents. Goldman Sachs is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents, and
each Lender and Issuing Bank hereby authorizes Goldman Sachs to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and of the other Credit Documents. Each such Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and in the
other Credit Documents, as applicable. The provisions of this Section 9, other
than Sections 9.7 and 9.8(d), are solely for the benefit of the Agents, the
Lenders and the Issuing Banks, and no Credit Party shall have any rights as a
third party beneficiary of any such provisions. In performing its functions and
duties hereunder, no Agent assumes, and shall not be deemed to have assumed, any
obligation towards or relationship of agency or trust with or for the Borrower
or any Subsidiary.

 

174



--------------------------------------------------------------------------------

9.2. Powers and Duties. Each Lender and Issuing Bank irrevocably authorizes each
Agent to take such actions and to exercise such powers, rights and remedies
hereunder and under the other Credit Documents as are specifically delegated or
granted to such Agent by the terms hereof and thereof, together with such
actions, powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and in the other Credit Documents. No Agent shall have, by
reason hereof or of any of the other Credit Documents, a fiduciary relationship
in respect of any Lender, any Issuing Bank or any other Person (regardless of
whether or not a Default or an Event of Default has occurred), it being
understood and agreed that the use of the term “agent” (or any other similar
term) herein or in any other Credit Document with reference to any Agent is not
intended to connote any fiduciary or other implied obligations arising under any
agency doctrine of any applicable law, and that such term is used as a matter of
market custom; and nothing herein or in any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or of any of the other Credit
Document except as expressly set forth herein or therein. Without limiting the
generality of the foregoing, no Agent shall, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, or be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender or Issuing Bank for (i) the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Credit Document; (ii) the creation, perfection, maintenance, preservation,
continuation or priority of any Lien or security interest created, purported to
be created or required under any Credit Document; (iii) the value or the
sufficiency of any Collateral; (iv) the satisfaction of any condition set forth
in Section 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; (v) the failure of any Credit
Party, Lender or other Agent to perform its obligations hereunder or under any
other Credit Document; or (vi) any representations, warranties, recitals or
statements made herein or therein or in any written or oral statements or in any
financial or other statements, instruments, reports or certificates (including
any Borrowing Base Certificate) or any other documents furnished or made by any
Agent to the Lenders or Issuing Banks or by or on behalf of any Credit Party to
any Agent or any Lender or Issuing Bank in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any
Default or Event of Default (nor shall any Agent be deemed to have knowledge of
the existence or possible existence of any Default or Event of Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to such Agent by the Borrower or any Lender) or to make any disclosures
with respect to the foregoing. Notwithstanding anything herein to the contrary,
the Administrative Agent shall not have any liability arising from, or be
responsible for any loss, cost or expense suffered by the Borrower, any Lender,
any Issuing Bank or any other Secured Party as a result of, (A) confirmations of
the amount of outstanding Loans, the Letter of

 

175



--------------------------------------------------------------------------------

Credit Usage or the component amounts thereof or the Borrowing Base or the
component amounts thereof, (B) calculation of Quarterly Average Excess
Availability, Quarterly Average Facility Utilization or Specified Payment Excess
Availability Percentage, (C) the terms and conditions of the ABL Intercreditor
Agreement or any amendment, supplement or other modification thereof,
(D) qualification of (or lapse of qualification of) any Account or Inventory
under the eligibility criteria set forth herein, (E) determination of whether
the Specified Payment Conditions or the Specified Payment RP Conditions have
been satisfied or (F) the calculations of the outstanding amount of any
Designated Cash Management Services Obligations, Designated Pari Cash Management
Services Obligations, Designated Hedge Obligations and Designated Pari Hedge
Obligations and, in the case of any Designated Pari Cash Management Services
Obligations or Designated Pari Hedge Obligations, whether the amount thereof is
greater or less than the amount of any related Designated Pari Cash Management
Services Reserve or Designated Pari Hedge Reserve (it being further agreed that,
in determining the amount of any Designated Pari Cash Management Services
Reserve, any Designated Pari Hedge Reserve or any other Reserve, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, on the calculation of Designated Cash Management Services Obligations,
Designated Pari Cash Management Services Obligations, Designated Hedge
Obligations and Designated Pari Hedge Obligations as set forth in any Borrowing
Base Certificate or as otherwise provided to the Administrative Agent by or on
behalf of the Borrower or any other Credit Party).

(b) Exculpatory Provisions. Neither any Agent nor any of its Related Parties
shall be liable to the Lenders or Issuing Banks for any action taken or omitted
by such Agent under or in connection with any of the Credit Documents except to
the extent caused by such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. Each Agent shall be entitled to refrain from the taking of any
action (including the failure to take an action) in connection herewith or with
any of the other Credit Documents or from the exercise of any power, discretion
or authority (including the making of any requests, determinations, judgments,
calculations or the expression of any satisfaction or approval) vested in it
hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from the Requisite Lenders (or such other
Lenders as may be required, or as such Agent shall believe in good faith to be
required, to give such instructions under Section 10.5) and upon receipt of such
instructions from the Requisite Lenders (or such other Lenders, as the case may
be), such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions; provided that such Agent shall not be required to take any
action that, in its opinion, could expose such Agent to liability or be contrary
to any Credit Document or applicable law, including any action that may be in
violation of the automatic stay under any Debtor Relief Laws or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any notice, request, certificate (including any
Borrowing Base Certificate), consent, statement, instrument, document or other
writing (including any telephonic notice, electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise provided by the proper Person (whether or
not such Person in fact meets the requirements set forth in the Credit Documents
for being the signatory, sender or provider thereof) and on opinions and
judgments of attorneys (who may be attorneys for the Borrower and the
Subsidiaries), accountants, insurance consultants and other

 

176



--------------------------------------------------------------------------------

experts or professional advisors selected by it, and such Agent shall not be
liable for any action it takes or omits to take in good faith in reliance on any
of the foregoing documents; and (ii) no Lender or Issuing Bank shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of the Requisite Lenders
(or such other Lenders as may be required, or as such Agent shall believe in
good faith to be required, to give such instructions under Section 10.5). In
determining compliance with any condition hereunder to the making of any Credit
Extension that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume the satisfaction of such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank reasonably in advance of
such Credit Extension.

(c) Reports. Each Lender and Issuing Bank hereby agrees that (i) it has
requested a copy of each Report prepared by or on behalf of the Administrative
Agent; (ii) the Administrative Agent (A) makes no representation or warranty,
express or implied, as to the completeness or accuracy of any Report or any of
the information contained therein or any inaccuracy or omission contained in or
relating to any Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Credit Parties and will rely significantly upon the
Credit Parties’ books and records, as well as on representations of the Credit
Parties’ personnel, and that the Administrative Agent undertakes no obligation
to update, correct or supplement the Reports; (iv) it will keep all Reports
confidential and strictly for its internal use and not share any Report with any
other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent, each other Person preparing a Report and the
Related Parties of any of the foregoing harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorney fees) incurred by any of them as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

(d) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its powers, rights and remedies under this Agreement or
any other Credit Document by or through any one or more sub-agents appointed by
such Agent. Each Agent and any such of its sub-agents may perform any and all of
its duties and exercise any and all of its powers, rights and remedies by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions set forth in this Section 9.3 and in Sections 9.6 and 10.3 shall
apply to any such sub-agent or Affiliate (and to their respective Related
Parties) as if they were named as such Agent. No Agent shall be responsible for
the negligence or misconduct of any sub-agent appointed by it except to the
extent that a court of competent jurisdiction determines in a final,
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by any Agent, (i) such
sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 9.3 and Sections
9.6 and 10.3 and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the

 

177



--------------------------------------------------------------------------------

Lenders and (ii) such sub-agent shall only have obligations to such Agent and
not to any Credit Party, any Lender or any other Person, and no Credit Party,
Lender or any other Person shall have any rights, directly or indirectly, as a
third party beneficiary or otherwise, against such sub-agent.

(e) Concerning Arranger and Certain Other Indemnitees. Notwithstanding anything
herein to the contrary, none of the Arranger, the Syndication Agent or any of
the co-agents, bookrunners or managers listed on the cover page hereof shall
have any duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, a Lender or an Issuing Bank hereunder, but all such
Persons shall have the benefit of the exculpatory, indemnification and other
provisions set forth in this Section 9 and in Section 10.3 and shall have all of
the rights and benefits of a third party beneficiary with respect thereto,
including an independent right of action to enforce such provisions directly,
without the consent or joinder of any other Person, against any or all of the
Credit Parties and the Lenders. The exculpatory, indemnification and other
provisions set forth in this Section 9 and in Section 10.3 shall apply to any
Affiliate or other Related Party of the Arranger or any Agent in connection with
the arrangement and syndication of the credit facilities provided for herein
(including pursuant to Section 2.24, 2.25 and 2.26) and any amendment,
supplement or modification hereof or of any other Credit Document (including in
connection with any Extension Offer), as well as activities as an Agent.

9.4. Agents Entitled to Act in Individual Capacity. Nothing herein or in any
other Credit Document shall in any way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender or an Issuing Bank hereunder. With respect to its Loans and
participations in the Letters of Credit, Swing Line Loans and Protective
Advances, each Agent shall have the same rights and powers hereunder as any
other Lender or Issuing Bank and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder. Each Agent and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust, financial advisory, commodity, derivative
or other business with the Borrower or any of its Affiliates as if it were not
performing the duties and functions specified herein, and may accept fees and
other consideration from the Borrower and its Affiliates for services in
connection herewith and otherwise, in each case without having to account
therefor to the Lenders or the Issuing Banks. Each Agent and its Affiliates,
when acting under any agreement in respect of any such activity or under any
related agreements, will be acting for its own account as principal and will be
under no obligation or duty as a result of such Agent’s role in connection with
the credit facility provided herein or otherwise to take any action or refrain
from taking any action (including refraining from exercising any right or remedy
that might be available to it).

9.5. Lenders’ and Issuing Banks’ Representations, Warranties and
Acknowledgments. (a) Each Lender and Issuing Bank represents and warrants that
it has made, and will continue to make, its own independent investigation of the
financial condition and affairs of the Borrower and the Subsidiaries in
connection with Credit Extensions or taking or not taking action under or based
upon any Credit Document, in each case without reliance on any Agent or any of
its Related Parties. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf

 

178



--------------------------------------------------------------------------------

of Lenders or Issuing Banks or to provide any Lender or Issuing Bank with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Credit Extensions or at any time or times
thereafter.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement, a Refinancing Facility Agreement, an Incremental Facility
Agreement or an Extension Agreement and funding its Loans on the Closing Date
and/or providing its Revolving Commitment on the Closing Date or by providing
any Incremental Revolving Commitment or Extended Revolving Commitment shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
the Requisite Lenders or any other Lenders, as applicable, on the Closing Date
or as of the date of the effectiveness of such Incremental Revolving Commitment
or Extended Revolving Commitment.

(c) Each Lender acknowledges and agrees that Goldman Sachs or one or more of its
Affiliates will be acting as the administrative agent and collateral agent under
the Term Credit Agreement and may (but is not obligated to) act as
administrative agent, collateral agent or a similar representative for the
holders of any other Permitted Term Indebtedness and, in its capacity as the
administrative agent and collateral agent under the Term Credit Agreement is,
and in such other capacities may be, a party to the ABL Intercreditor Agreement.
Each Lender and Credit Party waives any conflict of interest, now contemplated
or arising hereafter, in connection therewith and agrees not to assert against
Goldman Sachs or any of its Affiliates any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share
(determined as set forth below), severally agrees to indemnify each Agent and
each Related Party thereof, to the extent that such Agent or such Related Party
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses (including fees, expenses and other charges of
counsel) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against such Agent or any such Related Party in
exercising the powers, rights and remedies, or performing the duties and
functions, of such Agent under the Credit Documents or any other documents
contemplated by or referred to therein or otherwise in relation to its capacity
as an Agent; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s Pro Rata Share thereof; and provided further that this sentence shall
not be deemed to require any Lender to indemnify such Agent against any
liability, obligation, loss, damage, penalty, claim, action, judgment, suit,
cost, expense or disbursement described in the proviso in the immediately
preceding sentence. For purposes of this Section 9.6, “Pro Rata Share” shall be
determined as of the time that the applicable

 

179



--------------------------------------------------------------------------------

indemnity payment is sought (or, in the event at such time all the Commitments
shall have terminated and all the Loans shall have been repaid in full, as of
the time most recently prior thereto when any Loans or Commitments remained
outstanding).

9.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 9.7, the Administrative Agent may resign at any time upon 30
days advance written notice to the Borrower, the Issuing Banks and the Lenders
from its capacity as such. Any resignation of the Administrative Agent shall be
deemed to be a resignation of the Collateral Agent, and any successor
Administrative Agent appointed pursuant to this Section 9.7 shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes of the Credit Documents. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor. Upon the acceptance of its
appointment as Administrative Agent and Collateral Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
Collateral Agent, and the retiring Administrative Agent and Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents. The fees payable by the Borrower to a successor
Administrative Agent and Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents, provided that,
solely for purposes of maintaining any security interest granted to the
Collateral Agent under any Collateral Document for the benefit of the Secured
Parties, the retiring Collateral Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Collateral Agent,
shall continue to hold such Collateral, in each case until such time as a
successor Collateral Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Collateral Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Requisite Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and Collateral Agent, provided that (i) all
payments required to be made hereunder or under any other Credit Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent or the Collateral Agent shall also directly be given or
made to each Lender and each Issuing Bank. Following the effectiveness of the
Administrative Agent’s and Collateral Agent’s resignation from its capacity as
such, the provisions of this Section 9 and of Section 10.3 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in

 

180



--------------------------------------------------------------------------------

respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or Collateral Agent, as applicable, and in
respect of the matters referred to in the proviso under clause (a) above. If the
Person serving as the resigning Administrative Agent shall also be an Issuing
Bank or the Swing Line Lender, then, unless otherwise agreed to by such Person,
upon the effectiveness of the resignation thereof in its capacity as the
Administrative Agent, (A) such Person shall no longer be obligated to issue,
amend or extend any Letter of Credit, or make any Swing Line Loan, as the case
may be, but shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it, all the rights of the
Swing Line Lender under this Agreement with respect to Swing Line Loans made by
it and all its rights as the Administrative Agent under this Agreement with
respect to Protective Advances made by it, in each case prior to the
effectiveness of such resignation, (B) the Borrower shall pay all unpaid fees
accrued for the account of such Person in its capacity as an Issuing Bank
pursuant to Section 2.11(b) and (C) the Borrower may appoint a replacement
Issuing Bank or Swing Line Lender (which appointment shall be made in accordance
with the procedures set forth in Section 2.4(i), mutatis mutandis).

9.8. Collateral Documents and Obligations Guarantee. (a) Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent to be the agent for
and representative of the Secured Parties with respect to the Obligations
Guarantee, the Collateral and the Collateral Documents and authorizes the
Administrative Agent and the Collateral Agent to execute and deliver, on behalf
of such Secured Party, any Collateral Documents that the Administrative Agent or
the Collateral Agent determines in its discretion to execute and deliver in
connection with the satisfaction of the Collateral and Guarantee Requirement
(and hereby grants to the Administrative Agent and the Collateral Agent any
power of attorney that may be required under any applicable law in connection
with such execution and delivery on behalf of such Secured Party).

(b) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
setoff rights of any Lender or Issuing Bank or with respect to a Secured Party’s
right to file a proof of claim in any proceeding under the Debtor Relief Laws,
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Obligations Guarantee, it being understood and
agreed that all powers, rights and remedies under the Credit Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof and that all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other applicable
section of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective

 

181



--------------------------------------------------------------------------------

individual capacities) shall be entitled, upon instructions from the Requisite
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold or licensed at any
such sale or other disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale or other disposition.

(c) Designated Hedge Obligations and Designated Cash Management Services
Obligations. No Obligations under any Designated Hedge Agreement or Designated
Cash Management Services Agreement will create (or be deemed to create) in favor
of any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in Section 2.16(f) or
10.5(c)(iii) of this Agreement. Notwithstanding anything to the contrary herein,
neither the Administrative Agent nor the Collateral Agent shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of any Designated Hedge Obligations or any
Designated Cash Management Services Obligations.

(d) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary herein or in any other Credit Document:

(i) When all Obligations (excluding contingent obligations as to which no claim
has been made, the Designated Hedge Obligations and the Designated Cash
Management Services Obligations) have been paid in full, all Commitments have
terminated and no Letter of Credit shall be outstanding, upon request of the
Borrower, the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all Obligations Guarantees provided for in any Credit Document, whether or not
on the date of such release there may be outstanding Designated Hedge
Obligations or Designated Cash Management Services Obligations.

(ii) If (A) any Guarantor Subsidiary shall have been designated as an
Unrestricted Subsidiary in accordance with the terms hereof, (B) all the Equity
Interests in any Guarantor Subsidiary held by the Borrower and the Subsidiaries
shall be sold or otherwise disposed of (including by merger or consolidation) in
any transaction permitted hereunder or (C) any Guarantor Subsidiary shall cease
to be a wholly-owned Subsidiary as a result of the consummation of a joint
venture entered into for a valid business purpose and permitted hereunder, then
such Guarantor Subsidiary shall, upon effectiveness of such designation, or the
consummation of such transaction, automatically be discharged and released from
its Obligations Guarantee and all security interests created by the Collateral
Documents in Collateral owned by such Guarantor Subsidiary shall be
automatically released, without any further action by any Secured Party or any
other Person; provided that no such discharge or release shall occur unless
(x) substantially concurrently therewith, such Subsidiary shall have been
discharged and released from its Guarantee of all Permitted Senior Notes
Indebtedness and all Permitted Term Indebtedness, and all Liens on the

 

182



--------------------------------------------------------------------------------

assets of such Subsidiary securing any such Indebtedness shall have been
released, and (y) no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g)
shall have occurred and be continuing. Upon any sale or other transfer by any
Credit Party (other than to any Credit Party or any other Designated Subsidiary)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 10.5, the security interests in such Collateral created by the
Collateral Documents shall be automatically released, without any further action
by any Secured Party or any other Person.

(iii) Each Secured Party hereby authorizes the Collateral Agent to subordinate,
at the request of the Borrower, any Lien on any property (other than any
Accounts or Inventory) granted to or held by the Collateral Agent under any
Collateral Document to the holder of any Lien on such property that is permitted
by Section 6.2(d), 6.2(l) or 6.2(r).

(iv) In connection with any termination, release or subordination pursuant to
this Section 9.8(d), the Administrative Agent and the Collateral Agent shall
execute and deliver to any Credit Party, at such Credit Party’s expense, all
documents that such Credit Party shall reasonably request to evidence such
termination, release or subordination. Any execution and delivery of documents
pursuant to this Section 9.8(d) shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent.

(e) Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.

(f) Acceptance of Benefits. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral or the
Obligations Guarantees, to have agreed to the provisions of this Section 9
(including the authorization and the grant of the power of attorney pursuant to
Section 9.8(a)), Section 10.24 and all the other provisions of this Agreement
relating to Collateral, any Obligations Guarantee or any Collateral Document and
to have agreed to be bound by the Credit Documents as a Secured Party
thereunder. It is understood and agreed that the benefits of the Collateral and
the Obligations Guarantee to any Secured Party are made available on an express
condition that, and is subject to, such Secured Party not asserting that it is
not bound by the appointments and other agreements expressed herein to be made,
or deemed herein to be made, by such Secured Party.

9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid

 

183



--------------------------------------------------------------------------------

to or for the account of any Lender or Issuing Bank because the appropriate form
was not delivered or was not properly executed or because such Lender or Issuing
Bank failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender or Issuing Bank pursuant to this Agreement without
deduction of applicable withholding Tax from such payment, such Lender or
Issuing Bank shall indemnify the Administrative Agent fully for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws with
respect to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or any Obligation under a Letter of Credit shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks, the
Administrative Agent, the Collateral Agent and any other Secured Party
(including any claim under Sections 2.8, 2.10, 2.16, 2.18, 2.19, 2.20, 10.2 and
10.3) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, Issuing Bank and each other Secured Party to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to the Administrative Agent, in such capacity or in its capacity as
the Collateral Agent, or to its Related Parties under the Credit Documents
(including under Sections 10.2 and 10.3). To the extent that the payment of any
such amounts due to the Administrative Agent, in such capacity or in its
capacity as the Collateral Agent, or to its Related Parties out of the estate in
any such proceeding shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other property that the Lenders, the Issuing
Banks or other Secured Parties may be entitled to receive in such proceeding,
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing contained herein shall be deemed to authorize the
Administrative Agent to

 

184



--------------------------------------------------------------------------------

authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank, or to
vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

SECTION 10. MISCELLANEOUS

10.1. Notices. (a) Notices Generally. Any notice or other communication
hereunder given to any Credit Party, the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank shall be given to such Person at its
address as set forth on Schedule 10.1 or, in the case of any Lender or Issuing
Bank, at such address as shall have been provided by such Lender or Issuing Bank
to the Administrative Agent in writing. Except in the case of notices and other
communications expressly permitted to be given by telephone and as otherwise
provided in Section 10.1(b), each notice or other communication hereunder shall
be in writing and shall be delivered in person or sent by facsimile (except for
any notices or other communications given to the Administrative Agent or the
Collateral Agent), courier service or certified or registered United States mail
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, when sent by facsimile as shown
on the transmission report therefor (or, if not sent during normal business
hours for the recipient, at the opening of business on the next Business Day for
the recipient) or upon receipt if sent by United States mail; provided that no
notice or other communication given to the Administrative Agent shall be
effective until received by it; and provided further that any such notice or
other communication shall, at the request of the Administrative Agent, be
provided to any sub-agent appointed pursuant to Section 9.3(c) from time to
time. Any party hereto may change its address (including its fax or telephone
number) for notices and other communications hereunder by notice to each of the
Administrative Agent and the Borrower.

(b) Electronic Communications.

(i) Notices and other communications to any Lender and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Section 2 if such Lender or such Issuing Bank has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent, the Collateral Agent and the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications or rescinded by such Person by
notice to each other such Person. Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment); provided that if such
notice or other communication is not sent during the normal business hours of

 

185



--------------------------------------------------------------------------------

the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient; and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.

(ii) Each Credit Party understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their Related Parties
warrants as to the accuracy, adequacy or completeness of the Approved Electronic
Communications or the Platform, and each of the Agents and their Related Parties
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent or any of its Related Parties in connection
with the Platform or the Approved Electronic Communications.

(iv) Each Credit Party, each Lender and each Issuing Bank agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or acting on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Private-Side
Information. In the event that any Public Lender has determined for itself not
to access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither any Credit Party nor any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

 

186



--------------------------------------------------------------------------------

10.2. Expenses. The Borrower agrees to pay promptly (a) all the actual costs and
reasonable out-of-pocket expenses (including the reasonable fees, expenses and
other charges of counsel) incurred by any Agent, the Arranger or any of their
respective Affiliates in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein and any credit or
similar facility refinancing, extending or replacing, in whole or in part, the
credit facilities provided herein, including the preparation, execution,
delivery and administration of this Agreement, the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated thereby shall be consummated) or
any other document or matter requested by the Borrower, (b) all the actual costs
and reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent for the
benefit of the Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and other charges of counsel to the Collateral Agent
and of counsel providing any opinions that the Administrative Agent or the
Collateral Agent may reasonably request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents, (c) all the actual costs and
reasonable fees, expenses and other charges of any auditors, accountants,
consultants or appraisers, (d) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and other charges of any appraisers,
examiners, consultants, advisors and agents employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral, insurance reviews, field examinations, appraisals and
the preparation of the Reports, and (e) after the occurrence and during the
continuance of a Default or an Event of Default, all costs and expenses,
including reasonable fees, expenses and other charges of counsel and costs of
settlement, incurred by any Agent, Arranger, Lender or Issuing Bank in enforcing
any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of any Obligations Guarantee) or in connection with any refinancing
or restructuring of the credit arrangements provided hereunder in the nature of
a “work-out” or pursuant to any insolvency or bankruptcy cases or proceedings;
provided that, in the case of clauses (a), (b), (c) and (d) above, expenses with
respect to counsel shall be limited to one firm of primary counsel and one firm
of local counsel in each applicable jurisdiction for all Persons entitled to
reimbursement under this Section 10.2 (and, if any such Person shall have
advised the Borrower that there is an actual or perceived conflict of interest,
one additional firm of primary counsel and one additional firm of local counsel
in each applicable jurisdiction for each group of affected Persons that are
similarly situated). All amounts due under this Section 10.2 shall be payable
within 30 days after written demand therefor.

10.3. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless each Agent
(and each sub-agent thereof), the Arranger, each Lender and each Issuing Bank
and each of their respective Related Parties (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL
APPLY WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY,
OR ARE

 

187



--------------------------------------------------------------------------------

CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; provided that no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities (i) have been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (A) the
gross negligence, bad faith or willful misconduct of such Indemnitee or its
Related Parties or (B) a material breach of the express obligations of such
Indemnitee or its Related Parties under the Credit Documents (provided, that
with respect to Indemnified Liabilities arising out of claims, demands, suits,
actions, investigations, or proceedings commenced or threatened by a Credit
Party that are relating to any Letter of Credit, this clause (B) shall only
apply to a material breach of the express obligations of such Indemnitee or its
Related Parties under the provisions of Section 2.4 with respect to such Letter
of Credit), or (ii) arise out of or in connection with any action, claim or
proceeding not involving any Credit Party or the equityholders or Affiliates of
any Credit Party (or the Related Parties of any Credit Party) that is brought by
an Indemnitee against another Indemnitee (other than against any Agent or the
Arranger (or any holder of any other title or role) in its capacity as such). To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.

(b) To the extent permitted by applicable law, (i) no Credit Party shall assert,
and each Credit Party hereby waives, any claim against any Agent, the Arranger,
any Lender, any Issuing Bank or any Related Party of any of the foregoing and
(ii) no Indemnitee shall assert, and each Indemnitee hereby waives, any claim
against any Credit Party or any Related Party of any Credit Party, in each case,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or any duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to this Agreement or any other Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Indemnitee and each Credit Party hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor; provided that nothing in this
Section 10.3(b) shall diminish obligations of the Credit Parties under
Section 10.2 or 10.3(a).

(c) Each Credit Party agrees that none of any Agent, the Arranger, any Lender or
any Issuing Bank or any Related Party of any of the foregoing will have any
liability to any Credit Party or any Person asserting claims on behalf of or in
right of any Credit Party or any other Person in connection with or as a result
of this Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith except
(but subject to Section 10.3(b)), in the case of any Credit Party, to the extent
that any losses, claims, damages, liabilities or expenses have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent, the Arranger, such Lender or such Issuing Bank in performing its express
obligations under this Agreement or any other Credit Document.

 

188



--------------------------------------------------------------------------------

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Issuing Bank is hereby authorized by each Credit Party at any time or from
time to time, without notice to any Credit Party, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender or such Issuing
Bank to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender or
such Issuing Bank hereunder and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto or
thereto, irrespective of whether or not (a) such Lender or such Issuing Bank
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans or any amounts in respect of the Letters of Credit or any other
amounts due hereunder shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks and the Lenders. Each Lender and
Issuing Bank agrees to notify the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.5. Amendments and Waivers. (a) Requisite Lenders’ Consent. None of this
Agreement, any other Credit Document or any provision hereof or thereof may be
waived, amended or modified, and no consent to any departure by any Credit Party
therefrom may be made, except, subject to the additional requirements of
Sections 10.5(b) and 10.5(c) and as otherwise provided in Sections 10.5(d) and
10.5(e), in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Requisite Lenders and, in the
case of any other Credit Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent or the Collateral Agent, as
applicable, and the Credit Party or Credit Parties that are parties thereto, in
each case with the consent of the Requisite Lenders.

(b) Affected Lenders’ Consent. In addition to any consent required pursuant to
Section 10.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall be effective if the effect thereof would be to:

(i) increase any Commitment or postpone the scheduled expiration date of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default, and no making
of a Protective Advance as contemplated hereby, shall constitute an increase in
any Commitment of any Lender);

 

189



--------------------------------------------------------------------------------

(ii) extend the scheduled final maturity date of any Loan;

(iii) extend the scheduled expiration date of any Letter of Credit (other than
any Backstopped Letter of Credit) beyond the Revolving Commitment Termination
Date;

(iv) waive, reduce or postpone any scheduled payment (but not any voluntary
prepayment) of any Loan or any reimbursement obligation in respect of any Letter
of Credit;

(v) reduce the rate of interest on any Loan or any fee payable hereunder (other
than any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.10 or any change in the definition, or in any components
of, the terms “Quarterly Average Facility Utilization” or “Quarterly Average
Excess Availability”), or waive or postpone the time for payment of any such
interest or fee;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) waive, amend or otherwise modify any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));

(viii) amend the definition of the term “Requisite Lenders”, the term
“Supermajority Lenders” or the term “Pro Rata Share”; provided that additional
extensions of credit made pursuant to Sections 2.24, 2.25 and 2.26 shall be
included, and with the consent of the Requisite Lenders other additional
extensions of credit pursuant hereto may be included, in the determination of
“Requisite Lenders”, “Supermajority Lenders” or “Pro Rata Share” on
substantially the same basis as the Revolving Commitments and the Revolving
Exposures are included on the Closing Date; or

(ix) release all or substantially all the Collateral from the Liens of the
Collateral Documents, or all or substantially all the Guarantors from the
Obligations Guarantee (or limit liability of all or substantially all the
Guarantors in respect of the Obligations Guarantee) or contractually subordinate
the Lien granted to the Collateral Agent in the Collateral for the benefit of
the Secured Parties to the Lien of any other creditor, in each case except as
expressly provided in the Credit Documents and except in connection with a
“credit bid” undertaken by the Collateral Agent at the direction of the
Requisite Lenders pursuant to section 363(k), section 1129(b)(2)(a)(ii) or any
other section of the

 

190



--------------------------------------------------------------------------------

Bankruptcy Code or any other sale or other disposition of assets in connection
with an enforcement action with respect to the Collateral permitted pursuant to
the Credit Documents (in which case only the consent of the Requisite Lenders
will be required for such release) (it being understood that (A) an amendment or
other modification of the type of obligations secured by the Collateral
Documents or Guaranteed hereunder or thereunder shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents or a
release or limitation of the Obligations Guarantee and (B) an amendment or other
modification of Section 6.8 shall only require the consent of the Requisite
Lenders);

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any waiver, amendment or other modification, or any consent,
described in the preceding clauses (vii), (viii) and (ix).

(c) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by any Credit
Party therefrom, shall:

(i) waive, amend or otherwise modify the rights or obligations of any Agent
without the prior written consent of such Agent;

(ii) waive, amend or otherwise modify the rights or obligations of any Agent,
any Issuing Bank or the Swing Line Lender (including any waiver, amendment or
other modification of the obligation of Lenders to purchase participations in
Protective Advances as provided in Section 2.2(b), Letters of Credit as provided
in Section 2.4(e) or Swing Line Loans as provided in Section 2.3(c)) without the
prior written consent of such Agent, such Issuing Bank or the Swing Line Lender,
as the case may be;

(iii) waive, amend or otherwise modify this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment (in accordance with
Section 2.16(f) of Obligations arising under the Credit Documents, on the one
hand, and the Designated Pari Hedge Obligations or the Designated Pari Cash
Management Services Obligations, on the other, or amend or otherwise modify the
definition of the term “Obligations”, “Designated Hedge Obligations”,
“Designated Cash Management Services Obligations”, “Designated Pari Hedge
Obligations”, “Designated Pari Cash Management Services Obligations” or “Secured
Parties” (or any comparable term used in any Collateral Document), in each case
in a manner adverse to any Secured Party holding Designated Hedge Obligations,
Designated Cash Management Services Obligations, Designated Pari Hedge
Obligations or Designated Pari Cash Management Services Obligations then
outstanding without the written consent of such Secured Party (it being
understood that an amendment or other modification of the type of obligations
secured by the Collateral Documents or Guaranteed hereunder or thereunder, so
long as such amendment or other modification by its express terms does not alter
the Designated Hedge

 

191



--------------------------------------------------------------------------------

Obligations, Designated Cash Management Services Obligations, Designated Pari
Hedge Obligations or Designated Pari Cash Management Services Obligations being
so secured or Guaranteed, shall not be deemed to be adverse to any Secured Party
holding Designated Hedge Obligations, Designated Cash Management Services
Obligations, Designated Pari Hedge Obligations or Designated Pari Cash
Management Services Obligations, as the case may be);

(iv) waive, amend or otherwise modify this Agreement (A) to increase any advance
rates set forth in the definition of the term “Borrowing Base”, or to add
categories of eligible assets other than Eligible Accounts or Eligible
Inventory, without the prior written consent of each Lender or (B) otherwise to
modify the definition of the term “Borrowing Base” or any component definition
thereof in a manner that has the effect of increasing borrowing availability
(other than modifications to eligibility criteria or Reserves implemented by the
Administrative Agent in the manner and to the extent expressly provided herein),
without the prior written consent of the Supermajority Lenders, or

(v) waive, amend or otherwise modify Section 2.16(f) without the consent of each
Lender adversely affected thereby.

(d) Class Amendments. Notwithstanding anything to the contrary in
Section 10.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Credit Party
therefrom, that by its terms affects the rights or duties under this Agreement
of the Lenders of one or more Classes (but not Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this
Section 10.5 if such Class of Lenders were the only Class of Lenders hereunder
at the time.

(e) Certain Permitted Amendments. Notwithstanding anything herein or in any
other Credit Document to the contrary:

(i) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent (i) to cure any obvious error or any ambiguity, omission, defect or
inconsistency of a technical nature or (ii) to better implement the intentions
of this Agreement, so long as (A) such amendment does not adversely affect the
rights of any Lender or (B) the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Requisite Lenders stating that the Requisite
Lenders object to such amendment;

(ii) in connection with any transaction permitted by Section 2.24, 2.25 or 2.26,
this Agreement and the other Credit Documents may be amended as contemplated by
Sections 2.24, 2.25 and 2.26, including to add any covenant applicable to the
Borrower and/or the Restricted Subsidiaries (including any Previously Absent
Financial Maintenance Covenant) or any other provisions for the benefit of the
Lenders;

 

192



--------------------------------------------------------------------------------

(iii) in connection with the incurrence of any Permitted Term Indebtedness, this
Agreement and the other Credit Documents may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to add any
covenant applicable to the Borrower and/or the Restricted Subsidiaries
(including any Previously Absent Financial Maintenance Covenant) or any other
provisions for the benefit of the Lenders;

(iv) the Administrative Agent and the Collateral Agent may, without the consent
of any Secured Party, (i) consent to a departure by any Credit Party from any
covenant of such Credit Party set forth in this Agreement or any Collateral
Document to the extent such departure is consistent with the authority of the
Collateral Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” or (ii) waive, amend or modify any provision in any
Collateral Document, or consent to a departure by any Credit Party therefrom, to
the extent the Administrative Agent or the Collateral Agent determines that such
waiver, amendment, modification or consent is necessary in order to eliminate
any conflict between such provision and the terms of this Agreement;

(v) subject to Section 10.5(c)(iv), the definition of the term “Borrowing Base”
and the component definitions thereof may be modified by the Administrative
Agent in the manner and to the extent expressly provided herein; and

(vi) this Agreement and the other Credit Documents may be amended in the manner
provided in Sections 6.14 and 10.24.

Each Lender hereby expressly authorizes the Administrative Agent and/or the
Collateral Agent to enter into any waiver, amendment or other modification of
this Agreement and the other Credit Documents contemplated by this
Section 10.5(e).

(f) Requisite Execution of Amendments, Etc. With the concurrence of any Lender,
the Administrative Agent may, but shall have no obligation to, execute waivers,
amendments, modifications or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given. No notice to or demand on any Credit Party in any
case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Person
that is at the time thereof a Lender and each Person that subsequently becomes a
Lender.

10.6. Successors and Assigns; Participations. (a) Generally. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. No Credit Party’s rights or
obligations under the Credit Documents, and no interest therein, may be assigned
or delegated by any Credit Party (except, in the case of any Guarantor
Subsidiary, any assignment or delegation by operation of law as a result of any
merger or consolidation of such Guarantor Subsidiary permitted by Section 6.8)
without the prior written consent of the Administrative Agent and each Lender,
and any

 

193



--------------------------------------------------------------------------------

attempted assignment or delegation without such consent shall be null and void.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, the participants referred to in Section 10.6(g) (to
the extent provided in clause (iii) of such Section) and, to the extent
expressly contemplated hereby, Affiliates of any Agent or any Lender, the other
Indemnitees and other express third party beneficiaries hereof) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Banks shall deem and treat the Persons recorded as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans recorded therein for all purposes hereof. No assignment or
transfer of any Commitment or Loan shall be effective unless and until recorded
in the Register, and following such recording, unless otherwise determined by
the Administrative Agent (such determination to be made in the sole discretion
of the Administrative Agent, which determination may be conditioned on the
consent of the assigning Lender and the assignee), shall be effective
notwithstanding any defect in the Assignment Agreement relating thereto. Each
assignment and transfer shall be recorded in the Register following receipt by
the Administrative Agent of the fully executed Assignment Agreement, together
with the required forms and certificates regarding tax matters and any fees
payable in connection therewith, in each case as provided in Section 10.6(d);
provided that the Administrative Agent shall not be required to accept such
Assignment Agreement or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment Agreement lacks
any written consent required by this Section 10.6 or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment Agreement, any such duty and obligation
being solely with the assigning Lender and the assignee. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment Agreement,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section 10.6 with respect thereto (other than the
consent of the Administrative Agent) have been obtained and that such Assignment
Agreement is otherwise duly completed and in proper form. The date of such
recordation of an assignment and transfer is referred to herein as the
“Assignment Effective Date” with respect thereto. Any request, authority or
consent of any Person that, at the time of making such request or giving such
authority or consent, is recorded in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it to:

(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee”, upon the giving of notice to the
Borrower and the Administrative Agent; or

(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee”, upon (A) the giving of notice to the

 

194



--------------------------------------------------------------------------------

Borrower, the Administrative Agent, the Swing Line Lender and each Issuing Bank
and (B) receipt of prior written consent (each such consent not to be
unreasonably withheld or delayed) of (1) the Borrower, provided that the consent
of the Borrower to any assignment (x) shall not be required if an Event of
Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and is
continuing and (y) shall be deemed to have been granted unless the Borrower
shall have objected thereto by written notice to the Administrative Agent within
10 Business Days after having received notice thereof, (2) the Administrative
Agent, (3) each Issuing Bank and (4) the Swing Line Lender;

provided that:

(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the
Commitment or Loans of the assigning Lender subject thereto shall not be less
than $5,000,000 (with concurrent assignments to Eligible Assignees that are
Affiliates or Related Funds thereof to be aggregated for purposes of the
foregoing minimum assignment amount requirements) or such lesser amount as shall
be agreed to by the Borrower and the Administrative Agent or as shall constitute
the aggregate amount of the Commitments or Loans of the applicable Class of the
assigning Lender;

(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Commitment
or of the Loans owing to it of any Class without assigning or transferring any
portion of its Commitment or of the Loans owing to it, as the case may be, of
any other Class; and

(C) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, such
Defaulting Lender’s Pro Rata Share of Revolving Loans previously requested but
not funded by such Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to (1) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Administrative
Agent, each Issuing Bank, the Swing Line Lender and each other Lender hereunder
(and interest accrued thereon), and (2) acquire (and fund as appropriate) its
Pro Rata Share of all Revolving Loans and participations in Letters of Credit,
Swing Line Loans and Protective Advances; provided that, notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this clause (C), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

195



--------------------------------------------------------------------------------

(d) Mechanics. Assignments and transfers of Loans and Commitments by Lenders
shall be effected by the execution and delivery to the Administrative Agent of
an Assignment Agreement. In connection with all assignments, there shall be
delivered to the Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.20(c), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (except that no such registration and
processing fee shall be payable in the case of an assignee that is already a
Lender or is an Affiliate or Related Fund of a Lender or a Person under common
management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof (or of any Incremental Facility Agreement or Refinancing
Facility Agreement) or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date (or,
in the case of any Incremental Facility Agreement or Refinancing Facility
Agreement, as of the date of the effectiveness thereof) or as of the applicable
Assignment Effective Date, as applicable, that (i) it is an Eligible Assignee,
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be, (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other United States federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control) and (iv) it will not provide any information
obtained by it in its capacity as a Lender to the Borrower or any Affiliate of
the Borrower. It is understood and agreed that the Administrative Agent and each
assignor Lender shall be entitled to rely, and shall incur no liability for
relying, upon the representations and warranties of an assignee set forth in
this Section 10.6(e) and in the applicable Assignment Agreement.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 10.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” (but not, if applicable,
as an Issuing Bank or in any other capacity hereunder) on such Assignment
Effective Date, provided that such assigning Lender shall continue to be
entitled to the benefit of all rights that survive the termination hereof under
Section 10.8, and provided further that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender, and (iii) the assigning Lender
shall, upon the effectiveness thereof or as promptly thereafter as practicable,
surrender its applicable Notes (if any) to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and

 

196



--------------------------------------------------------------------------------

deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (provided that, for purposes of this
Section 10.6(g), any Person that is a Disqualified Institution solely on account
of having been (or having an Affiliate thereof having been) identified as such
by name by the Borrower shall be a Disqualified Institution only if a list of
Disqualified Institutions including the name of such Person has been made
available to all Lenders by the Borrower or the Administrative Agent) in all or
any part of its Commitments or Loans or in any other Obligation; provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Credit Parties, the
Administrative Agent, the Collateral Agent, the Swing Line Lender, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for United States federal income tax
purposes as a non-fiduciary agent of the Borrower, maintain a register on which
it records the name and address of each participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or other rights and obligations under any Credit Document), except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other right or obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations or as required pursuant to other applicable
law. The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes under
this Agreement, notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 10.5(b) that affects such participant or
requires the approval of all the Lenders.

 

197



--------------------------------------------------------------------------------

(iii) The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided that such participant (x) agrees to be subject to the provisions of
Sections 2.21 and 2.23 as if it were an assignee under Section 10.6(c) and
(y) such participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 with respect to any participation than the applicable
Lender would have been entitled to receive with respect to such participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the participant
acquired the applicable participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided that such participant agrees to be subject to
Section 2.17 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender, including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by any Federal Reserve Bank; provided that no Lender,
as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Credit Parties in the
Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, the Arranger, any Lender, any Issuing Bank or the Swing Line Lender may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any Credit

 

198



--------------------------------------------------------------------------------

Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Credit Document, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Lenders shall
be deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.4(e). In addition, notwithstanding
anything to the contrary set forth in this Agreement or any other Credit
Document, in the event that on the fifth Business Day prior to the Revolving
Maturity Date any Letter of Credit shall be a Backstopped Letter of Credit,
then, unless on such date any unreimbursed drawing shall have been outstanding
thereunder, such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Credit
Documents (other than for purposes of such Letter of Credit and all obligations
in respect thereof continuing to constitute Obligations that are secured and
Guaranteed as provided in the Credit Documents) and the Lenders shall be deemed
to have no participations in such Letter of Credit, and no obligations with
respect thereto, under Section 2.4(e). The provisions of Sections 2.18(c), 2.19,
2.20, 9, 10.2, 10.3 and 10.4 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, the Arranger, any Lender or any Issuing Bank in the exercise of any
power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver thereof or
of any Default or Event of Default or acquiescence therein, nor shall any single
or partial exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents, the
Arranger, the Lenders and the Issuing Banks hereunder and under the other Credit
Documents are cumulative and shall be in addition to and independent of all
powers, rights, privileges and remedies they would otherwise have. Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of any Loan hereunder shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Agent, the
Arranger, any Lender or any Issuing Bank may have had notice or knowledge of
such Default or Event of Default at the time.

10.10. Marshalling; Payments Set Aside. None of the Agents, the Arranger, the
Lenders or the Issuing Banks shall be under any obligation to marshal any assets
in favor of

 

199



--------------------------------------------------------------------------------

any Credit Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Credit Party makes a payment or payments
to any Agent, the Arranger, any Lender or any Issuing Bank (or to the
Administrative Agent or the Collateral Agent, on behalf of any Agent, the
Arranger, any Lender or any Issuing Bank), or any Agent, the Arranger, any
Lender or any Issuing Bank enforces any security interests or exercises any
right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT

 

200



--------------------------------------------------------------------------------

MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO
CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS, THE ARRANGER, THE BORROWER, THE LENDERS AND THE
ISSUING BANKS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR, IN THE CASE OF THE AGENTS, THE ARRANGER, THE LENDERS AND THE ISSUING
BANKS, TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT
DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE ENFORCEMENT
OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO
VENUE IN, ANY SUCH COURT.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH

 

201



--------------------------------------------------------------------------------

OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each of the Administrative Agent, the Collateral Agent
and each Lender (which term shall for the purposes of this Section 10.17 include
each Issuing Bank) shall hold all Confidential Information (as defined below)
obtained by it in accordance with its customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, the Administrative Agent and the Collateral Agent
may disclose Confidential Information to the Lenders and that the Administrative
Agent, the Collateral Agent and each Lender may disclose Confidential
Information (a) to its Affiliates and to its and their respective Related
Parties, independent auditors and other advisors, experts or agents who need to
know such Confidential Information and have been advised of the confidential
nature of such information (and to other Persons authorized by it to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (b) to any potential or prospective
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or other Obligations or any
participations therein or to any direct or indirect contractual counterparties
(or the advisors thereto) to any swap or derivative transaction relating to the
Borrower, its Affiliates or its or their obligations (provided that such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17 or otherwise reasonably
acceptable to the Administrative Agent, the Collateral Agent or the applicable
Lender, as the case may be, and the Borrower, including pursuant to the
confidentiality terms set forth in the Confidential Information Memorandum or
other marketing materials relating to the credit facility governed by this
Agreement), (c) to any rating agency, provided that, prior to any disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any Confidential Information relating to the Credit Parties received by it from
the Administrative Agent, the Collateral Agent or the applicable Lender, as the
case may be, (d) to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans,
(e) for purposes of establishing a “due diligence” defense or in connection with
the exercise of any remedies hereunder or under any other Credit Document,
(f) in customary “tombstone” or similar advertisements, (g) pursuant to a
subpoena or order issued by a court or by a judicial, administrative or
legislative body or commission, or otherwise as required by applicable law or
compulsory legal process (in which case the Administrative Agent, the Collateral
Agent or such Lender, as the case may be, agrees to inform the Borrower promptly
thereof to the extent not prohibited by applicable law), (h) upon the request or
demand of any Governmental Authority or any regulatory or quasi-regulatory
authority (including any self-regulatory organization) purporting to have
jurisdiction over the Administrative Agent, the Collateral Agent or such Lender,
as the case may be, or any of their respective Affiliates, (i) received by it on
a non-confidential basis from a source (other than the Borrower or its
Affiliates or Related Parties) not known by it to be prohibited from disclosing
such information to such persons by a legal, contractual or fiduciary
obligation, (j) to the extent that such information was already in possession of
the Administrative Agent, the Collateral

 

202



--------------------------------------------------------------------------------

Agent or such Lender, as the case may be, or any of its Affiliates or is
independently developed by it or any of its Affiliates and (k) with the consent
of the Borrower. For purposes of the foregoing, “Confidential Information”
means, with respect to the Administrative Agent, the Collateral Agent or any
Lender, any non-public information regarding the business, assets, liabilities
and operations of the Borrower and the Subsidiaries obtained by the
Administrative Agent, the Collateral Agent or such Lender, as the case may be,
under the terms of this Agreement and identified as confidential by the
Borrower. In addition, the Administrative Agent, the Collateral Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement on a confidential basis to market data collectors, similar
services providers to the lending industry, and service providers to the
Administrative Agent, the Collateral Agent and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents. It is agreed that, notwithstanding the restrictions of any prior
confidentiality agreement binding on the Arranger or any Agent, such parties may
disclose Information as provided in this Section 10.17.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest that would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
that constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.20. Effectiveness; Entire Agreement. Subject to Section 3, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and there shall have been delivered to the Administrative Agent
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. This Agreement and the other

 

203



--------------------------------------------------------------------------------

Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (but do
not supersede any provisions of any commitment letter, engagement letter or fee
letter between or among any Credit Parties and any Agent or the Arranger or any
Affiliate of any of the foregoing that by the terms of such documents are stated
to survive the effectiveness of this Agreement, all of which provisions shall
remain in full force and effect), and the Agents, the Arranger and their
respective Related Parties are hereby released from all liability in connection
therewith, including any claim for injury or damages, whether consequential,
special, direct, indirect, punitive or otherwise.

10.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the PATRIOT Act.

10.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.23. No Fiduciary Duty. Each Agent, the Arranger, each Lender, each Issuing
Bank and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) may have economic interests that conflict with those
of the Credit Parties, their equityholders and/or their Affiliates. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Credit Party, its
equityholders or its Affiliates, on the other. The Credit Parties acknowledge
and agree that (a) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (b) in connection therewith and with the
process leading thereto, (i) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its equityholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its equityholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (ii) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, equityholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it has deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will

 

204



--------------------------------------------------------------------------------

not assert, and hereby waives to the maximum extent permitted by applicable law,
any claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with any such transaction or the process leading thereto.

10.24. ABL Intercreditor Agreement. (a) Each of the Lenders (which term shall
for the purposes of this Section 10.24 include each Issuing Bank) and the other
Secured Parties acknowledges that obligations of the Borrower and the Guarantor
Subsidiaries under the Term Credit Agreement are, and under any other Permitted
Term Indebtedness may be, secured by Liens on assets of the Borrower and the
Guarantor Subsidiaries that constitute Collateral and that the relative Lien
priority and other creditor rights of the Secured Parties and the secured
parties under the Term Credit Agreement (or in respect of such other Permitted
Term Indebtedness) will be set forth in the ABL Intercreditor Agreement. Each of
the Lenders hereby acknowledges that it has received a copy of the ABL
Intercreditor Agreement. Each of the Lenders and the other Secured Parties
hereby irrevocably authorizes and directs the Administrative Agent and the
Collateral Agent to execute and deliver, in each case on behalf of such Secured
Party and without any further consent, authorization or other action by such
Secured Party, the ABL Intercreditor Agreement and any documents relating
thereto.

(b) Each of the Lenders and the other Secured Parties hereby irrevocably
(i) consents to the treatment of Liens to be provided for under the ABL
Intercreditor Agreement, including to the subordination of the Liens on the Term
Priority Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of the ABL
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the ABL Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent or any Collateral Agent as a result of any
action taken by the Administrative Agent or the Collateral Agent pursuant to
this Section 10.24 or in accordance with the terms of the ABL Intercreditor
Agreement, (iv) authorizes and directs the Administrative Agent and the
Collateral Agent to carry out the provisions and intent of each such document
and (v) authorizes and directs the Administrative Agent and the Collateral Agent
to take such actions as shall be required to release Liens on the Collateral in
accordance with the terms of the ABL Intercreditor Agreement.

(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of the ABL Intercreditor
Agreement that the Borrower may from time to time request and that are
reasonably acceptable to the Administrative Agent (i) to give effect to any
establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Obligations or any Permitted Term Indebtedness, (ii) to
confirm for any party that the ABL Intercreditor Agreement is effective and
binding upon the Administrative Agent and the Collateral Agent on behalf of the
Secured Parties or (iii) to effect any other amendment, supplement or
modification permitted by the terms of the ABL Intercreditor Agreement.

 

205



--------------------------------------------------------------------------------

(d) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Collateral Document to add
or remove any legend that may be required pursuant to the ABL Intercreditor
Agreement.

(e) Each of the Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Sections 9, 10.2 and 10.3 with respect to all
actions taken by it pursuant to this Section 10.24 or in accordance with the
terms of the ABL Intercreditor Agreement to the full extent thereof.

(f) The provisions of this Section 10.24 are intended as an inducement to the
secured parties under the Term Credit Agreement or under any other Permitted
Term Indebtedness to extend credit to the Borrower thereunder and such secured
parties are intended third party beneficiaries of such provisions.

[Remainder of page intentionally left blank]

 

206



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ENTEGRIS, INC., By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves  

Title:

  Executive Vice President & Chief Financial Officer

 

GUARANTOR SUBSIDIARIES: ENTEGRIS PACIFIC LTD. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Treasurer ENTEGRIS SPECIALTY MATERIALS,
LLC By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President ENTEGRIS-JETALON
SOLUTIONS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President



--------------------------------------------------------------------------------

POCO GRAPHITE INTERNATIONAL, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President POCO GRAPHITE, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President ATMI, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ADVANCED TECHNOLOGY MATERIALS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer

 

ATMI ECOSYS CORPORATION By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer



--------------------------------------------------------------------------------

ATMI INTERNATIONAL HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI MATERIALS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI PACKAGING, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI TAIWAN HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI BELGIUM HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as the Administrative Agent, Collateral Agent, Swing
Line Lender, Issuing Bank and a Lender, By:  

/s/ Robert Ehudin

  Authorized Signatory